Exhibit 10.1

 

AGREEMENT OF PURCHASE AND SALE

 

 

by and between

 

 

NYT REAL ESTATE COMPANY LLC,

 

a New York limited liability company,

 

as SELLER

 

and

 

620 EIGHTH NYT (NY) LIMITED PARTNERSHIP,

 

a Delaware limited partnership,

 

as BUYER

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I CERTAIN DEFINITIONS

1

 

 

ARTICLE II PURCHASE AND SALE OF PROPERTY

4

Section 2.1

Sale

4

 

 

ARTICLE III PURCHASE PRICE

5

Section 3.1

Purchase Price

5

 

 

ARTICLE IV TITLE

6

Section 4.1

Transfer

6

Section 4.2

Evidence of Transfer

6

 

 

ARTICLE V INTENTIONALLY OMITTED

6

 

 

ARTICLE VI BUYER’S REPRESENTATIONS AND WARRANTIES

6

Section 6.1

Representations and Warranties of Buyer

6

Section 6.2

Survival

7

 

 

ARTICLE VII BROKERS AND EXPENSES

8

Section 7.1

Brokers

8

Section 7.2

Expenses

8

 

 

ARTICLE VIII CLOSING

8

Section 8.1

Closing

8

Section 8.2

Closing Deliveries

8

Section 8.3

Prorations

12

Section 8.4

Indemnification

12

 

 

ARTICLE IX RISK OF LOSS AND INSURANCE PROCEEDS

12

Section 9.1

Casualty

12

Section 9.2

Condemnation

12

Section 9.3

Survival

12

 

 

ARTICLE X CONDITIONS TO CLOSING

13

Section 10.1

Conditions to Buyer’s Obligation to Close

13

Section 10.2

Conditions to Seller’s Obligation to Close

13

Section 10.3

Failure to Satisfy Conditions

13

 

 

ARTICLE XI MISCELLANEOUS

14

Section 11.1

Notices

14

Section 11.2

Entire Agreement

14

 

--------------------------------------------------------------------------------


 

Section 11.3

Further Assurances

15

Section 11.4

Jury Trial Waiver

15

Section 11.5

No Merger

15

Section 11.6

Assignment

15

Section 11.7

Counterparts and Facsimile

15

Section 11.8

Governing Law; Consent to Jurisdiction

15

Section 11.9

Confidentiality

16

Section 11.10

Interpretation of Agreement

16

Section 11.11

General Rules of Construction

16

Section 11.12

Limited Liability

17

Section 11.13

Amendments

17

Section 11.14

Tax Treatment

17

 

2

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 4.2

Permitted Exceptions

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A-1

Severance Lease

 

Exhibit A-2

Legal Description

 

Exhibit B-1

Form of Lease Agreement

 

Exhibit B-2

Form of Lease Guaranty

 

Exhibit C

Form of Assignment and Assumption of Severance Lease

 

Exhibit D

Form of Bill of Sale and Assignment

 

Exhibit E

Settlement Statement and Disbursement Schedule

 

Exhibit F

FIRPTA Certificate

 

Exhibit G

Landlord’s Estoppel Certificate

 

Exhibit H

Condominium Estoppel Certificate

 

Exhibit I

Assumption Agreement

 

Exhibit J

Title Confirmation Letter

 

Exhibit K

IDA Consent, Subordination and Assumption Agreement

 

Exhibit L

Memorandum of Lease

 

Exhibit M

NYT Sublease Agreement

 

Exhibit N

Wrap Mortgage

 

Exhibit O

Wrap Mortgage Affidavits

 

Exhibit P

NYC Transit Authority Estoppel

 

Exhibit Q

Subordination of Management Agreement

 

Exhibit R

Assignment and Assumption of Management Agreement

 

Exhibit S

Seller Certificate

 

Exhibit T

Guarantor Certificate

 

Exhibit U

Side Letter re: purchase of loan

 

Exhibit V

Lessee Estoppel

 

Exhibit W

First Note

 

Exhibit X

First Mortgage

 

Exhibit Y

First Mortgage UCC-1

 

Exhibit Z

Wrap Mortgage UCC-1

 

Exhibit AA

Third Declaration to Severance Lease

 

Exhibit BB

Third Declaration to Declaration

 

Exhibit CC

New Severance Sublease

 

Exhibit DD

Assignment of New Severance Sublease

 

Exhibit EE

ESDC Mortgage Assignment

 

Exhibit FF

ESDC Wrap Mortgage Assignment

 

Exhibit GG

Release as to New Severance Sublease

 

 

3

--------------------------------------------------------------------------------


 

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT OF PURCHASE AND SALE (“Agreement”) dated as of March 6, 2009 (the
“Effective Date”), is by and between NYT REAL ESTATE COMPANY LLC, a New York
limited liability company (“Seller”), and 620 EIGHTH NYT (NY) LIMITED
PARTNERSHIP, a Delaware limited partnership (“Buyer”).

 

WITNESSETH:

 

WHEREAS, Seller is the owner of that certain Property defined herein; and

 

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Property on the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows.

 


ARTICLE I
CERTAIN DEFINITIONS


 

“Additional Property” is defined in Section 2.1(a)(ii).

 

“Agreement” means this Agreement of Purchase and Sale.

 

“Apportioned Items” is defined in Section 8.3(a).

 

“Bill of Sale and Assignment” is defined in Section 4.1(b).

 

“Broker” is defined in Section 7.1.

 

“Building” is defined in Section 2.1(b).

 

“Buyer” is defined in the introductory paragraph of this Agreement.

 

“Buyer’s Closing Deliveries” is defined in Section 8.2(b).

 

“Buyer’s Default” is defined in Section 3.1(b)(i).

 

“Condominium” is defined in Section 2.1(a)(i).

 

“Condominium Act” means Article 9-B of the Real Property Law of the State of New
York.

 

--------------------------------------------------------------------------------


 

“Condominium Boards” means the Condominium Board of Managers and the NYTC
Condominium Board of Managers, as such terms are defined in the Condominium
Declaration.

 

“Condominium Declaration” means that certain declaration, dated as of August 4,
2006 made by The New York Times Building LLC pursuant to the Condominium Act
establishing condominium ownership of the Building and the Land, which
declaration was recorded in the Register’s Office on August 15, 2006, as CRFN
2006000460293, as amended by that certain First Amendment to the Declaration,
which First Amendment was dated as of January 29, 2007, and recorded in the
Register’s Office on February 8, 2007 as CRFN 2007000075106, and further amended
by that certain Second Amendment to the Declaration, which Second Amendment was
dated October 11, 2007, and recorded in the Register’s Office on January 8, 2008
as CRFN 2008000008735, and further amended by that certain Third Amendment to
the Declaration, which Third Amendment was dated March   , 2009, and is intended
to recorded in the Register’s Office, including the By-Laws and Rules and
Regulations thereunder.

 

“Condominium Units” is defined in Section 2.1(a)(i).

 

“Closing” is defined in Section 2.2(b).

 

“Closing Date” is defined in Section 8.1.

 

“Effective Date” is defined in the introductory paragraph of this Agreement.

 

“Escrow Letter” means an escrow letter delivered by the Buyer’s counsel to the
Title Company on or before the Closing Date and acknowledged by the Seller and
the Title Company.

 

“ESDC” means NEW YORK STATE URBAN DEVELOPMENT CORPORATION, D/B/A/ EMPIRE STATE
DEVELOPMENT CORPORATION.

 

“Excluded Units” is defined in Section 2.1(b)(iii).

 

“Federal Code” is defined in Section 8.2(a) (iv).

 

“First Note” means a promissory note to be entered into as of the Closing Date,
between 620 EIGHTH LENDER NYT (NY) LIMITED PARTNERSHIP and Seller, in the form
annexed hereto as Exhibit “W”.

 

“First Mortgage” means a mortgage to be entered into, and recorded with the
Register’s Office, as of the Closing Date, among 620 EIGHTH LENDER NYT (NY)
LIMITED PARTNERSHIP, ESDC and Seller with respect to the Property, in the form
annexed hereto as Exhibit “X”.

 

“Governmental Authority” means any federal, state or local government,
authority, agency or regulatory body.

 

“Indemnified Party” is defined in Section 7.1.

 

“Intangible Property” is defined in Section 2.1(a)(iii).

 

2

--------------------------------------------------------------------------------


 

“Lease Agreement” means a Lease Agreement to be entered into as of the Closing
Date, between Buyer, as landlord, and Seller (“Lease Back Tenant”), as tenant,
with respect to the Property, in the form annexed hereto as Exhibit “B-1”.

 

“Lease Guaranty” means a guaranty of the Lease Agreement to be executed and
delivered by the guarantors identified therein at Closing in the form annexed
hereto as Exhibit “B-2”.

 

“Permitted Exceptions” is defined in Section 4.2.

 

“Person” means an individual, partnership, joint venture, corporation, trust,
unincorporated association, any other entity and any government or any
department or agency thereof, whether acting in an individual, fiduciary or
other capacity.

 

“Property” is defined in Section 2.1.

 

“Proprietary Information” means any written, oral, documentary or other
information relating to the Transaction which is received by one party from the
other party and is not publicly available, including, without limitation,
(a) information relating to the ownership, condition, operation and/or financial
performance of the Property, and (b) information relating to the terms and
conditions on which Buyer is willing to enter into the Transaction and the terms
on which Buyer is able to obtain financing with respect to the Transaction.
Information shall not be deemed Proprietary Information if such information:
(i) is already known to the receiving party without obligation of
confidentiality, from a source other than the other party; (ii) is or hereafter
becomes publicly known by the receiving party through no wrongful act, fault or
negligence of the receiving party; (iii) is received by the receiving party
without restriction and without breach of this or any other Agreement from a
third party entitled to disclose it or (iv) is independently developed by the
receiving party.

 

“Purchase Price” is defined in Section 3.1(a).

 

“Real Property” is defined in Section 2.1(a)(i).

 

“Register’s Office” means the New York County Office of the Register of The City
of New York.

 

“Seller” is defined in the introductory paragraph of this Agreement.

 

“Seller’s Closing Deliveries” is defined in Section 8.2(a).

 

“Seller’s Personal Property” shall mean all furniture, furnishings equipment and
other personal property of Seller, which includes, without limitation,
inventory, racking, shelving, cabling, antennae, machinery, communication
equipment, data cabinets, lockers, plug-in light fixtures, storage racks, trash
compactors, signs, desks, movable partitions, vending machines, computer
software and hardware, removable trade fixtures and equipment, even if bolted or
otherwise affixed to the floors, including, without limitation,
telecommunication switches, in each case, as now or may hereafter exist in or on
any of the Building and any other personal property owned by Seller or a
sublessee of Seller or other occupant of the Property; provided that in no case
shall Seller’s Personal Property include fixtures or built-in heating,
ventilating,

 

3

--------------------------------------------------------------------------------


 

air-conditioning, and electrical equipment (including power panels) to be
utilized in connection with the operation of the Property.

 

“Settlement Statement and Disbursement Schedule” means a Settlement Statement
and Disbursement Schedule to be entered into as of the Closing Date, between
Buyer and Seller, in the form annexed hereto as Exhibit “E”.

 

“Severance Lease” is defined in Section 2.1(a)(i).

 

“Title Company” is defined in Section 4.1.

 

“Title Confirmation Letter” is defined in Section 4.2.

 

“Title Policy” is defined in Section 4.2.

 

“Transaction” means the transaction contemplated in this Agreement.

 


ARTICLE II
PURCHASE AND SALE OF PROPERTY


 

Section 2.1            Sale.  (a)  Seller hereby agrees to sell and convey to
Buyer, and Buyer hereby agrees to purchase from Seller, subject to the terms and
conditions set forth herein, the following:

 

(I)            ALL OF SELLER’S RIGHT, TITLE AND INTEREST AS LESSEE UNDER THAT
CERTAIN LEASE MORE PARTICULARLY DESCRIBED IN EXHIBIT “A-1” (THE “SEVERANCE
LEASE”), INCLUDING, WITHOUT LIMITATION, ALL OF SELLER’S RIGHT, TITLE AND
INTEREST IN AND TO THE LEASEHOLD CONDOMINIUM UNITS (THE “CONDOMINIUM UNITS”) IN
THE NEW YORK TIMES BUILDING CONDOMINIUM (THE “CONDOMINIUM”) MORE PARTICULARLY
DESCRIBED ON EXHIBIT “A-2” ANNEXED HERETO AND SELLER’S UNDIVIDED INTEREST IN THE
CONDOMINIUM COMMON ELEMENTS APPURTENANT TO THE CONDOMINIUM UNITS. THE PARCEL OF
LAND ON WHICH THE CONDOMINIUM IS LOCATED, AS MORE PARTICULARLY DESCRIBED IN
EXHIBIT “A-2”, IS HEREINAFTER CALLED THE “REAL PROPERTY”, AND THE BUILDING IN
WHICH THE CONDOMINIUM UNITS ARE LOCATED (I.E., 620 EIGHTH AVENUE, NEW YORK, NEW
YORK), TOGETHER WITH ALL OTHER STRUCTURES AND IMPROVEMENTS SITUATED ON, OR
AFFIXED OR APPURTENANT TO THE REAL PROPERTY, ARE COLLECTIVELY HEREIN CALLED THE
“BUILDING”;

 

(II)           ALL OF SELLER’S RIGHT, TITLE AND INTEREST APPURTENANT TO THE
CONDOMINIUM UNITS IN AND TO ANY FIXTURES, EQUIPMENT AND MACHINERY AFFIXED TO THE
BUILDING AND USED SOLELY FOR THE OPERATION OF THE BUILDING (SUCH AS, BY WAY OF
EXAMPLE, HVAC, PLUMBING, ELECTRICAL, MECHANICAL AND FIRE SAFETY FIXTURES,
MACHINERY AND EQUIPMENT, FIRE SAFETY EQUIPMENT) (THE “ADDITIONAL PROPERTY”), BUT
THE ADDITIONAL PROPERTY SHALL EXCLUDE THE SELLER’S PERSONAL PROPERTY; AND

 

(III)          ALL OF SELLER’S RIGHT, TITLE AND INTEREST APPURTENANT TO THE
CONDOMINIUM UNITS IN AND TO (A) ANY ASSIGNABLE GUARANTIES, WARRANTIES,
CERTIFICATES, RIGHTS AND PRIVILEGES RELATING TO THE CONDOMINIUM UNITS OR THE
ADDITIONAL PROPERTY IN EFFECT ON THE CLOSING DATE (AS HEREINAFTER DEFINED),
(B) ANY ASSIGNABLE LICENSES AND PERMITS RELATING TO THE LAND, THE BUILDING OR
THE ADDITIONAL PROPERTY IN EFFECT ON THE CLOSING DATE, (C) ANY DRAWINGS, PLANS
OR

 

4

--------------------------------------------------------------------------------


 

SPECIFICATIONS RELATING TO THE BUILDING OR THE ADDITIONAL PROPERTY TO THE EXTENT
IN SELLER’S POSSESSION OR CONTROL ON THE CLOSING DATE, (D) ANY SITE PLANS,
SURVEYS, ENVIRONMENTAL REPORTS, ARCHITECTURAL RENDERINGS, ENGINEERING PLANS AND
STUDIES AND FLOOR PLANS RELATING TO THE LAND, THE BUILDING OR THE ADDITIONAL
PROPERTY TO THE EXTENT IN SELLER’S POSSESSION OR CONTROL ON THE CLOSING DATE,
AND (E) ALL UTILITY, SERVICE, MAINTENANCE AND OTHER SIMILAR CONTRACTS RELATING
TO THE LAND, THE BUILDING OR THE ADDITIONAL PROPERTY IN EFFECT ON THE CLOSING
DATE (THE “INTANGIBLE PROPERTY”).

 

(IV)          ALL OF THE ITEMS REFERRED TO IN SUBPARAGRAPHS 2.1(A)(I), (II), AND
(III) ABOVE ARE COLLECTIVELY REFERRED TO AS THE “PROPERTY.”

 


(B)           THE TERM “PROPERTY” SHALL EXCLUDE THE FOLLOWING:


 

(I)            ANY EXISTING CAUSE OF ACTION, OR DAMAGE CLAIM, OF OR AGAINST
SELLER.

 

(II)           ALL RIGHTS AND INTERESTS OF SELLER WITH RESPECT TO ANY AMOUNTS
DUE SELLER WITH RESPECT TO THE PROPERTY AND ARISING PRIOR TO THE CLOSING
(INCLUDING BUT NOT LIMITED TO, TAX REFUNDS, CASUALTY OR CONDEMNATION PROCEEDS,
UTILITY DEPOSITS, RENTS OR OTHER INCOME FROM THE PROPERTY) TO THE EXTENT
ATTRIBUTABLE TO PERIODS PRIOR TO CLOSING.

 

(III)          ALL RIGHTS AND INTERESTS OF SELLER WITH RESPECT TO THE
CONDOMINIUM UNITS COMPRISING FLOORS 21 THROUGH 27 OF THE BUILDING AND THEIR
RESPECTIVE UNDIVIDED INTEREST IN THE CONDOMINIUM COMMON ELEMENTS (THE “EXCLUDED
UNITS”).

 

(IV)          SELLER’S PERSONAL PROPERTY.

 

(V)           ALL TRADEMARKS, TRADENAMES, LOGOS AND OTHER INTELLECTUAL PROPERTY
RIGHTS RELATING TO THE NEW YORK TIMES COMPANY AND ITS SUBSIDIARIES AND
AFFILIATES AND/OR RELATED MEDIA GROUPS.

 

(VI)          ALL RIGHT, TITLE AND INTEREST OF SELLER IN AND TO THAT CERTAIN
(I) NYTC FACILITY MAINTENANCE AND MANAGEMENT AGREEMENT RELATING TO THE
CONDOMINIUM UNITS AND THE EXCLUDED UNITS BETWEEN SELLER AND FIRST NEW YORK
PARTNERS MANAGEMENT, LLC DATED AS OF JANUARY 4, 2007, AND (II) THAT CERTAIN
MANAGEMENT AGREEMENT RELATING TO THE EXCLUDED UNITS BETWEEN SELLER AND FIRST NEW
YORK PARTNERS MANAGEMENT, LLC DATED AS OF APRIL   , 2008.

 


ARTICLE III
PURCHASE PRICE


 

Section 3.1            Purchase Price.

 


(A)           THE PURCHASE PRICE OF THE PROPERTY IS TWO HUNDRED TWENTY-FIVE
MILLION AND NO/100 ($225,000,000.00) DOLLARS (THE “PURCHASE PRICE”).


 


(B)           THE PURCHASE PRICE SHALL BE DEPOSITED WITH THE TITLE COMPANY
PURSUANT TO THE ESCROW LETTER AND UPON THE CLOSING BE PAID TO OR AS DIRECTED BY
SELLER IN IMMEDIATELY AVAILABLE FUNDS VIA WIRE TRANSFER AT THE CONSUMMATION OF
THE PURCHASE AND SALE CONTEMPLATED HEREUNDER (THE “CLOSING”), SUBJECT TO
ADJUSTMENT FOR INTEREST AND COSTS AS PROVIDED FOR IN ACCORDANCE WITH THE
SETTLEMENT STATEMENT AND DISBURSEMENT SCHEDULE.

 

5

--------------------------------------------------------------------------------



 


ARTICLE IV
TITLE


 

Section 4.1            Transfer. At the Closing, Seller shall:

 


(A)           ASSIGN TO BUYER SELLER’S INTEREST IN THE SEVERANCE LEASE BY
ASSIGNMENT OF LEASE IN THE FORM OF EXHIBIT “C” (THE “SEVERANCE LEASE
ASSIGNMENT”); AND


 


(B)           CONVEY TO BUYER SELLER’S INTEREST IN THE ADDITIONAL PROPERTY AND
INTANGIBLE PROPERTY BY GOOD AND SUFFICIENT BILL OF SALE AND ASSIGNMENT IN THE
FORM OF EXHIBIT “D” (THE “BILL OF SALE AND ASSIGNMENT”).


 

Section 4.2            Evidence of Transfer. Chicago Title Insurance Company,
First American Title Insurance Company and/or Title Associates or any other
title insurance company licensed to do business in New York acceptable to Buyer
(the “Title Company”) shall issue, at the Closing, (i) an acknowledgment letter
in the form attached hereto as Exhibit “J” (the “Title Confirmation Letter”) and
(ii) its standard Mortgagee’s American Land Title Association Policy of Title
Insurance (the “Title Policy”) in the amount of Two Hundred Fifty Million
Dollars ($250,000,000) showing Buyer as first mortgagee, containing such
endorsements as Buyer shall reasonably request and subject to no exceptions
other than the following (“Permitted Exceptions”):

 


(A)           LIENS FOR LOCAL REAL ESTATE TAXES, PILOT AND ASSESSMENTS NOT YET
DUE AND PAYABLE;


 


(B)           THE EXCEPTIONS SET FORTH ON SCHEDULE 4.2 ATTACHED HERETO; AND


 


(C)           SUCH OTHER EXCEPTIONS AS BUYER HAS APPROVED OR WAIVED IN WRITING.


 


ARTICLE V
INTENTIONALLY OMITTED


 


ARTICLE VI
BUYER’S REPRESENTATIONS AND WARRANTIES


 

Section 6.1            Representations and Warranties of Buyer. Buyer represents
and warrants to Seller that as of the date hereof and the Closing Date:

 


(A)           BUYER IS A DELAWARE LIMITED PARTNERSHIP, DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF DELAWARE AND DULY AUTHORIZED TO
CONDUCT BUSINESS AS A FOREIGN ENTITY IN THE STATE OF NEW YORK. BUYER’S PRINCIPAL
PLACE OF BUSINESS IS C/O W.P. CAREY & CO. LLC, 50 ROCKEFELLER PLAZA, 2ND FLOOR,
NEW YORK, NY 10020.


 


(B)           BUYER HAS FULL POWER, AUTHORITY AND LEGAL RIGHT TO PURCHASE THE
PROPERTY FROM SELLER AND EXECUTE AND DELIVER THIS AGREEMENT AND THE LEASE
AGREEMENT, EXECUTE AND DELIVER SUCH INSTRUMENTS, DOCUMENTS AND AGREEMENTS AS MAY
BE NECESSARY OR APPROPRIATE TO EFFECT THE FOREGOING TRANSACTIONS, AND PERFORM
AND OBSERVE THE TERMS AND CONDITIONS OF EACH OF THE DOCUMENTS DESCRIBED ABOVE.

 

6

--------------------------------------------------------------------------------


 


(C)           THIS AGREEMENT AND ALL OTHER DOCUMENTS EXECUTED BY BUYER WHICH ARE
TO BE DELIVERED TO SELLER AT THE CLOSING (I) ARE OR AT THE TIME OF THE CLOSING
WILL BE DULY AUTHORIZED, EXECUTED AND DELIVERED BY BUYER, (II) ARE OR AT THE
TIME OF THE CLOSING WILL BE LEGAL, VALID AND BINDING OBLIGATIONS OF BUYER
ENFORCEABLE AGAINST BUYER IN ACCORDANCE WITH THEIR TERMS, (III) DO NOT AND AT
THE TIME OF CLOSING WILL NOT VIOLATE ANY OF BUYER’S CHARTER DOCUMENTS AND
(IV) DO NOT AND AT THE TIME OF CLOSING WILL NOT CONFLICT WITH OR RESULT IN THE
BREACH OF ANY JUDGMENT, DECREE, WRIT, INJUNCTION, ORDER OR AWARD OF ANY
ARBITRATOR, COURT OR GOVERNMENTAL AUTHORITY BINDING UPON BUYER, OR RESULT IN THE
BREACH OF ANY TERM OR PROVISION OF, OR CONSTITUTE A DEFAULT, OR RESULT IN THE
ACCELERATION OF ANY OBLIGATION UNDER ANY LOAN AGREEMENT, INDENTURE, FINANCING
AGREEMENT, OR ANY OTHER AGREEMENT OR INSTRUMENT OF ANY KIND TO WHICH BUYER IS A
PARTY OR TO WHICH BUYER OR THE PROPERTY IS SUBJECT.


 


(D)           BUYER IS NOT A FOREIGN CORPORATION, FOREIGN PARTNERSHIP, FOREIGN
TRUST AND/OR FOREIGN ESTATE (AS THOSE TERMS ARE DEFINED IN THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED AND IN THE ACCOMPANYING REGULATIONS), AND BUYER’S U.S.
EMPLOYER IDENTIFICATION NUMBER IS      80-0334693.


 


(E)           NEITHER BUYER NOR ANY MEMBER OF BUYER IS A SPECIALLY DESIGNATED
NATIONAL OR BLOCKED PERSON. AS USED HEREIN, THE TERM “SPECIALLY DESIGNATED
NATIONAL OR BLOCKED PERSON” SHALL MEAN A PERSON OR ENTITY (I) DESIGNATED BY THE
DEPARTMENT OF TREASURY’S OFFICE OF FOREIGN ASSETS CONTROL, OR OTHER GOVERNMENTAL
ENTITY, FROM TIME TO TIME AS A “SPECIALLY DESIGNATED NATIONAL OR BLOCKED PERSON”
OR SIMILAR STATUS, (II) DESCRIBED IN SECTION 1 OF U.S. EXECUTIVE ORDER 13224
ISSUED ON SEPTEMBER 23, 2001, OR (III) OTHERWISE IDENTIFIED BY GOVERNMENT OR
LEGAL AUTHORITY AS A PERSON OR ENTITY WITH WHOM BUYER OR ITS AFFILIATES ARE
PROHIBITED FROM TRANSACTING BUSINESS.


 


(F)            BUYER HAS NOT COMMENCED A VOLUNTARY CASE UNDER BANKRUPTCY LAW NOR
HAS THERE BEEN COMMENCED AGAINST BUYER AN INVOLUNTARY CASE UNDER BANKRUPTCY LAW,
NOR HAS BUYER CONSENTED TO THE APPOINTMENT OF A CUSTODIAN OF IT OR FOR ALL OR
ANY SUBSTANTIAL PART OF ITS PROPERTY, NOR HAS A COURT OF COMPETENT JURISDICTION
ENTERED AN ORDER OR DECREE UNDER ANY APPLICABLE BANKRUPTCY LAW THAT IS FOR
RELIEF AGAINST BUYER OR APPOINTS A CUSTODIAN FOR BUYER OR FOR ALL OR ANY
SUBSTANTIAL PART OF BUYER’S PROPERTY. THE TERM “BANKRUPTCY LAW” MEANS THE UNITED
STATES BANKRUPTCY CODE, 11 U.S.C.A. §§ 101 ET SEQ. OR ANY FEDERAL OR STATE
INSOLVENCY LAWS OR LAWS FOR COMPOSITION OF INDEBTEDNESS OR FOR THE
REORGANIZATION OF DEBTORS. THE TERM “CUSTODIAN” MEANS ANY RECEIVER, TRUSTEE,
ASSIGNEE, LIQUIDATOR OR SIMILAR OFFICIAL UNDER AND BANKRUPTCY LAW.


 


(G)           NO AUTHORIZATIONS, CONSENTS OR APPROVALS OF OR FILINGS WITH ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS REQUIRED WITH RESPECT TO BUYER FOR
THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE PERFORMANCE OF ITS
OBLIGATIONS HEREUNDER.


 

Section 6.2            Survival. All representations and warranties of Buyer
contained in Section 6.1 shall survive the Closing indefinitely.

 

7

--------------------------------------------------------------------------------


 


ARTICLE VII
BROKERS AND EXPENSES


 

Section 7.1            Brokers. The parties represent and warrant to each other
that except for Cushman & Wakefield, Inc. (the “Broker”), whose commission shall
be paid by Seller pursuant to separate written agreement upon the Closing, no
broker or finder was instrumental in arranging or bringing about this
transaction and that there are no claims or rights for brokerage commissions or
finder’s fees in connection with the transactions contemplated by this
Agreement. If any Person brings a claim for a commission or finder’s fee based
upon any contact, dealings or communication with Buyer or Seller, then the party
through whom such Person makes his claim shall defend the other party (the
“Indemnified Party”) from such claim, and shall indemnify the Indemnified Party
and hold the Indemnified Party harmless from any and all costs, damages, claims,
liabilities or expenses (including, without limitation, reasonable attorneys’
fees and disbursements) incurred by the Indemnified Party in defending against
the claim except that the foregoing obligation to indemnify shall not apply to
Buyer as to any claim by Broker. The provisions of this Section 7.1 shall
survive the Closing.

 

Section 7.2            Expenses. All other closing costs shall be allocated to
and paid by the applicable Person as provided for in accordance with the
Settlement Statement and Disbursement Schedule. The provisions of this
Section 7.2 shall survive the Closing.

 


ARTICLE VIII
CLOSING


 

Section 8.1            Closing. The Closing hereunder shall be held and delivery
of all items to be made at the Closing under the terms of this Agreement shall
be made at the offices of DLA Piper LLP (US), located at 1251 Avenue of the
Americas, New York, New York 10020 or at such other place or in such other
manner as the parties shall mutually agree, on March   , 2009 (the “Closing
Date”). The Closing shall occur and Buyer’s funds shall be received by the Title
Company on or before 5:00 p.m. E.S.T. on the Closing Date for disbursement in
accordance with the terms of Section 3.1.

 

Section 8.2            Closing Deliveries.

 


(A)           AT OR BEFORE THE CLOSING, SELLER SHALL DELIVER TO BUYER THE
FOLLOWING ITEMS (COLLECTIVELY, THE “SELLER’S CLOSING DELIVERIES”):


 

(I)            THE DULY EXECUTED AND ACKNOWLEDGED SEVERANCE LEASE ASSIGNMENT
FROM THE SELLER;

 

(II)           TWO (2) DULY EXECUTED COUNTERPARTS OF THE BILL OF SALE AND
ASSIGNMENT;

 

(III)          TWO (2) DULY EXECUTED COUNTERPARTS OF THE LEASE AGREEMENT FROM
THE SELLER;

 

(IV)          TWO (2) DULY EXECUTED COUNTERPARTS OF THE LEASE GUARANTY EXECUTED
BY THE GUARANTORS THEREUNDER;

 

8

--------------------------------------------------------------------------------


 

(V)           A DULY EXECUTED SETTLEMENT STATEMENT AND DISBURSEMENT SCHEDULE
EXECUTED BY THE SELLER;

 

(VI)          THE DULY EXECUTED AND ACKNOWLEDGED FIRST NOTE;

 

(VII)         THE DULY EXECUTED AND ACKNOWLEDGED FIRST MORTGAGE, AS RECORDED
WITH THE REGISTER’S OFFICE;

 

(VIII)        A DULY EXECUTED AFFIDAVIT PURSUANT TO SECTION 1445(B)(2) OF THE
UNITED STATES INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “FEDERAL CODE”) IN
THE FORM ATTACHED HERETO AS EXHIBIT “F”, EXECUTED BY THE SELLER AND ON WHICH
BUYER IS ENTITLED TO RELY, THAT SELLER IS NOT A “FOREIGN PERSON” WITHIN THE
MEANING OF SECTION 1445(F)(3) OF THE FEDERAL CODE;

 

(IX)           A DULY EXECUTED AND ACKNOWLEDGED TITLE AFFIDAVIT EXECUTED BY THE
SELLER IN FORM REASONABLY REQUIRED BY THE TITLE COMPANY;

 

(X)            A DULY EXECUTED AND ACKNOWLEDGED ESTOPPEL CERTIFICATE FROM THE
LESSOR UNDER THE SEVERANCE LEASE IN THE FORM ATTACHED HERETO AS EXHIBIT “G”;

 

(XI)           A DULY EXECUTED AND ACKNOWLEDGED ESTOPPEL CERTIFICATE FROM THE
CONDOMINIUM BOARDS IN THE FORM ATTACHED HERETO AS EXHIBIT “H”;

 

(XII)          TWO (2) DULY EXECUTED AND ACKNOWLEDGED COUNTERPARTS OF AN
ASSUMPTION AGREEMENT EXECUTED BY THE SELLER IN THE FORM ATTACHED HERETO AS
EXHIBIT “I”;

 

(XIII)         A DULY EXECUTED AND ACKNOWLEDGED CONSENT, SUBORDINATION AND
ASSUMPTION AGREEMENT EXECUTED BY THE PARTIES THEREUNDER IN THE FORM ATTACHED
HERETO AS EXHIBIT “K”;

 

(XIV)        TWO (2) DULY EXECUTED AND ACKNOWLEDGED COUNTERPARTS OF A MEMORANDUM
OF LEASE EXECUTED BY THE SELLER IN THE FORM ATTACHED HERETO AS EXHIBIT “L”;

 

(XV)         A DULY EXECUTED AND ACKNOWLEDGED SUBLEASE AGREEMENT EXECUTED BY THE
SELLER AND THE NEW YORK TIMES COMPANY IN THE FORM ATTACHED HERETO AS
EXHIBIT “M”;

 

(XVI)        A DULY EXECUTED AND ACKNOWLEDGED WRAP MORTGAGE EXECUTED BY THE
SELLER AND ESDC IN THE FORM ATTACHED HERETO AS EXHIBIT “N”;

 

(XVII)       TWO (2) DULY EXECUTED AND ACKNOWLEDGED COUNTERPARTS OF THE
AFFIDAVITS IN THE FORM ATTACHED HERETO AS EXHIBIT “O”;

 

(XVIII)      A DULY EXECUTED AND ACKNOWLEDGED ESTOPPEL FROM THE NYC TRANSIT
AUTHORITY IN THE FORM ATTACHED HERETO AS EXHIBIT “P”;

 

(XIX)         A DULY EXECUTED AND ACKNOWLEDGED SUBORDINATION OF MANAGEMENT
AGREEMENT EXECUTED BY THE PARTIES THEREUNDER (EXCEPT FOR THE BUYER) IN THE FORM
ATTACHED HERETO AS EXHIBIT “Q”;

 

9

--------------------------------------------------------------------------------


 

(XX)          A DULY EXECUTED AND ACKNOWLEDGED ASSIGNMENT AND ASSUMPTION OF
MANAGEMENT AGREEMENT EXECUTED BY THE PARTIES THEREUNDER (EXCEPT FOR THE BUYER)
IN THE FORM ATTACHED HERETO AS EXHIBIT “R”;

 

(XXI)         TWO (2) DULY EXECUTED AND ACKNOWLEDGED COUNTERPARTS OF THE SELLER
CERTIFICATE IN THE FORM ATTACHED HERETO AS EXHIBIT “S”;

 

(XXII)        TWO (2) DULY EXECUTED AND ACKNOWLEDGED COUNTERPARTS OF THE
GUARANTOR’S CERTIFICATE EXECUTED BY THE PARTIES THEREUNDER IN THE FORM ATTACHED
HERETO AS EXHIBIT “T”;

 

(XXIII)       A DULY EXECUTED LETTER OF CREDIT IN THE FORM AND SUBSTANCE
REQUIRED BY THE LEASE AGREEMENT;

 

(XXIV)       TWO (2) DULY EXECUTED AND ACKNOWLEDGED COUNTERPARTS OF THE SIDE
LETTER RE: PURCHASE OF LOAN IN THE FORM ATTACHED HERETO AS EXHIBIT “U”;

 

(XXV)        A DULY EXECUTED OPINION OF THE SELLER’S COUNSEL ISSUED IN
CONNECTION WITH THE TRANSACTIONS IN THE FORM REQUIRED BY THE BUYER;

 

(XXVI)       UCC-1 FINANCING STATEMENTS FROM THE SELLER TO 620 EIGHTH LENDER NYT
(NY) LIMITED PARTNERSHIP IN THE FORM ATTACHED HERETO AS EXHIBIT “Y”;

 

(XXVII)      UCC-1 FINANCING STATEMENTS FROM THE SELLER TO THE BUYER IN THE FORM
ATTACHED HERETO AS EXHIBIT “Z”;

 

(XXVIII)     A DULY EXECUTED AND ACKNOWLEDGED COUNTERPART OF THE THIRD AMENDMENT
TO THE SEVERANCE LEASE EXECUTED BY THE PARTIES THEREUNDER IN THE FORM ATTACHED
HERETO AS EXHIBIT “AA”;

 

(XXIX)       A DULY EXECUTED AND ACKNOWLEDGED COUNTERPART OF THE THIRD AMENDMENT
TO THE CONDOMINIUM DECLARATION EXECUTED BY THE PARTIES THEREUNDER IN THE FORM
ATTACHED HERETO AS EXHIBIT “BB”;

 

(XXX)        A DULY EXECUTED AND ACKNOWLEDGED COUNTERPART OF THE NEW SEVERANCE
SUBLEASE EXECUTED BY THE PARTIES THEREUNDER IN THE FORM ATTACHED HERETO AS
EXHIBIT “CC”;

 

(XXXI)       A DULY EXECUTED AND ACKNOWLEDGED COUNTERPART OF THE ASSIGNMENT OF
NEW SEVERANCE SUBLEASE EXECUTED BY THE PARTIES THEREUNDER IN THE FORM ATTACHED
HERETO AS EXHIBIT “DD”;

 

(XXXII)      A DULY EXECUTED AND ACKNOWLEDGED COUNTERPART OF THE ASSIGNMENT
EXECUTED BY ESDC IN THE FORM ATTACHED HERETO AS EXHIBIT “EE”;

 

(XXXIII)     A DULY EXECUTED AND ACKNOWLEDGED COUNTERPART OF THE ASSIGNMENT
EXECUTED BY ESDC IN THE FORM ATTACHED HERETO AS EXHIBIT “FF”;

 

10

--------------------------------------------------------------------------------


 

(XXXIV)     A DULY EXECUTED AND ACKNOWLEDGED COUNTERPART OF THE RELEASE AS TO
THE NEW SEVERANCE SUBLEASE EXECUTED BY 42DP IN THE FORM ATTACHED HERETO AS
EXHIBIT “GG”; AND

 

(XXXV)      THE NEW YORK CITY DEPARTMENT OF FINANCE REAL PROPERTY TRANSFER TAX
RETURN (THE “RPT RETURN”) AND THE NEW YORK STATE COMBINED REAL ESTATE TRANSFER
TAX RETURN AND CREDIT LINE MORTGAGE CERTIFICATE (THE “FORM TP-584”), EACH
CLAIMING AN EXEMPTION FROM TRANSFER TAXES ON THE BASIS OF THE TRANSACTION
CONSTITUTING A CONVEYANCE TO SECURE A DEBT OR OTHER OBLIGATION, DULY EXECUTED BY
SELLER.

 


(B)           AT OR BEFORE THE CLOSING, BUYER SHALL DELIVER TO SELLER THE
FOLLOWING ITEMS (COLLECTIVELY, THE “BUYER’S CLOSING DELIVERIES”):


 

(I)            FUNDS NECESSARY TO PAY THE PURCHASE PRICE;

 

(II)           TWO (2) DULY EXECUTED COUNTERPARTS OF THE SEVERANCE LEASE
ASSIGNMENT EXECUTED BY THE BUYER;

 

(III)          TWO (2) DULY EXECUTED COUNTERPARTS OF THE LEASE AGREEMENT
EXECUTED BY THE BUYER;

 

(IV)          A DULY EXECUTED COUNTERPART OF THE SETTLEMENT STATEMENT AND
DISBURSEMENT SCHEDULE EXECUTED BY THE BUYER;

 

(V)           TWO (2) DULY EXECUTED AND ACKNOWLEDGED COUNTERPARTS OF AN
ASSUMPTION AGREEMENT EXECUTED BY THE BUYER IN THE FORM ATTACHED HERETO AS
EXHIBIT “I”;

 

(VI)          TWO (2) DULY EXECUTED AND ACKNOWLEDGED COUNTERPARTS OF A
MEMORANDUM OF LEASE EXECUTED BY THE BUYER IN THE FORM ATTACHED HERETO AS
EXHIBIT “L”;

 

(VII)         A DULY EXECUTED AND ACKNOWLEDGED SUBORDINATION OF MANAGEMENT
AGREEMENT EXECUTED BY THE BUYER IN THE FORM ATTACHED HERETO AS EXHIBIT “Q”;

 

(VIII)        A DULY EXECUTED AND ACKNOWLEDGED ASSIGNMENT AND ASSUMPTION OF
MANAGEMENT AGREEMENT EXECUTED BY THE BUYER IN THE FORM ATTACHED HERETO AS
EXHIBIT “R”;

 

(IX)           TWO (2) DULY EXECUTED AND ACKNOWLEDGED COUNTERPARTS OF THE LESSEE
ESTOPPEL IN THE FORM ATTACHED HERETO AS EXHIBIT “V”; AND

 

(X)            THE RPT RETURN AND FORM TP-584, DULY EXECUTED BY BUYER.

 


(C)           BUYER AND SELLER SHALL EACH DELIVER TO ONE ANOTHER, AND TO THE
TITLE COMPANY AS APPROPRIATE, SUCH OTHER INSTRUMENTS AS ARE REASONABLY REQUIRED
BY THE TITLE COMPANY OR OTHERWISE REQUIRED TO CONSUMMATE THE PURCHASE AND SALE
OF THE PROPERTY IN ACCORDANCE WITH THE TERMS HEREOF.  BUYER AND SELLER HEREBY
DESIGNATE TITLE COMPANY AS THE “REPORTING PERSON” FOR THE TRANSACTION PURSUANT
TO SECTION 6045(E) OF THE FEDERAL CODE AND THE REGULATIONS PROMULGATED
THEREUNDER.

 

11

--------------------------------------------------------------------------------


 

Section 8.3            Prorations.


 


(A)           THE PARTIES ACKNOWLEDGE THAT, PURSUANT TO THE LEASE AGREEMENT,
FROM AND AFTER THE CLOSING DATE, LEASE BACK TENANT WILL BE RESPONSIBLE FOR ALL
INCOME OF WHATEVER NATURE EARNED FROM OR WITH RESPECT TO THE PROPERTY (OTHER
THAN RENTALS UNDER THE LEASE AGREEMENT) AND FOR THE PAYMENT OF ALL REAL PROPERTY
TAXES, ASSESSMENTS, INSURANCE PREMIUMS, UTILITY CHARGES AND ALL OTHER ITEMS
CUSTOMARILY APPORTIONED IN SALES OF REAL PROPERTY IN THE JURISDICTION IN WHICH
THE PROPERTY IS LOCATED (THE “APPORTIONED ITEMS”).  IN CONSIDERATION OF THE
FOREGOING, NO PROVISION SHALL BE MADE AT CLOSING WITH RESPECT TO THE
APPORTIONMENT OF ANY APPORTIONED ITEM.


 


(B)           THE PROVISIONS OF THIS SECTION 8.3 SHALL SURVIVE THE CLOSING.


 

Section 8.4            Indemnification.  Seller agrees to indemnify, defend and
hold the Buyer Indemnified Parties harmless from any liability, claim, loss,
expense or damage suffered or asserted by any person or entity against such
Buyer Indemnified Parties that arises from any act or omission of Seller or its
agents, employees or contractors in connection with ownership or operation of
the Property occurring, or arising, or accruing on or before the Closing.  The
indemnification set forth in this Section 8.4 shall survive the Closing.

 


ARTICLE IX
RISK OF LOSS AND INSURANCE PROCEEDS


 

Section 9.1            Casualty.  Risk of loss to the Improvements or any part
thereof from damage or destruction by fire or other casualty shall remain upon
Seller until the Closing.  Seller shall give Buyer timely notice of the
occurrence of damage or destruction of any portion of the Condominium Units.  In
the event the Condominium Units are destroyed or damaged by fire or other
casualty prior to the Closing, this Agreement shall, at the election of either
party, be terminated, and neither party shall have any further rights or
obligations hereunder except as provided in those Sections which expressly
survive the termination of this Agreement.  In the event neither party shall
terminate this Agreement, Seller agrees to pay to Buyer at the Closing all
insurance proceeds which Seller has received as a result of the same, if any,
and assign to Buyer all insurance proceeds payable as a result of the same
without Seller replacing or repairing such damage.

 

Section 9.2            Condemnation.  Seller shall give Buyer notice of the
occurrence prior to the Closing of the commencement of condemnation proceedings
affecting, any portion of the Condominium Units.  In the event that all or any
portion of the Condominium Units is the subject of any commencement of
condemnation proceedings prior to the Closing, then either party may, at its
option, terminate this Agreement.  If either elects to terminate this Agreement,
then this Agreement shall terminate and neither party shall have any further
rights or obligations hereunder except as provided in those Sections which
expressly survive the termination of this agreement.  If the awards have not
been collected as of the Closing, then such awards shall be assigned to Buyer,
and Buyer shall not receive any credit against the Purchase Price with respect
to such awards.

 

Section 9.3            Survival.  The provisions of this Article IX shall
survive the Closing.

 

12

--------------------------------------------------------------------------------


 


ARTICLE X
CONDITIONS TO CLOSING


 

Section 10.1         Conditions to Buyer’s Obligation to Close.  The obligation
of Buyer to acquire the Property on the Closing Date shall be subject to the
satisfaction or written waiver of the following conditions precedent on and as
of the Closing Date:

 


(A)           SELLER’S PERFORMANCE.  SELLER SHALL HAVE PERFORMED ALL COVENANTS
AND OBLIGATIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED OR DELIVERED BY IT ON
OR BEFORE THE CLOSING DATE.


 


SELLER’S CLOSING DELIVERIES.  SELLER SHALL HAVE DELIVERED ALL OF SELLER’S
CLOSING DELIVERIES.


 


(B)           TITLE POLICY.  THE TITLE COMPANY SHALL BE UNCONDITIONALLY
OBLIGATED AND PREPARED, AND RECORD (AS APPLICABLE) OF ALL CONVEYANCE DOCUMENTS,
TO ISSUE THE TITLE POLICY AND THE TITLE CONFIRMATION LETTER.


 

Section 10.2         Conditions to Seller’s Obligation to Close. The obligation
of Seller to convey and transfer to Buyer the Property on the Closing Date is
subject to the satisfaction or written waiver of the following conditions
precedent on and as of the Closing Date:

 


(A)           REPRESENTATIONS AND WARRANTIES OF BUYER.  THE REPRESENTATIONS AND
WARRANTIES OF BUYER SET FORTH IN SECTION 6.1 SHALL BE TRUE, COMPLETE AND CORRECT
IN ALL MATERIAL RESPECTS ON AND AS OF THE EFFECTIVE DATE AND ON AND AS OF THE
CLOSING DATE.


 


(B)           BUYER’S PERFORMANCE. BUYER SHALL HAVE PERFORMED ALL COVENANTS AND
OBLIGATIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED OR DELIVERED BY IT ON OR
BEFORE THE CLOSING DATE, INCLUDING, WITHOUT LIMITATION, DELIVERY OF THE PURCHASE
PRICE.


 


(C)           BUYER’S CLOSING DELIVERIES.  BUYER SHALL HAVE DELIVERED TO THE
TITLE COMPANY ALL OF BUYER’S CLOSING DELIVERIES.


 

Section 10.3         Failure to Satisfy Conditions.

 


(A)           BUYER’S OBLIGATIONS TO CLOSE.  IF ANY OF THE CONDITIONS TO BUYER’S
OBLIGATION TO CLOSE SET FORTH IN SECTION 10.1 IS NOT SATISFIED ON OR PRIOR TO
THE CLOSING DATE, BUYER SHALL HAVE THE RIGHT TO:  (I) TERMINATE THIS AGREEMENT
OR (II) CONSUMMATE THE PURCHASE OF THE PROPERTY WITH NO REDUCTION IN THE
PURCHASE PRICE AND WITHOUT ANY FURTHER LIABILITY OF SELLER ON ACCOUNT OF SUCH
CONDITIONS TO CLOSE HAVING BEEN SATISFIED.


 


(B)           SELLER’S OBLIGATIONS TO CLOSE.  IF ANY OF THE CONDITIONS TO
SELLER’S OBLIGATION TO CLOSE SET FORTH IN SECTION 10.2 IS NOT SATISFIED ON OR
PRIOR TO THE CLOSING DATE, SELLER SHALL HAVE THE RIGHT TO:  (I) TERMINATE THIS
AGREEMENT OR (II) CONSUMMATE THE SALE OF THE PROPERTY WITH NO REDUCTION IN THE
PURCHASE PRICE AND WITHOUT ANY FURTHER LIABILITY OF BUYER ON ACCOUNT OF SUCH
CONDITIONS TO CLOSE HAVING BEEN SATISFIED.

 

13

--------------------------------------------------------------------------------


 


ARTICLE XI
MISCELLANEOUS


 

Section 11.1         Notices.  Any notices required or permitted to be given
hereunder shall be given in writing and shall be delivered (a) in person, (b) by
certified mail, postage prepaid, return receipt requested, or (c) by a
commercial national overnight courier that guarantees next day delivery and
provides a receipt, and such notices shall be addressed as follows:

 

To Buyer:

620 Eighth NYT (NY) Limited Partnership

 

c/o W.P. Carey & Co. LLC

 

50 Rockefeller Plaza

 

New York, New York 10020

 

Attn: Jason Fox

 

 

With a copy to:

Reed Smith LLP

 

599 Lexington Avenue, 29th Floor

 

New York, New York 10022

 

Attn: Joseph M. Marger, Esq.

 

 

To Seller:

NYT Real Estate Company LLC

 

c/o The New York Times Company

 

620 Eighth Avenue

 

New York, New York 10018

 

Attention: R. Anthony Benten

 

 

With a copy to:

NYT Real Estate Company LLC

 

c/o The New York Times Company

 

620 Eighth Avenue

 

New York, New York 10018

 

Attention: Kenneth A. Richieri, General Counsel

 

 

And to:

DLA Piper LLP (US)

 

1251 Avenue of the Americas

 

New York, New York 10022

 

Phone No.: (212) 335-4610

 

Fax No.: (212) 884-8600

 

Attn: Martin D. Polevoy, Esq.

 

or to such other address as either party may from time to time specify in
writing to the other party.  Any notice shall be deemed delivered when actually
delivered, if such delivery is in person, upon deposit with the U.S. Postal
Service, if such delivery is by certified mail, upon deposit with the overnight
courier service, if such delivery is by an overnight courier service, and upon
transmission, if such delivery is by telefacsimile or telecopy.

 

Section 11.2         Entire Agreement.  This Agreement, together with the
Schedules and Exhibits attached hereto, contain all representations, warranties
and covenants made by Buyer

 

14

--------------------------------------------------------------------------------


 

and Seller and constitute the entire understanding between the parties hereto
with respect to the subject matter hereof.  Any prior correspondence, memoranda
or agreements are replaced in total by this Agreement together with the Exhibits
hereto.

 

Section 11.3         Further Assurances.  The parties hereby agree to (i) take
such additional actions and to execute and deliver such additional documents as
shall be necessary to consummate the transaction contemplated herein and
(ii) execute, deliver, record and furnish such documents as may be necessary to
correct any errors of a typographical nature or inconsistencies which may be
contained in this Agreement.  The provisions of this Section 11.3 shall survive
the Closing.

 

Section 11.4         Jury Trial Waiver.  The parties hereby agree to waive any
right to trial by jury with respect to any action or proceeding brought by
either party or any other Person, relating to (A) this Agreement and/or any
understandings or prior dealings between the parties hereto, or (B) the Property
or any part thereof.  The parties hereby acknowledge and agree that this
Agreement constitutes a written consent to waiver of trial by jury pursuant to
any applicable state statutes.

 

Section 11.5         No Merger.  The obligations contained herein shall not
merge with the transfer of title to the Property but shall remain in effect
until fulfilled.

 

Section 11.6         Assignment.  Buyer’s rights and obligations hereunder shall
not be assignable without the prior written consent of Seller, in its sole
discretion.  Notwithstanding the foregoing, Buyer shall have the right to assign
its rights and obligations hereunder to any of its wholly-owned, single-purpose
bankruptcy remote affiliates with the prior written consent of Seller, such
consent not to be unreasonably withheld.  No such assignment shall relieve Buyer
of liability hereunder.  Subject to the foregoing, this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and assigns.

 

Section 11.7         Counterparts and Facsimile.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which taken together shall constitute one and the same instrument.  The
parties contemplate that they may be executing counterparts of this Agreement
transmitted by facsimile or electronically and agree and intend that a signature
by facsimile machine or transmitted electronically shall bind the party so
signing with the same effect as though the signature were an original signature.

 

Section 11.8         Governing Law; Consent to Jurisdiction.

 


(A)           EACH OF SELLER AND BUYER HEREBY AGREE THAT THE STATE OF NEW YORK
HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS (INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE) THIS
AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED THEREIN (WITHOUT REGARD TO ITS CONFLICT OF LAWS
PRINCIPLES) AND ALL APPLICABLE LAW OF THE UNITED STATES OF AMERICA.  TO THE
FULLEST EXTENT PERMITTED BY LAW, BOTH PARTIES HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT.

 

15

--------------------------------------------------------------------------------


 


(B)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST EITHER PARTY ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY BE INSTITUTED IN ANY FEDERAL OR STATE
COURT SITTING IN THE STATE OF NEW YORK, AND EACH PARTY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK, AND EACH PARTY HEREBY EXPRESSLY
AND IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN THE
STATE OF NEW YORK IN ANY SUIT, ACTION OR PROCEEDING.


 

Section 11.9         Confidentiality.  Prior to the Closing, Buyer and Seller
shall each maintain as confidential any and all Proprietary Information obtained
in connection with the Transaction and, accordingly, each party agrees not to
disclose all or any portion of such Proprietary Information to any third party
for any reason.  Each item of Proprietary Information shall be used by the
recipient thereof solely for the purpose of evaluating and determining such
recipient’s interest in consummating the Transaction.  Each party agrees that it
will not make copies of, or permit any other person to make copies of, the
Propriety Information for any reason.  Each party agrees that it will not retain
any item if Propriety Information after the use thereof is no longer required,
and that it will either destroy or return to the other party all written
materials constituting Propriety Information, except to the extent that such
destruction is prohibited by law, rule or regulation.  Notwithstanding the
foregoing, neither party will be required to destroy or return any Proprietary
Information that may be stored electronically in such party’s information
technology system, whether in the form of an e-mail, saved file or otherwise. 
Notwithstanding anything to the contrary contained herein, each party shall be
permitted to disclose any or all of the Proprietary Information to:  (i) those
principals, employees, representatives, lenders, consultants, counsel,
accountants and other professional advisors of such party who have a legitimate
need to review or know such Proprietary Information and who have, prior to
disclosure, agreed in writing to be bound by the terms of confidentiality set
forth herein; and (ii) any government or self-regulatory agency whose
supervision or oversight such party or any of its affiliates may be subject, in
each case to the extent reasonably necessary to comply with any legal, fiduciary
or regulatory requirement to which such party or its affiliates may be subject. 
In addition, at or prior to the Closing, neither party shall issue any press
release or other public announcement regarding this transaction without first
obtaining the other party’s written approval with respect to the release or
announcement and the content thereof.  After the Closing, Buyer and Seller shall
be permitted to make such disclosures regarding the Property and the subject
transaction as are similar or consistent with Buyer’s and Seller’s respective
general public disclosure policy, including disclosures made by Buyer and its
affiliates to their investors, lenders and analysts.  This provision shall
survive the Closing, or, if the Transaction is not consummated, beyond the
termination of this Agreement.

 

Section 11.10       Interpretation of Agreement.  The article, section and other
headings of this Agreement are for convenience of reference only and shall not
be construed to affect the meaning of any provision contained herein.  Where the
context so requires, the use of the singular shall include the plural and vice
versa and the use of the masculine shall include the feminine and the neuter.

 

Section 11.11       General Rules of Construction.  The parties acknowledge that
this Agreement has been freely negotiated by both parties, that each party has
had the opportunity to review and revise this Agreement, that each party has had
the opportunity to consult with counsel

 

16

--------------------------------------------------------------------------------


 

with regard to this Agreement, and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party will
not be employed in the interpretation of this Agreement or any amendments or
exhibits to this Agreement.

 

Section 11.12       Limited Liability.  Any claim based on or in respect of any
liability of Seller under this Agreement shall be enforced only against Seller
and its assets, properties and funds, and not against the assets, properties or
funds of any of its trustees, officers, managers, directors, members or
shareholders, partners, principals, parent companies or affiliates or advisors,
or any employees or agents of Seller or any of the foregoing entities.  Any
claim based on or in respect of any liability of Buyer under this Agreement
shall be enforced only against Buyer and its assets, properties and funds, and
not against the assets, properties or funds of any of its trustees, officers,
managers, directors, members or shareholders, partners, principals, parent
companies or affiliates or advisors, or any employees or agents of Buyer or any
of the foregoing entities.

 

Section 11.13       Amendments.  This Agreement may be amended or modified only
by a written instrument signed by Buyer and Seller.

 


SECTION 11.14       TAX TREATMENT.   (A)  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, THE PARTIES HERETO HEREBY AGREE THAT IT IS THE INTENT OF THE
PARTIES TO CREATE, AND THE LEASE AGREEMENT SHALL BE TREATED AS, A FINANCING
LEASE IN ACCORDANCE WITH THE TERMS OF THIS SECTION 11.14 FROM THE CLOSING DATE
UP TO THE OPTION LAPSE DATE (AS DEFINED IN THE LEASE AGREEMENT) AND THEREAFTER
AS A TRUE LEASE IN ACCORDANCE WITH THE TERMS OF PARAGRAPH 33 THEREOF.  BUYER AND
SELLER ACKNOWLEDGE AND AGREE THAT COMMENCING AS OF THE CLOSING DATE AND
CONTINUING UNTIL THE OPTION LAPSE DATE EACH OF BUYER AND SELLER SHALL TREAT THE
TRANSACTIONS PURSUANT TO THIS AGREEMENT, TOGETHER WITH THE TRANSACTIONS PURSUANT
TO THE LEASE AGREEMENT AND THE SECURITY DOCUMENTS (AS DEFINED IN THE LEASE
AGREEMENT), FOR ALL ACCOUNTING AND FEDERAL, STATE AND LOCAL TAX PURPOSES
(INCLUDING, WITHOUT LIMITATION, INCOME TAXES) AS A LOAN BY BUYER TO SELLER IN
THE AMOUNT OF THE ACQUISITION COST (AS DEFINED IN THE LEASE), AND NOT AS A SALE
AND LEASEBACK OF THE PROPERTY.  CONSISTENT WITH THE IMMEDIATELY PRECEDING
SENTENCE, BUYER AND SELLER ACKNOWLEDGE AND AGREE THAT FOR ALL ACCOUNTING AND
FEDERAL, STATE AND LOCAL TAX PURPOSES (A) SELLER SHALL BE TREATED AS THE
BENEFICIAL OWNER OF THE PROPERTY AND THE ADDITIONAL PROPERTY AND THE INTANGIBLE
PROPERTY (SUBJECT TO BUYER’S SECURED INTEREST THEREIN), AND ELIGIBLE TO CLAIM
DEPRECIATION AND AMORTIZATION DEDUCTIONS WITH RESPECT TO THE PROPERTY UNDER
SECTION 167 OR 168 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”); (B) THE BASIC RENT (AS DEFINED IN THE LEASE AGREEMENT) AND ANY
SUPPLEMENTAL RENT (AS DEFINED IN THE LEASE AGREEEMNT) SHALL BE TREATED AS
INTEREST EXPENSE OF SELLER AND INTEREST INCOME OF BUYER, (C) BUYER AND SELLER
SHALL TREAT THE OPTION PRICE (AS DEFINED IN THE LEASE AGREEMENT), IF PAID, AS
(I) A REPAYMENT OF LOAN PRINCIPAL UP TO THE AMOUNT OF THE ACQUISITION COST AND
(II) INTEREST EXPENSE OF SELLER AND INTEREST INCOME OF BUYER TO THE EXTENT THE
OPTION PRICE EXCEEDS THE ACQUISITION COST AND SUCH INTEREST INCOME AND INTEREST
EXPENSE SHALL BE ACCRUED AS ORIGINAL ISSUE DISCOUNT AND INCLUDED IN INCOME BY
THE BUYER AND AS AN EXPENSE BY THE SELLER IN ACCORDANCE WITH CODE SECTIONS 1272
ET SEQ; AND SELLER AGREES TO PREPARE THE APPLICABLE FORM 1099-OID REPORTS IN
ACCORDANCE WITH SUCH OID SCHEDULE.  BUYER AND SELLER AGREE THAT (X) AS SOON AS
PRACTICABLE AFTER THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THEY SHALL USE
COMMERCIALLY REASONABLE EFFORTS AND REASONABLY COOPERATE TO CREATE AND AGREE
UPON A SCHEDULE (THE “OID SCHEDULE”) THAT WILL SET FORTH IN DETAIL THE AMOUNTS
OF ACCRUED INTEREST INCOME AND EXPENSE ARISING FROM THE ORIGINAL ISSUE DISCOUNT
DESCRIBED IN THE

 

17

--------------------------------------------------------------------------------


 


IMMEDIATELY PRECEDING SENTENCE, AND (Y) IN THE EVENT OF ANY DISPUTE BETWEEN THE
BUYER AND SELLER WITH RESPECT TO THE CALCULATION OF THE AMOUNTS TO BE SET FORTH
IN THE SCHEDULE AS DESCRIBED IN CLAUSE (X) ABOVE, THEN AN INDEPENDENT ACCOUNTING
FIRM ENGAGED BY THE SELLER SHALL SETTLE SUCH DISPUTE AND DETERMINE SUCH AMOUNTS
AND SUCH DETERMINATION OF SUCH FIRM SHALL BE FINAL AND BINDING UPON BUYER AND
SELLER.  FOR THE PERIOD UP TO THE OPTION LAPSE DATE BUYER AND SELLER AGREE TO
PREPARE ALL FINANCIAL STATEMENTS AND FILE ALL FEDERAL, STATE AND LOCAL INCOME
TAX RETURNS AND REPORTS IN A MANNER CONSISTENT WITH THE PROVISIONS OF PARAGRAPH
33(A) OF THE LEASE AGREEMENT AND SHALL NOT TAKE ANY POSITION INCONSISTENT WITH
THE PROVISIONS OF SUCH PARAGRAPH 33(A) WITH ANY INCOME TAX OR OTHER GOVERNMENTAL
AUTHORITY; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO CONSTITUTE
A GUARANTY, WARRANTY OR REPRESENTATION BY EITHER BUYER OR SELLER AS TO THE
PROPER TREATMENT OF THE TRANSACTIONS UNDER THE LEASE AGREEMENT OR THIS AGREEMENT
FOR ANY INCOME TAX PURPOSE OR ANY OTHER PURPOSE.


 

(b)           From and after the Option Lapse Date, (i) the financing lease
treatment of this Agreement and the Lease Agreement as described in Paragraph
33(a) thereof shall be of no further force or effect and Buyer and Seller each
expressly acknowledge and agree that effective as of the Option Lapse Date each
shall treat this transaction as a true lease for all accounting and federal,
state and local income tax purposes (and shall report this transaction as a
lease for Federal income tax purposes) and (ii) for federal income tax purposes
each shall report this Agreement as a true lease with Buyer as the owner of the
Property and Equipment (as defined in the Lease Agreement) and Seller as the
lessee of such Property and Additional Property and Intangibles including:
(1) treating Buyer as the owner of the property eligible to claim depreciation
deductions with respect to the Property and Additional Property and the
Intangible Property under the Code, (2) Seller reporting its Rent (as defined in
the Lease Agreement) payments as rent expense under Section 162 of the Code, and
(3) Buyer reporting the Rent payments as rental income; provided that nothing in
this Agreement shall be deemed to constitute a guaranty, warranty or
representation by either Buyer or Seller as to the proper treatment of this
transaction for state law purposes and for federal income tax purposes.

 

(c)           If at any time this Agreement or the Lease Agreement is determined
to be or is recharacterized as a true lease, irrespective of the intent of the
parties hereto, by any State or local taxing authority, then to the extent any
real property transfer taxes are determined by such authorities to be due, then
all such transfer taxes, together with any interest and penalties thereon, shall
be paid by Seller, and if same are not timely paid, Buyer may pay same and
Seller shall reimburse Buyer for such amount, together with interest thereon at
the Default Rate (as defined in the Lease Agreement) from the date paid by Buyer
until repaid by Seller, as Additional Rent hereunder.

 

(d)           In the event of any conflict between the terms of this
Section 11.14 and the terms of Paragraph 33 of the Lease Agreement, the terms of
Paragraph 33 of  the Lease Agreement shall prevail.

 

 

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
respective dates written below.

 

 

SELLER:

 

NYT REAL ESTATE COMPANY LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Richieri

 

 

 

Name:  Kenneth A. Richieri

 

 

 

Title:    Manager

 

 

 

 

 

 

 

 

 

BUYER:

620 EIGHTH NYT (NY) LIMITED PARTNERSHIP

 

 

 

 

 

By:

620 EIGHTH GP NYT (NY) LLC

 

 

 

 

 

 

By:

CPA:17 LIMITED PARTNERSHIP

 

 

 

 

 

 

By:

CORPORATE PROPERTY ASSOCIATES 17-GLOBAL INCORPORATED

 

 

 

 

 

 

By:

/s/ Jason E. Fox

 

 

 

Name: Jason E. Fox

 

 

 

Title: Executive Director

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 4.2

 

Permitted Exceptions

 

1.                                                   State of facts shown on
survey by Earl B. Lovell- S.P. Belcher, Inc., dated 9/15/2007 and brought to
date by visual examination by Roland K. Link, Land Surveyor, on 12/11/2008.

 

2.                                                   Terms, Provisions,
Covenants and Restrictions in Declaration of Covenants and Restrictions made by
New York State Urban Development Corporation dated as of 6/21/1988 and recorded
4/20/1990 in Reel 1686, Page 1.

 

a)                                      Amendment to the Declaration of
Covenants and Restrictions made by New York State Urban Development Corporation
d/b/a Empire State Development Corporation dated as of 7/10/1996 and recorded
8/8/1996 in Reel 2354 Page 437.

 

b)                                     Unrecorded Amendment dated as of
12/13/1996.

 

c)                                      Second Amendment to the Declaration of
Covenants and Restrictions made by New York State Urban Development Corporation
d/b/a Empire State Development Corporation dated as of 6/30/1998 and recorded
11/4/1998 in Reel 2744 Page 241.

 

d)                                     Third Amendment to the Declaration of
Covenants and Restrictions made by New York State Urban Development Corporation
d/b/a Empire State Development Corporation dated as of 12/1/2000, recorded
3/13/2001 in Reel 3250 Page 1618.

 

e)                                      Fourth Amendment to the Declaration of
Covenants and Restrictions made by New York State Urban Development Corporation
d/b/a Empire State Development Corporation dated as of 12/1/2000, recorded
3/13/2001 in Reel 3250 Page 1752.

 

3.                                                   Terms, Provisions,
Covenants and Restrictions in Declaration of Covenants and Restrictions made by
NEW YORK STATE URBAN DEVELOPMENT CORPORATION dated of June 21, 1988, recorded
April 20, 1990 in Reel 1686 Page 383.

 

4.                                                   Terms and conditions of
Site 8 South Land Acquisition and Development Agreement by and among NEW YORK
STATE URBAN DEVELOPMENT CORPORATION d/b/a EMPIRE STATE DEVELOPMENT CORPORATION,
42ND ST. DEVELOPMENT PROJECT, INC. and THE NEW YORK TIMES BUILDING LLC (“LADA”),
recorded 10/24/2003 as CRFN 2003000433119 as amended by CRFN 2003000433120.

 

5.                                                   Terms and conditions of
Site 8 South Declaration of Design, Use and Operation by NEW YORK STATE URBAN
DEVELOPMENT CORPORATION, d/b/a EMPIRE STATE DEVELOPMENT CORPORATION and 42ND ST.
DEVELOPMENT PROJECT, INC. (“DUO”), recorded 10/24/2003 as CRFN 2003000433121.

 

6.                                                   Terms and conditions of
Site 8 South Project Agreement by and among NEW YORK STATE URBAN DEVELOPMENT
CORPORATION d/b/a EMPIRE STATE DEVELOPMENT CORPORATION, 42ND ST. DEVELOPMENT
PROJECT, INC., THE NEW YORK TIMES BUILDING LLC, NYT REAL ESTATE COMPANY LLC and
FC LION LLC

 

20

--------------------------------------------------------------------------------


 

(“Project Agreement”), recorded 10/24/2003 as CRFN 2003000433116.

 

7.                                                   Terms, Covenants,
Conditions and Reversionary Rights contained in Deeds dated 9/8/2003 and
recorded 10/24/2003 as CRFN 2003000433117 and CRFN 2003000433118.

 

8.                                                   Terms, Conditions and
Provisions in Lease, as evidenced by Memorandum of Agreement of Lease, including
an Option to Purchase, between 42ND ST. DEVELOPMENT PROJECT, INC. and THE NEW
YORK TIMES BUILDING LLC, dated 12/12/2001, recorded 10/24/2003 as CRFN
2003000433122.

 

a)                                      Letter Agreement dated 4/8/2004 (as
cited in Lease Assignment made by and between The New York Times Building LLC
and 42nd St. Development Project, Inc. under CRFN 2006000644732).

 

b)                                     Lease Assignment (Assignment and
Assumption Agreement) made by and between The New York Times Building LLC
(assignor) and 42nd St. Development Project, Inc.(assignee) dated as of
8/15/2006, recorded 11/20/2006 as CRFN 2006000644732.

 

c)                                      Amended and Restated Agreement of Lease
by and between 42nd St. Development Project, Inc. (landlord) and 42nd St.
Development Project, Inc. (tenant) dated as of 8/15/2006, 11/20/2006 as CRFN
2006000644736 and further amended by CRFN 2007000100154 .

 

9.                                                   Easement Agreement between
THE NEW YORK TIMES BUILDING LLC, THE NEW YORK CITY TRANSIT AUTHORITY, 42ND ST.
DEVELOPMENT PROJECT, INC. and THE CITY OF NEW YORK dated 12/12/2001, recorded
10/24/2003 as CRFN 2003000433126.

 

10.                                             The Condominium Declaration.

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A-1

SEVERANCE LEASE

 

Agreement of Sublease dated as of December 12, 2001 between The New York Times
Building LLC, a New York limited liability company (“NYTB”), as landlord, and
NYT Real Estate Company LLC, a New York limited liability company, a memorandum
of which was recorded in the Office of the City Register of the City of New York
on October 24, 2003 as CRFN 2003000433125, as amended by NYTB’s interest in
which Agreement of Sublease as landlord was assigned by Assignment and
Assumption Agreement dated as of August 15, 2006 to 42nd St. Development
Project, Inc. (“42DP”), as landlord, and recorded in the Office of the City
Register of the City of New York on November 20, 2006 as CRFN 2006000644732,
which Agreement of Sublease was amended pursuant to First Amendment to Agreement
of Sublease (NYT) dated as of August 15, 2006 between 42DP and Mortgagor and
recorded in the Office of the City Register of the City of New York on
November 20, 2006 as CRFN 2006000644735 and by Second Amendment to Agreement of
Sublease (NYT) dated as of January 29, 2007 between 42DP and Mortgagor and
recorded in the Office of the City Register of the City of New York on
February 22, 2007 as CRFN 2007000100157 and by Third Amendment to Agreement of
Sublease (NYT) dated on or about the date of this Mortgage between 42DP and
Mortgagor and intended to be recorded in the Office of the City Register of the
City of New York (such Agreement of Sublease, as so assigned and amended, the
“Severance Lease”).

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

LEGAL DESCRIPTION

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded February 8, 2007 as CRFN 2007000075106,
Second Amendment to Declaration dated October 11, 2007 and recorded January 8,
2008 as CRFN 2008000008734, Third Amendment to Declaration dated March 6, 2009
and to be recorded with the Register, and Fourth Amendment to Declaration, dated
as of March 6, 2009, and to be recorded with the Register, subject to receipt of
the City Survey’s stamp on the amended floor plans (which Declaration, and any
further amendments thereto, are hereinafter collectively called the
“Declaration”), establishing a plan for leasehold condominium ownership of said
Building and the land upon which the same is erected (hereinafter sometimes
collectively called the “Property”) and also designated and described as Tax
Lots No. (SEE SCHEDULE ANNEXED), Block 1012 Section 4, Borough of MANHATTAN on
the Tax Map of the Real Property Assessment Department of the City of New York
and on the floor plans of said Building certified by Daniel Kaplan, approved by
the Real Property Assessment Bureau on August 13, 2006 and filed as Condominium
Plan No. 1595 on August 15, 2006 in the aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the

 

--------------------------------------------------------------------------------


 

Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF LEASE GUARANTY

 

GUARANTY AND SURETYSHIP AGREEMENT

 

THIS GUARANTY AND SURETYSHIP AGREEMENT (this “Guaranty”), dated as of the
           day of March, 2009, made by The New York Times Company, a New York
corporation (“NYTC”), and The New York Times Sales Company, a Massachusetts
business trust corporation (“NYT Sales”), (NYTC and NYT Sales, collectively the
“Guarantor”), to 620 EIGHTH NYT (NY) LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”).

 

W I T N E S S E T H :

 

WHEREAS, Landlord, as lessor, has entered into a Lease Agreement of even date
herewith (the “Lease”), in which Landlord leased to NYT REAL ESTATE COMPANY LLC,
a New York limited liability company (“Tenant”), certain leasehold condominium
premises situate at 620 Eighth Avenue New York, New York (the “Leased
Premises”);

 

WHEREAS, all of the issued and outstanding stock of Tenant is owned by NYTC; and

 

WHEREAS, the execution and delivery by Guarantor of this Guaranty is a material
inducement to Landlord to execute the Lease, and Guarantor expects to derive
financial benefit from the Lease.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged by Guarantor, and
intending to be legally bound, Guarantor hereby covenants and agrees as follows:


 


ARTICLE I
GUARANTEE


 

Section 1.01           Guaranteed Obligations. Guarantor (and each of them
individually) hereby jointly and severally absolutely unconditionally and
irrevocably guarantees to and becomes surety for Landlord and its successors and
assigns for the due, punctual and full payment, performance and observance of,
and covenants with Landlord to duly, punctually and fully pay and perform, the
following (collectively, the “Guaranteed Obligations”):

 


(A)           THE FULL AND TIMELY PAYMENT OF ALL RENT AND ALL OTHER AMOUNTS DUE
OR TO BECOME DUE TO LANDLORD FROM TENANT UNDER THE LEASE OR ANY OTHER AGREEMENT
OR INSTRUMENT EXECUTED IN CONNECTION THEREWITH, INCLUDING WITHOUT LIMITATION THE
SELLER/LESSEE’S CERTIFICATE (A COPY OF WHICH IS ATTACHED HERETO AS EXHIBIT A) OF
EVEN DATE THEREWITH IN FAVOR OF LANDLORD (“GUARANTOR’S CERTIFICATE”), WHETHER
NOW EXISTING OR HEREAFTER ARISING, CONTRACTED OR INCURRED (COLLECTIVELY, THE
“MONETARY OBLIGATIONS”); AND


 


(B)           ALL COVENANTS, AGREEMENTS, TERMS, OBLIGATIONS AND CONDITIONS,
UNDERTAKINGS, DUTIES REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LEASE TO BE
OBSERVED, PERFORMED BY OR IMPOSED UPON TENANT UNDER THE LEASE, WHETHER NOW
EXISTING OR HEREAFTER ARISING, CONTRACTED OR

 

--------------------------------------------------------------------------------


 


INCURRED (COLLECTIVELY, THE “PERFORMANCE OBLIGATIONS”), AS AND WHEN SUCH
PAYMENT, PERFORMANCE OR OBSERVANCE SHALL BECOME DUE (WHETHER BY ACCELERATION OR
OTHERWISE) IN ACCORDANCE WITH THE TERMS OF THE LEASE, WHICH TERMS ARE
INCORPORATED HEREIN BY REFERENCE. THE GUARANTEED OBLIGATIONS SHALL NOT BE
AFFECTED BY THE TENANT’S VOLUNTARY OR INVOLUNTARY BANKRUPTCY, ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, REORGANIZATION OR SIMILAR PROCEEDING AFFECTING THE TENANT.
IF FOR ANY REASON ANY MONETARY OBLIGATION SHALL NOT BE PAID PROMPTLY WHEN DUE
PRIOR TO THE EXPIRATION OF ANY APPLICABLE NOTICE AND CURE PERIOD SET FORTH IN
THE LEASE, GUARANTOR SHALL, IMMEDIATELY UPON DEMAND, PAY THE SAME TO LANDLORD
WHEN DUE UNDER THE TERMS OF THE LEASE. IF FOR ANY REASON TENANT SHALL FAIL TO
PERFORM OR OBSERVE ANY PERFORMANCE OBLIGATION PRIOR TO THE EXPIRATION OF ANY
APPLICABLE NOTICE AND CURE PERIOD SET FORTH IN THE LEASE, GUARANTOR SHALL,
IMMEDIATELY UPON DEMAND, PERFORM AND OBSERVE THE SAME OR CAUSE THE SAME TO BE
PERFORMED OR OBSERVED. IF, BY REASON OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR
LAWS AFFECTING THE RIGHTS OF CREDITORS, LANDLORD SHALL BE PROHIBITED FROM
EXERCISING ANY OF LANDLORD’S RIGHTS AND REMEDIES, INCLUDING, BUT NOT LIMITED TO,
ENFORCEMENT OF THE TERMS OF THE LEASE AGAINST THE TENANT, THEN AS TO GUARANTOR
SUCH PROHIBITION SHALL BE OF NO FORCE AND EFFECT, AND LANDLORD SHALL HAVE THE
RIGHT TO MAKE DEMAND UPON, AND RECEIVE PAYMENT AND/OR PERFORMANCE FROM GUARANTOR
OF ALL GUARANTEED OBLIGATIONS AND GUARANTOR’S OBLIGATION IN THIS RESPECT SHALL
BE PRIMARY AND NOT SECONDARY. GUARANTOR ACKNOWLEDGES AND AGREES THAT THE
MONETARY OBLIGATIONS INCLUDE, WITHOUT LIMITATION, RENT AND OTHER SUMS ACCRUING
AND/OR BECOMING DUE UNDER THE LEASE FOLLOWING THE COMMENCEMENT BY OR AGAINST
TENANT OF ANY ACTION UNDER THE UNITED STATES BANKRUPTCY CODE OR OTHER SIMILAR
STATUTE. GUARANTOR, UPON SUCH DEMAND BY LANDLORD, SHALL PAY ALL MONETARY
OBLIGATIONS TO LANDLORD AT THE ADDRESS AND IN THE MANNER SET FORTH IN THE LEASE
OR AT SUCH OTHER ADDRESS AS LANDLORD SHALL NOTIFY GUARANTOR IN WRITING.


 

Section 1.02           Guarantee Unconditional. The obligations of Guarantor
hereunder are continuing, absolute and unconditional, irrespective of any
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a guarantor or surety. Without limiting the generality
of the foregoing, the obligations of Guarantor hereunder shall remain in full
force and effect without regard to, and shall not be released, discharged,
abated, impaired or in any way affected by:

 


(A)           ANY AMENDMENT, MODIFICATION, EXTENSION, RENEWAL OR SUPPLEMENT TO
THE LEASE OR ANY TERMINATION OF THE LEASE OR ANY INTEREST THEREIN, PROVIDED,
HOWEVER, NOTWITHSTANDING ANY PROVISION TO THE CONTRARY SET FORTH IN THIS
GUARANTY OR THE LEASE, GUARANTOR SHALL NOT BE BOUND BY ANY AMENDMENT,
MODIFICATION OR SUPPLEMENT TO THE LEASE ENTERED INTO BY A TENANT UNDER THE LEASE
THAT IS NOT AN AFFILIATE (AS HEREINAFTER DEFINED) OF GUARANTOR, UNLESS GUARANTOR
SHALL HAVE CONSENTED IN WRITING TO SUCH AMENDMENT, MODIFICATION OR SUPPLEMENT.
AS USED HEREIN, “AFFILIATE” OF ANY PERSON SHALL MEAN ANY PERSON WHICH SHALL
(I) CONTROL, (II) BE UNDER THE CONTROL OF, OR (III) BE UNDER COMMON CONTROL WITH
SUCH PERSON (THE TERM “CONTROL” AS USED HEREIN SHALL BE DEEMED TO MEAN OWNERSHIP
OF MORE THAN 50% OF THE OUTSTANDING VOTING STOCK OF A CORPORATION OR OTHER
MAJORITY EQUITY AND CONTROL INTEREST IF SUCH PERSON IS NOT A CORPORATION) OR THE
POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT OR POLICIES OF SUCH
PERSON;


 


(B)           ANY ASSUMPTION BY ANY PARTY OF TENANT’S OR ANY OTHER PARTY’S
OBLIGATIONS UNDER, OR TENANT’S OR ANY OTHER PARTY’S ASSIGNMENT OF ANY OF ITS
INTEREST IN, THE LEASE;

 

--------------------------------------------------------------------------------



 


(C)           ANY EXERCISE OR NONEXERCISE OF OR DELAY IN EXERCISING ANY RIGHT,
REMEDY, POWER OR PRIVILEGE UNDER OR IN RESPECT OF THIS GUARANTY OR THE LEASE OR
PURSUANT TO APPLICABLE LAW (EVEN IF ANY SUCH RIGHT, REMEDY, POWER OR PRIVILEGE
SHALL BE LOST THEREBY), INCLUDING, WITHOUT LIMITATION, ANY SO-CALLED SELF-HELP
REMEDIES, OR ANY WAIVER, CONSENT, COMPROMISE, SETTLEMENT, INDULGENCE OR OTHER
ACTION OR INACTION IN RESPECT THEREOF;


 


(D)           ANY CHANGE IN THE FINANCIAL CONDITION OF TENANT, THE VOLUNTARY OR
INVOLUNTARY LIQUIDATION, DISSOLUTION, SALE OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS, MARSHALLING OF ASSETS AND LIABILITIES, RECEIVERSHIP, CONSERVATORSHIP,
INSOLVENCY, BANKRUPTCY, ASSIGNMENT FOR THE BENEFIT OF CREDITORS, REORGANIZATION,
ARRANGEMENT, COMPOSITION OR READJUSTMENT OF, OR OTHER SIMILAR PROCEEDING
AFFECTING LANDLORD, TENANT OR GUARANTOR OR ANY OF THEIR ASSETS OR ANY
IMPAIRMENT, MODIFICATION, RELEASE OR LIMITATION OF LIABILITY OF LANDLORD, TENANT
OR GUARANTOR OR THEIR RESPECTIVE ESTATES IN BANKRUPTCY OR OF ANY REMEDY FOR THE
ENFORCEMENT OF SUCH LIABILITY RESULTING FROM THE OPERATION OF ANY PRESENT OR
FUTURE PROVISION OF THE UNITED STATES BANKRUPTCY CODE OR OTHER SIMILAR STATUTE
OR FROM THE DECISION OF ANY COURT;


 


(E)           ANY EXTENSION OF TIME FOR PAYMENT OR PERFORMANCE OF THE GUARANTEED
OBLIGATIONS OR ANY PART THEREOF;


 


(F)            THE GENUINENESS, INVALIDITY OR UNENFORCEABILITY OF ALL OR ANY
PORTION OR PROVISION OF THE LEASE;


 


(G)           ANY DEFENSE THAT MAY ARISE BY REASON OF THE FAILURE OF LANDLORD TO
FILE OR ENFORCE A CLAIM AGAINST THE ESTATE OF TENANT IN ANY BANKRUPTCY OR OTHER
PROCEEDING;


 


(H)           THE RELEASE OR DISCHARGE OF OR ACCORD AND SATISFACTION WITH OF
TENANT OR ANY OTHER PERSON OR ENTITY FROM PERFORMANCE OR OBSERVANCE OF ANY OF
THE AGREEMENTS, COVENANTS, TERMS OR CONDITIONS CONTAINED IN THE LEASE BY
OPERATION OF LAW OR OTHERWISE;


 


(I)            THE FAILURE OF LANDLORD TO KEEP GUARANTOR ADVISED OF TENANT’S
FINANCIAL CONDITION, REGARDLESS OF THE EXISTENCE OF ANY DUTY TO DO SO;


 


(J)            ANY ASSIGNMENT BY LANDLORD OF ALL OF LANDLORD’S RIGHT, TITLE AND
INTEREST IN, TO AND UNDER THE LEASE AND/OR THIS GUARANTY AS COLLATERAL SECURITY
FOR ANY LOAN;


 


(K)           ANY PRESENT OR FUTURE LAW OR ORDER OF ANY GOVERNMENT (DE JURE OR
DE FACTO) OR OF ANY AGENCY THEREOF PURPORTING TO REDUCE, AMEND OR OTHERWISE
AFFECT THE GUARANTEED OBLIGATIONS OR ANY OR ALL OF THE OBLIGATIONS, COVENANTS OR
AGREEMENTS OF TENANT UNDER THE LEASE (EXCEPT BY PAYMENT IN FULL OF ALL
GUARANTEED OBLIGATIONS) OR GUARANTOR UNDER THIS GUARANTY (EXCEPT BY PAYMENT IN
FULL OF ALL GUARANTEED OBLIGATIONS);


 


(L)            THE DEFAULT OR FAILURE OF GUARANTOR FULLY TO PERFORM ANY OF ITS
OBLIGATIONS SET FORTH IN THIS GUARANTY;


 


(M)          ANY ACTUAL, PURPORTED OR ATTEMPTED SALE, ASSIGNMENT OR OTHER
TRANSFER BY LANDLORD OF THE LEASE OR THE LEASED PREMISES OR ANY PART THEREOF OR
OF ANY OF ITS RIGHTS, INTERESTS OR OBLIGATIONS THEREUNDER;

 

--------------------------------------------------------------------------------


 


(N)           ANY MERGER OR CONSOLIDATION OF TENANT INTO OR WITH ANY OTHER
ENTITY, OR ANY SALE, LEASE, TRANSFER OR OTHER DISPOSITION OF ANY OR ALL OF
TENANT’S ASSETS OR ANY SALE, TRANSFER OR OTHER DISPOSITION OF ANY OR ALL OF THE
SHARES OF CAPITAL STOCK OR OTHER SECURITIES OF TENANT OR ANY AFFILIATE OF TENANT
TO ANY OTHER PERSON OR ENTITY;


 


(O)           TENANT’S FAILURE TO OBTAIN, PROTECT, PRESERVE OR ENFORCE ANY
RIGHTS IN OR TO THE LEASE OR THE LEASED PREMISES OR ANY INTEREST THEREIN AGAINST
ANY PARTY OR THE INVALIDITY OR UNENFORCEABILITY OF ANY SUCH RIGHTS; OR


 


(P)           ANY OTHER EVENT, ACTION, OMISSION OR CIRCUMSTANCES WHICH MIGHT IN
ANY MANNER OR TO ANY EXTENT IMPOSE ANY RISK TO GUARANTOR OR WHICH MIGHT
OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE RELEASE OR DISCHARGE OF A GUARANTOR OR
SURETY,


 

all of which may be given or done without notice to, or consent of, Guarantor.

 

No setoff, claim, reduction or diminution of any obligation, or any defense of
any kind or nature which Tenant or Guarantor now has or hereafter may have
against Landlord shall be available hereunder to Guarantor against Landlord.

 

Section 1.03           Disaffirmance of Lease. Guarantor agrees that, in the
event of rejection or disaffirmance of the Lease by Tenant or Tenant’s trustee
in bankruptcy pursuant to the United States Bankruptcy Code or any other law,
Guarantor will, if Landlord so requests, assume all obligations and liabilities
under the express terms of the Lease, to the same extent as if Guarantor had
been originally named instead of Tenant as a party to the Lease and there had
been no rejection or disaffirmance; and Guarantor will confirm such assumption
in writing at the request of Landlord on or after such rejection or
disaffirmance. Guarantor, upon such assumption, shall have all rights of Tenant
under the Lease (to the extent permitted by law).

 

Section 1.04           No Notice or Duty to Exhaust Remedies. Guarantor hereby
waives notice of any default in the payment or non-performance of any of the
Guaranteed Obligations (except as expressly required hereunder), diligence,
presentment, demand, protest and all notices of any kind. Guarantor agrees that
liability under this Guaranty shall be primary and hereby waives any requirement
that Landlord exhaust any right or remedy, or proceed first or at any time,
against Tenant or any other guarantor of, or any security for, any of the
Guaranteed Obligations. Guarantor hereby waives notice of any acceptance of this
Guaranty and all matters and rights which may be raised in avoidance of, or in
defense against, any action to enforce the obligations of Guarantor hereunder.
Guarantor hereby waives any and all suretyship defenses or defenses in the
nature thereof without in any manner limiting any other provision of this
Guaranty. This Guaranty constitutes an agreement of suretyship as well as of
guaranty, and Landlord may pursue its rights and remedies under this Guaranty
and under the Lease in whatever order, or collectively, and shall be entitled to
payment and performance hereunder notwithstanding any action taken by Landlord
or inaction by Landlord to enforce any of its rights or remedies against any
other guarantor, person, entity or property whatsoever. This Guaranty is a
guaranty of payment and performance and not merely of collection.

 

Landlord may pursue its rights and remedies under this Guaranty notwithstanding
any other guarantor of or security for the Guaranteed Obligations or any part
thereof. Guarantor authorizes

 

--------------------------------------------------------------------------------


 

Landlord, at its sole option, without notice or demand and without affecting the
liability of Guarantor under this Guaranty, to terminate the Lease, either in
whole or in part, in accordance with its terms.

 

Each default on any of the Guaranteed Obligations shall give rise to a separate
cause of action and separate suits may be brought hereunder as each cause of
action arises or, at the option of Landlord any and all causes of action which
arise prior to or after any suit is commenced hereunder may be included in such
suit.

 

Section 1.05           Subrogation. Notwithstanding any payments made or
obligations performed by Guarantor by reason of this Guaranty (including but not
limited to application of funds on account of such payments or obligations),
Guarantor hereby irrevocably waives and releases, until 366 days after payment
in full of the Guaranteed Obligations, any and all rights it may have, at any
time, whether arising directly or indirectly, by operation of law, contract or
otherwise, to assert any claim against Tenant or any other person or entity or
against any direct or indirect security on account of payments made or
obligations performed under or pursuant to this Guaranty, including without
limitation any and all rights of subrogation, reimbursement, exoneration,
contribution or indemnity, and any and all rights that would result in Guarantor
being deemed a “creditor” under the United States Bankruptcy Code of Tenant or
any other person or entity. If any payment shall be paid to Guarantor on account
of any subrogation rights, each and every amount so paid shall immediately be
paid to Landlord to be credited and applied upon any of the Guaranteed
Obligations, whether or not then due and payable. Every claim or demand which
Guarantor may have against Tenant shall be fully subordinate to all Guaranteed
Obligations.


 


ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS


 

Section 2.01           Representations and Warranties. The representations and
warranties made by Guarantor in the Guarantor’s Certificate (a copy of which is
attached hereto as Exhibit B) hereby are incorporated by reference herein (with
all related definitions). Guarantor hereby represents and warrants to Landlord
as provided therein.

 


SECTION 2.02           FINANCIAL STATEMENTS; BOOKS AND RECORDS.


 


(A)           GUARANTOR SHALL DELIVER TO LANDLORD AND TO LENDER WITHIN
SEVENTY-FIVE (75) DAYS OF THE CLOSE OF EACH FISCAL YEAR OF GUARANTOR, ANNUAL
AUDITED FINANCIAL STATEMENTS OF GUARANTOR (WHICH MUST INCLUDE TENANT AS PART OF
THE TENANT GROUP) CERTIFIED BY A NATIONALLY RECOGNIZED FIRM OF INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS. GUARANTOR ALSO SHALL FURNISH TO LANDLORD WITHIN
THIRTY (30) DAYS AFTER THE END OF EACH OF THE THREE (3) REMAINING FISCAL
QUARTERS UNAUDITED FINANCIAL STATEMENTS AND ALL OTHER QUARTERLY REPORTS OF
GUARANTOR, CERTIFIED BY GUARANTOR’S CHIEF FINANCIAL OFFICER, AND ALL FILINGS, IF
ANY, OF FORM 10-K, FORM 10-Q AND OTHER REQUIRED FILINGS WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO THE PROVISIONS OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, OR ANY OTHER LAW. ALL FINANCIAL STATEMENTS OF GUARANTOR SHALL
BE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED. ALL ANNUAL FINANCIAL
STATEMENTS SHALL BE ACCOMPANIED (I) BY AN OPINION OF SAID ACCOUNTANTS STATING
THAT (A) THERE ARE NO QUALIFICATIONS AS TO THE SCOPE OF THE AUDIT AND (B) THE
AUDIT WAS PERFORMED IN ACCORDANCE WITH


 

--------------------------------------------------------------------------------


 


GAAP AND (II) BY THE AFFIDAVIT OF THE PRESIDENT OR A VICE PRESIDENT OF
GUARANTOR, DATED WITHIN FIVE (5) DAYS OF THE DELIVERY OF SUCH STATEMENT, STATING
THAT (C) THE AFFIANT KNOWS OF NO EVENT OF DEFAULT, OR EVENT WHICH, UPON NOTICE
OR THE PASSAGE OF TIME OR BOTH, WOULD BECOME AN EVENT OF DEFAULT WHICH HAS
OCCURRED AND IS CONTINUING HEREUNDER OR, IF ANY SUCH EVENT HAS OCCURRED AND IS
CONTINUING, SPECIFYING THE NATURE AND PERIOD OF EXISTENCE THEREOF AND WHAT
ACTION GUARANTOR HAS TAKEN OR PROPOSES TO TAKE WITH RESPECT THERETO AND
(D) EXCEPT AS OTHERWISE SPECIFIED IN SUCH AFFIDAVIT, THAT GUARANTOR HAS
FULFILLED ALL OF ITS OBLIGATIONS UNDER THIS GUARANTY WHICH ARE REQUIRED TO BE
FULFILLED ON OR PRIOR TO THE DATE OF SUCH AFFIDAVIT. NOTWITHSTANDING ANY OF THE
FOREGOING TO THE CONTRARY, SO LONG AS THE GUARANTOR IS A PUBLIC COMPANY AND THE
CONSOLIDATED QUARTERLY AND ANNUAL FINANCIALS OF GUARANTOR (WHICH MUST INCLUDE
TENANT AS A PART OF THE TENANT GROUP) THAT GUARANTOR OTHERWISE WOULD BE REQUIRED
HEREINABOVE TO CAUSE TO BE DELIVERED ARE AVAILABLE TO LANDLORD VIA EDGAR OR
OTHER ONLINE SERVICE AT NO MATERIAL COST TO LANDLORD, THEN LANDLORD AGREES THAT
IT SHALL OBTAIN SUCH QUARTERLY AND ANNUAL FINANCIALS THROUGH SUCH SERVICE AND
THAT GUARANTOR SHALL NOT BE REQUIRED TO MAKE THE PHYSICAL DELIVERIES REQUIRED
HEREINABOVE. IN THE EVENT THAT LANDLORD (OR ANY DIRECT OR INDIRECT PARENT
COMPANY) IS REQUIRED TO DISCLOSE TENANT’S OR GUARANTOR’S FINANCIAL STATEMENTS,
AS THE CASE MAY BE (IN WHOLE OR IN SUMMARY FORM), IN ORDER TO COMPLY WITH ITS
PUBLIC FILING AND DISCLOSURE REQUIREMENTS UNDER THE RULES OR REGULATIONS
PROMULGATED BY THE SECURITIES & EXCHANGE COMMISSION (“SEC”), THEN GUARANTOR
SHALL CAUSE THE CERTIFIED PUBLIC ACCOUNTANTS THAT AUDITED SUCH FINANCIAL
STATEMENTS TO PROVIDE LANDLORD WITH WRITTEN CONSENT TO ALLOW SUCH AUDITOR’S
REPORT TO BE DISCLOSED AND/OR INCORPORATED BY REFERENCE INTO LANDLORD’S OR ITS
ULTIMATE PARENT COMPANY’S SEC FILINGS.


 


SECTION 2.03           NOTICE OF CERTAIN EVENTS. PROMPTLY UPON BECOMING AWARE
THEREOF, GUARANTOR SHALL GIVE LANDLORD NOTICE OF (I) THE COMMENCEMENT OR
EXISTENCE OF ANY PROCEEDING BY OR BEFORE ANY DULY CONSTITUTED GOVERNMENTAL
AUTHORITY OR AGENCY AGAINST OR AFFECTING GUARANTOR WHICH, IF ADVERSELY DECIDED,
WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE FINANCIAL CONDITION OF GUARANTOR OR
ON ITS ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER OR (II) ANY MATERIAL ADVERSE
CHANGE IN THE BUSINESS, OPERATIONS OR CONDITION, FINANCIAL OR OTHERWISE, OF
GUARANTOR, TO THE EXTENT THE ABILITY OF GUARANTOR TO PERFORM ITS OBLIGATIONS
HEREUNDER IS MATERIALLY ADVERSELY AFFECTED.


 


SECTION 2.04           ESTOPPEL CERTIFICATES. GUARANTOR SHALL, AT ANY TIME UPON
NOT LESS THAN TEN (10) DAYS’ PRIOR WRITTEN REQUEST BY LANDLORD OR LENDER,
DELIVER TO THE PARTY REQUESTING THE SAME A STATEMENT IN WRITING, EXECUTED BY THE
PRESIDENT OR A VICE PRESIDENT OR OTHER DULY AUTHORIZED OFFICER OF GUARANTOR,
CERTIFYING (I) THAT, EXCEPT AS OTHERWISE SPECIFIED, THIS GUARANTY IS UNMODIFIED
AND IN FULL FORCE IN EFFECT, (II) THAT GUARANTOR IS NOT IN DEFAULT HEREUNDER AND
THAT NO EVENT HAS OCCURRED OR CONDITION EXISTS WHICH WITH THE GIVING OF NOTICE
OR THE PASSAGE OF TIME OR BOTH WOULD CONSTITUTE A DEFAULT HEREUNDER, (III) THAT
GUARANTOR HAS NO DEFENSE, SETOFF OR COUNTERCLAIM AGAINST LANDLORD ARISING OUT OF
OR IN ANY WAY RELATED TO THIS GUARANTY, AND (IV) THAT, EXCEPT AS OTHERWISE
SPECIFIED, THERE ARE NO PROCEEDINGS PENDING AGAINST GUARANTOR BEFORE ANY COURT,
ARBITER OR ADMINISTRATIVE AGENCY WHICH, IF ADVERSELY DECIDED, COULD HAVE A
MATERIAL ADVERSE EFFECT ON THE FINANCIAL CONDITION OF GUARANTOR OR ON ITS
ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


SECTION 2.05           GUARANTOR’S ASSETS. NYTC HEREBY REPRESENTS AND WARRANTS
THAT ALL MATERIAL ASSETS (COLLECTIVELY, THE “STRATEGIC ASSETS”) NECESSARY FOR
THE OPERATION OF GUARANTOR’S BUSINESS OF REPORTING, COLLECTING, PUBLISHING AND
DISTRIBUTING NEWS AND RELATED CONTENT THROUGH (I)


 

--------------------------------------------------------------------------------


 


THE NEW YORK TIMES NEWSPAPER AND THE PRINTING AND SALES THEREOF, AND
(II) NYTIMES.COM AND ITS DISTRIBUTION OR DISSEMINATION, INCLUDING, IN ANY CASE,
ALL MATERIAL INTELLECTUAL PROPERTY RIGHTS (THE “IP ASSETS”), INCLUDING, WITHOUT
LIMITATION, ALL LOGOS, COPYRIGHTS, PATENTS, TRADEMARKS AND SERVICE MARKS FOR THE
NEW YORK TIMES AND NYTIMES.COM, AND ALL LICENSES AND WEB ADDRESSES, IS HELD BY
GUARANTOR EITHER DIRECTLY THROUGH ITS DIVISIONS SUCH AS, THE NEW YORK TIMES NEWS
SERVICES, NYTIMES.COM, AND THE NEW YORK TIMES NEWSPAPER, OR INDIRECTLY THROUGH
ITS WHOLLY-OWNED SUBSIDIARY, THE NEW YORK TIMES SALES COMPANY. IF ANY MATERIAL
PORTION OF THE STRATEGIC ASSETS SHALL BE SOLD, ASSIGNED, CONVEYED OR OTHERWISE
TRANSFERRED TO ANY AFFILIATE OR SUBSIDIARY OF GUARANTOR THEN, CONCURRENTLY WITH
SUCH TRANSFER, SUCH AFFILIATE OR SUBSIDIARY, AS THE CASE MAY BE, SHALL EXECUTE A
COUNTERPART OF THIS GUARANTY AS AN ADDITIONAL GUARANTOR HEREUNDER.


 


ARTICLE III
EVENTS OF DEFAULT


 


SECTION 3.01           EVENTS OF DEFAULT. THE OCCURRENCE OF ANY ONE OR MORE OF
THE FOLLOWING SHALL CONSTITUTE AN “EVENT OF DEFAULT” UNDER THIS GUARANTY:


 


(A)           A FAILURE BY GUARANTOR TO MAKE ANY PAYMENT OF ANY MONETARY
OBLIGATION WITHIN FIVE (5) DAYS AFTER DEMAND BY LANDLORD, REGARDLESS OF THE
REASON FOR SUCH FAILURE;


 


(B)           A FAILURE BY GUARANTOR DULY TO PERFORM AND OBSERVE, OR A VIOLATION
OR BREACH OF, ANY OTHER PROVISION HEREOF NOT OTHERWISE SPECIFICALLY MENTIONED IN
THIS SECTION 3.01, IN EACH CASE CONTINUING FOR TEN (10) BUSINESS DAYS AFTER
WRITTEN NOTICE IS GIVEN BY LANDLORD;


 


(C)           ANY REPRESENTATION OR WARRANTY MADE BY GUARANTOR HEREIN OR IN ANY
CERTIFICATE, DEMAND OR REQUEST MADE PURSUANT HERETO NOW OR HEREAFTER PROVES TO
HAVE BEEN INCORRECT WHEN MADE, IN ANY MATERIAL RESPECT, AND ANY SUCH
INCORRECTNESS OR FAILURE REMAINS UNCURED FOR FIVE (5) DAYS FROM THE DATE ON
WHICH NOTICE THEREOF IS GIVEN BY LANDLORD;


 


(D)           GUARANTOR SHALL (A) VOLUNTARILY BE ADJUDICATED A BANKRUPT OR
INSOLVENT, (B) SEEK OR CONSENT TO THE APPOINTMENT OF A RECEIVER FOR ITSELF OR
ITS ASSETS, (C) FILE A PETITION SEEKING RELIEF UNDER THE BANKRUPTCY OR OTHER
SIMILAR LAWS OF THE UNITED STATES, ANY STATE OR ANY JURISDICTION, (D) MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR (E) BE UNABLE TO PAY ITS
DEBTS AS THEY MATURE;


 


(E)           A COURT SHALL ENTER AN ORDER, JUDGMENT OR DECREE APPOINTING,
WITHOUT THE CONSENT OF GUARANTOR, A RECEIVER OR TRUSTEE FOR IT OR APPROVING A
PETITION FILED AGAINST GUARANTOR WHICH SEEKS RELIEF UNDER THE BANKRUPTCY OR
OTHER SIMILAR LAWS OF THE UNITED STATES, ANY STATE OR ANY JURISDICTION, AND SUCH
ORDER, JUDGMENT OR DECREE SHALL REMAIN UNDISCHARGED OR UNSTAYED SIXTY (60) DAYS
AFTER IT IS ENTERED;


 


(F)            GUARANTOR SHALL BE LIQUIDATED OR DISSOLVED OR SHALL BEGIN
PROCEEDINGS TOWARDS ITS LIQUIDATION OR DISSOLUTION;


 


(G)           GUARANTOR SHALL, IN A SINGLE TRANSACTION OR SERIES OF
TRANSACTIONS, SELL, ASSIGN OR OTHERWISE TRANSFER OR ENTER INTO AN AGREEMENT TO
SELL, ASSIGN OR OTHERWISE TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO ANY
PERSON OR PERSONS, WITHOUT THE EXPRESS PRIOR WRITTEN APPROVAL OF LANDLORD IN ITS
SOLE AND ABSOLUTE DISCRETION, UNLESS EITHER (I) THE LEASE IS ASSIGNED TO AND


 

--------------------------------------------------------------------------------



 


ASSUMED BY THE PERSON OR PERSONS ACQUIRING SUCH ASSETS PURSUANT TO A WRITTEN
AGREEMENT, OR (II) THE PERSON OR PERSONS ACQUIRING SUCH ASSETS EXECUTE AND
DELIVER TO LANDLORD A GUARANTY OF THE LEASE SUBSTANTIALLY IN THE FORM OF THIS
GUARANTY (IN WHICH CASE THE LEASE MAY BE ASSIGNED TO AND ASSUMED BY AN SPE OR
OTHER NON-OPERATING SUBSIDIARY OF SUCH PERSON).


 


(H)                                 GUARANTOR SHALL, IN A SINGLE TRANSACTION OR
SERIES OF TRANSACTIONS, SELL, ASSIGN OR OTHERWISE TRANSFER OR ENTER INTO AN
AGREEMENT TO SELL, ASSIGN OR OTHERWISE TRANSFER ALL OR SUBSTANTIALLY ALL OF THE
STRATEGIC ASSETS TO ANY PERSON WITHOUT THE EXPRESS PRIOR WRITTEN APPROVAL OF
LANDLORD IN ITS SOLE AND ABSOLUTE DISCRETION, UNLESS EITHER (I) THE LEASE IS
ASSIGNED TO AND ASSUMED BY THE PERSON OR PERSONS ACQUIRING SUCH ASSETS PURSUANT
TO A WRITTEN AGREEMENT, OR (II) THE PERSON OR PERSONS ACQUIRING SUCH ASSETS
EXECUTE AND DELIVER TO LANDLORD A GUARANTY OF THE LEASE SUBSTANTIALLY IN THE
FORM OF THIS GUARANTY (IN WHICH CASE THE LEASE MAY BE ASSIGNED TO AND ASSUMED BY
AN SPE OR OTHER NON-OPERATING SUBSIDIARY OF SUCH PERSON).


 


(I)                                     GUARANTOR SHALL, IN A SINGLE TRANSACTION
OR SERIES OF TRANSACTIONS, SELL, ASSIGN OR OTHERWISE TRANSFER OR ENTER INTO AN
AGREEMENT TO SELL, ASSIGN OR OTHERWISE TRANSFER ALL OR ANY MATERIAL PORTION OF
THE IP ASSETS TO ANY PERSON (OTHER THAN TO A WHOLLY-OWNED SUBSIDIARY THAT
EXECUTES A COUNTERPART OF THIS GUARANTY AS REQUIRED BY SECTION 2.05 HEREOF)
WITHOUT THE EXPRESS PRIOR WRITTEN APPROVAL OF LANDLORD IN ITS SOLE AND ABSOLUTE
DISCRETION; PROVIDED THAT, (X) THE PROVISION OF SECTION 3.01(J) BELOW SHALL NOT
BE APPLIED TO PERMIT ANY SALE, ASSIGNMENT OR OTHER TRANSFER OF THE IP ASSETS AND
(Y) (I) THE SALE, ASSIGNMENT OR OTHER TRANSFER OF ALL OR SUBSTANTIALLY ALL OF
THE IP ASSETS SHALL BE PERMITTED UNDER THE TERMS OF SECTION 3.01(G) ABOVE AS A
PART OF THE SALE, ASSIGNMENT OR OTHER TRANSFER OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF GUARANTOR OR UNDER THE TERMS OF SECTION 3.01(H) ABOVE AS A PART OF
THE SALE, ASSIGNMENT OR OTHER TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE
STRATEGIC ASSETS TO THE SAME PERSON, AND (II) THE SALE, ASSIGNMENT OR OTHER
TRANSFER OF ALL OR ANY MATERIAL PORTION OF THE IP ASSETS SHALL BE PERMITTED IF
(A) THE PERSON ACQUIRING THE IP ASSETS IS EITHER (1) A CREDIT ENTITY OR (2) A
SUBSIDIARY OF SUCH CREDIT ENTITY, IF SUCH CREDIT ENTITY EXECUTES AND DELIVERS TO
LANDLORD A GUARANTY OF THE LEASE SUBSTANTIALLY IN THE FORM OF THIS GUARANTY, AND
(B) IN ANY CASE, THE LEASE IS ASSIGNED TO AND ASSUMED BY THE PERSON ACQUIRING
THE IP ASSETS PURSUANT TO A WRITTEN AGREEMENT.


 


(J)                                     A FAILURE BY GUARANTOR TO DULY TO
PERFORM AND OBSERVE, OR A VIOLATION OR BREACH OF, THE FOLLOWING:


 

1. Guarantor shall not, in a single transaction or series of transactions
(including any interim merger or consolidation), enter into an agreement to sell
or convey, transfer or lease or sell or convey, transfer or lease any material
portion of the Strategic Assets (an “Asset Transfer”) to any Person (other than
an Excluded Disposition and other than an Asset Transfer to a wholly-owned
Subsidiary that executes a counterpart of this Guaranty as required by
Section 2.05 hereof) without the express prior written approval of Landlord in
its sole discretion; provided that, so long as such Asset Transfer is for a
valid corporate purpose to a bona fide third party operating company (and not
merely or primarily for the purpose of, or with the intent of, circumventing or
attempting to circumvent the restrictions contained in this Section 3.01(j) or
precipitating a sale of the Leased Premises back to Guarantor or any of its
Affiliates or Subsidiaries), Guarantor shall have the right to conduct an Asset
Transfer to a Person without Landlord’s consent provided and upon condition
that:

 

--------------------------------------------------------------------------------


 

(i)            With respect to the first proposed Asset Transfer and any
subsequent proposed Asset Transfer if Guarantor has not previously provided an
Asset L/C: Guarantor shall make a written rejectable offer to Landlord (the
“Offer”) to terminate the Lease and this Guaranty for a termination price not
less than the amount corresponding to the proposed month of such termination as
set forth on Schedule 1 annexed hereto and made a part hereof. If Landlord
rejects such offer, then Guarantor nevertheless shall have the right to conduct
such Asset Transfer provided that Guarantor delivers to Landlord a letter of
credit (the “Asset L/C”) meeting the criteria for an acceptable “Letter of
Credit” as set forth in Paragraph 37 of the Lease in an amount equal to the
Basic Rent due under the Lease for the Lease Year in which Guarantor makes such
Offer at least five (5) Business Days prior the effective date of any such Asset
Transfer. If Landlord fails to accept such Offer by written notice to Guarantor
given within thirty (30) days after the date the Offer was given by Guarantor
then the Offer shall be deemed rejected by Landlord. Upon the tender of the
Asset L/C same shall constitute an additional Security Deposit (i.e., in
addition to and not in lieu of the Earnout Security Deposit deposited by Tenant
under the terms of the Lease concurrently with the execution of this Lease). The
Asset L/C shall be held, utilized and returned, and otherwise subject to, all of
the terms and provisions of Paragraph 37 (and Paragraph 22(a)) of the Lease
applicable to a Security Deposit; and

 

(ii)           With respect to any subsequent proposed Asset Transfer after
Guarantor has delivered an Asset L/C: Guarantor shall make a written rejectable
offer to Landlord (the “Offer”) to terminate the Lease and this Guaranty for a
termination price not less than the amount corresponding to the proposed month
of such termination as set forth on Schedule 1 annexed hereto and made a part
hereof. If Landlord rejects such offer, then Guarantor nevertheless shall have
the right to conduct such Asset Transfer and no additional Asset L/C or other
security shall be required in connection therewith.

 

Notwithstanding the foregoing, (A) the sale, conveyance or other transfer or
disposal of used, obsolete or worn-out items of equipment, machinery, vehicles
or other similar personal property assets that currently constitute a part of
the Strategic Assets, (B) the sale, conveyance or other transfer of real or
personal property assets the retention of which is no longer deemed necessary,
advisable or advantageous by Guarantor in connection with or following the
outsourcing of labor, services or production as a cost-savings measure in
accordance with Guarantor’s strategic planning, and (C) the sale or other
transfer of any plant or facility or other real property asset or item of
capital equipment that is or will be closed, idle, underutilized or no longer
economical to operate and the retention of which is no longer deemed necessary,
advisable or advantageous by Guarantor as a result of the consolidation or
termination of lines of business in accordance with Guarantor’s strategic
planning, shall not, in any case, by itself constitute an Asset Transfer even if
such asset or assets might otherwise constitute a material portion of the
Strategic Assets (a Asset Transfer meeting the criteria of (A), (B) or
(C) hereof, an “Excluded Disposition”).

 

For purposes of clarification, NYTC’s ownership and control of the equity
interests of NYT Sales shall be deemed an asset within the definition of
Strategic Assets and any sale, conveyance or other transfer by NYTC of a
controlling interest in NYT Sales, in a single transaction or series of
transactions, shall be subject to the terms governing an Asset Transfer under
this Section 3.05(j).

 

--------------------------------------------------------------------------------


 


ARTICLE IV
MISCELLANEOUS


 

Section 4.01           Effect of Bankruptcy Proceedings. This Guaranty shall
continue to be effective, or be automatically reinstated, as the case may be, if
at any time payment, in whole or in part, of any of the Guaranteed Obligations
is rescinded or must otherwise be restored or returned by Landlord as a
preference, fraudulent conveyance or otherwise under any bankruptcy, insolvency
or similar law, all as though such payment had not been made. Guarantor hereby
agrees to indemnify Landlord against, and to save and hold Landlord harmless
from any required return by Landlord, or recovery from Landlord, of any such
payment because of its being deemed preferential under applicable bankruptcy,
receivership or insolvency laws, or for any other reason. If an Event of Default
at any time shall have occurred and be continuing or exist and declaration of
default or acceleration under or with respect to the Lease shall at such time be
prevented by reason of the pendency against Tenant of a case or proceeding under
any bankruptcy or insolvency law, Guarantor agrees that, for purposes of this
Guaranty and its obligations hereunder, the Lease shall be deemed to have been
declared in default or accelerated with the same effect as if the Lease had been
declared in default and accelerated in accordance with the terms thereof, and
Guarantor shall forthwith pay and perform the Guaranteed Obligations in full
without further notice or demand.

 

Section 4.02           Further Assurances. From time to time upon the request of
Landlord, Guarantor shall promptly and duly execute, acknowledge and deliver any
and all such further instruments and documents as Landlord reasonably may deem
necessary or appropriate to confirm this Guaranty, to carry out the purpose and
intent hereof or to enable Landlord to enforce any of its rights hereunder.

 

Section 4.03           Amendments, Waivers, Etc. This Guaranty cannot be
amended, modified, waived, changed, discharged or terminated except by an
instrument in writing signed by the party against whom enforcement of such
amendment, modification, waiver, change, discharge or termination is sought.

 

Section 4.04           No Implied Waiver; Cumulative Remedies. No course of
dealing and no delay or failure of Landlord in exercising any right, power or
privilege under this Guaranty or the Lease shall affect any other or future
exercise thereof or exercise of any other right, power or privilege; nor shall
any single or partial exercise of any such right, power or privilege or any
abandonment or discontinuance of steps to enforce such a right, power or
privilege preclude any further exercise thereof or of any other right, power or
privilege. The rights and remedies of Landlord under this Guaranty are
cumulative and not exclusive of any rights or remedies which Landlord would
otherwise have under the Lease, at law or in equity.

 

Section 4.05           Notices. All notices, requests, demands, directions and
other communications (collectively “notices”) under the provisions of this
Guaranty shall be in writing and shall be deemed to have been given and received
for all purposes when delivered in person or by Federal Express or other
reliable 24-hour delivery service or five (5) business days after being
deposited in the United States mail, by registered or certified mail, return
receipt requested, postage prepaid, addressed to the other party or when
delivery is refused. All notices shall be sent to the applicable party
addressed, if to Landlord, c/o W. P. Carey & Co. LLC,

 

--------------------------------------------------------------------------------


 

50 Rockefeller Plaza, 2nd Floor, New York, New York 10020, to the attention of
Director, Asset Management, and notices to Tenant shall be sent c/o The New York
Times Company, 620 Eighth Avenue, New York, New York 10018 to the attention of
General Counsel and CEO (in separate envelopes) and shall simultaneously be
given by Landlord to DLA Piper LLP, 1251 Avenue of the Americas, New York, New
York, 10020 Attention:  Martin D. Polevoy, Esq. A copy of any notice given by
Tenant to Landlord shall simultaneously be given by Tenant to Reed Smith LLP,
599 Lexington Avenue, 29th Floor, New York, New York, 10022, Attention:
Chairman, Real Estate Department, or in accordance with the last unrevoked
written direction from such party to the other party.

 

Section 4.06           Expenses. Guarantor agrees to pay or cause to be paid and
to save Landlord harmless against liability for the payment of all reasonable
out-of-pocket expenses, including fees and expenses of counsel for Landlord,
incurred by Landlord from time to time arising in connection with Landlord’s
enforcement or preservation of rights under this Guaranty or the Lease,
including but not limited to such expenses as may be incurred by Landlord in
connection with any default by Guarantor of any of its obligations hereunder or
by Tenant of any of its obligations under the Lease.

 

Section 4.07           Survival. All obligations of Guarantor to make payments
to or indemnify Landlord shall survive the payment and performance in full of
the Guaranteed Obligations.

 

Section 4.08           Severability. If any term or provision of this Guaranty
or the application thereof to any person or circumstance shall to any extent be
invalid or unenforceable, the remainder of this Guaranty, or the application of
such term or provision to persons or circumstances other than those as to which
it is invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Guaranty shall be valid and enforceable to the fullest extent
permitted by law.

 

Section 4.09           Counterparts. This Guaranty may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.

 

Section 4.10           Governing Law. (a)      This Guaranty was negotiated in
New York, and accepted by Landlord in the State of New York, which State the
parties agree has a substantial relationship to the parties and to the
underlying transaction embodied hereby, and in all respects, including, without
limiting the generality of the foregoing, matters of construction, validity and
performance, this Guaranty and the obligations arising hereunder shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contract made and performed in such State and any applicable law
of the United States of America. To the fullest extent permitted by law,
Guarantor hereby unconditionally and irrevocably waives any claim to assert that
the law of any other jurisdiction governs this Guaranty, and the Guaranty shall
be governed by and construed in accordance with the laws of the State of New
York pursuant to § 5-1401 of the New York General Obligations Law.

 

--------------------------------------------------------------------------------


 


(B)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GUARANTOR OR LANDLORD
ARISING OUT OF OR RELATING TO THIS GUARANTY SHALL BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN NEW YORK, NEW YORK, PURSUANT TO § 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, AND GUARANTOR WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING AND
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING.


 


SECTION 4.11           JURY TRIAL. GUARANTOR HEREBY WAIVES THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT
MATTER OF THIS GUARANTY. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND
VOLUNTARILY MADE BY GUARANTOR, AND GUARANTOR ACKNOWLEDGES THAT THE LANDLORD HAS
NOT MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. GUARANTOR FURTHER ACKNOWLEDGES THAT
GUARANTOR HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE
MAKING OF ALL WAIVERS CONTAINED HEREIN BY INDEPENDENT LEGAL COUNSEL, SELECTED BY
GUARANTOR, AND GUARANTOR HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.


 


SECTION 4.12           SUCCESSORS AND ASSIGNS; JOINT AND SEVERAL. THIS GUARANTY
SHALL BIND GUARANTOR AND ITS SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE
BENEFIT OF LANDLORD AND ITS SUCCESSORS AND ASSIGNS. THE OBLIGATIONS AND
LIABILITIES OF EACH GUARANTOR UNDER THIS GUARANTY SHALL BE JOINT AND SEVERAL. AS
USED IN THIS GUARANTY, THE SINGULAR SHALL INCLUDE THE PLURAL AND VICE-VERSA.


 


SECTION 4.13           INCORPORATION OF RECITALS; DEFINITIONS. THE RECITALS SET
FORTH ON PAGE 1 OF THIS GUARANTY ARE HEREBY SPECIFICALLY INCORPORATED INTO THE
OPERATIVE TERMS OF THIS GUARANTY AS IF FULLY SET FORTH. TERMS NOT OTHERWISE
SPECIFICALLY DEFINED HEREIN SHALL HAVE THE MEANINGS SET FORTH IN THE LEASE.


 


SECTION 4.14           RIGHTS OF LENDER. GUARANTOR ACKNOWLEDGES THAT THE RIGHTS
OF LANDLORD UNDER THIS GUARANTY MAY BE ASSIGNED TO LENDER AND, UPON SUCH
ASSIGNMENT, LENDER SHALL HAVE ALL OF THE RIGHTS AND BENEFITS OF LANDLORD
HEREUNDER.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date first above written.

 

 

WITNESS:

 

THE NEW YORK TIMES COMPANY

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

THE NEW YORK TIMES SALES COMPANY.

 

 

 

By:

 

 

By:

 

 

 

Name: Kenneth A. Richieri

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Rejectable Offer Schedule for Guaranty

 

Month

 

Amount

 

3/2009

 

$

329,939,192

 

4/2009

 

$

329,573,263

 

5/2009

 

$

329,205,505

 

6/2009

 

$

328,835,907

 

7/2009

 

$

328,464,462

 

8/2009

 

$

328,091,159

 

9/2009

 

$

327,715,990

 

10/2009

 

$

327,338,945

 

11/2009

 

$

326,960,015

 

12/2009

 

$

326,579,190

 

1/2010

 

$

326,196,461

 

2/2010

 

$

325,811,818

 

3/2010

 

$

325,395,018

 

4/2010

 

$

324,976,133

 

5/2010

 

$

324,555,155

 

6/2010

 

$

324,132,071

 

7/2010

 

$

323,706,872

 

8/2010

 

$

323,279,547

 

9/2010

 

$

322,850,085

 

10/2010

 

$

322,418,476

 

11/2010

 

$

321,984,709

 

12/2010

 

$

321,548,773

 

1/2011

 

$

321,110,658

 

2/2011

 

$

320,670,352

 

3/2011

 

$

320,197,156

 

4/2011

 

$

319,721,595

 

5/2011

 

$

319,243,656

 

6/2011

 

$

318,763,327

 

7/2011

 

$

318,280,596

 

8/2011

 

$

317,795,452

 

9/2011

 

$

317,307,882

 

10/2011

 

$

316,817,874

 

11/2011

 

$

316,325,416

 

12/2011

 

$

315,830,496

 

1/2012

 

$

315,333,101

 

2/2012

 

$

314,833,219

 

3/2012

 

$

314,299,690

 

4/2012

 

$

313,763,493

 

5/2012

 

$

313,224,615

 

6/2012

 

$

312,683,042

 

7/2012

 

$

312,138,762

 

8/2012

 

$

311,591,760

 

9/2012

 

$

311,042,024

 

10/2012

 

$

310,489,538

 

11/2012

 

$

309,934,291

 

12/2012

 

$

309,376,267

 

1/2013

 

$

308,815,453

 

2/2013

 

$

308,251,834

 

3/2013

 

$

307,653,783

 

4/2013

 

$

307,052,741

 

5/2013

 

$

306,448,693

 

6/2013

 

$

305,841,626

 

7/2013

 

$

305,231,523

 

8/2013

 

$

304,618,370

 

9/2013

 

$

304,002,151

 

10/2013

 

$

303,382,851

 

11/2013

 

$

302,760,454

 

12/2013

 

$

302,134,945

 

1/2014

 

$

301,506,309

 

2/2014

 

$

300,874,530

 

3/2014

 

$

300,207,502

 

4/2014

 

$

299,537,139

 

5/2014

 

$

298,863,424

 

6/2014

 

$

298,186,341

 

7/2014

 

$

297,505,872

 

8/2014

 

$

296,822,000

 

9/2014

 

$

296,134,710

 

10/2014

 

$

295,443,983

 

11/2014

 

$

294,749,802

 

12/2014

 

$

294,052,151

 

1/2015

 

$

293,351,011

 

2/2015

 

$

292,646,365

 

3/2015

 

$

291,905,626

 

4/2015

 

$

291,161,182

 

5/2015

 

$

290,413,016

 

6/2015

 

$

289,661,110

 

7/2015

 

$

288,905,444

 

8/2015

 

$

288,146,000

 

9/2015

 

$

287,382,758

 

10/2015

 

$

286,615,700

 

11/2015

 

$

285,844,807

 

12/2015

 

$

285,070,060

 

1/2016

 

$

284,291,438

 

2/2016

 

$

283,508,924

 

3/2016

 

$

282,689,437

 

4/2016

 

$

281,865,853

 

5/2016

 

$

281,038,151

 

6/2016

 

$

280,206,311

 

7/2016

 

$

279,370,311

 

8/2016

 

$

278,530,132

 

9/2016

 

$

277,685,751

 

10/2016

 

$

276,837,149

 

11/2016

 

$

275,984,304

 

12/2016

 

$

275,127,194

 

1/2017

 

$

274,265,799

 

2/2017

 

$

273,400,097

 

3/2017

 

$

272,496,510

 

4/2017

 

$

271,588,406

 

5/2017

 

$

270,675,762

 

6/2017

 

$

269,758,554

 

7/2017

 

$

268,836,760

 

8/2017

 

$

267,910,357

 

9/2017

 

$

266,979,323

 

10/2017

 

$

266,043,633

 

11/2017

 

$

265,103,264

 

12/2017

 

$

264,158,194

 

1/2018

 

$

263,208,398

 

2/2018

 

$

262,253,853

 

3/2018

 

$

261,260,477

 

4/2018

 

$

260,262,134

 

5/2018

 

$

259,258,800

 

6/2018

 

$

258,250,448

 

7/2018

 

$

257,237,055

 

8/2018

 

$

256,218,595

 

9/2018

 

$

255,195,042

 

10/2018

 

$

254,166,372

 

11/2018

 

$

253,132,559

 

12/2018

 

$

252,093,576

 

1/2019

 

$

251,049,398

 

2/2019

 

$

251,049,398

 

Thereafter

 

$

250,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ASSUMPTION OF SEVERANCE LEASE

 

ASSIGNMENT AND ASSUMPTION OF SUBLEASE

 

This ASSIGNMENT AND ASSUMPTION OF SUBLEASE (the “Assignment”) dated as of
March       , 2009 (the “Effective Date”), by and between NYT REAL ESTATE
COMPANY LLC, a New York limited liability company (“Assignor”), having an office
address at c/o The New York Times Company, 620 Eighth Avenue, New York, New
York, 10018, and 620 EIGHTH NYT (NY) LIMITED PARTNERSHIP, a Delaware limited
partnership (“Assignee”), having an office address at c/o W.P. Carey & Co. LLC,
50 Rockefeller Plaza, 2nd Floor, New York, New York, 10020.

 

W I T N E S S E T H :

 

WHEREAS, The New York Times Building LLC and 42nd St. Development Project, Inc.
entered into that certain Agreement of Lease dated December 12, 2001, as tenant
and landlord, respectively, (the “Ground Lease”), with respect to that certain
real property located at 620 Eighth Avenue, New York, New York, 10018, as more
particularly described in Exhibit A attached hereto and made a part hereof and
all improvements then or thereafter located thereon (collectively, the
“Property”);

 

WHEREAS, The New York Times Building LLC and Assignor entered into that certain
Agreement of Sublease dated December 12, 2001, as landlord and tenant,
respectively, (the “Original NYT Severance Lease”), a Memorandum of which was
recorded on October 24, 2003, in the Office of the City Register, New York
County, as CRFN # 2003000433125, which Original NYT Severance Lease was amended
pursuant to First Amendment to Agreement of Sublease (NYT) dated August 15,
2006, between Landlord and Tenant and recorded in the Office of the City
Register of the City of New York on November 20, 2006, as CRFN # 2006000644735
and by Second Amendment to Agreement of Sublease (NYT) dated January 29, 2007,
between Landlord and Tenant and recorded in the Office of the City Register of
the City of New York on February 22, 2007, as CRFN # 2007000100157 and by Third
Amendment to Agreement of Sublease (NYT) dated as of March 6, 2009, between
Landlord and Tenant and intended to be recorded in the Office of the City
Register of the City of New York prior to this Assignment (Original NYT
Severance Lease, as so amended, the “NYT Sublease”);

 

WHEREAS, The New York Times Building LLC submitted the Ground Lease to a
leasehold condominium structure pursuant to Article 9-B of the Real Property Law
of the State of New York and the NYT Sublease covers the condominium units more
particularly described on Exhibit B attached hereto and made a part hereof (the
“NYT Sublease Premises”);

 

WHEREAS, Assignor wishes to assign all of its right, title and interest in and
to the NYT Sublease to Assignee, and Assignee wishes to assume all such right,
title and interest; and

 

WHEREAS, immediately following such assignment by Assignor to Assignee,
Assignee, as landlord, is entering into a triple-net lease of the NYT Sublease
Premises with Assignor, as tenant, dated as of the date hereof (the “WPC
Lease”).

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto hereby covenant and agree as follows:

 

1.        Capitalized terms used herein without definition shall have the
respective meanings ascribed thereto in the NYT Sublease. References herein to
any document or instrument shall refer to the same as it may be amended,
modified, supplemented, extended, renewed or assigned from time to time.

 

2.        Assignor hereby assigns, grants, bargains, sells and transfers all of
its right, title and interest in and to the NYT Sublease, together with any and
all amendments, extensions and renewals thereof, and together with all rights
and obligations accrued or to accrue under said NYT Sublease on and after the
date hereof, to Assignee and its successors and assigns, TO HAVE AND TO HOLD the
same unto Assignee, its successors and assigns, from the date hereof, for all
the rest of the respective term of the NYT Sublease.

 

3.        Assignee hereby assumes the duties and obligations and agrees to
perform and comply with all of the covenants and conditions of the NYT Sublease
to be performed or complied with by the tenant thereunder on and after the date
hereof, as if Assignee originally had executed the NYT Sublease as the tenant
thereunder; provided that, as between Assignor and Assignee, nothing herein
shall limit or alter Assignor’s obligation to continue to perform such
obligations pursuant to the terms of the WPC Lease and the obligations under the
Condominium Documents.

 

4.        Assignor indemnifies Assignee from any and all loss, cost, damage,
liability or expense (including, without limitation, reasonable attorneys’ fees,
court costs and disbursements) that may be imposed on the Assignee by reason of
any failure by Assignor to perform any of the obligations under the NYT Sublease
arising prior to the Effective Date.

 

5.        Assignee indemnifies Assignor from any and all loss, cost, damage,
liability or expense (including, without limitation, reasonable attorneys’ fees,
court costs and disbursements) that may be imposed on the Assignor by reason of
any failure by Assignee to perform any of the obligations under the NYT Sublease
arising from and after the Effective Date; subject, however, to Assignor’s
obligation to continue to perform such obligations pursuant to (i) the WPC Lease
and (ii) the Condominium Documents.

 

6.        Promptly upon request of the other party, Assignor and Assignee shall
each execute, acknowledge (as appropriate) and deliver to the other such other
assurances and take such other actions as may be reasonably required to carry
out the intent and purpose of this Assignment, provided that neither party shall
incur any material additional cost, expense or obligation in connection with any
act that the other party may request.

 

7.        This Assignment shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

8.        Nothing expressed or implied in this Assignment is intended, or will
be construed, to confer upon or give any Person other than the parties hereto,
and their successors or

 

2

--------------------------------------------------------------------------------


 

permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Assignment, or result in such Person being deemed a third-party
beneficiary of this Assignment.

 

9.        This Assignment shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

10.      This Assignment may be executed in counterparts, each of which shall be
an original and all of which together shall constitute but one (1) and the same
instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed and delivered this Assignment
as of the date first set above.

 

 

ASSIGNOR:

 

 

 

NYT REAL ESTATE COMPANY LLC,

 

a New York limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: Manager

 

 

 

 

 

ASSIGNEE:

 

 

 

620 EIGHTH NYT (NY) LIMITED
PARTNERSHIP, a Delaware limited
partnership

 

 

 

By: 620 EIGHTH GP NYT (NY) LLC, a

 

Delaware limited liability company, its general partner

 

 

 

By: CPA:17 LIMITED PARTNERSHIP, a

 

Delaware limited partnership, its sole member

 

 

 

By: CORPORATE PROPERTY

 

ASSOCIATES 17 – GLOBAL INCORPORATED,

 

a Maryland corporation, its general partner

 

 

 

 

 

By:

 

 

 

Name: Jason E. Fox

 

 

Title:   Executive Director

 

4

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

) ss.:

COUNTY OF NEW YORK

)

 

On the          day of March in the year 2009, before me, the undersigned, a
Notary Public in and for said state, personally appeared
                                                 personally known to me or
proved to me on the basis or satisfactory evidence to be the person(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

 

 

 

 

Notary Public

 

STATE OF NEW YORK

)

 

) ss.:

COUNTY OF NEW YORK

)

 

On the          day of March in the year 2009, before me, the undersigned, a
Notary Public in and for said state, personally appeared
                                                 personally known to me or
proved to me on the basis or satisfactory evidence to be the person(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

 

 

 

 

Notary Public

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded as CRFN 2007000075106, and Second Amendment
to Declaration dated October 11, 2007 and recorded as CRFN 2008000008734, and
Third Amendment to Declaration dated March 6, 2009 and to be recorded with the
Register (which Declaration, and any further amendments thereto, are hereinafter
collectively called the “Declaration”), establishing a plan for leasehold
condominium ownership of said Building and the land upon which the same is
erected (hereinafter sometimes collectively called the “Property”) and also
designated and described as Tax Lots No. (SEE SCHEDULE ANNEXED), Block 1012
Section 4, Borough of MANHATTAN on the Tax Map of the Real Property Assessment
Department of the City of New York and on the floor plans of said Building
certified by Daniel Kaplan, approved by the Real Property Assessment Bureau on
August 13, 2006 and filed as Condominium Plan No. 1595 on August 15, 2006 in the
aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

6

--------------------------------------------------------------------------------


 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

8

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

EXHIBIT D

 

FORM OF BILL OF SALE AND ASSIGNMENT

 

BILL OF SALE

 

NYT REAL ESTATE COMPANY LLC,

 

a New York limited liability company

 

to

 

620 EIGHTH NYT (NY) LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

KNOW ALL MEN BY THESE PRESENTS, that NYT REAL ESTATE COMPANY LLC, a New York
limited liability company (“Seller”), for and in consideration of Ten Dollars
($10.00) and other good and valuable consideration, to it in hand paid by 620
EIGHTH NYT (NY) LIMITED PARTNERSHIP, a Delaware limited partnership
(“Purchaser”), at or before the sealing and delivery of these presents, the
receipt and sufficiency of which hereby is acknowledged, has granted, bargained,
sold, transferred and delivered, and by these presents does grant, bargain,
sell, transfer and deliver unto Purchaser on this        day of March, 2009, the
following (the “Personal Property”):

 

(i)

 

all machinery and equipment listed and described on Exhibit B attached hereto
and made a part hereof owned by Seller and located on property (the “Property”)
situate in New York, New York, as described on Exhibit A attached hereto and
made a part hereof;

 

 

 

(ii)

 

all certificates of occupancy, licenses, permits, approvals and authorizations,
if any, which customarily are required to be transferred with the Property;

 

 

 

(iii)

 

all warranties, indemnity agreements and bonds with respect to any portion of
the Property;

 

 

 

(iv)

 

any warranties or guaranties given by any contractor, manufacturer or
materialmen in connection with the construction, maintenance, repair or
renovation of the Property; and

 

 

 

(v)

 

all plans and specifications, drawings, technical manuals and similar matters
with respect to the Property.

 

The term “Personal Property” shall exclude the following:

 

(i)

 

Any existing cause of action, or damage claim, of or against Seller.

 

 

 

(ii)

 

All rights and interests of Seller with respect to any amounts due Seller with
respect to the Property and arising prior to the closing of the transaction
contemplated hereby (including, but not limited to, tax refunds, casualty or
condemnation proceeds, utility deposits, rents or other income from the
Property), to the extent attributable to periods prior to such closing.

 

1

--------------------------------------------------------------------------------


 

(iii)

 

All rights and interests of Seller with respect to the condominium units
comprising Floors 21 through 27 of the Building (as defined in Exhibit A
attached hereto) and their respective undivided interest in the Condominium (as
defined in Exhibit A attached hereto) common elements (the “Excluded Units”).

 

 

 

(iv)

 

All trademarks, tradenames, logos and other intellectual property rights
relating to The New York Times Company and its subsidiaries and affiliates
and/or related media groups.

 

 

 

(v)

 

All right, title and interest of Seller in and to that certain (i) NYTC Facility
Maintenance and Management Agreement relating to the Condominium Units (as
defined in Exhibit A attached hereto) and the Excluded Units between Seller and
First New York Partners Management, LLC dated as of January 4, 2007, as amended,
and (ii) that certain Management Agreement relating to the Excluded Units
between Seller and First New York Partners Management, LLC dated as of April 4,
2008.

 

TO HAVE AND TO HOLD the Personal Property unto Purchaser and its successors and
assigns to and for their own proper use and benefit forever.

 

AND Seller, for itself and for its successors and assigns, hereby does covenant
with Purchaser and its successors and assigns that it is the true and lawful
owner of the Personal Property hereby sold, and has full power to sell and
convey the same; that the title so conveyed is clear, free and unencumbered; and
further that Seller hereby does bind Seller and Seller’s heirs, legal
representatives, successors and assigns to warrant and forever defend title to
the Personal Property against the claim or claims of all persons whomsoever
claiming or to claim the same or any part thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed on its
behalf on the date and year first above written.

 

 

 

NYT REAL ESTATE COMPANY LLC,

 

a New York limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:  Kenneth A. Richieri

 

 

 

Title:    Manager

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded February 8, 2007 as CRFN 2007000075106,
Second Amendment to Declaration dated October 11, 2007 and recorded January 8,
2008 as CRFN 2008000008734, Third Amendment to Declaration dated March 6, 2009
and to be recorded with the Register, and Fourth Amendment to Declaration, dated
as of March 6, 2009, and to be recorded with the Register, subject to receipt of
the City Surveyor’s stamp on the amended floor plans (which Declaration, and any
further amendments thereto, are hereinafter collectively called the
“Declaration”), establishing a plan for leasehold condominium ownership of said
Building and the land upon which the same is erected (hereinafter sometimes
collectively called the “Property”) and also designated and described as Tax
Lots No. (SEE SCHEDULE ANNEXED), Block 1012 Section 4, Borough of MANHATTAN on
the Tax Map of the Real Property Assessment Department of the City of New York
and on the floor plans of said Building certified by Daniel Kaplan, approved by
the Real Property Assessment Bureau on August 13, 2006 and filed as Condominium
Plan No. 1595 on August 15, 2006 in the aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of west 40th Street;

 

4

--------------------------------------------------------------------------------


 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MACHINERY AND EQUIPMENT

 

All fixtures, machinery, apparatus, equipment, fittings and appliances of every
kind and nature whatsoever now or hereafter affixed or attached to or installed
in any of the Property (except as hereafter provided), including all electrical,
anti-pollution, heating, lighting (including hanging fluorescent lighting),
incinerating, power, air cooling, air conditioning, humidification, sprinkling,
plumbing, lifting, fire prevention, fire extinguishing, security, and
ventilating systems, devices and machinery and all engines, pipes, pumps, tanks
(including exchange tanks and fuel storage tanks), motors, conduits, ducts,
steam circulation coils, blowers, steam lines, compressors, oil burners,
boilers, doors, windows, loading platforms, lavatory facilities, stairwells and
passenger and freight elevators, together with all additions thereto,
substitutions therefor and replacements thereof required or permitted by that
certain Lease Agreement (“Lease”) by and between Seller, as tenant, and
Purchaser, as landlord, for the Property dated of even date herewith, but
excluding “Tenant’s Personal Property” (as that term is defined in the Lease).

 

7

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FIRPTA AFFIDAVIT

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person. 
For U.S. tax purposes (including section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity.  To
inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by
                                                 (“Transferor”), the undersigned
hereby certifies the following on behalf of Seller:

 

Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii);

 

Transferor’s U.S. employer identification number is: 
                                                    ; and

 

Transferor’s office address is
                                                                                        .

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.

 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

 

 

Dated:

 

 

 

 

 

 

,

 

             a

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

NOTICE TO TRANSFEREE (BUYER):  You are required by law to retain this
Certificate until the end of the fifth tax year following the tax year in which
the transfer takes place and make the Certificate available to the Internal
Revenue Service if requested to do so during that period.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

SEVERANCE LEASE / LANDLORD’S ESTOPPEL CERTIFICATE

 

To:                              620 EIGHTH NYT (NY) LIMITED PARTNERSHIP
(“Purchaser”) and 620 EIGHTH LENDER NYT (NY) LIMITED PARTNERSHIP (“WPC Lender”)

 

Re:                               Agreement of Sublease dated as of December 12,
2001, between The New York Times Building LLC (“NYTB”), as landlord, and NYT
Real Estate Company LLC, a New York limited liability company (“Tenant”), NYTB’s
interest in which Agreement of Sublease as landlord was assigned by Assignment
and Assumption Agreement dated as of August 15, 2006, to 42nd St. Development
Project, Inc., as landlord (in such capacity, “Landlord”), which Agreement of
Sublease was amended pursuant to First Amendment to Agreement of Sublease (NYT)
dated as of August 15, 2006, between Landlord and Tenant and recorded in the
Office of the City Register of the City of New York on November 20, 2006, as
CRFN # 2006000644735 and by Second Amendment to Agreement of Sublease (NYT)
dated as of January 29, 2007, between Landlord and Tenant and recorded in the
Office of the City Register of the City of New York on February 22, 2007, as
CRFN # 2007000100157 and by Third  Amendment to Agreement of Sublease (NYT)
dated as of March 6, 2009, between Landlord and Tenant and intended to be
recorded in the Office of the City Register of the City of New York (such
Agreement of Sublease, as so assigned and amended, the “Severance Lease”).

 

Date:  March     , 2009

 

In connection with the proposed assignment to Purchaser of the interest of NYT
Real Estate Company LLC (“Seller”) in the Severance Lease (the “Assignment”),
the undersigned hereby certifies to and agrees with Seller, WPC Lender and
Purchaser as follows as of the date hereof:

 

1.                                       All capitalized terms used herein and
not otherwise defined herein shall have the same meaning ascribed to them in the
Severance Lease.

 

2.                                       Landlord, Tenant and Purchaser have
concurrently herewith entered into a letter agreement regarding the Assignment,
a copy of which is annexed hereto as Exhibit 1 (the “Letter Agreement”).

 

3.                                       In connection with the Assignment,
Landlord hereby acknowledges and recognizes Purchaser as the tenant under the
Severance Lease, subject, however, to the matters set forth in the Letter
Agreement and in clause (ii) of the last sentence of Paragraph 7 hereof.

 

4.                                       Purchaser, as a Tenant under the
Severance Lease, also is entitled specifically to the rights and benefits
granted Tenant under Section 18.1 (Quiet Enjoyment) of the Severance Lease.

 

5.                                       The Severance Lease has not been
further modified and is in full force and effect.

 

1

--------------------------------------------------------------------------------


 

6.                                       The Charges payable by Tenant under the
Severance Lease to Landlord have been paid in full up to and including the
following date(s):

 

PILOT:                                                                                                                                                       
June 30, 2009

Theater
Surcharge:                                                                                          
December 31, 2009

 

7.                                       To the best knowledge of Landlord,
neither an Event of Default under the Severance Lease nor any event that, with
the giving of notice or the passage of time, or both, would constitute an Event
of Default under the Severance Lease, has occurred.  To the best knowledge of
Landlord, no Default has occurred in Tenant’s performance of any covenant,
agreement, obligation or condition contained in the Severance Lease. 
Notwithstanding the statements in the preceding two (2) sentences, Landlord has
advised Tenant that (i) Tenant is not in compliance with its obligations to
provide Landlord, for Landlord’s review and approval in accordance with the
terms of the Severance Lease, with details relating to the design and
programming of the flat screen televisions installed by Tenant in lieu of retail
signage (the “Signage Obligations”) and Landlord reserves all rights and powers
to enforce the Signage Obligations and remedies with respect thereto, and
(ii) with respect to the “Prohibited Person” status of Purchaser as a proposed
transferee of the NYTC Sublease, Landlord’s knowledge is limited to a search of
the NYC Vendex database indicating that no “Caution” or “Warrant” information
was discovered.

 

8.                                       From and after the date hereof, any
notice that Tenant is entitled to receive under the Severance Lease shall be
sent as follows:

 

 

NYT Real Estate Company LLC

 

c/o The New York Times Company

 

620 Eighth Avenue

 

New York, New York 10018

 

Attention: General Counsel

 

 

 

With copies to:

 

 

 

 

The New York Times Company

 

620 Eighth Avenue

 

New York, New York 10018

 

Attention:  Director of Real Estate

 

 

 

DLA Piper US  LLP

 

1251 Avenue of the Americas

 

New York, New York 10020

 

Attention:  Martin D. Polevoy, Esq.

 

 

 

620 EIGHTH NYT (NY) LIMITED PARTNERSHIP

 

c/o W.P. Carey & Co. LLC

 

50 Rockefeller Plaza, 2nd Floor

 

New York, NY 10020

 

2

--------------------------------------------------------------------------------


 

 

Attn: Asset Management, Director

 

 

 

Reed Smith LLP

 

599 Lexington Avenue, 29th Floor

 

New York, NY 10029

 

Attn: Real Estate Department, Chair

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned duly executed this Estoppel, in its capacity
as fee owner of the Property, as lessor under the Initial Ground Lease, as
lessee under the Ground Lease and as Landlord under the Severance Lease and the
New NYTC Sublease, on the date and year first above written.

 

 

42nd ST. DEVELOPMENT PROJECT, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

)

ss.:

COUNTY OF NEW YORK

)

 

On the      day of March in the year 2009, before me, the undersigned, a Notary
Public in and for said State, personally appeared                             ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that    he executed the same in h    capacity, and that by
h     signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

 

 

 

 

 

Notary Public

 

Commission Expires

 

5

--------------------------------------------------------------------------------


 

Exhibit 1

 

Letter Agreement

 

[TO BE TYPED ON ESDC’S LETTERHEAD]

 

March     , 2009

 

NYT Real Estate Company LLC

c/o The New York Times Company

620 Eight Avenue

New York, New York 10018

 

620 Eight NYT (NY) Limited Partnership

c/o W.P. Carey & Co. LLC

50 Rockefeller Plaza, 2nd Floor

New York, New York, 10020

 

Re:  Sublease at 620 Eight Avenue, New York, New York 10018

 

Dear Sirs:

 

Reference is made that certain Agreement of Sublease (NYT) dated as of
December 12, 2001 between The New York Times Building LLC, as landlord (“NYTB”)
and NYT Real Estate Company LLC (the “Tenant”), as tenant, a memorandum of which
was recorded October 24, 2003 as CRFN 2003000433125 in the Office of the City
Register of the City of New York, New York County (the “Initial NYTC Sublease”),
which Initial NYTC Sublease was assigned by Assignment and Assumption Agreement
dated as of August 15, 2006 made by NYTB to 42ND St. Development Project, Inc.,
a subsidiary of New York State Urban Development Corporation d/b/a as Empire
State Development Corporation, as successor in interest to NYTB (“42DP” and in
its capacity as landlord, the “Landlord”), and recorded in the Office of the
City Register of the City of New York on November 20, 2006 as CRFN
2006000644732, which Initial NYTC Sublease was amended by First Amendment to
Agreement of Sublease (NYT) dated as of August 15, 2006 between Landlord and
Tenant and recorded in the Office of the City Register of the City of New York,
New York County on November 20, 2006 as CRFN 2006000644735 and by Second
Amendment to Agreement of Sublease (NYT)  dated as of January 29, 2007 between
Landlord and Tenant and recorded in the Office of the City Register of the City
of New York, New York County on February 22, 2007 as CRFN 2007000100157, and
that certain Third Amendment to Agreement of Sublease (NYT) of even date
herewith between Landlord and Tenant intended to be recorded in the Office of
the City Register of the City of New York, New York County promptly hereinafter
(the Initial NYTC Sublease, as so assigned and amended, the “NYTC Sublease”). 
Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the NYTC Sublease.

 

Tenant wishes to assign to 620 Eighth NYT (NY) Limited Partnership, a Delaware
limited partnership (“Assignee”), having an office address at c/o W.P. Carey &
Co. LLC, 50 Rockefeller Plaza, 2nd Floor, New York, New York, 10020, all its
rights, interests and obligations under the NYTC Sublease pursuant to an
Assignment and Assumption of Sublease of even date herewith, a copy of which is
attached hereto as Exhibit A (the “Assignment”) and has requested that Landlord
consent to the Assignment.

 

1

--------------------------------------------------------------------------------


 

Immediately following the Assignment, Tenant and Assignee intend to enter into
that certain Lease Agreement of even date herewith, a copy of which is attached
hereto as Exhibit B (the “Lease Back Agreement”) pursuant to which, inter alia,
Tenant shall undertake to perform all obligations of tenant under the NYTC
Sublease on behalf of Assignee.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Landlord, Tenant and Assignee hereby agree as follows:

 

1.                                       Consent.  Landlord hereby consents to
the Assignment subject to the following:

 

a.               Assignee acknowledges and agrees that with respect to the
“Prohibited Person” status of Assignee as a proposed transferee of the NYTC
Sublease, Landlord’s consent is based on (i) a search of the NYC Vendex Database
indicating that no “Caution” or “Warrant” information was discovered and
(ii) Assignee’s representation that it is not a Prohibited Person.

 

b.              Assignee hereby covenants and agrees that at all times during
the term of the NYTC Sublease, Assignee, as tenant under the NYTC Sublease,
shall retain, or, as long as the Lease Back Agreement shall be in force and
effect, cause Tenant pursuant to the terms of the Lease Back Agreement, to
retain, either (i) First NY Partners Management, LLC, a New York limited
liability company, or (ii) any other manager having not less than five years’
experience in the ownership and/or management of at least five million square
feet of office space ( a “Qualified Manager”) to manage the Demised Premises.

 

c.               Assignee and Tenant hereby represent to Landlord that the copy
of the Lease Back Agreement attached hereto as Exhibit B is a true, complete and
accurate copy of the Lease Back Agreement and covenant and agree that the Lease
Back Agreement shall not be amended, amended and restated, modified or
supplemented in any substantive respect without the prior written consent of
Landlord; provided that, with respect to amendments, amendments and
restatements, modifications and supplements which do not reduce Tenant’s
obligations under the Lease Back Agreement to perform all obligations of tenant
under the NYTC Sublease on behalf of Assignee, Landlord’s consent shall not be
unreasonably withheld or delayed.

 

d.              Assignee and Tenant hereby covenant and agree that the Lease
Back Agreement shall not be assigned by Tenant, except to (i) a Related Entity
of Tenant, or (ii) an entity constituting a Permitted Transferee pursuant to the
NYTC Sublease.

 

2.                                       Ratification of NYTC Sublease.  Except
as expressly provided in this letter agreement, all of the terms, covenants, and
other provisions of the NYTC Subleases are hereby ratified and confirmed and
shall continue to be in full force and effect in accordance with their
respective terms.  Nothing herein contained shall be deemed in any way to limit,
restrict, or diminish Landlord’s rights under the NYTC Sublease, including
Landlord’s rights under Article 13 of the NYTC Sublease with respect to future
Transfers.

 

2

--------------------------------------------------------------------------------


 

3.                                       Governing Law.  This letter agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.  All Actions arising out of or relating to this letter agreement shall
be heard and determined exclusively in any New York federal court sitting in the
Borough of Manhattan of The City of New York; provided, however, that if such
federal court does not have jurisdiction over such Action, such Action shall be
heard and determined exclusively in any New York state court sitting in the
Borough of Manhattan of The City of New York.

 

4.                                       Reliance.  This letter agreement may be
relied upon by the Tenant, the Assignee and any Recognize Mortgagee encumbering
the Assignee’s interest in the NYTC Sublease, and any title insurance company,
and shall bind and benefit the successors and assigns of those persons and the
undersigned.

 

5.                                       Counterparts.  This letter agreement
may be executed and delivered in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

 

Kindly execute below to acknowledge your agreement with the above and return one
original to the undersigned.

 

 

Sincerely,

 

 

 

42ND ST. DEVELOPMENT PROJECT, INC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

ACKNOWLEDGED AND AGREED THIS
     DAY OF MARCH, 2009

 

NYT REAL ESTATE COMPANY LLC

 

 

By:

 

 

 

 

Name:  Kenneth A. Richieri

 

 

 

Title:    Manager

 

 

 

620 EIGHT NYT (NY) LIMITED PARTNERSHIP

 

By:

620 EIGHTH GP NYT (NY) LLC,

 

 

a Delaware limited liability company, its general partner

 

 

 

 

 

 

By:

CPA:17 LIMITED PARTNERSHIP,

 

 

 

A Delaware limited partnership, its sole member

 

 

3

--------------------------------------------------------------------------------


 

 

 

By:

ORPORATE PROPERTY ASSOCIATES

 

 

 

17 – GLOBAL INCORPORATED,

 

 

 

a Maryland corporation, its general partner

By:

 

 

 

 

 

Name: Jason E. Fox

 

 

 

Title: Executive Director

 

 

4

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

 

)

 

 

)ss.:

COUNTY OF NEW YORK

 

)

 

On the          day of March, in the year 2009, before me, the undersigned,
personally appeared                                   , personally known to me
or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me he/she/they executed the same in his/her/their/
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

Notary Public

 

My Commission Expires:

 

 

 

STATE OF NEW YORK

 

)

 

 

)ss.:

COUNTY OF NEW YORK

 

)

 

 

On the          day of March, in the year 2009, before me, the undersigned,
personally appeared Kenneth A. Richieri, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me he/she/they
executed the same in his/her/their/ capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

 

Notary Public

 

My Commission Expires:

 

 

5

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

 

)

 

 

 )ss.:

COUNTY OF NEW YORK

 

 )

 

 

On the          day of March, in the year 2009, before me, the undersigned,
personally appeared Jason E. Fox, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me he/she/they executed
the same in his/her/their/ capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

 

Notary Public

 

My Commission Expires:

 

 

6

--------------------------------------------------------------------------------


 

Exhibit H

 

CONDOMINIUM CERTIFICATION

CONDOMINIUM CERTIFICATION / ESTOPPEL CERTIFICATE / RECOGNITION AGREEMENT

 

To:          620 EIGHTH NYT (NY) LIMITED PARTNERSHIP (“Purchaser”) and 620
EIGHTH LENDER NYT (NY) LIMITED PARTNERSHIP (“WPC Lender”)

 

Re:          Units 0-A, 1-A, 2-A, 3-A, 4-A, 5-A, 6-A, 7-A, 8-A, 9-A, 10-A, 11-A,
12-A, 13-A, 14-A, 15-A, 16-A, 17-A, 18-A, 19-A, 20-A, 28-A (the “Units”) in The
New York Times Building Condominium located at 620 Eighth Avenue, New York, New
York, and established under the Declaration of Leasehold Condominium of The New
York Times Building Condominium, made as of August 4, 2006, by The New York
Times Building LLC, and recorded in the Office of the City Register, New York
County, on August 15, 2006, as CRFN # 2006000460293, as amended by that certain
First Amendment to Declaration of Leasehold Condominium dated as of January 29,
2007, and recorded in the Office of the City Register, New York County, on
February 8, 2007, as CRFN # 2007000075106, and further amended by that certain
Second Amendment to the Declaration dated October 11, 2007, and recorded in the
Office of the City Register, New York County, on January 8, 2008, as CRFN #
2008000008735, and further amended by that certain Third Amendment to the
Declaration dated March 6, 2009, and intended to be recorded in the Office of
the City Register, New York County, including the By-Laws and Rules and
Regulations thereunder (the “Declaration”).

 

Date:       March       , 2009

 

In connection with the proposed sale to Purchaser of the interest of NYT Real
Estate Company LLC (the “Seller”) in the Units (the “Transaction”), the
undersigned hereby severally certify to and agree with Seller, Purchaser and WPC
Lender and their respective successors and/or assigns as follows as of the date
hereof:

 

1.             All initially capitalized terms that are defined in the
Declaration and used but not defined herein shall have the meanings set forth
for such terms in the Declaration.

 

2.             The Condominium Board of Managers and the NYTC Board of Managers
(collectively, the “Boards”) hereby confirm, pursuant to Article VII, Section 8
of the Declaration, that:

 

(a)           Unit Owner Expenses in respect of the Units have been paid through
and including March 31, 2009, and Seller is not in default in the payment of any
Unit Owner Expense with respect to the Units; and

 

1

--------------------------------------------------------------------------------


 

(b)           to such party’s knowledge, Seller is not in default in the
performance of any covenant, agreement or condition contained in the
Declaration.

 

3.             The Boards further hereby acknowledge, agree and confirm that:

 

 (a)          No portion of the Common Elements has been leased or is being
operated as retail space as of the date hereof;

 

(b)           The Condominium has not incurred any indebtedness (excluding trade
debt incurred in the ordinary course) that constitutes a lien or encumbrance on
the Condominium.

 

(c)           Any notice that an NYTC Unit Owner or a Registered Mortgagee of an
NYTC Unit Owner is entitled to receive under the Declaration and/or By-Laws
shall be sent simultaneously and in like manner to Purchaser at the following
address:

 

 

 

620 EIGHTH NYT (NY) LIMITED PARTNERSHIP

 

 

c/o W.P. Carey & Co. LLC

 

 

50 Rockefeller Plaza, 2nd Floor

 

 

New York, NY 10020

 

 

Attn: Asset Management, Director

 

 

 

 

With a copy to:

 

 

 

 

 

Reed Smith LLP

 

 

599 Lexington Avenue, 29th Floor

 

 

New York, NY 10029

 

 

Attn: Real Estate Department, Chair

 

4.             Each of the Boards hereby further agree that, irrespective of
whether Purchaser constitutes a Unit Owner under the Declaration, (i) the Boards
recognize each of (A) that certain Mortgage, Security Agreement and Fixture
Filing dated on or about the date hereof (“First Mortgage”) by and between
Seller, as borrower, and WPC Lender, as lender, as the same may be amended,
restated, increased, split, severed, assigned, consolidated and/or modified from
time to time, and (B) that certain Wrap-Around Mortgage, Assignment of Rents,
Security Agreement and Fixture Filing dated on or about the date hereof (“Wrap
Mortgage”) by and between Seller, as borrower, and Purchaser, as lender, as the
same may be amended, restated, increased, split, severed, assigned, consolidated
and/or modified from time to time, as a Registered Mortgage under the terms of
the Declaration; and (ii) the Boards recognize and shall consider Purchaser, and
any future holder of either the First Mortgage or the Wrap Mortgage, as a
Registered Mortgagee under the terms of the Declaration, with all of the rights
and privileges thereof under the Declaration, including without limitation the
rights to cast votes subject to and

 

2

--------------------------------------------------------------------------------


 

in accordance with Section 9 of Article XX of the Declaration; provided,
however, the acknowledgement in the case of (i) and (ii) above are subject to
the assumption that (A) any such person described therein is not a Prohibited
Person (as defined in the Unit Leases referred to in the Declaration) and
(B) the second sentence of Article XX, Section 9(a) of the Declaration shall be
complied with.

 

5.             Any title insurer insuring the sale of the Units is entitled to
rely on the Boards of Managers’ statements under Section 2 in issuing any title
insurance policy to Purchaser.

 

6.             Any mortgagee of Purchaser (i.e. the holder of any mortgage, deed
of trust or other security instrument from Purchaser that (a) encumbers any of
the Units or Purchaser’s interest therein and (b) secures Purchaser’s obligation
to repay a loan, as the same may be amended, restated, increased, split,
severed, assigned, consolidated and/or modified from time to time) also shall be
entitled to rely on the Boards’ statements hereunder when considering whether to
enter into a loan with Purchaser secured by the Units.

 

7.             In connection with the Transaction and the assignment by Seller
to NYT BUILDING LEASING COMPANY LLC, a New York limited liability company
(collectively with its successors and assigns, “NYT-2”), of the subtenant’s
interest under that certain Agreement of Sublease (NYT-2) of even date herewith
by and between 42DP and Seller (the “New NYTC Sublease”), the Boards hereby
acknowledge and agree that Seller and Purchaser and their respective successors
and/or assigns shall have no liability with respect to the New NYTC Sublease and
the premises demised thereunder (the “New NYTC Sublease Premises”) or any new
sublease granted with a Registered Mortgagee for any portion of such New NYTC
Sublease Premises.  Furthermore, the Boards hereby release Seller and Purchaser
and their respective successors and/or assigns from all obligations and
liabilities accruing under or with respect to the New NYTC Sublease and the New
NYTC Sublease Premises from and after the date hereof.  The Boards shall have
and retain all of their rights and remedies against NYT-2 with respect to the
New NYTC Sublease and New NYTC Sublease Premises.

 

This document may be executed in counterparts, each of which shall be deemed an
original and all of which together shall constitute one (1) agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned duly executed this Certification / Estoppel
Certificate on the date and year first above written.

 

 

 

BOARD OF MANAGERS OF THE NEW YORK
TIMES BUILDING CONDOMINIUM

 

 

 

 

 

By:

 

 

 

Name:

David A. Thurm

 

 

Title:

  President

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

David L. Berliner

 

 

Title:

Vice-President

 

4

--------------------------------------------------------------------------------


 

 

NYTC BOARD OF MANAGERS OF THE NEW
YORK TIMES BUILDING CONDOMINIUM

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

David A. Thurm

 

 

Title:

President

 

5

--------------------------------------------------------------------------------


 

EXHIBIT I

 

ASSUMPTION AGREEMENT

 

This Assumption Agreement (the “Agreement”), dated March     , 2009, is made by
and among NYT REAL ESTATE COMPANY LLC, a New York limited liability company with
an address at c/o The New York Times Company, 620 Eighth Avenue, New York, New
York, 10018 (“Borrower”), 620 EIGHTH NYT (NY) LIMITED PARTNERSHIP, a Delaware
limited partnership with an address at c/o W.P. Carey & Co. LLC, 50 Rockefeller
Plaza, 2nd Floor, New York, New York, 10020 (“New Borrower”) and 620 EIGHTH
LENDER NYT (NY) LIMITED PARTNERSHIP, a Delaware limited partnership with an
address at c/o W.P. Carey & Co. LLC, 50 Rockefeller Plaza, 2nd Floor, New York,
New York, 10020 (the “Lender”), with reference to the following facts:

 

RECITALS:

 

A.            Lender previously made a loan in the original principal amount of
$175,000,000.00 (the “Loan”) to Borrower in connection with the Property
(hereinafter defined).

 

B.            The Loan is evidenced by Borrower’s Promissory Note dated of even
date herewith (the “Note”) made by Borrower in favor of Lender and is secured by
a Mortgage, Security Agreement and Fixture Filing dated of even date herewith
(the “Mortgage”) made by Borrower in favor of Lender covering certain property
more particular described in the Mortgage (collectively, the “Property”),
including but not limited to, certain leasehold condominium units and undivided
interest in condominium common elements appurtenant thereto all as more
particularly described in Exhibit A attached hereto, all located in the building
known as “The New York Times Building” having a street address of 620 Eighth
Avenue, New York, New York.

 

C.            In connection with the execution and delivery of that certain
Lease Agreement of even date herewith executed by Borrower and New Borrower (the
“Lease”), Borrower proposes to have New Borrower assume its obligations under
the Note, and Borrower and New Borrower have requested the Lender’s consent to
such assumption on the terms and conditions of this Agreement.

 

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which hereby are acknowledged, Borrower, New Borrower and Lender agree as
follows:

 

1.             Loan Documents.  New Borrower acknowledges that (a) it has
received from Lender and has approved, as to both form and content, the Note and
the Mortgage; (b) it has read and understands all of the terms and conditions of
the Note and the Mortgage; and (c) the Note and the Mortgage were duly executed
by Borrower and are in full force and effect.

 

2.             Assumption of Loan by New Borrower.  New Borrower assumes the
Note, and New Borrower (a) shall perform each and all of Borrower’s obligations
under the Note accruing from and after the date hereof; and (b) shall be bound
by each and all of the terms of the Note from and after the date hereof.

 

3.             Lender Consent.  Lender consents to New Borrower’s assumption of
the Note.  Lender’s consent to New Borrower’s assumption of the Note shall not
constitute a consent to any other transfer of such interest in the Note or a
waiver of any provision of the Note or the Mortgage, except as expressly
provided in this Agreement with respect to the New Borrower’s assumption of the
Note.

 

1

--------------------------------------------------------------------------------


 

4.             No Modification of Loan Documents.  Nothing contained in this
Agreement shall be construed to obligate Lender to extend the time for payment
of the Note or otherwise modify any of the Note or the Mortgage in any respect. 
Nothing in this Agreement, in any way, shall affect the validity or priority of
the Mortgage.

 

5.             Status of Loan.  Lender, Borrower and New Borrower acknowledge
and agree that (a) there are no defaults by Lender or Borrower under any of the
Note or the Mortgage, and (b) except as expressly set forth in this Agreement,
neither the Note nor the Mortgage have been modified, and the Note and the
Mortgage are each binding and enforceable in accordance with their terms.

 

6.             Secured Obligation.  New Borrower acknowledges that its
obligations under this Agreement and the Note are secured by the Mortgage.

 

7.             Subject to Lender’s Rights.  New Borrower’s assumption of the
Note at all times shall be subject to and in no way shall affect, diminish or
impair Lender’s rights and remedies under the Note or the Mortgage.

 

8.             Authority.  Borrower and New Borrower each has the full power and
authority to enter into and perform all of its obligations under this Agreement,
and this Agreement, when executed by the person or entities signing this
Agreement on behalf of Borrower and New Borrower, respectively, shall constitute
a legal, valid and binding obligation of Borrower and New Borrower enforceable
in accordance with its terms.  The persons or entities executing this Agreement
on behalf of Borrower and New Borrower have been duly authorized to execute this
Agreement by all requisite action on the part of Borrower and New Borrower.

 

9.             Third Party Mortgagor Provisions.

 

(a)           Third Party Mortgagor.  Borrower acknowledges and agrees that
Borrower understands that the Note and the Mortgage secure certain obligations
of Borrower, as maker of the Note, notwithstanding the subsequent assumption by
New Borrower of such obligations pursuant to this Agreement.

 

(b)           Waivers of Subrogation and Contribution.  Borrower unconditionally
and irrevocably waives any and all rights and defenses that Borrower may have
because the obligations secured by the Note and the Mortgage are secured by real
property.  This means, among other things: (a) Lender may enforce its rights and
remedies under the Note and the Mortgage against Borrower without first
foreclosing on any real or personal property collateral owned by New Borrower
(“Maker’s Collateral”), if any; and (b) if Lender forecloses on any Maker’s
Collateral, if any: (i) the amount of the obligations secured by the Note and
the Mortgage may be reduced only by the price for which such Maker’s Collateral
is sold at the foreclosure sale, even if it is worth more than the sale price;
and (ii) Lender may enforce its rights and remedies under the Note and the
Mortgage against Borrower even if Lender, by foreclosing on such Maker’s
Collateral, has destroyed any right Borrower may have to collect from New
Borrower or from any other person or entity.

 

(c)           Obligations Independent; Other Waivers.  Borrower agrees that
(i) its obligations and liabilities under the Note and the Mortgage are
independent of and in

 

2

--------------------------------------------------------------------------------


 

addition to the undertakings of New Borrower pursuant to the Note; and (ii) a
separate action may be brought to enforce the provisions of the Note and the
Mortgage against Borrower whether or not New Borrower is a party to any such
action.  Lender shall be under no obligation to marshal any assets in favor of
Borrower.  Borrower hereby waives (i) presentment, demand, protest, notice of
acceptance, notice of dishonor, notice of nonperformance and any other notice
with respect to any of the obligations secured by the Note and the Mortgage, and
promptness in commencing suit against any party thereto or liable thereon, or in
giving any notice to or making any claim or demand hereunder upon it; (ii) any
right to require Lender to (A) proceed against New Borrower or any other party
liable with respect to such obligations, (B) proceed against or exhaust any
security held by New Borrower, or (C) pursue any remedy in Lender’s power
whatsoever; (iii) any defense arising by reason of any disability or other
defense of New Borrower or by reason of the cessation from any cause whatsoever
of the liability of New Borrower other than full and final payment of the
obligations secured by the Note and the Mortgage; and (iv) all rights and
benefits that might otherwise be available to Borrower under any suretyship
defenses or other defenses otherwise available under applicable law.

 

(d)           Miscellaneous.  Borrower warrants that (a) to the extent the Note
and the Mortgage secure the obligations of New Borrower to Lender, the Note and
the Mortgage were executed at the request of Borrower; and (b) Lender has made
no representation to Borrower as to the creditworthiness of New Borrower. 
Borrower agrees to keep adequately informed, as it deems appropriate, of any
facts, events or circumstances that might in any way affect its risks and
liabilities under the Note or the Mortgage and further agrees that Lender shall
have no further obligation to disclose to Borrower information or materials
acquired in the course of Lender’s relationship with New Borrower.

 

(e)           Further Assurances.  In the event the Note or the Mortgage are
assigned by Lender to a new third party lender or any such new third party
lender amends, restated, consolidates or modifies the Note or the Mortgage,
Borrower shall acknowledge any such assignment and any such amendment,
restatement, consolidation or modification in writing as reasonably required by
Lender, which acknowledgement, may include, without limitation, Borrower
acknowledging certain third party mortgagor provisions consistent with the terms
of this Agreement to be set out in any such amendment, restatement,
consolidation or modification, subject to the provisions of paragraph
9(g) below.

 

(f)            Nonrecourse Obligations.  Subject to the qualifications that the
Mortgage and the estate of the Borrower in the Property shall continue to secure
the Note, notwithstanding the subsequent assumption by New Borrower of such
obligations pursuant to this Agreement, the Borrower shall be liable for payment
and performance of all of the obligations, covenants and agreements of the New
Borrower under the Note to the full extent (but only to the extent) of all of
Borrower’s interest in the Property.  If a default occurs in the timely and
proper payment of any portion of the Note, except to the extent set forth above
in this paragraph 9(f), Borrower shall not be personally liable for the
repayment of any of the principal of, interest on, or prepayment fees or late
charges, or other charges or fees due under the Note.

 

(g)           Subordination.  If the Option Lapse Date (as defined in the Lease)
shall occur, the Beneficial Transfer Documents (as defined in the Lease) have
been delivered, and the Note shall not have been fully paid, on the Option Lapse
Date, provided the holder of the Note shall be an Affiliate (as defined in the
Lease) of the Lender, the Lender will promptly grant Borrower a subordination
non-disturbance and attornment agreement (an “Subordination”) substantially in
the form of Exhibit B, annexed hereto.  However, upon any refinance of the Note

 

3

--------------------------------------------------------------------------------


 

and an assignment of the Mortgage to any person or entity who is not an
Affiliate of the Lender (the “Refinanced Mortgage”), any such Subordination
shall be terminated and, immediately upon such termination, replaced by the SNDA
(as defined in the Lease) required by the terms of Paragraph 32(a) of the Lease
with the same force and effect as if the Refinanced Mortgage were a Mortgage (as
defined in the Lease) (other than the Landlord Mortgage (as such term is defined
in the Lease)).

 

10.           No Waiver.  No waiver by Lender of any of its rights or remedies
in connection with the Loan shall be effective unless such waiver is in writing
and signed by Lender.  Without limiting the generality of the preceding
sentence, nothing contained in this Agreement nor any delay or omission by
Lender in exercising or enforcing any of its rights and remedies in connection
with the Loan constitutes or shall be construed as a waiver by Lender of (a) any
breach or default by Borrower or New Borrower under the Note or the Mortgage;
(b) any of Lender’s rights or remedies in connection with the Loan; or (c) any
of the provisions of the the Note or the Mortgage.  Lender’s rights and remedies
under this Agreement are cumulative with and in addition to any and all legal
and equitable rights and remedies that Lender may have in connection with the
Loan.

 

11.           Entire Agreement.  Except as to those matters to be governed by
the Lease as between Borrower and New Borrower only, this Agreement and the Note
and the Mortgage contain the entire agreement and understanding among New
Borrower, Borrower and Lender concerning the matters covered by this Agreement
and the Note and the Mortgage and supersede all prior and contemporaneous
agreements, statements, understandings, terms, conditions, negotiations,
representations and warranties, whether written or oral, made by Lender,
Borrower or New Borrower concerning the matters covered by this Agreement and
the Note and the Mortgage.

 

12.           Modifications.  This Agreement may be modified only by a written
agreement signed by New Borrower, Borrower and Lender.

 

13.           Descriptive Headings; Interpretation.  The headings to sections of
this Agreement are for convenient reference only, do not limit in any way or
amplify the terms of this Agreement, and shall not be used in interpreting this
Agreement.  For purposes of this Agreement, the term “including” shall be deemed
to mean “including without limitation.”

 

14.           No Claims.  Borrower and New Borrower each acknowledges and agrees
that (a) it has no offsets or deductions of any kind against any indebtedness
secured by the Mortgage or otherwise owing to Lender under the Note, and (b) it
has no defenses or claims against Lender in connection with the Loan.

 

15.           Continuing Effect of Documents.  The Note, as modified by this
Agreement, and the Mortgage shall remain in full force and effect in accordance
with their terms and are affirmed by New Borrower.

 

16.           Time of the Essence.  Time is of the essence with respect to each
provision of this Agreement.

 

17.           Counterparts; Successors.  This Agreement may be executed in
counterparts, each of which shall constitute an original, and all of which
together shall constitute

 

4

--------------------------------------------------------------------------------


 

one and the same agreement.  This Agreement shall be binding upon and shall
inure to the benefit of the parties and their respective permitted successors
and assigns.

 

18.           Review by Borrower and New Borrower with Independent Counsel. 
Borrower and New Borrower each acknowledges and agrees that (a) it has carefully
read all of the terms and conditions of this Agreement and the documents
contemplated by this Agreement, and it fully understands all of the terms and
conditions of this Agreement, and (b) it has entered into this Agreement freely
and voluntarily, after having consulted with its independent legal counsel or
after having had a full and adequate opportunity to consult with its independent
legal counsel.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

NYT REAL ESTATE COMPANY LLC, a

 

New York limited liability company

 

 

 

By:

 

 

Name: Kenneth A. Richieri

 

Title:   Manager

 

 

 

 

 

NEW BORROWER:

 

 

 

620 EIGHTH NYT (NY) LIMITED

 

PARTNERSHIP, a Delaware limited

 

partnership

 

 

 

By: 620 EIGHTH GP NYT (NY) LLC, a

 

Delaware limited liability company, its

 

general partner

 

 

 

By: CPA:17 LIMITED PARTNERSHIP, a

 

Delaware limited partnership, its sole

 

member

 

 

 

By: CORPORATE PROPERTY

 

ASSOCIATES 17 – GLOBAL

 

INCORPORATED, a Maryland corporation,

 

its general partner

 

 

 

By:

 

 

Name: Jason E. Fox

 

Title:   Executive Director

 

6

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

620 EIGHTH LENDER NYT (NY)

 

LIMITED PARTNERSHIP, a Delaware

 

limited partnership

 

 

 

By: 620 EIGHTH GP NYT (NY) LLC, a

 

Delaware limited liability company, its

 

general partner

 

 

 

By: CPA:17 LIMITED PARTNERSHIP, a

 

Delaware limited partnership, its sole

 

member

 

 

 

By: CORPORATE PROPERTY

 

ASSOCIATES 17 – GLOBAL

 

INCORPORATED, a Maryland corporation,

 

its general partner

 

 

 

By:

 

 

Name: Jason E. Fox

 

Title:   Executive Director

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded February 8, 2007 as CRFN 2007000075106,
Second Amendment to Declaration dated October 11, 2007 and recorded January 8,
2008 as CRFN 2008000008734, Third Amendment to Declaration dated March 6, 2009
and to be recorded with the Register, and Fourth Amendment to Declaration, dated
as of March 6, 2009, and to be recorded with the Register, subject to receipt of
the City Surveyor’s stamp on the amended floor plans (which Declaration, and any
further amendments thereto, are hereinafter collectively called the
“Declaration”), establishing a plan for leasehold condominium ownership of said
Building and the land upon which the same is erected (hereinafter sometimes
collectively called the “Property”) and also designated and described as Tax
Lots No. (SEE SCHEDULE ANNEXED), Block 1012 Section 4, Borough of MANHATTAN on
the Tax Map of the Real Property Assessment Department of the City of New York
and on the floor plans of said Building certified by Daniel Kaplan, approved by
the Real Property Assessment Bureau on August 13, 2006 and filed as Condominium
Plan No. 1595 on August 15, 2006 in the aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of west 40th Street;

 

8

--------------------------------------------------------------------------------


 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

9

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SNDA

 

11

--------------------------------------------------------------------------------


 

LENDER

 

EXHIBIT

 

SUBORDINATION, NON-DISTURBANCE,
AND ATTORNMENT AGREEMENT

 

THIS AGREEMENT, made as of the            day of                          (this
“Agreement”) between NYT REAL ESTATE COMPANY LLC, a New York limited liability
company, with offices at 620 Eighth Avenue, New York, New York (“Tenant”) and
                                                  , a
                                                   having offices at
                                                   (as hereinafter defined; and
in such capacity, together with its successors in such capacity, “Mortgagee”).

 

W I T N E S S E T H :

 

WHEREAS, Mortgagee is the present owner and holder of the mortgages described in
Schedule 1 attached hereto and made a part hereof (such mortgages, as the same
may be amended, modified, extended, renewed, supplemented, spread, consolidated
or replaced, and all advances heretofore made, or hereafter to be made, pursuant
thereto, being hereinafter collectively referred to as the “Mortgage”) covering
the lessee’s interest under a certain lease more particularly described in
Exhibit “A-1”, including an interest in certain leasehold condominium units in
The New York Times Building Condominium more particularly described on
Exhibit “A-2”, located in the building having a street address of 620 Eighth
Avenue, New York, New York (hereinafter all or any portion of the foregoing
leasehold interest subject to the lien of the Mortgage shall be referred to as
the “Property”); and

 

WHEREAS,                                                    (“Landlord”) is the
owner of the aforementioned Property.

 

WHEREAS, Tenant is the holder of a subleasehold estate in the Property (the
“Premises”) under and pursuant to the provisions of a certain Lease Agreement
dated as of                         , 2009, between Landlord and Tenant (such
Lease Agreement (including all exhibits and schedules attached thereto, as the
same may be amended, modified, extended, renewed, supplemented or replaced with,
to the extent required hereunder, the consent of Mortgagee, being hereinafter
referred to as the “Lease”); and

 

WHEREAS, Tenant has agreed to subordinate the Lease to the Mortgage and to the
lien thereof and Mortgagee has agreed to grant non-disturbance to Tenant under
the Lease on the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, Mortgagee and Tenant agree as follows:

 

1.             Subordination.  Tenant agrees that the Lease and all of the
terms, covenants and provisions thereof and all rights, remedies and options of
Tenant thereunder are and shall at all times continue to be fully subject and
subordinate in all respects to the Mortgage, and to all advances heretofore
made, and hereafter to be made,

 

--------------------------------------------------------------------------------


 

pursuant thereto provided that, as between Landlord and Tenant, nothing
contained in this Agreement shall be deemed to affect the obligations of
Landlord or the rights of Tenant under the Lease.  This provision shall be
self-operative and no further instrument shall be required to confirm or perfect
such subordination.  However, at the request of Mortgagee and at no cost to
Tenant, Tenant shall execute and deliver such other documents reasonably
satisfactory to Tenant and take such other action as Mortgagee reasonably
requests to perfect, confirm or effectuate such subordination, provided that
such documents do not diminish any of Mortgagee’s obligations or increase any of
Tenant’s obligations or adversely affect any of Tenant’s rights hereunder or
under the Lease.

 

2.             Non-Disturbance.  Mortgagee agrees that (a) Mortgagee shall not
terminate the Lease nor shall Mortgagee disturb or affect Tenant’s leasehold
estate, use and possession of the Premises or any portion thereof in accordance
with the terms of the Lease or any rights of Tenant under the Lease by reason of
the subordination of the Lease to the Mortgage or by reason of any foreclosure
action or any other action or proceeding instituted under or in connection with
the Mortgage, including, without limitation any right to purchase and certain
rights to receive and retain insurance proceeds and condemnation awards in
respect of the Premises, all as more particularly set forth in the Lease, and
(b) if any action or proceeding is commenced by Mortgagee for the foreclosure of
the Mortgage or the sale of the Property pursuant to the Mortgage or any other
proceeding to enforce the Mortgage, Tenant shall not be named or joined as a
party therein, and the sale of the Property in any such action or proceeding and
the exercise by Mortgagee of any of its other rights under the Mortgage shall be
made subject to all rights of Tenant under the Lease, provided that (i) at the
time of the commencement of any such action or proceeding or at the time of any
such sale or exercise of any such other rights set forth in clauses (a) or
(b) of this Section 2, (x) the Lease shall be in full force and effect and
(y) Tenant shall not be in default (after all applicable notices have been given
and all applicable grace periods have expired in accordance with the terms of
the Lease) under any of the terms, covenants or conditions of the Lease, and
(ii) Tenant may be so named or joined in any such action or proceeding if
required by law, so long as (1) in connection with such naming and joining of
Tenant, Mortgagee will not seek to terminate or extinguish Tenant’s rights under
this Agreement or the Lease, except as specifically set forth elsewhere in this
Agreement, and (2) none of Tenant’s rights under this Agreement or the Lease
shall be impaired or otherwise affected by such naming or joining of Tenant. 
The immediately preceding sentence shall in no way be deemed a waiver of
Mortgagee’s rights to enforce any remedy against Tenant under the Lease, as
Landlord, pursuant to the terms of the Lease in the event that Mortgagee becomes
the owner of the Property by reason of any such sale or exercise of any such
other rights set forth in clauses (a) or (b) of this Section 2.

 

3.             Non-Liability.  If and when Mortgagee shall take possession of
the Property or a receiver shall be appointed therefor, or, if Mortgagee or
another purchaser shall become the owner of the Property by reason of a
foreclosure, deed in lieu of foreclosure or otherwise (Mortgagee or such other
purchaser being hereinafter referred as “Purchaser”), and the conditions set
forth in clauses (x) and (y) of Section 2 above have

 

2

--------------------------------------------------------------------------------


 

been met at the time Purchaser becomes owner of the Property, the Lease shall,
notwithstanding any provision to the contrary therein contained, continue in
full force and effect as a direct lease between Purchaser and Tenant, and
Purchaser shall be subject to the provisions of the Lease with the same force
and effect as if the Lease was a direct lease between Purchaser and Tenant,
provided that in no event shall Purchaser or its successors or assigns, unless
such Mortgagee or its successors or assigns shall be an entity which controls,
is controlled by, or is under common control with Landlord (‘control’ for
purposes of this Agreement shall be deemed to mean ownership of more than 50% of
the outstanding voting stock of a corporation or other majority equity and
control interest if such Person is not a corporation), be:

 

(a)           liable for any previous act, omission or negligence of any prior
landlord under the Lease (including, without limitation, Landlord) or the
failure or default of any prior landlord (including, without limitation,
Landlord) to comply with any of its obligations under the Lease except to the
extent such act, omission, negligence, failure or default accrues and continues
after the date that Purchaser succeeds to the interest of Landlord under the
Lease and Purchaser shall have received written notice of such act, omission,
negligence, failure or default and has had a reasonable opportunity to cure the
same, all subject to the terms and conditions of the Lease; or

 

(b)           subject to any defenses, offsets or counterclaims that Tenant may
have against any prior landlord (including, without limitation, Landlord) which
accrued prior to the date upon which Purchaser shall become the owner of the
Property in connection with a default by Landlord thereunder,; or

 

(c)           bound by any payment of base rent or additional rent that Tenant
might have made more than one month in advance of the due date of such payment
unless the prepayment was expressly approved in writing by the Mortgagee; or

 

(d)           bound by any action listed in Section 4 below made without
Mortgagee’s prior written consent; or

 

(e)           liable for any brokerage commissions or costs, expenses or
liabilities in connection therewith; or

 

(f)            liable for any monies on deposit with Landlord to the credit of
Tenant except to the extent received by Mortgagee.

 

4.             No Changes to Lease.  The Lease constitutes an inducement to
Mortgagee to enter into this Agreement.  Consequently, Tenant shall not, without
obtaining the prior written consent of Mortgagee, (i) enter into any agreement
modifying, amending, extending, renewing, terminating or surrendering the Lease
which are not specifically referenced in the Lease, (ii) prepay any of the base
rent or any additional rent due under the Lease for more than one (1) month in
advance of the due dates thereof (except as permitted under Section 3(c) above),
(iii) voluntarily surrender the premises demised under the Lease, in whole or in
part, or cancel or terminate the Lease, except as

 

3

--------------------------------------------------------------------------------


 

and to the extent provided for in the Lease and after Tenant’s compliance with
Section 6(a) below, (iv) assign the Lease or sublet the premises demised under
the Lease or any part thereof other than pursuant to the provisions of the Lease
or (v) subordinate or permit the subordination of the Lease to any lien other
than the Mortgage except to the extent provided or permitted by the Lease; and
any such prohibited amendment, modification, termination, cancellation,
prepayment, voluntary surrender, assignment or subletting, without Mortgagee’s
prior consent, shall not be binding upon Mortgagee.

 

5.             Attornment.  If the interest of Landlord under the Lease is
transferred (or surrendered or terminated) to Purchaser by reason of Landlord’s
default under the Mortgage or by reason of assignment of the Lease (or any
similar device) in lieu of transfer (or surrender or termination or deed in lieu
of foreclosure or other similar device) following Landlord’s default, Tenant
shall attorn to Purchaser and recognize Purchaser as Tenant’s landlord under the
Lease, and so long as Tenant is not in default under any of the terms, covenants
and conditions of the Lease beyond any applicable grace or cure period,
Purchaser shall recognize Tenant as the tenant under the Lease and Purchaser and
Tenant shall be bound to each other under all of the terms, covenants and
conditions of the Lease (except as set forth in paragraph 3) for the balance of
the term thereof and for any extension or renewals thereof that are effected in
accordance with the Lease, with the same effect as if Purchaser were the
Landlord under the Lease, such recognition and attornment to be effective as of
the time Purchaser succeeds to the interest of Landlord under the Lease, without
the execution of any further agreement.  However, Tenant agrees, at its own
expense, to execute and deliver, at any time and from time to time upon request
of Purchaser, any agreement reasonably satisfactory to Purchaser that may
reasonably be necessary or appropriate to evidence such attornment and
recognition provided that such agreement does not increase the liabilities and
obligations of Tenant hereunder nor diminish the Tenant’s rights hereunder,
other than to a deminimus extent.  Failure of Tenant to so execute any such an
agreement shall not vitiate such attornment and recognition.

 

6.             Notice of Default.

 

(a)           Tenant will promptly deliver to Mortgagee (and any subsequent
Mortgagee provided that such Mortgagee provides written notice to Tenant of its
acquisition of Mortgagee’s interest in the Mortgage and designates the address
to which such notices are to be sent) any written notice from Tenant to Landlord
of any default of Landlord or other circumstance that would entitle Tenant to
cancel the Lease or to abate the rent or additional rent or any other amounts
payable thereunder.  Tenant agrees that notwithstanding any provision of the
Lease, no cancellation thereof or abatement shall be effective unless Tenant
shall have sent Mortgagee a notice in the manner herein provided and Mortgagee
has failed to cure the default giving rise to such right to cancellation or
abatement within the time period as Landlord may be entitled to under the Lease
plus thirty (30) days after receipt of such notice or if such default cannot be
cured within that time, then such additional time as may be necessary if, within
such thirty (30) days, Mortgagee has notified Tenant of its intention to cure
such default and has commenced and is diligently pursuing the remedies necessary
to cure such default (including, without

 

4

--------------------------------------------------------------------------------


 

limitation, commencement of foreclosure proceedings or eviction proceedings, if
necessary, to effect such cure) provided that such period shall in no event
exceed ninety (90) days.  No cure of Landlord’s default by Mortgagee shall be
deemed an assumption of Landlord’s other obligations under the Lease and no
right of Mortgagee hereunder to receive any notice or to cure any default shall
be deemed to impose any obligation on Mortgagee to cure (or attempt to cure) any
such default.

 

(b)           Tenant agrees, from time to time, to state in writing to
Mortgagee, upon request whether or not, to the best of Tenant’s actual
knowledge, any default on the part of Landlord exists under the Lease and the
nature of any such default, provided, however, that Tenant shall not have any
liability to Mortgagee to the extent such statement shall not be true and
correct in all material respects but such statement shall estop Tenant as to
matters as to which Tenant had so stated.

 

7.             Acknowledgement of Assignment of Lease.

 

(a)           Without limitation of its other consents, agreements and covenants
in this Agreement, Tenant hereby:

 

(i)            consents to the absolute assignment of, and creation of a
security interest in, all right, title and interest of Landlord in, to and under
the Lease and all rents and other sums, moneys and other amounts payable
thereunder and all rights of Landlord thereunder, in each case to and for the
benefit of Mortgagee as provided and for the purposes as may be set forth in
such assignment (the “Assignment of Leases”);

 

(ii)           agrees that upon notice from Mortgagee, or its successors or
assigns at least five (5) business days prior to the date such payments are due,
all rents and other sums, moneys and other amounts due or to become due and
payable by Tenant under the Lease from time to time (including, without
limitation, all base rent and additional rent thereunder ) shall be paid to
Mortgagee or as otherwise directed by Mortgagee and Landlord shall have no claim
against Tenant in connection therewith; provided, however, such receipt of rents
and other sums, moneys and other amounts shall not relieve Landlord of its
obligations under the Lease, and Tenant shall continue to look to Landlord only
for performance thereof; and further provided that Tenant shall retain all of
its rights as against Landlord to the extent Landlord shall fail to pay or
perform such obligation;

 

(iii)          agrees that, from and after the date that Mortgagee notifies
Tenant that there has been an Event of Default under the Mortgage, any notice,
demand, approval, consent, election, determination, waiver or other action given
or taken by Mortgagee or in respect of the Lease from time to time shall have
the same force and effect as a notice, demand, approval, consent, election,
determination, waiver or other action given or taken by Landlord thereunder in
respect of the subject matter thereof and that, in the event of an inconsistent
notice, demand,

 

5

--------------------------------------------------------------------------------


 

approval, consent, election, determination, waiver or other action given or
taken from or by Landlord or Mortgagee, the notice, demand, approval, consent,
election, determination, waiver or other action given or taken from or by
Mortgagee shall control and be dispositive and binding on Tenant and Landlord
for all purposes of the Lease;

 

(iv)          agrees, upon request of Mortgagee, to provide Mortgagee with
estoppel certificates addressed to Mortgagee and containing the information
required under Paragraph 25 of the Lease; and

 

(v)           agrees that Mortgagee shall not, by reason of the Assignment of
Leases, be subject to any obligation, duty or liability under the Lease, except
that when Mortgagee is exercising rights under the Mortgage, it shall do so in
accordance with the terms and conditions thereof and, to the extent applicable,
this Agreement.

 

(b)           Landlord hereby authorizes Tenant to comply with the provisions of
clause (a) above and Landlord shall have no claim against Tenant in connection
with any such payment to the Mortgagee made in accordance with clause (a) above.

 

8.             Representations.  Tenant represents and warrants to Mortgagee
that as of the date hereof (i) Tenant is the owner and holder of the tenant’s
interest under the Lease; (ii) the Lease (including exhibits and schedules
thereto) is a complete statement of the agreement between Landlord and Tenant
with respect to the leasing of the Premises, has not been modified or amended
except as otherwise indicated on Schedule 2 annexed hereto; (iii) the Lease is
in full force and effect; (iv) to the best of Tenant’s actual knowledge, neither
Tenant nor Landlord is in default under any of the terms, covenants or
provisions of the Lease; (v) no rents, additional rents or other sums payable
under the Lease have been paid for more than one (1) month in advance of the due
dates thereof; (vi) to the best of Tenant’s actual knowledge, there are no
present offsets or defenses to the payment of the rents, additional rents, or
other sums payable under the Lease except as otherwise indicated on Schedule 3
annexed hereto.  Tenant represents that the Lease and this Agreement have been
duly authorized and entered into by Tenant and constitute the valid and binding
obligations of Tenant.

 

9.             Notices.

 

9.1           All notices, consents, approvals, demands and other communications
(“notices”) hereunder shall be in writing and shall be delivered in person, sent
by Federal Express or overnight courier or sent by registered or certified mail,
return receipt requested, to any party hereto at its address below stated or at
such other address and to such other persons (but not more than three at any one
time) of which it shall have notified the party giving such notice in writing. 
Notices to Mortgagee shall be addressed to Mortgagee at
                                                                        , with a
copy to
                                                                        , and a
copy of all notices given to

 

6

--------------------------------------------------------------------------------


 

Mortgagee shall simultaneously be sent to its counsel,
                                                                        .

 

Notices to Tenant shall be addressed to Tenant at
                                                                        , and a
copy of all notices given to Tenant shall simultaneously be sent to its counsel,
                                                                        .

 

Any notice sent by such registered or certified mail shall be deemed to have
been served when the addressee either actually receives such notice or refuses
to accept delivery thereof.  Any notice sent by Federal Express or overnight
courier shall be deemed to have been served two (2) business days after the date
it is sent.  Any notice sent by personal delivery shall be deemed to have been
served on the date of such delivery.  Any notice shall be deemed effective and
deemed given by Mortgagee or Tenant, as the case may be, if signed and sent by
its respective counsel.

 

9.2           Tenant shall promptly send Mortgagee copies of any termination or
default notice given by Tenant under the Lease.

 

10.           Limitations on Purchaser’s Liability.  In no event shall the
Purchaser, nor any heir, legal representative, successor, or assignee of the
Purchaser have any personal liability for the obligations of Landlord under the
Lease and should the Purchaser succeed to the interests of the Landlord under
the Lease, Tenant shall look only to the estate and property of any such
Purchaser in the Property for the satisfaction of Tenant’s remedies for the
collection of a judgment (or other judicial process) requiring the payment of
money in the event of any default by any Purchaser as landlord under the Lease,
and no other property or assets of any Purchaser shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to the Lease; provided, however, that the Tenant
may exercise any other right or remedy provided thereby or by law in the event
of any failure by Landlord to perform any such obligation.

 

11.           Miscellaneous.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the respective successors and assigns of the parties hereto and may not be
modified or terminated orally.  In the event of the assignment or transfer of
the interest of Mortgagee in the Mortgage, all obligations and liabilities of
Mortgagee under this Agreement shall terminate, and thereupon all such
obligations and liability shall automatically be the responsibility of the party
to whom Mortgagee’s interest is assigned or transferred and such party shall be
deemed to have assumed the same.  This Agreement and the rights and obligations
of the parties hereunder shall be governed by and construed in accordance with
the law of the State of New York.  This Agreement may be signed in counterparts.

 

(b)           The term “Mortgagee” as used in this Agreement shall include the
successors and assigns of Mortgagee and any person, party or entity which shall
become

 

7

--------------------------------------------------------------------------------


 

the owner of Landlord’s interest in the Premises by reason of foreclosure of the
Mortgage or the acceptance of a deed (or assignment) in lieu of a foreclosure of
the Mortgage or other similar process.  The term “Landlord” as used in this
Agreement shall mean and include the present landlord under the Lease and such
landlord’s successors in interest under the Lease.  The term “Tenant” as used in
this Agreement shall mean and include the present tenant and any permitted
successor or assignee under the Lease.

 

(c)           This Agreement constitutes the final expression of the entire
agreement of the parties with respect to the subordination of the Lease to the
lien of the Mortgage.  This Agreement may not be modified other than by an
agreement in writing, signed by the parties hereto or their respective
successors in interest.

 

(d)           Except as modified by this Agreement, all of the terms and
provisions of the Lease will remain in full force and effect.  If there are any
conflicts between the Lease and this Agreement, the terms and provisions of this
Agreement will control.

 

(e)           LANDLORD, TENANT AND MORTGAGEE HEREBY IRREVOCABLY WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATED TO THIS AGREEMENT.

 

[Signatures appear on the following page]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

TENANT:

 

 

 

NYT REAL ESTATE COMPANY LLC

 

 

 

 

 

By:

 

 

  Name:

 

 

  Title:

 

 

9

--------------------------------------------------------------------------------


 

 

MORTGAGEE:

 

 

 

[                                                      ]

 

 

 

 

 

By:

 

 

  Name:

 

 

  Title:

 

 

 

 

 

 

CONSENTED AND AGREED TO:

 

 

 

LANDLORD:

 

 

 

[                                                      ]

 

 

 

 

 

By:

 

 

  Name:

 

 

  Title:

 

 

10

--------------------------------------------------------------------------------


 

LENDER

 

EXHIBIT “A-1”

 

SEVERANCE LEASE

 

Agreement of Sublease dated as of December 12, 2001 between The New York Times
Building LLC (“NYTB”), as landlord, and NYT Real Estate Company LLC, a New York
limited liability company (“Tenant”), NYTB’s interest in which Agreement of
Sublease as landlord was assigned by Assignment and Assumption Agreement dated
as of August 15, 2006 to 42nd St. Development Project, Inc. (“42DP”), a
subsidiary of New York State Urban Development Corporation (“UDC”) d/b/a Empire
State Development Corporation (“ESDC”), a corporate governmental agency of the
State of New York constituting a political subdivision and public benefit
corporation, as landlord (in such capacity, “Landlord”), which Agreement of
Sublease was amended pursuant to First Amendment to Agreement of Sublease (NYT)
dated as of August 15, 2006 between Landlord and Tenant and recorded in the
Office of the City Register of the City of New York on November 20, 2006 as CRFN
2006000644735 and by Second Amendment to Agreement of Sublease (NYT) dated as of
January 29, 2007 between Landlord and Tenant and recorded in the Office of the
City Register of the City of New York on February 22, 2007 as CRFN 2007000100157
and by Third  Amendment to Agreement of Sublease (NYT) dated as of March 6, 2009
between Landlord and Tenant and recorded in the Office of the City Register of
the City of New York on                             , 2009 as CRFN
                                         (such Agreement of Sublease, as so
assigned and amended, the “Severance Lease”).

 

--------------------------------------------------------------------------------


 

EXHIBIT “A-2”

LEGAL DESCRIPTION

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded February 8, 2007 as CRFN 2007000075106,
Second Amendment to Declaration dated October 11, 2007 and recorded January 8,
2008 as CRFN 2008000008734, Third Amendment to Declaration dated March 6, 2009
and to be recorded with the Register, and Fourth Amendment to Declaration, dated
as of March 6, 2009, and to be recorded with the Register, subject to receipt of
the City Surveyor’s stamp on the amended floor plans (which Declaration, and any
further amendments thereto, are hereinafter collectively called the
“Declaration”), establishing a plan for leasehold condominium ownership of said
Building and the land upon which the same is erected (hereinafter sometimes
collectively called the “Property”) and also designated and described as Tax
Lots No. (SEE SCHEDULE ANNEXED), Block 1012 Section 4, Borough of MANHATTAN on
the Tax Map of the Real Property Assessment Department of the City of New York
and on the floor plans of said Building certified by Daniel Kaplan, approved by
the Real Property Assessment Bureau on August 13, 2006 and filed as Condominium
Plan No. 1595 on August 15, 2006 in the aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of west 40th Street;

 

--------------------------------------------------------------------------------


 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

--------------------------------------------------------------------------------


 

State of New York  )
County of                ) ss.:

 

On the        day of                  in the year                  before me,
the undersigned, personally appeared                                 ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

Signature and Office of individual
taking acknowledgement

 

--------------------------------------------------------------------------------


 

State of New York  )
County of                ) ss.:

 

On the        day of                  in the year          before me, the
undersigned, personally appeared                                 , personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

Signature and Office of individual
taking acknowledgement

 

--------------------------------------------------------------------------------


 

State of New York  )
County of                ) ss.:

 

On the        day of                  in the year          before me, the
undersigned, personally appeared                                 , personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

Signature and Office of individual
taking acknowledgement

 

--------------------------------------------------------------------------------


 


EXHIBIT J

 

TITLE CONFIRMATION LETTER

 


CHICAGO TITLE INSURANCE COMPANY


[G70761KE09EI001.GIF]

Commercial Service Unit, 711 Third Avenue, 5th Floor, New York, N.Y. 10017-4014

 

March       , 2009

 


BY HAND DELIVERY


 

620 EIGHTH NYT (NY) LIMITED PARTNERSHIP

c/o W. P. Carey & Co. LLC

50 Rockefeller Plaza, 2nd Floor

New York, New York 10020

 

620 EIGHTH NYT LENDER (NY) LIMITED PARTNERSHIP

c/o W. P. Carey & Co. LLC

50 Rockefeller Plaza, 2nd Floor

New York, New York 10020

 

NYT REAL ESTATE COMPANY LLC

c/o The New York Times Company

620 Eighth Avenue

New York, New York 10018

 

 

Title No.:

 

3108-00805

 

Premises:

 

New York Times, 620-28 8th Avenue, New York, NY

 

Gentlemen:

 

We have reviewed the following documents:  (1) Wrap-Around Mortgage dated on or
about the date hereof (the “Wrap Mortgage”) made by NYT REAL ESTATE COMPANY LLC,
as mortgagor, in favor of 620 EIGHTH NYT (NY) LIMITED PARTNERSHIP, as mortgagee,
and NEW YORK STATE URBAN DEVELOPMENT CORPORATION, D/B/A/ EMPIRE STATE
DEVELOPMENT CORPORATION, as co-mortgagee, and (2) First Mortgage dated on or
about the date hereof made by NYT REAL ESTATE COMPANY LLC, as mortgagor, in
favor of 620 EIGHTH NYT LENDER (NY) LIMITED PARTNERSHIP, as mortgagee, and NEW
YORK STATE URBAN DEVELOPMENT CORPORATION, D/B/A/ EMPIRE STATE DEVELOPMENT
CORPORATION, as co-mortgagee,  (the “First Mortgage”); both of which are being
recorded in connection with the transaction being closed today in connection
with which we are, as coinsurers, issuing lender’s title insurance policies to
620 EIGHTH NYT (NY) LIMITED PARTNERSHIP and 620 EIGHTH NYT LENDER (NY) LIMITED
PARTNERSHIP, respectively.

 

1

--------------------------------------------------------------------------------


 

This will confirm that upon an assignment of the underlying First Mortgage or
the Wrap Mortgage to a third-party lender in connection with which an
appropriate Real Property Law Section 275 Affidavit is filed we will insure the
assignment of the First Mortgage, the Wrap Mortgage and/or its respective
amendment, modification, consolidation and/or restatement by the new holder,
without payment of new mortgage recording tax on the outstanding principal
amount of the First Mortgage or the Wrap Mortgage so assigned.

 

The foregoing assurance is subject to:  ( a )  no re-advances of principal
having been made which are secured by the underlying the First Mortgage or the
Wrap Mortgage;  ( b )  if the new holder of the First Mortgage or the Wrap
Mortgage, as applicable, shall by its respective amendment, modification,
consolidation and/or restatement increase the outstanding principal indebtedness
at such time, the applicable mortgage recording tax payable on such increase in
the outstanding principal indebtedness shall be paid;  ( c ) any unresolved
exceptions to title revealed by a title continuation as of such date provided
such exception to title shall have created a lien subsequent to the date of the
First Mortgage or the Wrap Mortgage, as applicable;  ( d ) the occurrence of the
closing of such third party mortgage transaction;  ( e )   payment of the then
applicable title insurance premium or other related charges;  ( f) payment of
any recording charges; and ( g ) any changes in applicable law.

 

 

Very truly yours,

 

 

 

CHICAGO TITLE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

ACKNOWLEDGED AND AGREED BY

THE FOLLOWING OTHER CO-INSURERS

ON THIS        DAY OF MARCH, 2009

 

 

FIRST AMERICAN TITLE INSURANCE COMPANY OF NEW YORK

 

 

 

 

By:

 

 

 

 

 

 

STEWART TITLE INSURANCE COMPANY, through its division,

TITLE ASSOCIATES, INC.

 

 

 

 

 

By:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT K

 

IDA CONSENT, SUBORDINATION AND ASSUMPTION AGREEMENT

 

CONSENT, SUBORDINATION AND ASSUMPTION AGREEMENT

 

THIS CONSENT, SUBORDINATION AND ASSUMPTION AGREEMENT (this “Agreement”) is made
as of the        day of February, 2009 by and among NEW YORK CITY INDUSTRIAL
DEVELOPMENT AGENCY, a corporate governmental agency constituting a body
corporate and politic and a public benefit corporation of the State of New York,
duly organized and existing under the laws of the State of New York, having its
principal office at 110 William Street, New York, New York 10038 (“IDA”), NYT
BUILDING LEASING COMPANY LLC, a New York limited liability company (“NYT
Building”), having an office c/o The New York Times Company, 620 Eighth Avenue,
New York, New York 10018, and THE NEW YORK TIMES COMPANY, a New York
corporation, having an office at 620 Eighth Avenue, New York, New York 10018
(“NYT Company”).

 

RECITALS:

 

WHEREAS,

 

A.            42ND ST. DEVELOPMENT PROJECT, INC. (“42DP”), a subsidiary of New
York State Urban Development Corporation d/b/a Empire State Development
Corporation, a corporate governmental agency of the State of New York
constituting a political subdivision and public benefit corporation, as landlord
(in such capacity, “Master Landlord”), and The New York Times Building LLC
(“NYTB”) entered into that certain Agreement of Lease dated as of December 12,
2001, as amended by letter dated April 8, 2004 (the “Initial Ground Lease”),
with respect to certain land and improvements more particularly described in the
Initial Ground Lease, a memorandum of which was recorded October 24, 2003 in the
Office of the City Register of the City of New York (the “Office of the City
Register”) as CRFN 2003000433122;

 

B.            NYTB submitted the Initial Ground Lease to a leasehold condominium
structure pursuant to Article 9-B of the Real Property Law of the State of New
York;

 

C.            Pursuant to that certain Assignment and Assumption Agreement dated
as of August 15, 2006 (being the “Lease Assignment Date” under the Initial
Ground Lease) between NYTB and 42DP (the “Assignment”), NYTB assigned to 42DP
all of NYTB’s right, title and interest in and to the Initial Ground Lease
(42DP, in such capacity, “Master Tenant”) (among other documents and interests),
and pursuant to the provisions of the Initial Ground Lease and the Assignment,
the Assignment did not cause a merger of the interests of Master Landlord and
Master Tenant under the Initial Ground Lease, which interests are and remain
separate and distinct;

 

D.            The Initial Ground Lease was amended and restated pursuant to
Amended and Restated Agreement of Lease dated as of August 15, 2006 and recorded
in the Office of the City Register on November 20, 2006 as CRFN 2006000644736
(the Initial Ground Lease, as so amended and restated, and as may have been
further amended and may hereafter be amended, assigned or otherwise modified,
the “Ground Lease”);

 

1

--------------------------------------------------------------------------------


 

E.             NYTB, as landlord, entered into (among other agreements) that
certain Agreement of Sublease (NYT) dated as of December 12, 2001 with NYT Real
Estate Company LLC, a New York limited liability company (“NYT Real Estate”), as
tenant (as may have been amended, including by the Third Amendment to the NYTC
Sublease (as hereinafter defined), and as may hereafter be amended, assigned or
otherwise modified, the “NYTC Sublease”), a memorandum of which was recorded
October 24, 2003 as CRFN 2003000433125 in the Office of the City Register, which
NYTC Sublease leased the real estate and interests described therein
(collectively, the “NYTC Sublease Premises”) to NYT Real Estate;

 

F.             Pursuant to the Assignment, NYTB assigned to 42DP all of NYTB’s
right, title and interest in and to the NYTC Sublease (42DP, in such capacity,
“Master Sublandlord”) (among other documents and interests);

 

G.            Master Sublandlord and NYT Real Estate have on the date hereof
amended the NYTC Sublease pursuant to that certain Third Amendment to Agreement
of Sublease (NYT) (the “Third Amendment to the NYTC Sublease”), which Third
Amendment to the NYTC Sublease (i) is intended to be duly recorded in the Office
of the City Register prior hereto and (ii) inter alia, removed from the NYTC
Sublease Premises a portion of the NYTC Collective Unit consisting of Units
21-A, 22-A, 23-A, 24-A, 25-A, 26-A and 27-A, together with their undivided
percentage interest in the Common Elements, as more particularly described in
Exhibit A annexed to such Third Amendment to the NYTC Sublease (such removed
portion, collectively, the “New NYTC Sublease Premises,” and such remaining
portion of the NYTC Sublease Premises covered by the NYTC Sublease, the
“Remainder NYTC Sublease Premises”);

 

H.            NYT Real Estate has on the date hereof (but effective after the
Third Amendment to the NYTC Sublease) assigned its interest as tenant under the
NYTC Sublease to 620 Eighth NYT (NY) Limited Partnership, a Delaware limited
partnership (“WPCarey”) pursuant to that certain Assignment and Assumption of
Sublease (the “WPCarey Assignment”);

 

I.              Master Sublandlord, as landlord, has on the date hereof entered
into that certain Agreement of Sublease (NYT-2) with NYT Real Estate, as tenant
(as assigned by the Assignment of the New NYTC Sublease (as hereinafter
defined), and as may hereafter be amended, assigned or otherwise modified, the
“New NYTC Sublease”), a memorandum of which is intended to be duly recorded in
the Office of the City Register prior hereto, whereby Master Sublandlord leased
the New NYTC Sublease Premises to NYT Real Estate;

 

J.             NYT Real Estate has on the date hereof assigned its interest as
tenant under the New NYTC Sublease to NYT Building pursuant to that certain
Assignment and Assumption of Sublease, which is intended to be duly recorded in
the Office of the City Register prior hereto (the “Assignment of the New NYTC
Sublease”);

 

K.            WPCarey, as landlord, has on the date hereof entered into that
certain Lease Agreement with NYT Real Estate, as tenant (the “WPCarey
Leaseback”), a memorandum of which is intended to be duly recorded in the Office
of the City Register prior hereto, whereby WPCarey leased back to NYT Real
Estate the Remainder NYTC Sublease Premises;

 

2

--------------------------------------------------------------------------------


 

L.             NYT Real Estate, as landlord, entered into that certain Company
Lease Agreement dated as of December 1, 2001 with IDA, as tenant (as may have
been amended and as may hereafter be amended, assigned or otherwise modified,
the “Company Lease”), whereby NYT Real Estate leased the NYTC Sublease Premises
to IDA;

 

M.           IDA, as landlord, entered into that certain Lease Agreement dated
as of December 1, 2001 with NYT Company, as tenant (as may have been amended and
as may hereafter be amended, assigned or otherwise modified, the “IDA Space
Sublease”);

 

N.            None of the rights, interests and obligations of NYT Real Estate
as landlord under the Company Lease, the IDA Subleases and/or the Project
Agreement (as defined in the IDA Subleases) are being assigned to or assumed by
WPCarey in connection with the WPCarey Assignment or otherwise;

 

O.            NYT Real Estate and NYT Building now wish to, by entering into
this Agreement, acknowledge and agree that (i) the New NYTC Sublease Premises
remains part of the premises demised and leased to IDA pursuant to the Company
Lease, (ii) NYT Building is the new successor landlord under the Company Lease
with respect to the New NYTC Sublease Premises, and will agree to abide by the
terms thereof, and (iii) NYT Real Estate remains the landlord under the Company
Lease with respect to the Remainder NYTC Sublease Premises; and

 

P.             NYT Real Estate, NYT Building and WP Carey have requested that
IDA (i) consent to the execution of the Third Amendment to the NYTC Sublease,
the New NYTC Sublease, the Assignment of the New NYTC Sublease, the WPCarey
Assignment and the WPCarey Leaseback (collectively, the “Superior Lease
Modification Documents”) by the parties thereto and (ii) subordinate its
interest in the Company Lease to the WPCarey Leaseback, and IDA has agreed to so
consent and subordinate pursuant to the terms and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.     Definitions.  All capitalized terms used herein without definition shall
have the meanings ascribed to them in the NYTC Sublease as in effect on the date
hereof.

 

2.     Consent of IDA.

 

IDA hereby consents to the execution of the Superior Lease Modification
Documents by the parties thereto.

 

3.     Assumption by NYT Building.

 

Effective as of the date hereof, NYT Real Estate hereby assigns to NYT Building
all right, title and interest of NYT Real Estate as landlord under the Company
Lease (with respect only to the New NYTC Sublease Premises), and NYT Building
hereby assumes all rights, privileges and obligations of NYT Real Estate under
the Company Lease (with respect only to

 

3

--------------------------------------------------------------------------------


 

the New NYTC Sublease Premises), with the same effect as if NYT Building had
been an original signatory to the Company Lease as a co-landlord with NYT Real
Estate as to their respective premises.  In consideration of such assignment to
and assumption by NYT Building, IDA hereby releases NYT Real Estate from all
obligations and liabilities under the Company Lease (with respect only to the
New NYTC Sublease Premises but retaining all obligations and liabilities under
the Company Lease with respect to the Remainder NYTC Sublease Premises) from and
after the date hereof.

 

4.     Subordination.  IDA, NYT Real Estate and NYT Company hereby agree that
the Company Lease and the IDA Space Sublease (in each case, with respect to the
Remainder NYTC Sublease Premises only) are and shall be subject and subordinate
in lien (but not subject and subordinate in respect of contractual rights and
remedies) to the WPCarey Leaseback.  In the event the WP Carey Leaseback shall
expire or terminate for any reason whatsoever (other than in connection with the
reacquisition by NYT Real Estate of the lessee’s interest under the NYTC
Sublease), the Company Lease and the IDA Space Sublease (in each case, with
respect to the Remainder NYTC Sublease Premises only) shall automatically
terminate, subject, however, to the survival of those obligations of NYT Company
stated in the IDA Space Lease to survive termination; provided, further, that no
such termination shall result in a release of NYT Real Estate or NYT Company of
any amounts which are due and payable to IDA or the performance of any accrued
obligation owing by NYT Real Estate or NYT Company.

 

5.     Ratification and Estoppel.

 

(a)           NYT Real Estate and IDA hereby ratify and confirm their respective
rights, privileges and obligations under the Company Lease with respect to the
Remainder NYTC Sublease Premises.  To each such party’s knowledge, the Company
Lease remains in full force and effect.

 

(b)           NYT Building and IDA hereby ratify and confirm their respective
rights, privileges and obligations under the Company Lease with respect to the
New NYTC Sublease Premises.  To each such party’s knowledge, the Company Lease
remains in full force and effect.

 

(c)           IDA and NYT Company hereby ratify and confirm their respective
rights, privileges and obligations under the IDA Space Sublease.  To each such
party’s knowledge, the IDA Space Sublease remains in full force and effect.

 

6.     Recording.  The parties hereto agree that NYT Company shall cause this
Agreement to be recorded and that NYT Company shall pay any transfer or similar
taxes that may be payable as a result of this Agreement.

 

7.     No Recourse against IDA; Special Obligation.

 

(a)           The obligations and agreements of the IDA contained herein shall
be deemed the special obligations and agreements of the IDA, and not of any
member, director, officer, agent or employee of the IDA, and no member,
director, officer, agent or employee of the IDA shall be liable personally
hereon or be subject to any personal liability by reason of any transaction
contemplated hereby.

 

4

--------------------------------------------------------------------------------


 

(b)           The obligations and agreements of the IDA contained herein shall
not constitute or give rise to an obligation of the State of New York or The
City of New York or any political subdivision of the State of New York and
neither the State of New York nor The City of New York or any political
subdivision of the State of New York shall be liable hereon, and, further, such
obligations and agreements shall not constitute or give rise to a general
obligation of the IDA, but rather shall constitute limited obligations of the
IDA payable solely from the amounts payable by NYT Company under the IDA Space
Sublease.

 

8.     Miscellaneous.

 

(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 

(b)           Each party hereto warrants and represents to the other parties
hereto that the execution and delivery of this Agreement has been duly
authorized by all necessary action on the part of the representing party and
that the person who signs this Agreement on behalf of such party is duly
authorized to do so.

 

(c)           All of the terms, covenants and conditions hereof shall run with
the land and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and/or assigns.

 

(d)           This Agreement contains the entire agreement between the parties
hereto with respect to the subject matter hereof and cannot be changed,
modified, waived or cancelled except by an agreement in writing executed by the
party against whom enforcement of such modification, change, waiver or
cancellation is sought.  This Agreement may be executed in any number of
counterparts and all of such counterparts shall together constitute one and the
same instrument.

 

[the remainder of this page is intentionally blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

 

NEW YORK CITY INDUSTRIAL DEVELOPMENT AGENCY, a New York public benefit
corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NYT BUILDING LEASING COMPANY LLC,

 

a New York limited liability company

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE NEW YORK TIMES COMPANY,

 

a New York corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

STATE OF NEW YORK

)

 

 

 

)

 

ss.:

COUNTY OF NEW YORK

)

 

 

 

On the      day of              in the year 2009, before me, the undersigned, a
Notary Public in and for said State, personally appeared
                            , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that    he executed the same in
h    capacity, and that by h     signature on the instrument, the individual, or
the person upon behalf of which the individual acted, executed the instrument.

 

 

 

 

 

Notary Public

 

Commission Expires

 

 

STATE OF NEW YORK

)

 

 

 

)

 

ss.:

COUNTY OF NEW YORK

)

 

 

 

On the      day of              in the year 2009, before me, the undersigned, a
Notary Public in and for said State, personally appeared
                            , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that  he executed the same in h 
capacity, and that by h     signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

 

 

Notary Public

 

Commission Expires

 

7

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

 

 

 

 

)

 

ss.:

 

 

COUNTY OF NEW YORK

)

 

 

 

 

 

On the      day of              in the year 2009, before me, the undersigned, a
Notary Public in and for said State, personally appeared
                            , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that  he executed the same in h 
capacity, and that by h     signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

 

 

Notary Public

 

Commission Expires

 

8

--------------------------------------------------------------------------------


 

CONSENT, SUBORDINATION AND ASSUMPTION AGREEMENT

 

By and Among

 

NEW YORK CITY INDUSTRIAL DEVELOPMENT AGENCY

 

and

 

NYT BUILDING LEASING COMPANY LLC

 

and

 

THE NEW YORK TIMES COMPANY

 

Premises:

 

Block:  1012

 

Lots: 1001, 1003, and 1009 through 1035 (formerly part of Lot 1)

 

Address

 

620-628 8th Avenue

263-267 and 241-261 West 40th Street

242-244 West 41st Street

231-235 West 40th Street

248-256, 260-262 and 268 West 41st Street

634 and 630-632 8th Avenue

 

Borough of Manhattan

County, City and State of New York

 

 

RECORD AND RETURN TO:

 

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York 10020
Attention:  Marc Hurel, Esq.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT L

 

RECORDED AT THE REQUEST OF
AND WHEN RECORDED MAIL TO:

 

Joseph M. Marger, Esq.

Reed Smith LLP

599 Lexington Avenue, 29th Floor

New York, NY 10022

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE, made as of the        day of March, 2009, between 620
EIGHTH NYT (NY) LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”), having an address at c/o W. P. Carey & Co. LLC, 50 Rockefeller
Plaza, 2nd Floor, New York, New York 10020, and NYT REAL ESTATE COMPANY LLC, a
New York limited liability company (“Tenant”), having an address at 620 Eighth
Avenue, New York, New York 10018.

 

1.                                       Lease.  Landlord has demised and let to
Tenant pursuant to the terms and conditions of a Lease Agreement dated as of the
date hereof (the “Lease”), the terms and conditions of which are incorporated
herein as though set forth in full, all of Landlord’s right, title and interest
as lessee under that certain lease more particularly described in Exhibit “A-1”
(the “Severance Lease”), including, without limitation, all of Landlord’s right,
title and interest in and to the leasehold condominium units (the “Condominium
Units”) in The New York Times Building Condominium (the “Condominium”) more
particularly described on Exhibit “A-2” annexed hereto and Landlord’s undivided
interest in the Condominium common elements appurtenant to the Condominium Units
(the “Common Elements”).  The parcel of land on which the Condominium is
located, as more particularly described in Exhibit “A-2”, is hereinafter called
the “Real Property”, and the building in which the Condominium Units are located
(i.e., 620 Eighth Avenue, New York, New York), together with all other
structures and improvements situated on, or affixed or appurtenant to the Real
Property, are collectively herein called the “Building”.  Such Landlord’s right,
title and interest in the Land, the Building, the Condominium Units and the
Common Elements granted to the Landlord pursuant to the Severance Lease and then
subsequently leased by the Landlord to the Tenant pursuant to the Lease shall be
defined as the “Leased Premises”.

 

2.                                       Original Term.  Under the terms of the
Lease, Tenant may have and hold the Leased Premises, at the rental and upon the
terms and conditions therein stated, for an original term (the “Term”)
commencing as of the date hereof and ending at 11:59 p.m. (EST) on March 31,
2024 (the “Expiration Date”).

 

3.                                       Renewal Term(s).  Under the terms of
the Lease, the Tenant shall have the option to extend the Term of the Lease on
the Expiration Date and on the tenth (10th) and fifteenth (15th) anniversaries
of the Expiration Date (the Expiration Date and each such anniversary being a
referred to herein as a “Renewal Date”), for an additional period of ten
(10) years, with respect to the first renewal option, and five (5) years each
with respect to the second and third renewal options (each such extension, a
“Renewal Term”).  Each applicable Renewal Term shall be exercisable by Tenant
only by delivering written notice to Landlord in the form required by the Lease
at least twelve (12) months prior to the next Renewal Date that Tenant is
electing to extend the Term of this Lease (in whole or in part and, if in part,
identifying all floors to be renewed) as of the next Renewal Date for the
applicable Renewal Term; time being of the

 

1

--------------------------------------------------------------------------------


 

essence with respect to the giving of such written notice.  Any such extension
of the Term shall be subject to all of the provisions of this Lease, as the same
may be amended, supplemented or modified (except that Tenant shall not have the
right to any additional Renewal Terms other than as aforesaid).  Tenant also
shall have the option to extend the Term of the Lease with respect to only a
portion of the Leased Premises, subject to the terms and conditions more
particularly set forth in the Lease.

 

4.                                       Right of First Offer to Purchase.  If
Landlord decides to offer the Leased Premises for sale to any third party,
Landlord shall offer Tenant such right first, subject to the terms and
conditions more particularly set forth in the Lease.

 

5.                                       Option to Purchase.   Tenant has the
right to purchase the Leased Premises from the Landlord, subject to the terms
and conditions more particularly set forth in the Lease.

 

6.                                       No Responsibility for Liens.  NOTICE IS
HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES OR
MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT, OR TO ANYONE HOLDING ANY OF
THE LEASED PREMISES THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’ OR OTHER
LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE
INTEREST OF LANDLORD IN AND TO ANY OF THE LEASED PREMISES.

 

7.                                       Purpose and Intention.  This Memorandum
of Lease is executed for the purpose of recordation in the Office of the City
Register of New York County, New York, in order to give notice of all of the
terms, provisions and conditions of the Lease and is not intended, and shall not
be construed, to define, limit or modify the Lease.  The leasehold estate
created and conveyed hereby with respect to the Leased Premises is intended to
be one and the same estate as was created with respect to the Leased Premises by
the Lease and further is intended to be governed in all respects solely by the
Lease and all of the provisions thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Memorandum of Lease as
of the day and year first above written.

 

 

LANDLORD:

 

 

 

620 EIGHTH NYT (NY) LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

By: 620 EIGHTH GP NYT (NY) LLC, a

 

Delaware limited liability company, its general partner

 

 

 

By: CPA:17 LIMITED PARTNERSHIP, a

 

Delaware limited partnership, its sole member

 

 

 

By: CORPORATE PROPERTY ASSOCIATES

 

17 — GLOBAL INCORPORATED, a Maryland

 

corporation, its general partner

 

 

 

 

 

By:

 

 

Name:

Jason E. Fox

 

Title:

Executive Director

 

 

 

 

 

TENANT:

 

 

 

NYT REAL ESTATE COMPANY LLC,

 

a New York limited liability company

 

 

 

 

 

By:

 

 

Name:

Kenneth A. Richieri

 

Title:

Manager

 

3

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

 

)

 

 

)ss.:

COUNTY OF NEW YORK

 

)

 

On the          day of March, in the year 2009, before me, the undersigned,
personally appeared Jason E. Fox, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me he/she/they executed
the same in his/her/their/ capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

STATE OF NEW YORK

 

)

 

 

)ss.:

COUNTY OF NEW YORK

 

)

 

On the          day of March, in the year 2009, before me, the undersigned,
personally appeared Kenneth A. Richieri, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me he/she/they
executed the same in his/her/their/ capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

 

Notary Public

 

My Commission Expires:

 

 

Notary Page to Memorandum of Lease

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

SEVERANCE LEASE

 

Agreement of Sublease dated as of December 12, 2001 between The New York Times
Building LLC, a New York limited liability company (“NYTB”), as landlord, and
NYT Real Estate Company LLC, a New York limited liability company, a memorandum
of which was recorded in the Office of the City Register of the City of New York
on October 24, 2003 as CRFN 2003000433125, as amended by NYTB’s interest in
which Agreement of Sublease as landlord was assigned by Assignment and
Assumption Agreement dated as of August 15, 2006 to 42nd St. Development
Project, Inc. (“42DP”), as landlord, and recorded in the Office of the City
Register of the City of New York on November 20, 2006 as CRFN 2006000644732,
which Agreement of Sublease was amended pursuant to First Amendment to Agreement
of Sublease (NYT) dated as of August 15, 2006 between 42DP and Mortgagor and
recorded in the Office of the City Register of the City of New York on
November 20, 2006 as CRFN 2006000644735 and by Second Amendment to Agreement of
Sublease (NYT) dated as of January 29, 2007 between 42DP and Mortgagor and
recorded in the Office of the City Register of the City of New York on
February 22, 2007 as CRFN 2007000100157 and by Third Amendment to Agreement of
Sublease (NYT) dated on or about the date of this Mortgage between 42DP and
Mortgagor and intended to be recorded in the Office of the City Register of the
City of New York (such Agreement of Sublease, as so assigned and amended, the
“Severance Lease”).

 

Memorandum of Lease

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

LEGAL DESCRIPTION

 

The Condominium Units (hereinafter called the “Units”) in the building
(hereinafter called the “Building”) known as The New York Times Building
Condominium and by the street address 620 Eighth Avenue, Borough of Manhattan,
City, County and State of New York, said Units being designated and described as
set forth on Schedule 1 herein and in that certain declaration, dated as of
August 4, 2006, made by The New York Times Building LLC under the Condominium
Act of the State of New York (Article 9-B of the Real Property Law of the State
of New York) establishing condominium ownership of the Building and the land
(hereinafter called the “Land”) upon which the Building is situate (which Land
is more particularly described below and by this reference made a part hereof),
which declaration was recorded in the New York County Office of the Register of
The City of New York (the “City Register’s Office”) on August 15, 2006, as CRFN
2006000460293, as amended by CRFN 2006000460293 and CRFN 2008000008734 (which
Declaration, and any amendments thereto, are hereinafter collectively called the
“Declaration”). The Units are also designated as Tax Lot Nos. as set forth on
Schedule 1 herein, in Block 1012 of Section 4 of the Borough of Manhattan on the
Tax Map of the Real Property Assessment Bureau of The City of New York and on
the floor plans of the Building certified by Daniel Kaplan, approved by the Real
Property Assessment Bureau of The City of New York on August 13, 2006 and filed
as Condominium Plan No. 1595 on August 15, 2006 in the City Register’s Office as
Map No. CRFN 2006000460294 and on Map No. CRFN 2007000124167 on March 7, 2007,
TOGETHER with an undivided percentage interest as set forth in Schedule 1 herein
in the Common Elements (as such term is defined in the Declaration) of The New
York Times Building Condominium;

 

The Land upon which the Building containing the Units is erected is more
particularly described as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue;

 

RUNNING THENCE northerly along said easterly line of 8th Avenue ,197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING.

 

Memorandum of Lease

 

6

--------------------------------------------------------------------------------


 

Schedule 1

 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

Memorandum of Lease

 

7

--------------------------------------------------------------------------------


 

EXHIBIT M

 

NYT SUBLEASE AGREEMENT

 

OPERATING LEASE

 

This OPERATING LEASE (the “Lease”), made as of March       , 2009, by and
between NYT REAL ESTATE COMPANY LLC, a New York limited liability company,
having an address at 620 Eighth Avenue, New York, New York 10018 (“Landlord”),
and THE NEW YORK TIMES COMPANY, a New York corporation, having an office at
Eighth Avenue, New York, New York 10018 (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to that certain Lease Agreement, dated as of even date
herewith, (the “Overlease”) a copy of which is attached hereto as Exhibit A, 620
EIGHTH NYT (NY) LIMITED PARTNERSHIP (“Overlandlord”) has leased to Landlord:
(a) the leasehold condominium unit consisting of (i) Floors 2 through 20
containing approximately 712,000 rentable square feet, (ii) NYTC Unit Owner’s
(as defined in the Declaration) portions of the cellar and Floors 28 and 51,
containing approximately 53,000 square feet, and (iii) the NYTC Unit Owner’s
fractional undivided interest in approximately 100,000 square feet of common
elements or limited common elements of the Condominium (as defined in the
Overlease) appurtenant thereto (collectively, the “Unit”), all located in the
building known as “The New York Times Building” and having a street address of
620 Eighth Avenue, New York, New York 10018 (the “Building”), (b) all other
appurtenances and any structures and other improvements now or hereafter
constructed within the Unit or which are located on or about the Building and
which serve only the Unit or which otherwise constitute a part thereof under the
terms of the Condominium Documents (as defined in the Overlease) (collectively,
the “Improvements”), and (c) the fixtures, machinery, equipment and other
property located within the Unit or on or about the Building and which serve
only the Unit or which otherwise constitute a part thereof under the terms of
the Condominium Documents, but specifically excluding Tenant’s Personal
Property, as such term is defined in the Overlease (collectively,
the “Equipment”, and together with the Building and the Improvements, the
“Premises”), which Prime Premises is more particularly depicted on Exhibit B
attached hereto and made a part hereof; and

 

WHEREAS, Tenant desires to lease from Landlord, and Landlord is willing to lease
to Tenant, the entire Premises (the “Leased Premises”) effective upon the
Commencement Date (as hereinafter defined), on the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto covenant and agree as
follows:

 

1.             Lease of the Premises. For the rent and upon the terms and
conditions set forth herein, Landlord hereby leases to Tenant, and Tenant hereby
hires from Landlord,

 

1

--------------------------------------------------------------------------------


 

the Leased Premises, upon and subject to all of the terms, covenants and
conditions hereinafter set forth.

 

2.             Term.  The term (the “Term”) of this Lease shall commence, and
Landlord shall deliver possession of the Leased Premises to Tenant, on the date
hereof (the “Commencement Date”) and shall expire automatically upon the earlier
of (i) March 30, 2024 or (ii) the expiration or earlier termination of the
Overlease, as the same may be extended pursuant thereto (the date of such
expiration or earlier termination, “Expiration Date”), unless sooner canceled or
terminated pursuant to any of the conditions or covenants of this Lease or
pursuant to law.

 

3.             Condition of the Premises.  Tenant shall accept the Leased
Premises in its “as-is” condition as of the Commencement Date.  Tenant expressly
acknowledges and agrees that Landlord has made no representations with respect
to the Leased Premises and is not obligated to make repairs or to perform any
work at the Leased Premises.

 

4.             Fixed Rent.

 

(a)           Tenant shall pay to Landlord as rent hereunder the “Rent”, as such
term is defined in the Overlease, on the same terms and amounts as set forth in
Paragraph 6 of the Overlease (the “Rent”).

 

(b)           If the Term of this Lease shall expire on a day other than the
last day of a calendar month, the Rent for such calendar month shall be
pro-rated as provided in the Overlease.

 

5.             Additional Rent.

 

(a)           In addition to Rent provided for above, Tenant agrees to pay any
and all third party expenses that Landlord has agreed to pay in the Overlease
(“Additional Rent”).

 

(b)           In addition to the Rent and Additional Rent provided for above,
Tenant agrees to pay all Tenant PILOT payments, Condominium Expenses, Escrow
Charges and any other Impositions (all as defined in the Overlease)
(collectively, “Impositions”) that Landlord has agreed to pay in the Overlease.

 

(c)           All amounts payable by Tenant to Landlord pursuant to this Lease,
including, without limitation, Rent, Additional Rent and any Impositions, shall
be deemed to be and shall constitute rent for all purposes hereunder and, in the
event of any

 

2

--------------------------------------------------------------------------------


 

non-payment thereof, Landlord shall have all of the rights and remedies provided
herein, at law or in equity for non-payment of rent.

 

6.             Use of Leased Premises.  The Leased Premises shall be used and
occupied only for those uses permitted pursuant to Paragraph 4 of the
Overlease.  Tenant shall not use the Leased Premises for any other use or
purpose whatsoever.

 

7.             Improvements and Alterations.

 

(a)           Tenant shall not make, or cause to be made, any repairs,
replacements, alterations, improvements or additions in or to the Leased
Premises except as provided in Paragraph 13 of the Overlease.  Such consent,
such repairs, replacements, alterations, improvements or additions shall be
performed in a good workmanlike manner, and must be made in accordance with all
applicable provisions of the Overlease and all applicable legal and insurance
requirements, including but not limited to, Tenant obtaining all required
governmental approvals, permits and licenses required to perform such work, and
Tenant paying to Overlandlord all costs due and owing to Overlandlord pursuant
to Paragraphs 12 and 13 of the Overlease.  Tenant shall not make any repairs,
alterations, additions or improvements or perform any work to or on the Leased
Premises unless, prior to the commencement of such work, Tenant shall obtain or
cause to be obtained (and during the performance of such work keep in force or
cause to be kept in force) all insurance required by the Prime Lease during the
time of such work, the amount and terms of which shall be in accordance with the
Overlease.  The terms of the Overlease shall govern the extent to which repairs,
replacements, alterations, additions and improvements made by Tenant to the
Leased Premises (or any portion thereof), whether temporary or permanent in
character, become Overlandlord’s property and are to remain upon the Leased
Premises at the termination of this Lease.

 

(b)           Tenant hereby covenants to maintain the Leased Premises in
accordance with the terms of Paragraph 12 of the Overlease.

 

(c)           Notwithstanding any provision to the contrary contained in this
Lease or the Overlease, Tenant hereby specifically acknowledges and agrees that
it will make, at its sole cost and expense, all alterations, additions, repairs
and improvements to the Leased Premises as are necessary to comply with
applicable law to the extent Landlord is so obligated under the Overlease.

 

8.             Surrender and Restoration of the Leased Premises.  The terms of
the Overlease shall govern the obligations of Tenant with respect to the
required condition of the Leased Premises upon the Expiration Date.

 

3

--------------------------------------------------------------------------------


 

9.             Subordination to the Overlease; Non-attornment.

 

(a)           This Lease and all of Tenant’s rights hereunder are and shall
remain in all respects (i) subject and subordinate to all of the terms,
provisions, covenants, stipulations, conditions and agreements of the Overlease,
(ii) any and all amendments to the Overlease or supplemental agreements relating
thereto hereafter made between Overlandlord and Landlord and (ii) any and all
matters to which the tenancy of Landlord, as tenant under the Overlease, is or
may be subordinate.  In furtherance of the foregoing, Tenant shall not take any
action or do or permit to be done anything which (i) is or may be prohibited by
Landlord, as tenant under the Overlease, (ii) might result in a violation of or
default under any of the terms, covenants, conditions or provisions of the
Overlease or any other instrument to which this Lease is subordinate, or
(iii) would result in any additional cost or other liability to Landlord.  This
clause shall be self-operative and no further instrument of subordination shall
be required, but Tenant shall execute promptly any certificate confirming such
subordination that Landlord or Overlandlord may request.  In the event of any
inconsistency between this Lease and the Overlease, such inconsistency shall be
resolved in favor of that obligation which is more onerous to Tenant or that
restriction which is more restrictive of Tenant, as the case may be.  In the
event the Overlease is cancelled or terminated, this Lease shall automatically
terminate and Tenant shall have no obligation to and shall not attorn to or
recognize Prime Landlord as the landlord hereunder.

 

10.           Tenant’s Obligations.  Except as specifically set forth herein to
the contrary, all acts to be performed by, and all of the terms, provisions,
covenants, stipulations, conditions, obligations and agreements to be observed
by Landlord, as tenant under the Overlease, shall, to the extent that the same
relate to the Leased Premises, be performed and observed by Tenant.

 

11.           Landlord’s Obligations.  Landlord shall provide such services as
reasonably requested by Tenant, and Tenant shall reimburse Landlord for the cost
of such services.

 

12.           Covenants with respect to the Overlease.  In the event that Tenant
shall be in default of any term, provision, covenant, stipulation, condition,
obligation or agreement of, or shall fail to honor any obligation under, this
Lease, Landlord, on giving the notice required by the Overlease and subject to
the right, if any, of Tenant to cure any such default within any applicable
grace period provided in the Overlease, shall have available to it all of the
remedies Landlord at law or in equity.  In no event shall Tenant be entitled to
an abatement of Rent hereunder unless Landlord receives a corresponding
abatement under the Overlease.

 

13.           Broker.  Landlord and Tenant each represent and warrant to each
other that neither it nor its officers or agents nor anyone acting on its behalf
has dealt with any real estate broker in connection with the consummation of
this Lease.

 

4

--------------------------------------------------------------------------------


 

14.           Termination of the Overlease.  If the term of the Overlease is
terminated by Overlandlord prior to the expiration date set forth therein, then
this Lease shall immediately terminate and Landlord shall not be liable to
Tenant by reason thereof.

 

15.           Approvals or Consents.  In all provisions of the Overlease
requiring the approval or consent of Overlandlord, Tenant shall be required to
obtain the express written approval or consent of Landlord, which consent shall
be subject to the approval or consent of Overlandlord, pursuant to the
Overlease.  If Landlord shall give its consent to any request made by Tenant
then Landlord hereby agrees to promptly furnish to Overlandlord copies of such
request for consent or approval received from Tenant.  If Overlandlord shall
refuse to give its consent or approval to any request made by Tenant then
Landlord’s refusal to give its consent or approval to such request shall be
deemed to be reasonable.

 

16.           Assignment and Subletting.  Notwithstanding anything to the
contrary contained herein, Tenant, for itself, its successors and assigns,
expressly covenants that it shall not assign (whether by operation of law or
otherwise), pledge or otherwise encumber this Lease, or sublet all or any
portion of the Leased Premises except an assignment in conjunction with an
assignment of the Overlease or as otherwise consented to by Landlord.  Landlord
reserves the right to transfer and assign its interest in and to this Lease to
any entity or person as permitted in the Overlease.

 

17.           End of Term.  Tenant acknowledges that possession of the Leased
Premises must be surrendered to Landlord on the Expiration Date or earlier
termination of this Lease, in the same condition as set forth in Paragraph 8
hereof.  Tenant agrees to indemnify Landlord against and hold Landlord harmless
from, any and all liabilities, losses, obligations, damages, penalties, claims,
costs and expenses (including, without limitation, attorneys’ fees and other
charges) which are paid, suffered or incurred by Landlord as a result of the
failure of, or the delay by, Tenant in so surrendering the Leased Premises,
including, without limitation, any claims made by Overlandlord or any succeeding
tenant founded on such failure or delay.  The provisions of this Paragraph 19
shall survive the Expiration Date or earlier termination of the Overlease.

 

18.           Insurance, Destruction, Fire and other Casualty; Condemnation.

 

(a)           Tenant will provide on or before the Commencement Date and to keep
in force during the Term for the benefit of Landlord and Overlandlord the same
insurance required by the provisions of Paragraph 16 of the Overlease.

 

(b)           In the event of fire, other casualty, or condemnation, he
provisions of the Overlease shall govern.

 

19.           Notices.  Any notice, request or demands (“Notice”) permitted or
required to be given by the terms and provisions of this Lease, or by any law or
governmental

 

5

--------------------------------------------------------------------------------


 

regulation, either by Landlord or Tenant, shall be in writing and deemed to have
been given and received when delivered in person or by Federal Express or other
reliable nationally recognized 24-hour delivery service by the United States
mail, by registered or certified mail, return receipt requested, postage
prepaid, addressed to the other party as follows:

 

(a)           To Landlord:

 

c/o The New York Times Company

620 Eighth Avenue

New York, New York  10018

Attention:  General Counsel and CEO (in separate envelopes)

 

with a copy to

 

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York  10020

Attention:  Martin D. Polevoy, Esq.

 

(b)           To Tenant:

 

The New York Times Company

620 Eighth Avenue

New York, New York  10018

Attention:  General Counsel and CEO (in separate envelopes)

 

with a copy to:

 

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York  10020

Attention:  Martin D. Polevoy, Esq.

 

or to such other address as designed by notice from Overlandlord, Landlord or
Tenant to Overlandlord, Landlord and/or Tenant as applicable.

 

20.           Miscellaneous.

 

(a)           The provisions of this Lease shall be governed and interpreted in
accordance with the laws of the State of New York without regard to the
conflicts of law principles thereof.

 

6

--------------------------------------------------------------------------------


 

(b)           The paragraph headings in this Lease are inserted only as a matter
of convenience for reference and are not to be given any effect in construing
this Lease.

 

(c)           If any of the provisions of this Lease or the application thereof
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such provision or provisions
to persons or circumstances other than those as to whom or which it is held
invalid or unenforceable, shall not be affected thereby, and every provision of
this Lease shall be valid and enforceable to the fullest extent permitted by
law.

 

(d)           All of the terms and provisions of this Lease shall be binding
upon and inure to the benefit of the parties hereto and, subject to the
provisions of Paragraph 19 hereof, their respective successors and assigns.

 

(e)           Landlord has made no representations, warranties or covenants to
or with Tenant with respect to the subject matter of this Lease except as
expressly provided herein and all prior negotiations and agreements, written or
oral, relating thereto are merged into this Lease.  This Lease may be not be
amended or terminated, in whole or in part, nor may any of the provisions be
waived, except by a written instrument executed by the party against whom
enforcement of such amendment, termination or waiver is sought.

 

(f)            Landlord and Tenant each shall and hereby does waive trial by
jury in any action, proceeding or counterclaim brought by either of the parties
hereto against the other on any matter whatsoever arising out of or in any way
connection with this Lease, the relationship of Landlord and Tenant and/or
Tenant’s use or occupancy of the Leased Premises.

 

(g)           Landlord and Tenant agree that neither this Lease nor any
memorandum thereof shall be recorded.

 

(h)           This Lease does not create, and shall not be construed as
intending to create, any relationship, in privity or otherwise, between
Overlandlord and Tenant and Overlandlord is not intended to be a third party
beneficiary of this Lease.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Lease has been duly executed as of the day and year
first above written.

 

 

 

TENANT:

 

 

 

NEW YORK TIMES COMPANY, a New
York corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

LANDLORD:

 

 

 

NYT REAL ESTATE COMPANY, LLC, a New York limited liability company

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

8

--------------------------------------------------------------------------------


 

Exhibit B

 

PRIME PREMISES

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded February 8, 2007 as CRFN 2007000075106,
Second Amendment to Declaration dated October 11, 2007 and recorded January 8,
2008 as CRFN 2008000008734, Third Amendment to Declaration dated March 6, 2009
and to be recorded with the Register, and Fourth Amendment to Declaration, dated
as of March 6, 2009, and to be recorded with the Register, subject to receipt of
the City Surveyor’s stamp on the amended floor plans (which Declaration, and any
further amendments thereto, are hereinafter collectively called the
“Declaration”), establishing a plan for leasehold condominium ownership of said
Building and the land upon which the same is erected (hereinafter sometimes
collectively called the “Property”) and also designated and described as Tax
Lots No. (SEE SCHEDULE ANNEXED), Block 1012 Section 4, Borough of MANHATTAN on
the Tax Map of the Real Property Assessment Department of the City of New York
and on the floor plans of said Building certified by Daniel Kaplan, approved by
the Real Property Assessment Bureau on August 13, 2006 and filed as Condominium
Plan No. 1595 on August 15, 2006 in the aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of west 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

9

--------------------------------------------------------------------------------


 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

10

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

11

--------------------------------------------------------------------------------


 

EXHIBIT N

 

WRAP MORTGAGE

 

 

WRAP-AROUND MORTGAGE, ASSIGNMENT OF RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

 

Dated:  March      , 2009

 

among

 

NYT REAL ESTATE COMPANY LLC,

a New York limited liability company

 

with an address at:

 

c/o The New York Times Company

620 Eighth Avenue

New York, New York 10018

(the “Borrower”)

 

AND

 

NEW YORK STATE URBAN DEVELOPMENT CORPORATION, D/B/A/ EMPIRE STATE DEVELOPMENT
CORPORATION,

a corporate governmental agency of the State of New York constituting a
political subdivision and public benefit corporation

 

with an address at:

633 Third Avenue

New York, New York 10017

(“ESDC”), as co- mortgagee,

 

AND

 

620 EIGHTH NYT (NY) LIMITED PARTNERSHIP,

a Delaware limited partnership

 

with an address at:

c/o W.P. Carey & Co. LLC

50 Rockefeller Plaza

New York, New York 10020

Attn.:  Director, Asset Management

(the “Lender”) , as co- mortgagee,

 

1

--------------------------------------------------------------------------------


 

The land affected by the within instrument lies in:

 

 

Block:

1012

 

 

 

Lots:

1001, 1003, 1009 through 1027, and 1035 (formerly part of Lot 1)

 

Addresses:

620-628 8th Avenue,

 

 

 

 

263-267 and 241-261 West 40th Street,

 

 

 

 

242-244 West 41st Street,

 

 

 

 

231-235 West 40th Street,

 

 

 

 

248-256, 260-262 and 268 West 41st Street

 

 

 

 

634 and 630-632 8th Avenue,

 

 

 

 

New York, New York

 

 

 

County:

New York

 

 

 

 

RECORD AND RETURN TO:

 

Reed Smith LLP

599 Lexington Avenue, 29th Floor

New York, New York 10022

Attn:  Joseph M. Marger, Esq.

 

2

--------------------------------------------------------------------------------


 

WRAP-AROUND MORTGAGE, ASSIGNMENT OF RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

 

THIS WRAP-AROUND MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (herein “Instrument”) is made this        day of March, 2009 (the
“Effective Date”), among NYT REAL ESTATE COMPANY LLC, a New York limited
liability company, whose address is c/o The New York Times Company, 620 Eighth
Avenue, New York, New York 10018 (herein “Borrower”), NEW YORK STATE URBAN
DEVELOPMENT CORPORATION, D/B/A/ EMPIRE STATE DEVELOPMENT CORPORATION, a
corporate governmental agency of the State of New York constituting a political
subdivision and public benefit corporation, having an office at 633 Third
Avenue, New York, New York 10017 (“ESDC”) as co- mortgagee, and 620 EIGHTH NYT
(NY) LIMITED PARTNERSHIP, a Delaware limited partnership, whose address is c/o
W.P. Carey & Co. LLC, 50 Rockefeller Plaza, New York, New York 10020, as
co-mortgagee (herein “Lender”).

 

This Instrument is made in connection with the loan (the “Loan”) evidenced by
the Lease Agreement (as defined in paragraph 1 below).

 

ESDC (i) is acting under this Instrument as co-mortgagee solely for the purpose
of making available to Borrower an exemption from mortgage recording tax in
recognition of the fact that this is necessary to make the Lease Agreement
financially feasible, (ii) has no beneficial interest in or discretionary
authority whatsoever as co-mortgagee hereunder or under any Loan Documents (as
hereinafter defined) and pursuant to the provisions of paragraph 40.14 of this
Instrument, effective immediately after the recording of this Instrument, is
resigning as co-mortgagee and assigning to Lender, all of its right, title and
interest in and to this Instrument and (iii) has no obligations,
responsibilities or liabilities whatsoever under this Instrument and/or any
other Loan Documents other than to (x) record this Instrument in the City
Register’s Office and (y) perform its obligations under paragraph 40.14 of this
Instrument.

 

Capitalized terms used herein but not otherwise defined shall have the
respective meanings assigned to such terms in the Lease Agreement.

 

Borrower, in consideration of good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, and in order to secure the
obligations described in paragraph 1 below, irrevocably mortgages, warrants,
grants, conveys and assigns to Lender and its successors and assigns, forever,
all of Borrower’s estate, right, title, interest, claim and demand in and to the
property in the County of New York, State of New York, known as consisting of
certain leasehold condominium units in the property known as 620-628 8th Avenue,
263-267 and 241-261 West 40th Street, 242-244 West 41st Street, 231-235 West
40th Street, 248-256, 260-262 and 268 West 41st Street, 634 and 630-632 8th
Avenue, New York, New York (which address is provided for reference only and
shall in no way limit the description of the real and personal property
otherwise described below), described as follows, whether now existing or
hereafter acquired (all of the property described in all parts below is called
the “Property”):

 

(A)          Condominium Units.  The leasehold condominium units and undivided
interest in the Condominium common elements appurtenant thereto all as more
particularly described in Exhibit “A” attached hereto (collectively, the
“Unit”), all located in the building

 

3

--------------------------------------------------------------------------------


 

known as “The New York Times Building” having a street address of 620 Eighth
Avenue, New York, New York (the “Building”).  The land upon which the Building
is constructed and which constitutes a part of the Condominium is herein
referred to as the “Land”; and

 

(B)           Leasehold.  The leasehold estate created by the Severance Lease
(the “Severance Lease”) described on Exhibit “B” attached hereto; any and all
options to purchase, rights of first refusal and renewal options with respect to
the Severance Lease or any real or personal property covered thereby, or any
portion thereof or any interest therein; any and all greater estate in such real
or personal property (including but not limited to the fee estate) as may
subsequently be acquired by or released to Borrower, whether under the Severance
Lease or otherwise; any and all interest, estate and other claims, both in law
and equity, that Borrower now has or may hereafter acquire in and to any such
real or personal property; and any and all other rights and interests of
Borrower arising under or as a result of the Severance Lease; and

 

(C)           Improvements, Appurtenances and Fixtures.  All Appurtenances
(hereinafter defined) and any structures and other improvements now or hereafter
constructed within the Unit or which are located on or about the Building and
which serve only the Unit or which otherwise constitute a part thereof under the
terms of the Condominium Documents (as defined below) (collectively, the
“Improvements”).  All the fixtures, machinery, equipment and other property
described in Exhibit “B” hereto located within the Unit or on or about the
Building and which serve only the Unit or which otherwise constitute a part
thereof under the terms of the Condominium Documents, but specifically excluding
Borrower’s Personal Property (hereinafter defined); and

 

(D)          Enforcement and Collection.  Any and all rights of Borrower without
limitation to make claim for, collect, receive and receipt for any and all
rents, income, revenues, issues, earnest money, deposits, refunds (including but
not limited to refunds from property taxing authorities, utilities and
insurers), royalties, and profits, including mineral, oil and gas rights and
profits, insurance proceeds of any kind (whether or not Lender requires such
insurance and whether or not Lender is named as an additional insured or loss
payee of such insurance), condemnation awards and other moneys, payable or
receivable from or on account of any of the Property, including interest
thereon, or to enforce all other provisions of any other agreement (including
those described in (B) above) affecting or relating to any of the Property, to
bring any suit in equity, action at law or other proceeding for the collection
of such moneys or for the specific or other enforcement of any such agreement,
award or judgment, in the name of Borrower or otherwise, and to do any and all
things that Borrower is or may be or become entitled to do with respect thereto,
provided, however, that no obligation of Borrower under the provisions of any
such agreements, awards or judgments shall be impaired or diminished by virtue
hereof, nor shall any such obligation be imposed upon Lender; and

 

(E)           Accounts and Income.  Any and all rights of Borrower in any and
all accounts, rights to payment, contract rights, chattel paper, documents,
instruments, licenses, contracts, agreements and general intangibles relating to
any of the Property; and

 

(F)           Leases.  All of Borrower’s rights as landlord in and to all
existing and future leases and tenancies, whether written or oral and whether
for a definite term or month to month or otherwise, now or hereafter demising
all or any portion of the Property, including all renewals and extensions
thereof and all rents, deposits and other amounts received or receivable
thereunder, and including all guaranties, supporting obligations, letters of
credit (whether tangible or electronic)

 

4

--------------------------------------------------------------------------------


 

and letter of credit rights guaranteeing or supporting any such lease or tenancy
(in accepting this Instrument Lender assumes no liability for the performance of
any such lease); and

 

(G)           Books and Records.  All tradenames, trademarks, servicemarks,
logos, copyrights, goodwill, books and records and all other general intangibles
relating to or used in connection with the operation of the Property, but
specifically excluding Borrower’s Personal Property; and

 

(H)          Proceeds.  All proceeds resulting or arising from the foregoing.

 

PROVIDED, HOWEVER, that the term “Property” shall exclude the following which
shall not be subject to the lien of this Instrument:

 

(i)          Any existing cause of action, or damage claim, of or against
Borrower;

 

(ii)         All rights and interests of Borrower with respect to any amounts
due Borrower with respect to the Property and arising prior to the Effective
Date (including but not limited to, tax refunds, casualty or condemnation
proceeds, utility deposits, rents or other income from the Property) to the
extent attributable to periods prior to the Effective Date;

 

(iii)        All rights and interests of Borrower with respect to and
appurtenant to the condominium units comprising Floors 21 through 27 of the
Building and their respective undivided interest in the Condominium common
elements (the “Excluded Units”);

 

(iv)        All trademarks, tradenames, logos and other intellectual property
rights relating to The New York Times Company and its subsidiaries and
affiliates and/or related media groups; and

 

(v)           All right, title and interest of Borrower in and to that certain
(i) NYTC Facility Maintenance and Management Agreement relating to the
Condominium Units and the Excluded Units between Borrower and First New York
Partners Management, LLC dated as of January 4, 2007, and (ii)  that certain
Management Agreement relating to the Excluded Units between Borrower and First
New York Partners Management, LLC dated as of April     , 2008.

 

Borrower covenants that Borrower is lawfully seized of the estate hereby
conveyed and has the right to mortgage, grant, convey and assign the Property
(and that the Severance Lease is in full force and effect without modification
and without default on the part of either lessor or lessee thereunder), that the
Property is unencumbered, and that Borrower will warrant and defend generally
the title to the Property against all claims and demands, subject to any
Permitted Encumbrances (hereinafter defined).

 

As used herein, the following terms shall have the following meanings:

 

“Appurtenances” shall mean all tenements, hereditaments, easements,
rights-of-way, rights, privileges in and to the Building or the Land, including
(a) easements over other lands granted by any conditions, covenants,
restrictions, easements, declarations, licenses and other

 

5

--------------------------------------------------------------------------------


 

agreements as may now or hereafter affect the Property, (b) any streets, ways,
alleys, vaults, gores or strips of land adjoining the Land and (c) any and all
rights to the use or enjoyment of, or access to, any other portion of the
Condominium under the terms or provisions of the Condominium Documents, the
Severance Lease and/or the Ground Lease (hereinafter defined).

 

“Borrower’s Personal Property” shall mean all furniture, furnishings equipment
and other personal property of Borrower, which includes, without limitation,
inventory, racking, shelving, cabling, antennae, machinery, communication
equipment, data cabinets, lockers, plug-in light fixtures, storage racks, trash
compactors, signs, desks, movable partitions, vending machines, computer
software and hardware, removable trade fixtures and equipment, even if bolted or
otherwise affixed to the floors, including, without limitation,
telecommunication switches, in each case, as now or may hereafter exist in or on
any of the Improvements and any other personal property owned by Borrower or a
sublessee of Borrower or other occupant of the Property; provided that in no
case shall Borrower’s Personal Property include fixtures or built-in heating,
ventilating, air-conditioning, and electrical equipment (including power panels)
to be utilized in connection with the operation of the Property.

 

“Condominium Documents” shall mean collectively, (i) the Declaration
(hereinafter defined), and all the terms and provisions thereof, and (ii) the
Bylaws (hereinafter defined) and (iii) any rules or regulations adopted under
the Declaration or the Bylaws, in each case, now or hereafter in effect and as
same may be amended, restated, modified or supplemented from time to time.

 

“Ground Lease” shall mean that certain Agreement of Lease, dated as of
December 12, 2001, between 42nd Street Development Project, Inc., as landlord,
and The New York Times Building LLC, as tenant with respect to certain land more
particularly described in Exhibit “A” attached hereto as the land area of the
Condominium and all improvements then or thereafter located thereon, as
evidenced by Memorandum of Agreement of Lease, including an Option to Purchase,
between 42nd Street Development Project, Inc. and The New York Times Building
LLC, dated December 12, 2001, recorded in the Office of the City Register, New
York County on October 24, 2003 as CRFN 2003000433122, as amended by Letter
Agreement dated April 8, 2004 (as cited in Lease Assignment made by and between
The New York Times Building LLC and 42nd St. Development Project, Inc. under
CRFN 2006000644732), as further amended by Lease Assignment (Assignment and
Assumption Agreement) made by and between The New York Times Building LLC
(assignor) and 42nd St. Development Project, Inc. (assignee) dated as of
August 15, 2006 and recorded in the Office of the City Register, New York County
on November 20, 2006 as CRFN 2006000644732, and as further amended by Amended
and Restated Agreement of Lease by and between 42nd St. Development
Project, Inc. (landlord) and 42nd St. Development Project, Inc. (tenant) dated
as of August 15, 2006 and recorded in the Office of the City Register, New York
County on November 20, 2006 as CRFN 2006000644736 and further amended by First
Amendment to Amended and Restated Agreement of Lease dated January 29, 2007 and
recorded in the Office of the City Register, New York County as CRFN
2007000100154, as the same may be amended from time to time.

 

“Permitted Encumbrances” shall mean the Permitted Encumbrances as defined in the
Lease Agreement together with the Underlying Note (hereinafter defined) and the
Underlying Mortgage (hereinafter defined).

 

Borrower covenants with and represents and warrants to Lender as follows:

 

6

--------------------------------------------------------------------------------


 

1.             SECURED OBLIGATIONS.  This Instrument is given for the purpose of
securing the following (the “Secured Obligations”):

 

(A)          Performance and Payment.  The performance of the obligations
contained herein and the payment and performance of all obligations pursuant to
the terms of a lease agreement of even date herewith made by Borrower in favor
of Lender and any and all extensions, renewals, modifications or replacements
thereof, whether the same be in greater or lesser amounts (the “Lease
Agreement”).  Borrower shall pay and perform all obligations contained in the
Lease Agreement at the time and in the manner provided in the Lease Agreement
and in this Instrument.  Borrower will duly and punctually perform all of the
covenants, conditions and agreements contained in the Lease Agreement, this
Instrument and the other Loan Documents (as defined below) all of which
covenants, conditions and agreements are hereby made a part of this Instrument
to the same extent and with the same force as if fully set forth herein.

 

(B)           Future Advances.  The repayment of any and all sums advanced or
expenditures made by Lender subsequent to the execution of this Instrument and
after an Event of Default for the maintenance or preservation of the Property or
advanced or expended by Lender pursuant to any provision of this Instrument or
the other Loan Documents, together with interest thereon.

 

(C)           Other Amounts.  All other obligations and amounts now or hereafter
owing by Borrower to Lender under this Instrument, the Lease Agreement, that
certain Assignment and Assumption of Severance Agreement of even date between
Borrower and Lender or any other document, instrument or agreement evidencing,
securing or otherwise relating to the Loan and any and all extensions, renewals,
modifications or replacements of any thereof (collectively, the “Loan
Documents”); provided, however, that this Instrument does not and shall not in
any event be deemed to, secure the obligations owing to Lender any guaranty of
the Loan.

 

2.             FUNDS FOR TAXES, INSURANCE AND OTHER CHARGES.  Borrower shall
cause to be paid all Impositions and insurance premiums now or hereafter levied
or assessed or imposed against the Property or any part thereof as provided in
the Lease Agreement, and subject to Borrower’s right to contest set forth in
Paragraph 14 of the Lease Agreement.  Following the occurrence of an Event of
Default with respect to the timely payment of any Impositions or insurance
premiums, as the case may be, in accordance with the terms of the Lease
Agreement or the Condominium Documents, upon the written request of Landlord,
Borrower shall pay into an escrow account controlled by Landlord (or Lender, as
the case may be), funds necessary to pay Escrow Charges in accordance with the
terms of Paragraph 9(b) of the Lease Agreement.

 

3.             WAIVER OF NOTICE.  Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Instrument or the Lease Agreement specifically and expressly provides for
the giving of notice by Lender to Borrower and except with respect to matters
for which Lender is required by applicable law to give notice, and Borrower
hereby expressly waives the right to receive any notice from Lender with respect
to any matter for which this Instrument or the Lease Agreement do not
specifically and expressly provide for the giving of notice by Lender to
Borrower.

 

7

--------------------------------------------------------------------------------


 

4.             CHARGES; LIENS.  Borrower shall pay all rents, taxes,
assessments, premiums, and Impositions attributable to the Property as provided
in and subject to the Lease Agreement.  Borrower shall promptly discharge any
lien which has, or may have, priority over or equality with, the lien of this
Instrument, and Borrower shall pay, when due, the claims of all persons
supplying labor or materials to or in connection with the Property, all to the
extent provided in the Lease Agreement.  Without Lender’s prior written
permission, Borrower shall not allow any lien inferior to this Instrument to be
perfected against the Property.

 

5.             HAZARD INSURANCE.  Borrower, at its sole cost and expense, shall
maintain or cause to be maintained insurance with respect to the Property for
the mutual benefit of Borrower and Lender (and any other person) as required by
Paragraph 16 of the Lease Agreement.  If the Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty (an “Insured
Casualty”), Borrower shall, to the extent required under Paragraphs 17, 18 and
19 of the Lease Agreement, promptly repair, replace or rebuild the Property in
accordance with, and all amounts paid with respect to such Insured Casualty
under all insurance policies maintained by Borrower shall be governed by, the
terms and conditions of Paragraphs 17, 18 and 19 of the Lease Agreement. The
expenses incurred by Lender in the adjustment and collection of insurance
proceeds shall become part of the Secured Obligations and shall be secured
hereby and shall be reimbursed by Borrower to Lender in accordance with the
terms of the Lease Agreement.  Any adjustment, settlement or compromise of any
claims associated with an Insured Casualty is subject to the terms of Paragraph
17 of the Lease Agreement.  Notwithstanding any casualty occurring at all or any
portion of the Property, subject to the terms of Paragraphs 17, 18 and 19 of the
Lease Agreement, Borrower shall continue to pay the Secured Obligations at the
time and in the manner provided for its payment in the Lease Agreement.  The
application of any claims associated with an Insured Casualty shall be governed
by Paragraphs 17, 18 and 19 of the Lease Agreement.

 

6.             PRESERVATION AND MAINTENANCE OF PROPERTY; LEASEHOLDS.  Borrower
shall comply with its maintenance and repair obligations with respect to the
Property under the Lease Agreement.  Borrower shall not be permitted to make any
alterations to the Property except as provided in the Lease Agreement.

 

Borrower (i) shall comply with the provisions of the Severance Lease, (ii) shall
give immediate written notice to Lender of any default by lessor under the
Severance Lease or of any notice received by Borrower from such lessor of any
default under the Severance Lease by Borrower, and (iii) shall give immediate
written notice to Lender of the commencement of any proceedings for the exercise
of remedies under the Severance Lease by any party thereto and, if required by
Lender, shall permit Lender as Borrower’s attorney-in-fact to control and act
for Borrower in any such proceedings.

 

Borrower hereby expressly transfers and assigns to Lender the benefit of all
covenants contained in the Severance Lease, whether or not such covenants run
with the land; provided, however, pursuant to and in accordance with the terms
of Paragraph 4(c) of the Lease Agreement, the Borrower shall be entitled to
exercise, and shall continue to be bound by, certain rights and obligations with
respect to the Severance Lease.

 

Except to the extent provided in Paragraph 4(c) of the Lease, Borrower shall not
surrender its right, title or interest in the Severance Lease and interests
herein conveyed (the “Severance Leasehold Estate”) nor terminate, or cancel the
Severance Lease creating said estate and interests, and, except to the extent
provided in Paragraph 4(c) of the Lease, Borrower shall not,

 

8

--------------------------------------------------------------------------------


 

without the express written consent of Lender, alter or amend the Severance
Lease.  Borrower covenants and agrees that there shall not be a merger of the
Severance Lease, or of the leasehold estate created thereby, with the leasehold
estate covered by the Severance Lease by reason of said leasehold estate or a
merger of the Severance Lease between the lessor under the Severance Lease, or
the leasehold estate created by it, with the fee estate covered by such
Severance Lease by reason of said leasehold estate or fee estate, or any part of
either, coming into common ownership, unless Lender shall consent in writing to
such merger; if Borrower shall acquire such fee estate or leasehold estate, then
this Instrument shall simultaneously and without further action be spread so as
to become a lien on such fee estate and/or leasehold estate, as the case may be.
In the event of such acquisition by Borrower, Borrower shall execute and deliver
to Lender such further instruments, conveyances and assurances as Lender may
reasonably request in order to further confirm and assure that the fee title or
other interest so acquired by Borrower is subject to the terms, provisions and
lien of this Instrument.

 

7.             USE OF PROPERTY.  Unless required by applicable law or unless
Lender has otherwise agreed in writing, except as otherwise provided in
Paragraph 4 of the Lease Agreement, Borrower shall not allow changes in the use
for which all or any part of the Property was intended at the time this
Instrument was executed.  Borrower shall not subdivide the Property or initiate
or acquiesce in a change in the zoning classification of the Property without
Lender’s prior written consent.

 

8.             PROTECTION OF LENDER’S SECURITY.  Upon the occurrence and during
the continuance of any Event of Default beyond applicable notice and cure
periods set forth in the Lease Agreement, Lender at Lender’s option may make
such appearances, disburse such sums and take such action as Lender deems
necessary, in its sole discretion, to protect Lender’s interest, including, but
not limited to, (i) disbursement of attorney’s fees, (ii) entry upon the
Property to make repairs, (iii) procurement of satisfactory insurance as
provided in paragraph 5 hereof, (iv) exercise of any option to renew or extend
the Severance Lease on behalf of Borrower and the curing of any default of
Borrower in the terms and conditions of the Severance Lease, and, (v) the
payment of any Impositions or insurance premiums then due and payable.

 

Any amounts disbursed by Lender pursuant to this paragraph 8, with interest
thereon, shall become additional indebtedness of Borrower secured by this
Instrument.  Unless Borrower and Lender agree to other terms of payment, such
amounts shall be immediately due and payable and shall bear interest from the
date of disbursement at the Default Rate stated in the Lease Agreement unless
collection from Borrower of interest at such rate would be contrary to
applicable law, in which event such amounts shall bear interest at the highest
rate which may be collected from Borrower under applicable law.  Borrower hereby
covenants and agrees that Lender shall be subrogated to the lien of any mortgage
or other lien discharged, in whole or in part, by the indebtedness secured
hereby.  Nothing contained in this paragraph 8 shall require Lender to incur any
expense or take any action hereunder.

 

9.             INSPECTION.  Lender may make or cause to be made such reasonable
entries upon and inspections of the Property as are permitted under (and in
accordance with) the Lease Agreement.

 

10.          BOOKS AND RECORDS.  Borrower shall furnish to Lender its books and
records as and to the extent required by Paragraph 28 of the Lease Agreement.

 

9

--------------------------------------------------------------------------------


 

11.          CONDEMNATION.  In the case of any actual or threatened commencement
of any condemnation or eminent domain proceeding affecting the Property or any
portion thereof, Borrower shall comply with the terms and conditions set forth
in Paragraph 17, 18 and 19 of the Lease Agreement.  Subject to the terms of
Paragraph 17 of the Lease Agreement, Lender is hereby irrevocably appointed as
Borrower’s attorney in fact, coupled with an interest, with exclusive power to
collect, receive and retain any award or payment for said condemnation or
eminent domain and to make any compromise or settlement in connection with such
proceeding.  Notwithstanding any taking by any public or quasi public authority
through eminent domain or otherwise (including but not limited to any transfer
made in lieu of or in anticipation of the exercise of such taking), subject to
the terms of Paragraphs 17 and 18 of the Lease Agreement, Borrower shall
continue to pay the Secured Obligations at the time and in the manner provided
for its payment in the Lease Agreement.  The application of any award or payment
made in any condemnation or eminent domain proceeding shall be governed by
Paragraphs 17, 18 and 19 of the Lease Agreement.

 

12.          BORROWER AND LIEN NOT RELEASED.  From time to time, Lender may, at
Lender’s option, without giving notice to or obtaining the consent of Borrower,
Borrower’s successors or assigns or of any junior lienholder or guarantors,
without liability on Lender’s part and notwithstanding Borrower’s breach of any
covenant or agreement of Borrower in this Instrument, extend the time for
payment of said indebtedness or any part thereof, reduce the payments thereon,
release anyone liable on any of said indebtedness, accept a renewal note or
notes therefor, modify the terms and time of payment of said indebtedness,
release from the lien of this Instrument any part of the Property, take or
release other or additional security, reconvey any part of the Property, consent
to any map or plan of the Property, consent to the granting of any easement,
join in any extension or subordination agreement, and agree in writing with
Borrower to modify the rate of interest or period of amortization of the Lease
Agreement or change the amount of the monthly installments payable thereunder. 
Any actions taken by Lender pursuant to the terms of this paragraph 12 shall not
affect the obligation of Borrower or Borrower’s successors or assigns to pay the
sums secured by this Instrument and to observe the covenants of Borrower
contained herein, shall not affect the guaranty of any person, corporation,
partnership or other entity for payment of the indebtedness secured hereby, and
shall not affect the lien or priority of lien hereof on the Property.  Borrower
shall pay Lender a reasonable service charge, together with such title insurance
premiums and attorney’s fees as may be incurred at Lender’s option, for any such
action if taken at Borrower’s request.

 

13.          FORBEARANCE BY LENDER NOT A WAIVER.  Any forbearance by Lender in
exercising any right or remedy hereunder, or otherwise afforded by applicable
law, shall not be a waiver of or preclude the exercise of any right or remedy. 
The acceptance by Lender of payment of any sum secured by this Instrument after
the due date of such payment shall not be a waiver of Lender’s right to either
require prompt payment when due of all other sums so secured or to declare a
default for failure to make prompt payment.  The procurement of insurance or the
payment of taxes or other liens or charges by Lender shall not be a waiver of
Lender’s right to accelerate the maturity of the indebtedness secured by this
Instrument, nor shall Lender’s receipt of any awards, proceeds or damages under
paragraphs 5 and 11 hereof operate to cure or waive Borrower’s default in
payment of sums secured by this Instrument.

 

14.          ESTOPPEL CERTIFICATE.  Borrower shall furnish to Lender estoppel
certificates as required by Paragraph 25 of the Lease Agreement.

 

10

--------------------------------------------------------------------------------

 


 

15.          UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.  To the extent any of
the property described in this Instrument is personal property, Borrower, as
debtor, grants to Lender, as secured party, a security interest therein together
with a security interest in all other personal property of whatsoever nature
that is located on or used or to be used in connection with any of the property
described in this Instrument, and any products or proceeds of any thereof,
pursuant to the Uniform Commercial Code of the State of New York (the “UCC”), on
the terms and conditions contained herein.  Borrower hereby authorizes Lender to
file any financing statement, fixture filing or similar filing to perfect the
security interests granted in this Security Instrument without Borrower’s
signature.  Borrower shall:  (a) execute and deliver such documents as Lender
deems reasonably necessary to create, perfect and continue the security
interests contemplated by this Instrument; (b) not change its name, or, as
applicable, its chief executive office, its principal residence (or, if Borrower
is a trust or one or more trustees acting with respect to property held in
trust, the identity or principal residence of any trustee), the jurisdiction in
which it is organized, or otherwise change its location (as that term is used in
Article 9 of the UCC), without giving Lender at least thirty (30) days’ prior
written notice thereof; and (c)  cooperate with Lender in perfecting all
security interests granted in this Security Instrument and in obtaining such
agreements from third parties as Lender deems necessary, proper or desirable in
connection with the preservation, perfection or enforcement of any of Lender’s
rights under this Instrument.

 

16.          LEASES.  Except as otherwise provided in Paragraph 21 of the Lease
Agreement, Borrower shall not, without Lender’s written consent, execute,
modify, surrender or terminate, either orally or in writing, any lease or other
agreement for the occupancy or use of all or any part of the Property, permit an
assignment or sublease of any lease or other agreement for the occupancy or use
of all or any part of the Property, or request or consent to the subordination
of any lease or other agreement for the occupancy or use of all or any part of
the Property of all or any part of the Property to any lien subordinate to this
Instrument.

 

17.          REMEDIES CUMULATIVE.  Each remedy provided in this Instrument is
distinct and cumulative to all other rights or remedies under this Instrument or
afforded by law or equity, and may be exercised concurrently, independently, or
successively, in any order whatsoever.

 

18.          ACCELERATION IN CASE OF BORROWER’S INSOLVENCY.  If Borrower shall
voluntarily file a petition under Title 11 of the U.S. Code (the “Act”), as such
Act may from time to time be amended, or under any similar or successor Federal
statute relating to bankruptcy, insolvency, arrangements or reorganizations, or
under any state bankruptcy or insolvency act, or file any answer in an
involuntary proceeding admitting insolvency or inability to pay debts, or if
Borrower shall fail to obtain a vacation or stay of involuntary proceedings
brought for the reorganization, dissolution or liquidation of Borrower within
ninety (90) days of the filing of such involuntary proceeding, or if Borrower
shall be adjudged a bankrupt, or if a trustee or receiver shall be appointed for
Borrower or Borrower’s property, or if the Property shall become subject to the
jurisdiction of a Federal bankruptcy court or similar state court, or if
Borrower shall make an assignment for the benefit of Borrower’s creditors, or if
there is an attachment, execution or other judicial seizure of any portion of
Borrower’s assets and such seizure is not discharged within fifteen (15) days,
then Lender may, at Lender’s option, declare all of the sums secured by this
Instrument to be immediately due and payable without prior notice to Borrower,
and Lender may invoke any remedies permitted by paragraph 27 of this
Instrument.  Any attorney’s fees and other expenses incurred by Lender in
connection with Borrower’s bankruptcy or any of the other

 

11

--------------------------------------------------------------------------------


 

aforesaid events shall be additional indebtedness of Borrower secured by this
Instrument pursuant to paragraph 8 hereof.

 

19.          TRANSFERS OF THE PROPERTY OR BENEFICIAL INTERESTS IN BORROWER. 
Borrower acknowledges that Lender has examined and relied on the
creditworthiness and experience of Borrower in owning and operating properties
such as the Property in agreeing to make the Loan, and that Lender will continue
to rely on Borrower’s ownership of the Property as a means of maintaining the
value of the Property as security for repayment of the Secured Obligations.
Except as expressly permitted under the Lease Agreement, Borrower shall not
cause or suffer to occur or exist, directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, any sale, transfer, mortgage,
pledge, lien or encumbrance (collectively, “Transfers”) of (i) all or any part
of the Property or any interest therein, including, but not limited to, the
Lease Agreement, or (ii) any direct or indirect beneficial ownership interest
(in whole or in part) in Borrower, irrespective of the number of tiers of
ownership, without the prior written consent of Lender.  The occurrence of any
Transfer in violation of this paragraph 19 shall constitute an Event of Default
hereunder, whereupon Lender at its option, without being required to demonstrate
any actual impairment of its security or any increased risk of default
hereunder, may declare the Secured Obligations immediately due and payable, and
Lender may invoke any remedies permitted by paragraph 27 of this Instrument. 
Lender’s consent to any Transfer of the Property or any interest in Borrower
shall not be deemed to be a waiver of Lender’s right to require such consent to
any future occurrence of same.  Any attempted or purported Transfer of the
Property or of any direct or indirect interest in Borrower, if made in
contravention of this paragraph 19, shall be null and void and of no force and
effect.

 

20.          NOTICE.  Any notice, demand, statement, request or consent made
hereunder shall be in writing, addressed to the intended recipient at its
address set forth in Paragraph 24 of the Lease Agreement, and shall be made and
deemed given in accordance with the terms of the Lease Agreement.

 

21.          SUCCESSORS AND ASSIGNS BOUND; JOINT AND SEVERAL LIABILITY; AGENTS;
CAPTIONS.  The covenants and agreements herein contained shall bind, and the
rights hereunder shall inure to, the respective successors and assigns of Lender
and Borrower, subject to the provisions of paragraph 19 hereof.  Lender may at
any time sell, assign, participate or securitize all or any portion of Lender’s
rights and obligations under the Loan Documents but only in connection with a
transfer of Lender’s rights under the Lease Agreement in accordance with and
subject to the terms of the Lease Agreement or, subject to the terms of the
Lease Agreement, by way of collateral security, to any Person (and its
respective successors and assigns) which may, on or after the date hereof, make
a Loan (as defined in the Lease Agreement) to Lender or be the holder of a
Note.  All covenants and agreements of Borrower shall be joint and several.  In
exercising any rights hereunder or taking any actions provided for herein,
Lender may act through its employees, agents or independent contractors as
authorized by Lender.  The captions and headings of the paragraphs of this
Instrument are for convenience only and are not to be used to interpret or
define the provisions hereof.

 

22.          GOVERNING LAW; SEVERABILITY.  This Instrument was negotiated in New
York, and made by Borrower and accepted by Lender in the State of New York, and
the proceeds were disbursed from New York, which State the parties agree has a
substantial relationship to the parties and to the underlying transaction
embodied hereby, and in all respect, including, without limiting the generality
of the foregoing, matters of construction, validity and

 

12

--------------------------------------------------------------------------------


 

performance.  This Instrument and the obligations arising hereunder shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contract made and performed in such State and any applicable law
of the United States of America.  To the fullest extent permitted by law,
Borrower hereby unconditionally and irrevocably waives any claim to assert that
the law of any other jurisdiction governs this Instrument, and this Instrument
shall be governed by and construed in accordance with the laws of the State of
New York pursuant to § 5-1401 of the New York General Obligations Law.  In the
event that any provision of this Instrument or the Lease Agreement conflicts
with applicable law, such conflict shall not affect other provisions of this
Instrument or the Lease Agreement which can be given effect without the
conflicting provisions, and to this end the provisions of this Instrument and
the Lease Agreement are declared to be severable.

 

23.          FIXTURE FILING.  This Instrument constitutes a financing statement,
filed as a fixture filing in the real estate records of the county of the state
in which the real property described in Exhibit “A” is located, with respect to
any and all fixtures included within the list of improvements and fixtures
described in Section (C) of the preambles of this Instrument and to any goods or
other personal property that are now or hereafter will become a part of the
Property as fixtures.

 

24.          WAIVER OF MARSHALLING; WAIVER OF SETOFF AND COUNTERCLAIM; TIME OF
ESSENCE.  Notwithstanding the existence of any other security interests in the
Property held by Lender or by any other party, Lender shall have the right to
determine the order in which any or all of the Property shall be subjected to
the remedies provided herein.  Lender shall have the right to determine the
order in which any or all portions of the indebtedness secured hereby are
satisfied from the proceeds realized upon the exercise of the remedies provided
herein.  Borrower, any party who consents to this Instrument and any party who
now or hereafter acquires a security interest in the Property and who has actual
or constructive notice hereof hereby waives any and all right to require the
marshalling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein.  All amounts due under this
Instrument, the Lease Agreement and the other Loan Documents shall be payable
without setoff, counterclaim or any deduction whatsoever, except as otherwise
expressly provided in the Lease Agreement. Borrower hereby waives the right to
assert a setoff, counterclaim or deduction in any action or proceeding in which
Lender is a participant, or arising out of or in any way connected with this
Instrument, the Lease Agreement, any of the other Loan Documents, or the Secured
Obligations.  Time is of the essence as to all of the terms, covenants and
condition of this Instrument and the other Loan Documents.

 

25.          INDEMNIFICATION.  Borrower shall comply with its indemnification
obligations pursuant to and in accordance with Paragraph 15 of the Lease
Agreement.

 

26.          ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN
POSSESSION.  As part of the consideration for the indebtedness evidenced by the
Lease Agreement, Borrower hereby absolutely and unconditionally assigns and
transfers to Lender all the rents and revenues of the Property, including those
now due, past due, or to become due by virtue of any lease or other agreement
for the occupancy or use of all or any part of the Property, regardless of to
whom the rents and revenues of the Property are payable.  Borrower hereby
authorizes Lender or Lender’s agents to collect the aforesaid rents and revenues
and hereby directs each tenant of the Property to pay such rents to Lender or
Lender’s agents; provided, however, that prior to the occurrence of any Event of
Default beyond any applicable cure or grace periods set

 

13

--------------------------------------------------------------------------------


 

forth in the Lease Agreement, Borrower shall collect and receive all rents and
revenues of the Property as trustee for the benefit of Lender and Borrower, to
apply the rents and revenues so collected to the sums secured by this Instrument
in the order provided in the Lease Agreement with the balance, so long as no
such Event of Default has occurred and is continuing, to the account of
Borrower, it being intended by Borrower and Lender that this assignment of rents
constitutes an absolute assignment and not an assignment for additional security
only.  Upon delivery of written notice by Lender to Borrower containing a
statement that Lender exercises its rights to such rents (the “Assignment
Notice”), which Assignment Notice may be delivered at any time during the
continuance of any Event of Default beyond any applicable cure or grace periods
set forth in the Lease Agreement, and without the necessity of Lender entering
upon and taking and maintaining full control of the Property in person, by agent
or by a court-appointed receiver, Lender shall immediately be entitled to
possession of all rents and revenues of the Property as specified in this
paragraph 26 as the same become due and payable, including but not limited to
rents then due and unpaid, and all such rents shall immediately, upon the
occurrence of any Event of Default beyond any applicable cure or grace periods
set forth in the Lease Agreement, be held by Borrower as trustee for the benefit
of Lender only.  Borrower agrees that commencing upon delivery of such
Assignment Notice, each tenant of the Property shall make such rents payable to
and pay such rents to Lender or Lender’s agents on Lender’s written demand to
each tenant therefor, delivered to each tenant personally, by mail or by
delivering such demand to each rental unit, without any liability on the part of
said tenant to inquire further as to the existence of a default by Borrower.

 

Borrower hereby covenants that Borrower has not executed any prior assignment of
said rents, that Borrower has not performed, and will not perform, any acts or
has not executed, and will not execute, any instrument which would prevent
Lender from exercising its rights under this paragraph 26, and that at the time
of execution of this Instrument there has been no anticipation or prepayment of
any of the rents of the Property for more than one month prior to the due dates
of such rents.  Borrower covenants that Borrower will not hereafter collect or
accept payment of any rents of the Property more than one month prior to the due
dates of such rents.  Borrower further covenants that Borrower will execute and
deliver to Lender such further assignments of rents and revenues of the Property
as Lender may from time to time request.

 

During the continuance of any Event of Default beyond any applicable cure or
grace periods set forth in the Lease Agreement, Lender shall be entitled to the
appointment of a receiver for the Property, without notice to Borrower or any
other person or entity and Lender may in person, by agent or by a court
appointed receiver, regardless of the adequacy of Lender’s security, enter upon
and take and maintain full control of the Property in order to perform all acts
necessary and appropriate for the operation and maintenance thereof including,
but not limited to, the execution, cancellation or modification of leases, the
collection of all rents and revenues of the Property, the making of repairs to
the Property and the execution or termination of contracts providing for the
management or maintenance of the Property, all on such terms as are deemed best
to protect the security of this Instrument.  In the event Lender elects to seek
the appointment of a receiver for the Property during the continuance of any
Event of Default beyond any applicable cure or grace periods set forth in the
Lease Agreement, Borrower hereby expressly consents to the appointment of such
receiver.  Lender or the receiver shall be entitled to receive a reasonable fee
for so managing the Property.

 

All rents and revenues collected subsequent to delivery of the Assignment Notice
shall be applied first to the costs, if any, of taking control of and managing
the Property and collecting the rents, including, but not limited to, attorney’s
fees, receiver’s fees, premiums on

 

14

--------------------------------------------------------------------------------


 

receiver’s bonds, costs of repairs to the Property, premiums on insurance
policies, taxes, assessments and other charges on the Property, and the costs of
discharging any obligation or liability of Borrower as lessor or landlord of the
Property and then to the sums secured by this Instrument.  Lender or the
receiver shall have access to the books and records used in the operation and
maintenance of the Property in the manner provided in Paragraph 28 of the Lease
Agreement and shall be liable to account only for those rents actually
received.  Lender shall not be liable to Borrower, anyone claiming under or
through Borrower or anyone having an interest in the Property by reason of
anything done or left undone by Lender under this paragraph 26.

 

If the rents of the Property are not sufficient to meet the costs, if any, of
taking control of and managing the Property and collecting the rents, any funds
expended by Lender for such purposes shall become indebtedness of Borrower to
Lender secured by this Instrument pursuant to paragraph 8 hereof.  Unless Lender
and Borrower agree in writing to other terms of payment, such amounts shall be
payable upon notice from Lender to Borrower requesting payment thereof and shall
bear interest from the date of disbursement at the rate stated in the Lease
Agreement unless payment of interest at such rate would be contrary to
applicable law, in which event such amounts shall bear interest at the highest
rate which may be collected from Borrower under applicable law.

 

Any entering upon and taking and maintaining of control of the Property by
Lender or the receiver and any application of rents as provided herein shall not
cure or waive any default hereunder or invalidate any other right or remedy of
Lender under applicable law or provided herein.  This assignment of rents of the
Property shall terminate at such time as this Instrument ceases to secure
indebtedness held by Lender.

 

27.          ACCELERATION; REMEDIES.  Upon the occurrence and during the
continuance of any Event of Default, all the Secured Obligations shall become
immediately due and payable, without notice or demand, at the option of Lender
and Lender may:

 

(a)           Have a receiver appointed as a matter of right on an ex parte
basis without notice to Borrower and without regard to the sufficiency of the
Property or any other security for the Secured Obligations and without the
necessity of posting any bond or other security.  Such receiver shall take
possession and control of the Property and shall collect and receive the rents
and revenues of the Property.  If Lender elects to seek the appointment of a
receiver for the Property, Borrower, by its execution of this Instrument,
expressly consents to the appointment of such receiver, including the
appointment of a receiver ex parte if permitted by applicable law.  The receiver
shall be entitled to receive a reasonable fee for managing the Property, which
fee may be deducted from the rents and revenues of the Property or may be paid
by Lender and added to the Secured Obligations.  Immediately upon appointment of
a receiver, Borrower shall surrender possession of the Property to the receiver
and shall deliver to the receiver all documents, records (including records on
electronic or magnetic media), accounts, surveys, plans, and specifications
relating to the Property and all security deposits.  If the rents and revenues
of the Property are not sufficient to pay the costs of taking control of and
managing the Property and collecting the rents and revenues of the Property, any
funds expended by Lender, or advanced by Lender to the receiver, for such
purposes shall become an additional part of the Secured Obligations.  The
receiver may exclude Borrower and its representatives from the Property. 
Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred under this paragraph 27 shall not be construed to make Lender a
mortgagee in possession of the Property.

 

15

--------------------------------------------------------------------------------


 

(b)           Foreclose this Instrument as provided in paragraph 39 or otherwise
realize upon the Property as permitted under applicable law.

 

(c)           Exercise any of the remedies set forth in Paragraphs 23(a)(i) and
23(b)(i) of the Lease Agreement which are incorporated herein by reference.

 

(d)           Avail itself of any other right or remedy available to it under
the terms of this Instrument, the other Loan Documents or applicable law.

 

Notwithstanding anything under this paragraph 27 or paragraph 39 to the
contrary, the extent and the amount of any payments payable hereunder by the
Borrower to the Lender upon the occurrence and during the continuance of any
Event of Default, including, without limitation, the amount of the Secured
Obligations which may be accelerated and any damages which may be payable, shall
be governed by, and limited to the amounts recoverable under, Paragraphs
23(a)(i) and 23(b)(i) of the Lease Agreement.

 

28.          RELEASE.  Upon satisfaction of the Secured Obligations, which shall
include, without limitation, upon conveyance of the Property to Borrower
pursuant to Paragraphs 18, 34 or 35 of the Lease Agreement and payment of all
sums due by Borrower to Lender upon such conveyance, Lender shall release or, at
Borrower’s request, assign this Instrument, without recourse, warranty or
representation whatsoever to the refinancing lender.  Borrower shall pay
Lender’s reasonable costs incurred in discharging or assigning this Instrument
and deliver to Lender an affidavit pursuant to Section 275 of the New York Real
Property Law and such other documents and instruments as Lender may reasonably
request.

 

29.          RELATIONSHIP OF PARTIES.  The relationship of Lender and Borrower
is solely that of debtor and creditor, and Lender has no fiduciary or other
special relationship with the Borrower, and no term or condition of any of the
Loan Documents shall be construed to be other than that of debtor and creditor.
Borrower represents and acknowledges that neither the Loan Documents nor any
course of dealing between the parties creates any partnership or joint venture
between Borrower and Lender or any other person, nor does it provide for any
shared appreciation rights or other equity participation interest.

 

30.          INCORPORATION OF TERMS OF LEASE AGREEMENT.  All terms and
conditions of the Lease Agreement are incorporated herein as if set forth in
full in this Instrument.

 

31.          DEFINITION OF DEFAULT. Borrower is in default upon the occurrence
and continuance of any Event of Default as defined in the Lease Agreement.

 

32.          RECORDING OF MORTGAGE, ETC.  Upon the execution and delivery of
this Instrument and thereafter, from time to time, Borrower will cause this
Instrument, and any security instrument creating a lien or security interest or
evidencing the lien hereof upon the Property and each instrument of further
assurance to be filed, registered or recorded in such manner and in such places
as may be required by any present or future law in order to publish notice of
and fully to protect the lien or security interest hereof upon, and the interest
of Lender in, the Property. Borrower will pay all filing, registration or
recording fees, and all expenses incident to the preparation, execution and
acknowledgment of this Instrument, any mortgage supplemental hereto, any
security instrument with respect to the Property and any instrument of further

 

16

--------------------------------------------------------------------------------


 

assurance, and all federal, state, county and municipal, taxes, duties, imposts,
assessments and charges arising out of or in connection with the execution and
delivery of this Instrument, any deed of trust supplemental hereto, any security
instrument with respect to the Property or any instrument of further assurance,
except where prohibited by law so to do.

 

33.          BORROWER’S ADDITIONAL COVENANTS.  Borrower hereby covenants, agrees
and undertakes to:

 

(a)           from time to time, at the request of Lender, (i) promptly correct
any defect, error or omission which may be discovered in the contents of this
Instrument, the Lease Agreement or in any other Loan Document or in the
execution or acknowledgement thereof; (ii) execute, acknowledge, deliver and
record and/or file such further documents or instruments (including, without
limitation, further mortgages, security agreements, financing statements,
continuation statements, assignments of rents or leases and environmental
indemnity agreements) and perform such further acts and provide such further
assurances as may be necessary, desirable or proper, in Lender’s reasonable
opinion, to carry out more effectively the purposes of this Instrument and such
other instruments and to subject to the liens and security interests hereof and
thereof any property intended by the terms hereof or thereof to be covered
hereby or thereby, including specifically, but without limitation, any renewals,
additions, substitutions, replacements, or appurtenances to the Property;
provided that such documents or instruments do not increase Borrower’s liability
or decrease Borrower’s rights under the Loan Documents (other than to a
deminimus extent); and (iii) execute, acknowledge, deliver, procure, and file
and/or record any document or instrument (including specifically, but without
limitation, any financing statement) reasonably deemed advisable by Lender to
protect the liens and the security interests herein granted against the rights
or interests of third persons; provided that such documents or instruments do
not increase Borrower’s liability or decrease Borrower’s rights under the Loan
Documents (other than to a deminimus extent).  Borrower will pay all reasonable
costs connected with any of the foregoing in this subparagraph (a);

 

(b)           continuously maintain Borrower’s existence and right to do
business in the State of New York;

 

(c)           not execute or deliver any mortgage or pledge of any type covering
all or any portion of the Property; and

 

(d)           continuously comply with its single purpose, bankruptcy remote
status in accordance with the requirements of the Eighth Article of the
Borrower’s Articles of Organization as of the date of this Instrument.

 

34.          TAXES ON SECURITY; DOCUMENTARY STAMPS; INTANGIBLES TAX.  Borrower
shall pay all taxes, charges, filing, registration and recording fees, excises
and levies payable under and/or with respect to the Lease Agreement, this
Instrument or the liens created or secured by the Loan Documents, other than
income, franchise and doing business taxes imposed on Lender.  If at any time
the United States of America, any State thereof or any subdivision of any such
State shall require revenue or other stamps to be affixed to the Lease Agreement
or this Instrument, or impose any other tax or charge on the same, Borrower will
pay for the same, with interest and penalties thereon, if any. Borrower hereby
agrees that, in the event that it is determined that additional documentary
stamp tax or intangible tax is due hereon or any mortgage, deed of trust or
promissory note executed in connection herewith (including,

 

17

--------------------------------------------------------------------------------


 

without limitation, the Lease Agreement), Borrower shall indemnify and hold
harmless Lender for all such documentary stamp tax and/or intangible tax,
including all penalties and interest assessed or charged in connection
therewith. Borrower shall pay same within ten (10) days after demand of payment
from Lender and the payment of such sums shall be secured by this Instrument and
such sums shall bear interest at the Default Rate (as defined in the Lease
Agreement) from and after the eleventh (11th) day after demand until paid in
full.  Borrower shall hold harmless and indemnify Lender, its successors and
assigns, against any liability incurred by reason of the imposition of any tax
on the making and recording of this Instrument.

 

35.          MAXIMUM INTEREST.  In the event that any applicable law limiting
the amount of interest or other charges permitted to be collected from Borrower
is interpreted so that any charge provided for in this Instrument or in the
Lease Agreement, whether considered separately or together with other charges
levied in connection with this Instrument and the Lease Agreement, violates such
law, and Borrower is entitled to the benefit of such law, such charge is hereby
reduced to the extent necessary to eliminate such violation.  The amounts, if
any, previously paid to Lender in excess of the amounts payable to Lender
pursuant to such charges as reduced shall be applied by Lender to reduce the
principal of the indebtedness evidenced by the Lease Agreement.  For the purpose
of determining whether any applicable law limiting the amount of interest or
other charges permitted to be collected from Borrower has been violated, all
indebtedness which is secured by this Instrument or evidenced by the Lease
Agreement and which constitutes interest, as well as all other charges levied in
connection with such indebtedness which constitute interest, shall be deemed to
be allocated and spread over the stated term of the Lease Agreement.  Unless
otherwise required by applicable law, such allocation and spreading shall be
effected in such a manner that the rate of interest computed thereby is uniform
throughout the stated term of the Lease Agreement.

 

36.          ATTORNEYS’ FEES AND LEGAL EXPENSES.  In the event of any Event of
Default under this Instrument, or in the event that any dispute arises relating
to the interpretation, enforcement or performance of any Secured Obligation,
Lender shall be entitled to collect from Borrower on demand all fees and
expenses incurred in connection therewith, including but not limited to
reasonable fees of attorneys and fees of accountants, appraisers, environmental
inspectors, consultants, expert witnesses, arbitrators, mediators and court
reporters.  Without limiting the generality of the foregoing, Borrower shall pay
all such costs and expenses incurred in connection with:  (a) arbitration or
other alternative dispute resolution proceedings, trial court actions and
appeals; (b) bankruptcy or other insolvency proceedings of Borrower, any
guarantor or other party liable for any of the Secured Obligations or any party
having any interest in any security for any of those obligations; (c) judicial
or nonjudicial foreclosure on, or appointment of a receiver for, any of the
Property; (d) post-judgment collection proceedings; (e) all claims,
counterclaims, cross-claims and defenses asserted in any of the foregoing
whether or not they arise out of or are related to this Instrument; (f) all
preparation for any of the foregoing; and (g) all settlement negotiations with
respect to any of the foregoing.

 

37.          WAIVER OF JURY TRIAL.  BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THE BORROWER MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONJUNCTION WITH THE LEASE AGREEMENT, THIS INSTRUMENT, ANY OTHER LOAN DOCUMENT,
ANY OTHER AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY
COURSE

 

18

--------------------------------------------------------------------------------


 

OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF EITHER PARTY.

 

38.          TRANSFER OF LOAN.  Subject to the terms of the Lease Agreement,
Lender may, at any time, and at Lender’s sole cost and expense, sell, transfer
or assign the Lease Agreement, this Instrument and the Loan Documents, or any
part thereof, and any or all servicing rights with respect thereto, or grant
participations therein.  Lender may forward to each purchaser, transferee,
assignee, servicer or participant (singularly, an “Investor,” and collectively,
the “Investors”) and each prospective Investor, all documents and information
which Lender now has or may hereafter acquire relating to the Loan and to
Borrower, any guarantor, any indemnitors and/or the Property, whether furnished
by Borrower, any guarantor, any indemnitors or otherwise, as Lender determines
necessary or desirable.  Borrower shall furnish and Borrower consents to Lender
furnishing to such Investors or such prospective Investors any and all
information concerning the Property, the leases, the financial condition of
Borrower, any guarantor and any indemnitor as may be reasonably requested by
Lender, any Investor or any prospective Investor in connection with any sale,
transfer or participation interest.

 

39.          RIGHTS AND REMEDIES.  Upon the occurrence of any Event of Default
beyond applicable notice and cure periods set forth in the Lease Agreement,
Lender shall have the option, without notice or demand, to declare all Secured
Obligations immediately due and payable and to proceed to foreclose on this
Instrument as now or then provided by law (in which event Lender shall be
entitled to the appointment of a receiver) pursuant to a judicial proceeding in
accordance with Article 13 of the New York Real Property Actions and Proceedings
Law (“RPAPL”) or by advertisement in accordance with Article 14 of RPAPL.  Any
foreclosure shall forever bar Borrower and all persons claiming under Borrower
from all right and interest in the Property.  In any such proceeding Lender
shall be entitled to recover all costs and expenses (regardless of the
particular nature thereof and whether incurred prior to or during such
proceeding) incident to the realization of its rights hereunder, including court
costs and reasonable attorneys’ fees.  Lender shall be entitled to possession of
the Property during any period of redemption.  Borrower hereby waives any right
it or its successors in interest may have in the event of acceleration or
foreclosure to obtain a partial release of the Property from the lien of this
Instrument by paying less than the entire amount then secured hereby, or to
partially redeem the Property by paying less than the amount necessary to effect
full redemption.  If a deficiency remains after proper application of the
proceeds of sale of the Property, Borrower shall pay the same immediately after
determination of the amount thereof.

 

40.          SPECIAL NEW YORK LOCAL LAW PROVISIONS.

 

40.1        INCONSISTENCIES.  In the event of any inconsistencies between the
terms and conditions of this paragraph 40 and the other provisions of this
Instrument, the terms and conditions of this paragraph 40 shall control and be
binding.

 

40.2        TRUST FUND.  Pursuant to Section 13 of the New York Lien Law,
Borrower shall receive the advances secured hereby and shall hold the right to
receive the advances as a trust fund to be applied first for the purpose of
paying the cost of any improvement and shall apply the advances first to the
payment of the cost of any such improvement on the Property before using any
part of the total of the same for any other purpose.

 

19

--------------------------------------------------------------------------------


 

40.3        COMMERCIAL PROPERTY.  Borrower represents that this Instrument does
not encumber real property principally improved or to be improved by one or more
structures containing in the aggregate not more than six residential dwelling
units, each having its own separate cooking facilities.

 

40.4        INSURANCE.  The provisions of Subsection 4 of Section 254 of the New
York Real Property Law covering the insurance of buildings against loss by fire
shall not apply to this Instrument.  In the event of any conflict, inconsistency
or ambiguity between the provisions of paragraph 5 above and the provisions of
Subsection 4 of Section 254 of the New York Real Property Law covering the
insurance of buildings against loss by fire, the provisions of paragraph 5 shall
control.

 

40.5        LEASES.  Lender shall have all of the rights against lessees of the
Property set forth in Section 291-f of the Real Property Law of New York.

 

40.6        STATUTORY CONSTRUCTION.  The clauses and covenants contained in this
Instrument that are construed by Section 254 of the New York Real Property Law
shall be construed as provided in those paragraphs (except as provided in
paragraph 40.4).  The additional clauses and covenants contained in this
Instrument shall afford rights supplemental to and not exclusive of the rights
conferred by the clauses and covenants construed by Section 254 and shall not
impair, modify, alter or defeat such rights (except as provided in paragraph
40.4), notwithstanding that such additional clauses and covenants may relate to
the same subject matter or provide for different or additional rights in the
same or similar contingencies as the clauses and covenants construed by
Section 254.  The rights of Lender arising under the clauses and covenants
contained in this Instrument shall be separate, distinct and cumulative and none
of them shall be in exclusion of the others.  No act of Lender shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provision, anything herein or otherwise to the contrary
notwithstanding.  In the event of any inconsistencies between the provisions of
Section 254 and the provisions of this Instrument, the provisions of this
Instrument shall prevail.

 

40.7        MAXIMUM PRINCIPAL AMOUNT SECURED.  Notwithstanding anything to the
contrary contained in this Instrument, the maximum amount of principal
indebtedness secured by this Instrument or which under any contingency may be
secured by this Instrument is TWO HUNDRED FIFTY MILLION and 00/100 Dollars
($250,000,000.00), which amount represents the sum of (A) the outstanding
principal indebtedness under the Underlying Mortgage (hereinafter defined) and
(B) the new principal indebtedness created by the Lease Agreement in the amount
of SEVENTY FIVE MILLION AND 00/100 DOLLARS ($75,000,000.00), plus any amounts
expended by the Lender after an Event of Default on account of (a) taxes,
charges or assessments which may be imposed by law upon the Property;
(b) premiums on insurance policies covering the Property; (c) expenses incurred
in upholding the lien of this Instrument, including, but not limited to (i) the
expenses of any litigation to prosecute or defend the rights and lien created by
this Instrument; (ii) any amount, cost or charges to which Lender becomes
subrogated, upon payment, whether under recognized principles of law or equity,
or under express statutory authority and (iii) interest, default interest and
other charges at the rate and in the amounts set forth in the Loan Documents. 
In no event shall any owner of the Property be obligated for an indebtedness of
more than the indebtedness created hereby and by the Lease Agreement and the
pre-existing indebtedness secured by the Underlying Mortgage as provided in this
paragraph 40.7.

 

20

--------------------------------------------------------------------------------


 

40.8        LIEN LAW.  Borrower will, in compliance with Section 13 of the New
York Lien Law, receive the advances secured hereby and will hold the right to
receive such advances in a trust fund to be applied first for the purpose of
paying the cost of any improvement and will apply the same first to the payment
of the cost of any such improvement before using any part of the total of the
advance for any other purpose.

 

40.9        CONDOMINIUM REGIME.

 

(a)           The Property is subject to a condominium regime pursuant to the
Declaration of Condominium (as amended to date, collectively the “Declaration”)
of The New York Times Building LLC (the “Condominium”) specified in Exhibit A
attached hereto, dated as of August 4, 2006 made by The New York Times Building
LLC and recorded in the Office of the City Register, New York County on
August 15, 2006, as CRFN 2006000460293, as amended by that certain First
Amendment to the Declaration, which First Amendment was dated as of January 29,
2007, and recorded in the Office of the City Register, New York County on
February 8, 2007 as CRFN 2007000075106, and further amended by that certain
Second Amendment to the Declaration, which Second Amendment was dated
October 11, 2007, and recorded in the Office of the City Register, New York
County on January 8, 2008 as CRFN 2008000008735, and further amended by that
certain Third Amendment to the Declaration, which Third Amendment was dated
March       , 2009, and is intended to recorded in the Office of the City
Register, New York County.  A Board of Managers (the “Board of Managers”)
governs the Condominium pursuant to the by-laws of the Condominium (the
“Bylaws”) which were recorded in the like office together with the Declaration. 
Borrower represents and covenants that Borrower is in compliance with, and at
all times hereafter shall maintain compliance with, the terms of the Lease
Agreement with respect to any Condominium Documents.

 

(b)           Borrower will fully and faithfully perform and comply with the
terms, conditions, and provisions of the Condominium Documents.

 

(c)           Borrower will use its commercially reasonable efforts, within
fifteen (15) days after written demand by Lender, to obtain from the Board of
Managers under the Condominium Documents and furnish to Lender the estoppel
certificate in recordable form of such Board of Managers either required to be
issued by such Board of Managers pursuant to the provisions of the Condominium
Documents or in form reasonably requested by Lender.

 

40.10      GROUND SUBLEASEHOLD MORTGAGE PROVISIONS.

 

(a)           Borrower hereby represents, covenants and warrants that as to its
interest in the Property:

 

(i)            The Severance Lease is in full force and effect and unmodified,
no default has occurred under the Severance Lease which would affect Borrower’s
sublease and there is no existing condition which, but for the passage of time
or the giving of notice, would result in a default under the terms of the
Severance Lease by the Borrower.

 

(ii)           All rents, additional rents, taxes, assessments, water rates,
sewer rents, impositions and other charges due or payable under the Severance
Lease have been paid to the extent they were payable prior to the date hereof.

 

21

--------------------------------------------------------------------------------


 

(iii)          Borrower shall maintain the quiet and peaceful possession of
Lender of the Property and shall defend the Severance Leasehold Estate created
under the Severance Lease for the entire remainder of the term set forth therein
including all renewal options thereunder, against all and every person or
persons lawfully claiming, or who may claim the same or any part thereof, and to
the performance and observance of all of the terms, covenants, provisions and
conditions thereof.

 

(iv)          There is no existing default by Borrower under the provisions of
the Severance Lease or in the performance of any of the terms, covenants,
provisions or conditions thereof on the part of the lessee to be observed and
performed.

 

(v)           Borrower has not further encumbered the Property (other than by
the Permitted Encumbrances) or assigned the Severance Lease.

 

(vi)          The Severance Lease has been duly recorded as set forth herein and
permits the interest of the Borrower thereunder to be encumbered by this
Instrument, and there has not been a material change in the terms of the
Severance Lease since its recordation.

 

(vii)         Except for the Permitted Encumbrances, Borrower’s interest in the
Severance Lease is not subject to any liens or encumbrances superior to, or of
equal priority with, this Instrument, other than the lessor under the Severance
Lease related fee interest.

 

(viii)        Borrower’s interest in the Severance Lease is assignable upon
notice to, but without the consent of, the lessor under the Severance Lease (or,
if any such consent is required, it has been obtained prior to the date of this
Instrument) or, in the event that it is so assigned, it is further assignable
and its successors and assigns upon notice to, but without a need to obtain the
consent of, such lessor under the Severance Lease.

 

(b)           Except as otherwise provided in Paragraph 9 of the Lease
Agreement, Borrower hereby represents, covenants and warrants that as to its
Severance Leasehold Estate Borrower shall pay or cause to be paid all rents,
additional rents, taxes, assessments, water rates, sewer rents, impositions, and
other charges mentioned in and made payable by the Severance Lease, for which
provision has not been made hereinbefore, when and as the same shall become due
and payable, and shall use its best efforts to cause the lessor under the
Severance Lease, to the extent required by the Severance Lease, to pay any
portion of said taxes, assessments, rates, charges and impositions to be borne
by the lessor under the Severance Lease that might become liens on the Property
or Borrower’s estate therein prior to or on the date when they become due, and
Borrower shall in every case take, or cause to be taken, a proper receipt for
any such item so paid by Borrower and shall deliver, or cause to be delivered to
Lender upon its request after any such payment, the original receipts or
cancelled checks for any such payments by Borrower.

 

(c)           Borrower hereby represents, covenants and warrants that as to its
Severance Leasehold Estate Borrower shall at all times promptly and fully
observe, keep and perform, or cause to be observed, kept and performed, all
terms, covenants, provisions and conditions contained in the Severance Lease to
be kept and performed in all respects. Borrower further covenants that it will
not do or permit anything to be done, the doing of which, or refrain from doing
anything, the omission of which, will impair or tend to impair the security of
this Instrument or will be a default under the Severance Lease. If Borrower
shall fail at all times to fully observe, perform and comply with all tenant’s,
covenants, provisions and conditions under

 

22

--------------------------------------------------------------------------------


 

the Severance Lease beyond applicable notice and cure periods set forth in the
Severance Lease, or do or permit anything to be done, the doing of which or
refrain from doing, the omission of which will impair the security of this
Instrument or will be a default under the Severance Lease beyond applicable
notice and cure periods set forth in the Severance Lease (severally, a
“Severance Lease Default”), then, upon the happening of any such event, an Event
of Default shall be deemed to have occurred pursuant to Paragraph 22(a)(vii) of
the Lease Agreement and Lender, at its option, may either:

 

(i)            accelerate the maturity of the indebtedness secured hereby and
declare the same to be immediately due and payable and may invoke any remedies
permitted by paragraph 27 and/or paragraph 39 of this Instrument; or

 

(ii)           without limiting the generality of any other provision of this
Instrument or any remedy of Lender hereunder and without waiving or releasing
Borrower from any of its obligations hereunder, Lender may (but shall not be
obligated to) take any action Lender deems necessary or desirable to prevent or
to cure any default by Borrower in the performance of or compliance with any of
Borrower’s covenants or obligations under the Severance Lease. Upon receipt by
Lender from the lessor under the Severance Lease of any written notice of
default by lessee thereunder, Lender may rely thereon and take any action, as
aforesaid, to cure such default even though the existence of such default or the
nature thereof be questioned or denied by Borrower or by any party on behalf of
Borrower.

 

(d)           Borrower hereby expressly grants to Lender, and agrees that Lender
shall have the absolute and immediate right to enter in and upon the Property or
any part thereof to such extent and as often as Lender, in its sole discretion,
deems necessary or desirable, in order to cure a Severance Lease Default by
Borrower. Lender may pay and expend such sums of money as Lender, in its sole
discretion, deems necessary for the purpose of remedying a Severance Lease
Default, and Borrower hereby agrees to pay to Lender, upon demand, all such sums
so paid and expended by Lender, together with default interest thereon and other
charges at the Default Rate set forth in the Lease Agreement, computed from the
date of payment thereof by Lender.  Any such sum paid by Lender and the interest
thereon shall be a lien on the Property prior to any claim, lien, right, title
or interest in, to or on the Property attaching or accruing subsequent to the
lien of this Instrument, and shall be deemed to be secured by this Instrument
and evidenced by the Lease Agreement.

 

(e)           Except to the extent expressly provided in the Lease Agreement,
Borrower shall not modify, extend or in any way alter the terms of the Severance
Lease or cancel or surrender the Severance Lease, or waive, excuse, condone or
in any way release or discharge the lessor thereunder of or from the terms,
covenants, provisions and conditions by said lessor to be done and performed;
and, except to the extent expressly provided in the Lease Agreement,  Borrower
does by these presents expressly release, relinquish and surrender unto Lender
all its right, power and authority to cancel, surrender, amend, modify or alter
in any way the terms and provisions of the Severance Lease and any attempt on
the part of Borrower to exercise any such right without the prior written
consent of Lender shall constitute a default under the terms hereof and the
indebtedness secured hereby shall, at the option of Lender, become due and
payable forthwith and without notice.

 

(f)            Borrower will promptly notify Lender in writing in the event of
the initiation of any arbitration proceeding under and pursuant to the
provisions of the Severance

 

23

--------------------------------------------------------------------------------


 

Lease, it being expressly agreed that if, at the time any such arbitration
proceeding shall be initiated, a Severance Lease Default shall exist, Lender
shall have, and is hereby granted, the sole and exclusive right to designate and
appoint the arbitrator to be appointed by Borrower in such arbitration
proceeding. In addition, Borrower shall promptly deliver to Lender a copy of the
determination of the arbitrators in each such arbitration proceeding. Lender
shall have the right to participate in such arbitration proceedings in
association with Borrower or on its own behalf as an interested party;

 

(h)           Borrower will use its commercially reasonable efforts, within
fifteen (15) days after written demand by Lender, obtain from the lessor under
the Severance Lease and furnish to Lender the estoppel certificate in recordable
form of such lessor either required to be issued by such lessor pursuant to the
provisions of the Severance Lease or in form reasonably requested by Lender;

 

(i)            Borrower will, within fifteen (15) days after written demand by
Lender, furnish Lender proof reasonably satisfactory to Lender of payment of all
items which are required to be paid by Borrower pursuant to the Severance Lease.

 

(j)            In the event Borrower and the lessor under the Severance Lease
amend or modify the Severance Lease (but nothing herein shall be deemed or
construed as permitting Borrower to amend or modify the Severance Lease without
the express prior written consent of Lender), Borrower shall, upon the request
of Lender, (i) cause the lessor under the Severance Lease to execute a
memorandum of any such amendment or modification, provided, however, that
Borrower shall not be in default under this subparagraph (j) so long as Borrower
is using its best efforts to obtain such executed memorandum, (ii) execute said
memorandum, (iii) cause such memorandum to be recorded (at Borrower’s sole cost
and expense), and (iv) reimburse Lender for all reasonable costs and expenses,
including reasonable attorneys’ fees, incurred in connection with Lender’s
review of any such amendment, modification or memorandum thereof;

 

(k)           Borrower will (i) upon request by Lender promptly deposit with
Lender an original executed or certified copy of the Severance Lease and any and
all documentary evidence received by it showing compliance by Borrower with the
provisions of the Severance Lease, (ii) provide Lender an exact copy of any
notice, communication, plan, specification or other instrument or document
received or given by it in any way relating to or affecting the Severance Lease
which may concern or affect the estate of the lessor or the lessee in or under
the Severance Lease or in the real estate thereby demised, (iii) give Lender
immediate notice of any receipt by it of any notice of default from the lessor
thereunder, (iv) furnish to Lender within fifteen (15) days any and all
information which it may request concerning the performance by Borrower of the
agreements, terms, conditions and covenants of the Severance Lease or of this
Instrument, and (v) permit Lender or its agents or representatives at all
reasonable times to investigate or examine Borrower concerning such performance,
and upon Borrower’s failure so to do, Lender may, at its option, declare the
Indebtedness secured hereby due and payable at once.

 

(l)            So long as any of the Secured Obligations shall remain unpaid,
unless Lender shall otherwise in writing consent, the fee title and the
leasehold estate in the Property hereinbefore described, shall not merge but
shall always be kept separate and distinct, notwithstanding the union of said
estates either in the lessor or in the lessee, or in a third party, by purchase
or otherwise; and Borrower further covenants and agrees that, in case it shall
acquire the fee title, or any other estate, title or interest in the Property
covered by the Severance Lease,

 

24

--------------------------------------------------------------------------------


 

including, without limitation, pursuant to the purchase option or right of first
refusal, if any, set forth in the Severance Lease, this Instrument shall attach
to or cover and be a lien upon such other estate so acquired, and such other
estate so acquired by Borrower shall be considered as mortgaged, assigned or
conveyed to Lender and the lien hereof spread to cover such estate with the same
force and effect as though specifically herein mortgaged, assigned or conveyed,
and spread. Upon such acquisition, Borrower, if required by Lender, at
Borrower’s sole cost and expense, shall deliver to Lender, an ALTA Lender’s
Title Insurance Policy issued by a title insurance company reasonably
satisfactory to Lender, insuring that this Instrument, as so spread to cover
Borrower’s interest in such fee property, is valid lien on Borrower’s interest
therein. It is the intention of Borrower and Lender that no documents,
instruments or agreements shall be necessary to confirm the foregoing spread of
this Instrument to cover Borrower’s interest in such fee property, as aforesaid,
and that such spreader shall occur automatically upon the consummation of
Borrower’s acquisition of such estate, title or interest in such leased
property. Notwithstanding the foregoing, Borrower shall make, execute,
acknowledge and deliver to Lender or so cause to be made, executed, acknowledged
and delivered to Lender in form reasonably satisfactory to Lender, all such
further or other documents, instruments, agreements or assurances as may be
reasonably required by Lender to confirm the foregoing spread of this Instrument
to cover Borrower’s interest in a fee property. Borrower shall pay all
reasonable expenses incurred by Lender in connection with the preparation,
execution, acknowledgment, delivery and/or recording of any such documents,
including but without limiting the generality of the foregoing, all filing,
registration and recording fees and charges, documentary stamps, mortgage taxes,
intangible taxes, and reasonable attorneys’ fees, costs and disbursements. The
provisions of this subparagraph (l) shall not apply in the event Lender acquires
the Property, except if Lender shall so elect;

 

(m)          Within five (5) days after Borrower’s receipt of any notice of any
motion, application or effort to reject the Severance Lease by the lessor under
the Severance Lease or any trustee arising from or in connection with any case,
proceeding or other action commenced or pending by or against any lessor under
the Federal Bankruptcy Code (the “Code”) or comparable provisions contained in
any present or future federal, state, local, foreign or other statute, law,
rule or regulation, Borrower shall give notice thereof to Lender. Borrower
hereby (i) assigns to Lender any and all of Borrower’s rights as lessee under
Section 365(h) of the Code or any comparable provision contained in any present
or future federal, state, local, foreign or other statute, law, rule or
regulation (“Comparable Provision”), (ii) covenants that it shall not elect to
treat the Severance Lease as terminated pursuant to Section 365(h) of the Code
or any Comparable Provision without the prior written consent of Lender and
(iii) agrees that any such election by Borrower without such consent shall be
null and void;

 

(n)           Without limiting the generality of the foregoing, Borrower hereby
unconditionally assigns, transfers and sets over to Lender all of Borrower’s
claims and rights to the payment of damages arising from any rejection by the
lessor under the Severance Lease of the Severance Lease under the Code or any
Comparable Provision. Lender shall have the right to proceed in its own name or
in the name of Borrower in respect of any claim, suit, action or proceeding
relating to the right to file and prosecute, in cooperation with Borrower, any
proofs of claim, complaints, motions, applications, notices under the Code or
any Comparable Provision. This assignment constitutes a present, irrevocable and
unconditional assignment of the foregoing claims, rights and remedies, and shall
continue in effect until all of the indebtedness and obligations secured by this
Instrument shall have been satisfied and discharged in full. Any amounts
received by Lender in damages arising out of the rejection of any Severance
Lease as

 

25

--------------------------------------------------------------------------------


 

aforesaid shall be applied first to all reasonable costs and expenses of Lender
(including, without limitation, reasonable attorneys’ fees) incurred in
connection with the exercise of any of its rights or remedies under this
paragraph and thereafter as otherwise provided in this Instrument;

 

(o)           If there shall be filed by or against Borrower a petition under
the Code or any Comparable Provision and Borrower, as sublessee under the
Severance Lease, shall determine to reject the Severance Lease, Borrower shall
give Lender not less than ten (10) days’ prior notice of the date on which
Borrower shall apply to the Bankruptcy Court or other judicial body with
appropriate jurisdiction for authority to reject the Severance Lease. Lender
shall have the right, but not the obligation to serve upon Borrower within such
ten (10) day period a notice stating that (i) Lender demands that Borrower
assume and assign its interests in the Severance Lease to Lender pursuant to
Section 365 of the Code or any Comparable Provision and (ii) Lender covenants to
cure or provide adequate assurance of prompt cure of all defaults and provide
adequate assurance of future performance under the Severance Lease. If Lender
serves upon Borrower the notice described in the preceding sentence, Borrower
shall not seek to reject the Severance Lease and shall comply with the demand
provided for in clause (i) of the preceding sentence within thirty (30) days
after the notice shall have been given subject to the performance by Lender of
the covenant provided for in clause (h) of the preceding sentence. Effective
upon the entry of an order for relief in respect of Borrower under Chapter 7 of
the Code or any Comparable Provision, Borrower hereby assigns and transfers to
Lender a non-exclusive right to apply to the Bankruptcy Court or other judicial
body with appropriate jurisdiction for an order extending the period during
which the Severance Lease may be rejected or assumed;

 

(p)           Borrower hereby assigns and sets over to Lender, as security for
the obligations secured by this Instrument, all right, title and interest in and
to Borrower’s interest in the Severance Lease, and Lender shall have the right
and power to exercise such options on behalf of Borrower at any time that
Borrower could do so if, in the sole judgment of Lender, it is appropriate to do
so in order to protect Lender’s interests.  Borrower hereby grants to Lender a
power of attorney to execute and deliver such extension notices on behalf of
Borrower, it being stipulated that such power of attorney is coupled with an
interest and irrevocable for so long as this Security Instrument remains in
effect.  Upon the request of Lender, Borrower shall execute any documents or
instruments reasonably requested by Lender in order to confirm the existence of
the power of attorney set forth in this subsection, including, without
limitation, a separate power of attorney in recordable form with respect to the
matters covered by this subsection.  Lender shall further have a power of
attorney, it being stipulated that such power of attorney is coupled with an
interest and is irrevocable for so long as this Security Instrument remains in
effect, to execute any and all other documents required by this Security
Instrument with respect to the Severance Lease, and to perform any and all acts
required of Borrower under this Instrument with respect to the Severance Lease,
if Borrower fails to do so promptly after demand by Lender.  Notwithstanding
anything herein to the contrary, prior to the occurrence of any Event of Default
beyond any applicable cure or grace periods set forth in the Lease Agreement,
Borrower shall have such rights, privileges and benefits with respect to the
Severance Lease as set forth in paragraph 4(c) of the Lease Agreement.

 

(q)           If the Severance Lease shall be terminated prior to the natural
expiration of its term due to a default or event of default thereunder, and if,
pursuant to any provision of the Severance Lease or otherwise, Lender or its
designee shall acquire from the lessor under the Severance Lease a new lease of
the Property, Borrower shall have no right title or interest in or to such new
lease or the leasehold estate created thereby, or renewal privileges therein
contained;

 

26

--------------------------------------------------------------------------------


 

(r)            Borrower has not consented and shall not consent to the
subordination of the Severance Lease to any mortgage of the fee interest in the
Property; and

 

(s)           The execution and delivery of this Instrument is permitted under
the Severance Lease and Borrower has complied with any appropriate and/or
required consents or notices in order to encumber its Severance Leasehold
Estate.

 

(t)            The Borrower shall maintain the insurance as required by the
Severance Sublease covering the Property as required by paragraph 5 hereof for
the benefit of Borrower and Lender (and such other persons required by the Lease
Agreement).  Borrower will give prompt notice to Lender of termination of or
interruption in such coverage and, in that event, will provide replacement
insurance as required by the Severance Sublease and paragraph 5 hereof for the
benefit of Borrower and Lender (and such other persons required by the Lease
Agreement).

 

40.11      COUNTERPARTS.  This Instrument may be executed in any number of
duplicate originals and each duplicate original shall be deemed to be an
original.

 

40.12      WRAP-AROUND MORTGAGE.

 

(a)           The Secured Obligations wrap-around and include the indebtedness
secured by that certain Mortgage, Assignment of Rents, Security Agreement and
Fixture Filing made by Borrower in favor of 620 EIGHTH LENDER NYT (NY) LIMITED
PARTNERSHIP and intended to be recorded with the Office of the City Register,
New York County prior to the recording of this Instrument, which mortgage is a
lien upon the Property (the “Underlying Mortgage”) securing a note of even date
(the “Underlying Note”) in the original principal amount of ONE HUNDRED SEVENTY
FIVE MILLION AND 00/100 DOLLARS ($175,000,000.00).  The lien of this Instrument
is junior and subordinate to the lien of the Underlying Mortgage, as the same
may be amended, extended, supplemented or modified from time to time.  Paragraph
31(d) of the Lease Agreement shall apply with respect to any rights or
obligations of Borrower with respect to payments made by Borrower to the holder
of the Underlying Note and the Underlying Mortgage.

 

(b)           The Mortgagee, by its execution of this Instrument hereby agrees
to apply the applicable portion of the payments received from the Borrower
pursuant to the terms of the Lease Agreement towards payment of any applicable
sums payable and due in accordance with the terms of the Underlying Note, as
same may be amended, restated, modified or supplemented from time to time.

 

(c)           Upon Lender’s request, Borrower agrees to separate the
indebtedness secured by this Instrument (including, but not limited to, severing
and/or splitting this Instrument into one or more liens) so that the Secured
Obligations no longer include the indebtedness secured by the Underlying
Mortgage (i.e, de-wrapping the lien of this Instrument from the lien of the
Underlying Mortgage) and, in connection therewith, Borrower shall deliver to
Lender an affidavit (pursuant to Section 255 of the New York Real Property Law
or any other applicable law of the State of New York) and such other documents
and instruments as Lender may reasonably request, provided, however, that
(i) the maximum principal indebtedness secured by this Instrument following such
event shall not in the aggregate exceed the difference between (x) the original
maximum principal indebtedness secured by this Instrument as of the date

 

27

--------------------------------------------------------------------------------


 

hereof and (y) the original maximum principal indebtedness secured by the
Underlying Mortgage as of the date hereof (which such difference equals
$75,000,000.00), (ii) such agreements do not increase the liabilities and
obligations of Borrower under any of the Loan Document nor diminish the
Borrower’s rights under any of the Loan Document, other than to a deminimus
extent, and (iii) Borrower shall pay all of Lender’s costs incurred as a result
of this subparagraph (b) to the extent provided in Section 31(a)(ii) of the
Lease.

 

40.13      RECOGNIZED MORTGAGE.  Notwithstanding anything herein to the
contrary, (A) insurance proceeds/condemnation awards with respect to the
Property shall not be disposed or applied in a manner inconsistent with the
terms of the Severance Lease; (B) Lender shall provide written notice to 42DP of
any defaults under this Instrument in accordance with Paragraph 31(c) of the
Severance Lease and shall permit 42DP the right to cure any such default and
upon such cure 42DP shall be subrogated to the rights of the Lender to the
extent of such cure; (C) this Instrument shall not be modified, amended,
extended or consolidated without delivering a copy thereof to 42DP; (D) this
Instrument shall not extend to, affect, or be a lien or encumbrance upon, the
estate and interest of 42DP in the Demised Premises or the Common Elements (as
such terms are defined in the Severance Lease), in the Severance Lease or any
part thereof; and (E) this Instrument shall at all times be subject and
subordinate to (i) the Severance Lease, and (ii) the Condominium Documents and
to the Board of Managers’ Liens, the NYTC Board of Managers’ Liens and the FC
Board of Managers’ Liens (as such terms are defined in the Condominium
Documents); and (F) the Lender (and its successors and assigns) will take title
to the Property subject to the Condominium Documents.

 

40.14      ASSIGNMENT.

 

(a)           In consideration of the making of the Loan by Lender to the
Borrower and for other good and valuable consideration, receipt and sufficiency
of which hereby are acknowledged, effective immediately after the recording of
this Instrument, automatically and without further action by ESDC, ESDC shall
and does hereby resign as co-mortgagee hereunder and assign unto Lender, all of
ESDC’s right, title and interest under this Instrument as co-mortgagee, such
assignment being made without recourse, representation or warranty by ESDC, in
any case or event or for any purpose whatsoever.

 

(b)           By executing this Instrument, effective immediately after the
recording of this Instrument, automatically and without further action by
Lender, (i) Lender consents to and accepts ESDC’s resignation pursuant to this
paragraph 40.14, (ii) Lender accepts the assignment by ESDC of all of ESDC’s
right, title and interest under this Instrument as co-mortgagee hereunder and
(iii) Lender, as successor mortgagee, does assume and agree to be bound by all
of the terms and conditions of this Instrument, and all of the obligations under
this Instrument applicable to it in such capacity as mortgagee hereunder.

 

(c)           The foregoing assignment and assumption shall be and is
self-executing, effective immediately after the recording of this Instrument,
automatically and without more, and no further act shall be or is required by
any of the parties to this Instrument to effectuate the foregoing assignment and
assumption.  In confirmation of the foregoing, the parties shall execute a
separate assignment of this Instrument, which is intended to be recorded in the
City Register’s Office, after the recording of this Instrument.

 

(d)           The Borrower acknowledges that ESDC is entering into this
Instrument as co-mortgagee solely as an accommodation to the Borrower and Lender
and that ESDC shall have

 

28

--------------------------------------------------------------------------------


 

absolutely no obligations, responsibilities or liabilities hereunder whatsoever
to the Borrower, the Lender and/or any third parties other than to record this
Instrument in the City Register’s Office.

 

(e)           Borrower indemnifies, defends and holds ESDC and Mortgagee
harmless from and against any and all claims, losses, damages, costs, expenses,
suits and demands, including without limitation, reasonable attorneys fees,
court costs and disbursements, arising from or relating to ESDC’s acting as
co-mortgagee hereunder.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower, Lender and ESDC have executed this Instrument or
has caused the same to be executed by its representatives thereunto duly
authorized.

 

 

 

NYT REAL ESTATE COMPANY LLC,

 

a New York limited liability company

 

 

 

 

 

By:

 

 

Name:

Kenneth A. Richieri

 

Title:

Manager

 

 

 

 

STATE OF NEW YORK

)

 

 

)ss.:

 

COUNTY OF NEW YORK

)

 

 

On the           day of March, in the year 2009, before me, the undersigned,
personally appeared Kenneth A. Richieri, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me he/she/they
executed the same in his/her/their/ capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

 

Notary Public

 

My Commission Expires:

 

 

30

--------------------------------------------------------------------------------


 

 

 

CO-MORTGAGEE:

 

 

 

620 EIGHTH NYT (NY) LIMITED
PARTNERSHIP, a Delaware limited
partnership

 

 

 

By: 620 EIGHTH GP NYT (NY) LLC, a
Delaware limited liability company, its
general partner

 

 

 

By: CPA:17 LIMITED PARTNERSHIP, a
Delaware limited partnership, its sole
member

 

 

 

By: CORPORATE PROPERTY
ASSOCIATES 17 — GLOBAL
INCORPORATED, a Maryland corporation,
its general partner

 

 

 

By:

 

 

Name:

Jason E. Fox

 

Title:

Executive Director

 

 

 

 

 

 

STATE OF NEW YORK

)

 

 

 

)ss.:

 

 

COUNTY OF NEW YORK

)

 

 

 

On the         day of March, in the year 2009, before me, the undersigned,
personally appeared Jason E. Fox, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me he/she/they executed
the same in his/her/their/ capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

 

Notary Public

 

My Commission Expires:

 

 

31

--------------------------------------------------------------------------------


 

 

CO-MORTGAGEE:

 

 

 

NEW YORK STATE URBAN DEVELOPMENT
CORPORATION, D/B/A/ EMPIRE STATE
DEVELOPMENT CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

STATE OF NEW YORK

)

 

 

 

)ss.:

 

 

COUNTY OF NEW YORK

)

 

 

 

On the        day of March, in the year 2009, before me, the undersigned,
personally appeared                              , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me
he/she/they executed the same in his/her/their/ capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

Notary Public

 

My Commission Expires:

 

 

32

--------------------------------------------------------------------------------


 

Exhibit A

 

Property Description

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded as CRFN 2007000075106, and Second Amendment
to Declaration dated October 11, 2007 and recorded as CRFN 2008000008734, and
Third Amendment to Declaration dated March 6, 2009 and to be recorded with the
Register (which Declaration, and any further amendments thereto, are hereinafter
collectively called the “Declaration”), establishing a plan for leasehold
condominium ownership of said Building and the land upon which the same is
erected (hereinafter sometimes collectively called the “Property”) and also
designated and described as Tax Lots No. (SEE SCHEDULE ANNEXED), Block 1012
Section 4, Borough of MANHATTAN on the Tax Map of the Real Property Assessment
Department of the City of New York and on the floor plans of said Building
certified by Daniel Kaplan, approved by the Real Property Assessment Bureau on
August 13, 2006 and filed as Condominium Plan No. 1595 on August 15, 2006 in the
aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

33

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

34

--------------------------------------------------------------------------------


 

Exhibit B

 

Severance Lease

 

Agreement of Sublease dated as of December 12, 2001 between The New York Times
Building LLC, a New York limited liability company (“NYTB”), as landlord, and
NYT Real Estate Company LLC, a New York limited liability company, a memorandum
of which was recorded in the Office of the City Register of the City of New York
on October 24, 2003 as CRFN 2003000433125, as amended by NYTB’s interest in
which Agreement of Sublease as landlord was assigned by Assignment and
Assumption Agreement dated as of August 15, 2006 to 42nd St. Development
Project, Inc. (“42DP”), as landlord, and recorded in the Office of the City
Register of the City of New York on November 20, 2006 as CRFN 2006000644732,
which Agreement of Sublease was amended pursuant to First Amendment to Agreement
of Sublease (NYT) dated as of August 15, 2006 between 42DP and Borrower and
recorded in the Office of the City Register of the City of New York on
November 20, 2006 as CRFN 2006000644735 and by Second Amendment to Agreement of
Sublease (NYT) dated as of January 29, 2007 between 42DP and Borrower and
recorded in the Office of the City Register of the City of New York on
February 22, 2007 as CRFN 2007000100157 and by Third Amendment to Agreement of
Sublease (NYT) dated on or about the date of this Mortgage between 42DP and
Borrower and intended to be recorded in the Office of the City Register of the
City of New York (such Agreement of Sublease, as so assigned and amended, the
“Severance Lease”).

 

35

--------------------------------------------------------------------------------


 

EXHIBIT O

 

WRAP MORTGAGE AFFIDAVITS

 

AFFIDAVIT PURSUANT TO SECTION 255

OF THE TAX LAW OF THE STATE OF NEW YORK

 

STATE OF NEW YORK

)

 

 

 

 

 

) ss.:

 

 

 

 

COUNTY OF NEW YORK

)

 

 

I, Kenneth A. Richieri, being duly sworn, depose and say under oath pursuant to
Section 255 of the Tax Law of the State of New York that:

 

1.             I have a business address of an office at c/o The New York Times
Company, 620 Eighth Avenue, New York, New York 10018, and that I am a citizen of
the United States of America and that I am over 21 years of age.

 

2.             I am a Manager of NYT REAL ESTATE COMPANY LLC, a New York limited
liability company, having an address at c/o The New York Times Company, 620
Eighth Avenue, New York, New York 10018 (the “Company”), and that I am familiar
with the facts set forth herein.

 

3.             620 EIGHTH NYT (NY) LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Lender”), is the holder of and mortgagee under the mortgages
more particularly described in Schedule 1 attached hereto (collectively, the
“Mortgage”) covering certain premises located at 620-628 8th Avenue, 263-267 and
241-261 West 40th Street, 242-244 West 41st Street, 231-235 West 40th Street,
248-256, 260-262 and 268 West 41st Street, 634 and 630-632 8th Avenue, New York,
New York.

 

4.             The Company and Lender executed that certain Amendment to
Wrap-Around Mortgage, Security Agreement and Fixture Filing dated as of
March       , 2009 and to be recorded simultaneously herewith (the “Modification
Agreement”).

 

5.             No re-loans of re-advances have become secured under the Mortgage
to the date hereof and the Modification Agreement does not create nor secure any
new or further indebtedness or obligation.

 

WHEREOF, I respectfully request that the Modification Agreement tendered
herewith for recording be declared exempt from taxation pursuant to Section 255
of Article 11 of the Tax Law of the State of New York.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Affidavit as of the
           day of March, 2009.

 

 

 

 

 

 

 

Kenneth A. Richieri

 

 

 

Sworn to before me this

 

 

   day of March, 2009.

 

 

 

 

 

 

 

 

     Notary Public

 

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

Description of Mortgage(s)

 

Wrap-Around Mortgage, Security Agreement and Fixture Filing made on
March       , 2009 by the Company to New York State Urban Development
Corporation, D/B/A/ Empire State Development Corporation, a corporate
governmental agency of the State of New York constituting a political
subdivision and public benefit corporation, as co- mortgagee (“ESDC”) and
Lender, as co-mortgagee, and intended to be recorded in the Office of the
Register The City of New York, as assigned by Assignment of Wrap-Around
Mortgage, Security Agreement and Fixture Filing made on March       , 2009 by
ESDC to Lender and intended to be recorded in the Office of the Register The
City of New York.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT P

 

NYC TRANSIT AUTHORITY ESTOPPEL

 

February       , 2009

 

The New York Times Building LLC

620 Eighth Avenue

New York, New York 10018

 

NYT REAL ESTATE COMPANY LLC

620 Eighth Avenue

New York, New York 10018

 

620 EIGHTH NYT (NY) LIMITED PARTNERSHIP

do W. P. Carey & Co. LLC, 50 Rockefeller Plaza

New York, New York 10020

 

Re:                           Estoppel Certificate

 

To Whom It May Concern:

 

Reference is made to the Agreement dated as of December 12, 2001 (the
“Agreement”) by and among The New York Times Building LLC (“Owner” or
“Borrower”), The New York City Transit Authority (“Authority”), 42nd St.
Development Project, Inc. and the New York City Economic Development
Corporation.  All initially capitalized terms that are defined in the Agreement
and used but not defined herein shall have the meanings set forth for such terms
in the Agreement.

 

The Authority certifies pursuant to Article Twenty-Sixth of the Agreement that
as of this date:

 

1.                                     The Agreement is unmodified and is in
full force and effect.

2.                                     No notice of default or notice of
termination of the Agreement has been served on Owner by the Authority.

3.                                     To the Authority’s knowledge, no default
upon the part of Owner exists under the Agreement.

 

 

Very truly yours,

 

NEW YORK CITY TRANSIT AUTHORITY

 

 

By:

 

 

 

 

 

Name: Roco Krsulic

 

 

 

Title: Director of Real Estate

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

SUBORDINATION OF MANAGEMENT AGREEMENT

 

ASSIGNMENT OF MANAGEMENT AGREEMENT

AND CONSENT AND SUBORDINATION OF MANAGER

 

THIS ASSIGNMENT OF MANAGEMENT AGREEMENT AND CONSENT AND SUBORDINATION OF MANAGER
(as the same may from time to time hereafter be modified, supplemented or
amended, the “Assignment”) is made as of March     , 2009, by and among NYT REAL
ESTATE COMPANY LLC, a New York limited liability company, having an address at
c/o The New York Times Company, 620 Eighth Avenue, New York, New York, 10018
(“Tenant”), and FIRST NEW YORK PARTNERS MANAGEMENT, LLC, a New York limited
liability company, having an address at One MetroTech Center North, Brooklyn,
New York, 11201 (together with its permitted successors and assigns, “Manager”),
for the benefit of 620 EIGHTH NYT (NY) LIMITED PARTNERSHIP, a Delaware limited
partnership, having an office address at c/o W.P. Carey & Co. LLC, 50
Rockefeller Plaza, 2nd Floor, New York, New York, 10020 (“Landlord”).

 

RECITALS

 

A.            Landlord has agreed to enter into a sale-leaseback financing
transaction with Tenant (the “Transaction”), with Landlord’s collateral being
evidenced by, among other things, all of which are dated as of the date hereof,
that certain Lease Agreement (the “Lease”), that certain Assignment and
Assumption of Sublease (the “Assumption”), and that certain Wrap-Around
Mortgage, Assignment of Rents, Security Agreement and Fixture Filing (as
modified, amended, supplemented, extended or consolidated, and any documents(s)
issued in exchange therefor or in replacement thereof, the “Security
Instrument”), which Security Instrument grants a lien on the real property
described in Exhibit A attached to this Assignment and the improvements located
thereon (collectively, the “Property”).  The Security Instrument and the other
documents executed in connection with the Transaction, including this
Assignment, collectively are referred to as the “Transaction Documents.” 
Notwithstanding the foregoing, the term “Transaction Documents” will not include
any certificate and indemnity agreement regarding hazardous substances entered
into by Tenant in connection with the Transaction.

 

B.            Pursuant to that certain NYTC Facility Maintenance and Management
Agreement dated January 4, 2007, by and between Tenant and Manager, as amended
by (i) that certain Amendment to an Agreement dated as of May 1, 2008, and (ii)
that certain side letter agreement dated as of May 15, 2008 (collectively, and
as the same may be amended or modified further with Landlord’s consent as
provided herein, the “Existing Management Agreement”), Tenant has employed
Manager to manage, supervise and maintain the Property and Manager is entitled
to certain management fees (the “Management Fees”) thereunder.

 

C.            Landlord requires as a condition to entering into the Transaction
that Tenant assign Tenant’s interest in the Management Agreement to Landlord and
Manager subordinate

 

1

--------------------------------------------------------------------------------


 

the Management Agreement and its interest in the Management Fees, in lien and
payment, to the Security Instrument as set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto, intending to be bound
legally, agree as follows:

 

1.             Assignment of Management Agreement.  Tenant hereby absolutely and
unconditionally assigns to Landlord all of Tenant’s right, title and interest
in, to and under the Existing Management Agreement and all present and future
agreements relating to the management or operation of the Property
(collectively, the “Management Agreement”).  This Assignment constitutes a
present and absolute assignment and not an assignment for security purposes
only.  Notwithstanding the foregoing, Landlord hereby grants Tenant a license to
exercise all rights of Tenant under the Management Agreement until the
occurrence of an Event of Default under the Lease and/or the Security
Instrument.  Upon the occurrence and during the continuance of any Event of
Default, the foregoing license shall be deemed revoked immediately.

 

2.             Tenant’s Covenants.  Tenant represents, warrants and covenants to
and with Landlord that: (a) Tenant has not assigned and will not assign any of
its right, title or interest in, to or under the Management Agreement to anyone
other than Landlord; (b) Tenant’s right, title and interest in, to and under the
Management Agreement is not subject to any claim, setoff, lien, deduction or
encumbrance of any nature (other than the encumbrances created by the
Transaction Documents); (c) except for the Existing Management Agreement, Tenant
shall not enter into any Management Agreement without the prior written consent
of Landlord, which consent shall not be unreasonably withheld or delayed; (d)
Tenant shall deliver to Landlord a complete copy of each Management Agreement,
promptly following its execution; (e) Tenant shall promptly obtain and deliver
to Landlord such consents, subordinations and agreements of Manager, in form and
content reasonably satisfactory to Landlord, as Landlord may request from time
to time; (f) Tenant shall give prompt notice to Landlord of any notice or
information that Tenant receives that indicates that Manager is terminating or
assigning its Management Agreement or that Manager otherwise is discontinuing
its management of the Property; (g) Tenant shall not make any changes in or
amendments to any Management Agreement without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed; (h) Tenant shall not tender or accept a surrender or cancellation of
the Management Agreement without the prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed; (i) Tenant has full power
and authority to make this Assignment; (j) Tenant shall make all required
payments and otherwise perform its obligations under the Management Agreement;
(k) Tenant shall give immediate notice to Landlord of any notice of default
served by or upon Tenant with respect to the obligations under the Management
Agreement; and (l) at its sole cost and expense, Tenant shall use commercially
reasonable efforts to

 

2

--------------------------------------------------------------------------------


 

enforce or secure the performance of each and every material obligation of
Manager to be kept or performed under the Management Agreement.

 

3.            Landlord’s Right to Replace Manager.

 

(a)          Right to Replace After Event of Default.

 

(i)            At any time after the occurrence and during the continuance of an
Event of Default, in addition to all the rights and remedies to which Landlord
is entitled under the Security Instrument and the other Transaction Documents,
Landlord, at the option of Landlord exercised by written notice to Tenant and
the then-current Manager, may: (A) require that all rents, security deposits,
issues, revenues, income, penalties, proceeds and profits of the Property
collected by Manager pursuant to the Management Agreement be applied in
accordance with Landlord’s written directions to Manager or payable to Landlord
upon demand, and Manager shall be entitled to rely conclusively on any such
notice that Manager believes, in good faith, to be from Landlord, without any
further inquiry and without any liability to Tenant; (B) terminate the
Management Agreement in accordance with Section 10 of the Existing Management
Agreement, and require Manager (at no material cost to Manager) to transfer its
responsibility for the management of the Property to any other person or entity
selected by Landlord in Landlord’s sole and absolute discretion; or (C) require
Manager to continue performance under its Management Agreement.  This Assignment
shall constitute a direction to and full authority to the Manager under the
Management Agreement to act at Landlord’s written direction and otherwise
perform on Landlord’s behalf under the Management Agreement, without proof of
the Event of Default or otherwise and without liability therefor to Tenant.  All
such notices shall be effective immediately upon delivery unless otherwise
specified.

 

(ii)           If Landlord shall exercise its right to require Manager to
continue performance under the Management Agreement, such Manager will perform
the obligations specified to be performed by it under the Management Agreement
for the benefit and at the written direction of Landlord, notwithstanding any
counterclaim, right of set-off, claim for additional payment, defense or like
right of Manager against Tenant or Tenant’s default (including non-payment)
under, or breach of, the Management Agreement; provided, however, that Manager
receives the compensation provided for in the Management Agreement, as
applicable, for services performed for Landlord after notice from Landlord that
it is exercising its rights (and Landlord shall not be liable for any amounts
due or arising from activities occurring prior to the date that Landlord
delivers said notice).

 

(iii)          If Landlord shall exercise its right to require Manager to
continue performance under the Management Agreement, Landlord shall have the
right, at any time thereafter, to terminate the Management Agreement in
accordance with Section 10 of the Existing Management Agreement.

 

3

--------------------------------------------------------------------------------


 

(iv)          Landlord shall not be liable for any action or omission of any
owner of the Property (other than Landlord, if it is the owner), bound by any
amendment or modification of the Management Agreement made without Landlord’s
prior written consent or subject to any counterclaim or claims which Manager
might or is entitled to assert against Tenant.

 

(v)           If Landlord succeeds to the interests of Tenant, and in the event
Landlord exercises its option to terminate the Management Agreement, except as
provided for in Section 10 of the Existing Management Agreement, no fee, charge,
penalty or other compensation shall be due and payable by Landlord to Manager as
a result thereof.

 

(vi)          In the event and during the continuance of an Event of Default,
Landlord may, but shall not be obligated to, assume any or all of the
obligations of Tenant under the Management Agreement (first arising from and
after the date of Landlord’s election) and/or exercise the rights, benefits and
privileges of Tenant under the Management Agreement.  Manager shall be entitled
to rely conclusively upon any written notice that Manager believes, in good
faith, to be from Landlord that Landlord has assumed all of the rights and
obligations of Tenant (first arising from and after the date of Landlord’s
election) under the Management Agreement without any inquiry into whether an
Event of Default exists and without any liability to Tenant.  Under no
circumstances shall Landlord be deemed by any party to have assumed Tenant’s
rights and obligations under the Management Agreement unless and until such
written notice is delivered to Manager in accordance with the foregoing
provision.

 

(vii)         Landlord shall have the right at any time, but shall have no
obligation, to take in its name or in the name of Tenant, or otherwise, such
action as Landlord may at any time or from time to time determine to be
reasonably necessary to cure any default under the Management Agreement or to
protect the rights of Tenant or Landlord thereunder.  Landlord shall incur no
liability to Tenant if any action taken by Landlord or on Landlord’s behalf in
good faith pursuant to this Assignment shall prove to be in whole or in part
inadequate or invalid.  Tenant hereby agrees to protect, defend, indemnify and
hold Landlord and its affiliated entities free and harmless for, from and
against any and all loss, cost, liability or expense (including, but not limited
to, attorneys’, paralegals’ and accountants’ fees) to which Landlord may be
exposed, or that Landlord may incur, in exercising any of its rights under this
Assignment, unless caused by the intentional misconduct or negligence of
Landlord.

 

(viii)        Tenant hereby irrevocably constitutes and appoints Landlord its
true and lawful attorney-in-fact in Tenant’s name or in Landlord’s name, or
otherwise, to, from and after the occurrence and during the continuance of an
Event of Default by Tenant, to enforce all of the rights of Tenant under the
Management Agreement.  It hereby is recognized that the power of attorney herein
granted is coupled with an interest and shall not be revocable so long as any
sums are outstanding under the Security Instrument.

 

4

--------------------------------------------------------------------------------


 

(ix)           Notwithstanding anything to the contrary contained herein,
Landlord shall have no right under this Assignment to assume the Management
Agreement or to exercise any rights, benefits or privileges of Tenant under the
Management Agreement until an Event of Default occurs under the Transaction
Documents and only for so long as an Event of Default shall be continuing.

 

4.             Consent, Covenants and Agreements of Manager.  Manager hereby
acknowledges and consents to this Assignment and agrees that Manager will act in
conformity with the provisions of this Assignment and Landlord’s rights
hereunder or otherwise related to the Management Agreement.  In the event that
the responsibility for the management of the Property is transferred from
Manager in accordance with the provisions hereof, Manager shall, and hereby
agrees to, cooperate fully (at no material cost to Manager) in transferring its
responsibility to a new management company and effectuate such transfer no later
than 30 days after the effective date of any termination of the Management
Agreement in accordance with this Assignment and/or Section 10 of the Existing
Management Agreement.  Further, Manager hereby agrees: (a) not to contest or
impede the exercise by Landlord of any right it has under or in connection with
this Assignment or the other Transaction Documents; (b) that Manager shall, in
the manner provided for in this Assignment, give at least 30 days’ prior written
notice to Landlord of its intention to terminate the Management Agreement or
otherwise discontinue its management of the Property; and (c) Manager shall give
immediate notice to Landlord of any notice of default served by or upon Manager
with respect to the obligations under the Existing Management Agreement. 
Manager further agrees that no modifications or amendments to the Existing
Management Agreement shall be binding upon Landlord without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.  If Manager is an affiliate of Tenant, Manager agrees
that it will not terminate the Existing Management Agreement and will not cease
to perform its services thereunder for any reason, including, but not limited
to, Tenant’s failure to make any payments to Manager or other breach or default,
without first obtaining the prior written consent of Landlord.

 

5.             Subordination of Management Fees.  Manager agrees that the liens
of the Security Instrument and the other Transaction Documents, and Landlord’s
right to payment under same, shall be superior to and have priority over the
Existing Management Agreement, as well as any claim, security interest or right
to payment of Manager arising out of or in any way connected with its services
performed under the Existing Management Agreement or the Management Fees. In
furtherance of the foregoing, Manager hereby fully and completely subordinates
to the liens of the Security Instrument and the other Transaction Documents, and
to Landlord’s right to payment under the Security Instrument and the other
Transaction Documents, the following: (a) the Existing Management Agreement; (b)
any such claim or security interest Manager may now or hereafter have against
the Property and/or the rents, issues, profits and income therefrom; and (c) any
right to payment of the Management Fees

 

5

--------------------------------------------------------------------------------


 

arising out of or in any way connected with its services performed under the
Existing Management Agreement.

 

6.             Obligations of Landlord.  Manager expressly acknowledges that,
except as otherwise provided herein, by accepting this Assignment or by
exercising any of its rights under this Assignment, Landlord assumes no
obligations or liabilities of Tenant under the Existing Management Agreement and
that Landlord shall have no obligation to Manager to exercise its rights under
this Assignment or to declare a default under this Assignment, the Security
Instrument or any of the other Transaction Documents, but that the right and
option to exercise such rights or to declare a default rests in the sole and
absolute discretion of Landlord.

 

7.             Tenant’s Obligations under the Management Agreement;
Indemnification.  Neither this Assignment nor any action or actions on the part
of Landlord (including, without limitation, any assumption by Landlord of the
rights and obligations under the Management Agreement pursuant to the provisions
of this Assignment) shall relieve Tenant of any obligation under the Management
Agreement and Tenant shall continue to be primarily liable for all obligations
thereunder.  Tenant hereby agrees to perform each and all of its obligations
under the Management Agreement. Tenant hereby agrees to protect, defend,
indemnify and hold Landlord free and harmless for, from and against any and all
loss, cost, liability or expense (including, but not limited to, reasonable
attorneys’ fees, paralegals’ fees and accountants’ fees) resulting from any
failure of Tenant to so perform under the Management Agreement.

 

8.             New Manager.  If (a) Manager is replaced with a new manager (the
“New Manager”) in accordance with the terms and provisions of this Assignment,
and (b) Tenant shall have entered into a new management agreement with New
Manager (the “New Management Agreement”) upon terms reasonably acceptable to
Landlord in all respects, then Tenant shall execute, and shall cause New Manager
to execute, an agreement assigning the New Management Agreement to Landlord,
subordinating the New Management Agreement and the terms thereof, including but
not limited to New Manager’s right to payment of management fees, and containing
certain other agreements of Tenant and New Manager, such agreement to be
substantially in the form of this Assignment.

 

9.             Estoppel.  Tenant and Manager represent and warrant that: (a) the
Existing Management Agreement attached hereto as Exhibit B is in full force and
effect and has not been modified, amended or assigned; (b) to the knowledge of
the representing party, neither Manager nor Tenant is in default under any of
the terms, covenants or provisions of the Existing Management Agreement and
neither Manager nor Tenant knows of any event which, but for the passage of time
or the giving of notice or both, would constitute an event of default under the
Existing Management Agreement; (c) neither Manager nor Tenant has commenced any
action or given or received any notice for the purpose of terminating the
Existing Management Agreement; (d) the Existing Management Agreement has been
executed by the

 

6

--------------------------------------------------------------------------------


 

duly authorized officers of Tenant and Manager, respectively; and (e) the
Existing Management Agreement is a valid, binding and enforceable obligation of
Manager and Tenant, respectively, subject to bankruptcy, insolvency,
reorganization and similar laws affecting creditors’ rights generally and to
general principles of equity.

 

10.          Miscellaneous.

 

(a)           Successors and Assigns.  This Assignment shall be binding upon and
inure to the benefit of Landlord, Tenant and Manager and their respective
successors and assigns.  The foregoing sentence shall not be construed to permit
Tenant to assign the Transaction except as otherwise permitted under the
Security Instrument.

 

(b)          Further Assurances.  Each of Tenant and Manager covenants and
agrees to make, execute and deliver all such further or additional instruments
as may be necessary to satisfy the intents and purposes hereof and to perfect
this Assignment.

 

(c)           Waivers; Amendments.  Any term, covenant, agreement or condition
of this Assignment may be amended or waived if such amendment or waiver is in
writing and is signed by Tenant, Manager and Landlord.  No failure or delay by
Landlord in exercising any right hereunder shall operate as a waiver thereof or
of any other right nor shall any single or partial exercise of any such right
preclude any other further exercise thereof or of any other right.  Unless
otherwise specified in any such waiver or consent, a waiver or consent given
hereunder shall be effective only in the specific instance and for the specific
purpose for which given.

 

(d)          Notices.  Any and all notices given in connection with this
Assignment shall be deemed adequately given only if in writing and addressed to
the party for whom such notices are intended at the addresses set forth below. 
All notices shall be sent by personal delivery, Federal Express or other
nationally-recognized overnight messenger service, or first class registered or
certified mail, postage prepaid, return receipt requested.  A written notice
shall be deemed to have been given to the recipient party on the earlier of: (a)
the date it is delivered to the address required by this Assignment; (b) the
date delivery was refused at the address required by this Assignment; or (c)
with respect to notices sent by mail, upon the first to occur of receipt or the
expiration of three days after deposit in the United States Postal Service
mail.  Any and all notices referred to in this Assignment, or which either party
desires to give to the other, in the case of notices given to Tenant or Manager,
shall be addressed as set forth in the Management Agreement.  Any notice sent to
Landlord hereunder also should be sent simultaneously and in like fashion to:
Joseph M. Marger, Esq., Reed Smith LLP, 599 Lexington Avenue, 29th Floor, New
York, New York, 10022.

 

Any party hereto may, by notice given hereunder, designate any further or
different addresses to which subsequent notices, certificates or other
communications shall be sent.

 

7

--------------------------------------------------------------------------------


 

(e)           Severability.  If any provision or obligation under this
Assignment shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that provision shall be deemed severed from
this Assignment and the validity, legality and enforceability of the remaining
provisions or obligations shall remain in full force as though the invalid,
illegal or unenforceable provision had never been a part of this Assignment.

 

(f)            Cumulative Rights.  The rights, powers and remedies of Landlord
under this Assignment shall be in addition to all rights, powers and remedies
given to Landlord under any of the Transaction Documents, all of which rights,
powers and remedies shall be cumulative and may be exercised successively or
concurrently without impairing Landlord’s rights hereunder.

 

(g)           Governing Law.  This Assignment shall be governed, construed,
applied and enforced in accordance with the laws of the State of New York,
without regard to its conflicts of law principles.

 

(h)           Counterparts.  This Assignment may be executed in counterparts,
each of which shall be deemed an original instrument and all of which when taken
together shall constitute but one agreement.

 

(i)            Consent to Jurisdiction.  Each of Tenant, Landlord (by accepting
this Assignment) and Manager irrevocably submits to the jurisdiction of  any
state or federal court sitting in the state where the Property is located over
any suit, action, or proceeding brought by Landlord to exercise any of its
rights under this Assignment.  Each of Tenant, Landlord (by accepting this
Assignment) and Manager irrevocably waives, to the fullest extent permitted by
law, any objection that Manager, Landlord (by accepting this Assignment) or
Tenant may now or hereafter have to the laying of venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

 

11.          WAIVER OF JURY TRIAL.  LANDLORD, MANAGER AND TENANT HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THE TRANSACTION, THIS ASSIGNMENT OR ANY OTHER
TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN), OR ACTIONS OF LANDLORD, MANAGER OR TENANT.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LANDLORD TO MAKE THE TRANSACTION TO
TENANT.

 

8

--------------------------------------------------------------------------------


 

12.           Existing Manager.  The parties to this Agreement understand and
agree that the Manager is entering into this Assignment only in connection with
the Existing Management Agreement.  Accordingly, and notwithstanding anything to
the contrary set forth in this Assignment or otherwise, the Manager shall have
absolutely no obligations or liabilities whatsoever under this Assignment or
otherwise to Landlord and/or Tenant with respect to any Management Agreement
other than the Existing Management Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
and year first written above.

 

TENANT:

 

 

 

 

 

 

 

NYT REAL ESTATE COMPANY LLC, a

 

 

New York limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

MANAGER:

 

 

 

 

 

 

 

FIRST NEW YORK PARTNERS

 

 

MANAGEMENT, LLC, a New York limited

 

 

liability company

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded February 8, 2007 as CRFN 2007000075106,
Second Amendment to Declaration dated October 11, 2007 and recorded January 8,
2008 as CRFN 2008000008734, Third Amendment to Declaration dated March 6, 2009
and to be recorded with the Register, and Fourth Amendment to Declaration, dated
as of March 6, 2009, and to be recorded with the Register, subject to receipt of
the City Surveyor’s stamp on the amended floor plans (which Declaration, and any
further amendments thereto, are hereinafter collectively called the
“Declaration”), establishing a plan for leasehold condominium ownership of said
Building and the land upon which the same is erected (hereinafter sometimes
collectively called the “Property”) and also designated and described as Tax
Lots No. (SEE SCHEDULE ANNEXED), Block 1012 Section 4, Borough of MANHATTAN on
the Tax Map of the Real Property Assessment Department of the City of New York
and on the floor plans of said Building certified by Daniel Kaplan, approved by
the Real Property Assessment Bureau on August 13, 2006 and filed as Condominium
Plan No. 1595 on August 15, 2006 in the aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of west 40th Street;

 

11

--------------------------------------------------------------------------------


 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

12

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

13

--------------------------------------------------------------------------------


 

EXHIBIT R

 

ASSIGNMENT AND ASSUMPTION OF MANAGEMENT AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION OF MANAGEMENT AGREEMENT (the “Assignment”) dated
as of March   , 2009 (the “Effective Date”) by and between NYT REAL ESTATE
COMPANY LLC (“Assignor”), a New York limited liability company, having an office
c/o The New York Times Company, 620 Eighth Avenue, New York, New York  10018, 
and NYT BUILDING LEASING COMPANY LLC (“Assignee”), a New York limited liability
company, having an office c/o The New York Times Company, 620 Eighth Avenue, New
York, New York 10018.

 

W I T N E S S E T H :

 

WHEREAS, Assignor and First New York Partners Management, LLC, a New York
limited liability company (“First NY”), have entered into that certain
Management Agreement, between Assignor, as owner, and First NY, as agent, dated
as of April 4, 2008 (the “Management Agreement”) with respect to the management,
supervision and maintenance of approximately 185,502 square feet of office space
located on Floors 22 through 27 of the building located at 620 Eighth Avenue,
New York, New York;

 

WHEREAS, Assignor wishes to assign all of its right, title and interest in and
to the Management Agreement to Assignee, and Assignee wishes to assume all such
right, title and interest.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby covenant and agree as follows:

 

1.             Capitalized terms used herein without definition shall have the
respective meanings ascribed thereto in the Management Agreement. References
herein to any document or instrument shall refer to the same as it may be
amended, modified, supplemented, extended, renewed or assigned.

 

2.             Assignor hereby assigns, grants, bargains, sells and transfers
all of its right, title and interest in and to the Management Agreement,
together with any and all amendments, extensions and renewals thereof, and
together with all rights and obligations accrued or to accrue under said
Management Agreement to Assignee and its successors and assigns, TO HAVE AND TO
HOLD the same unto Assignee, its permitted successors and assigns for all the
rest of the term of the Management Agreement.

 

3.             Assignee hereby assumes the duties and obligations and agrees to
perform and comply with all of the covenants and conditions of the Management
Agreement to be performed or complied with by the Owner thereunder, as if
Assignee had originally executed the Management Agreement as the Owner
thereunder.

 

1

--------------------------------------------------------------------------------


 

4.             Assignee indemnifies Assignor from any and all loss, cost,
damage, liability or expense (including, without limitation, reasonable
attorneys’ fees, court costs and disbursements) which may be imposed on the
Assignor by reason of any failure by Assignee to perform any of the obligations
under the Management Agreement arising from and after the Effective Date.

 

5.             Promptly upon request of the other party, Assignor and Assignee
shall each execute, acknowledge (as appropriate) and deliver to the other such
other assurances and take such other actions as may be reasonably required to
carry out the intent and purpose of this Assignment, provided that neither party
shall incur any material additional cost, expense or obligation in connection
with any act that the other party may request.

 

6.             By affixing its signature to this Assignment, FIRST NY hereby:
(i) consents to this Assignment; (ii) agrees to forever release Assignor from
any and all liability accruing under the Management Agreement from and after the
date hereof; and (iii) represents that all monies owing to First NY under the
Management Agreement up to the date hereof have been paid in full and that to
First NY’s knowledge there exists no default under the Management Agreement on
the part of Assignor, or event which with the giving of notice or the passage of
time would constitute a default thereunder.

 

7.             Assignor (i) agrees (for itself and its successors and assigns)
to forever release First NY from any and all liability accruing under the
Management Agreement prior to the date hereof and (ii) represents that all
monies owing by Assignor to First NY under the Management Agreement up to the
date hereof have been paid in full and that to Assignor’s knowledge there exists
no default under the Management Agreement on the part of Assignor or First NY,
or event which with the giving of notice or the passage of time would constitute
a default thereunder.

 

8.             This Assignment shall be binding on and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

9.             Nothing expressed or implied in this Assignment is intended, or
will be construed, to confer upon or give any Person other than the parties
hereto, and their successors or permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Assignment, or result in
such Person being deemed a third party beneficiary of this Assignment.

 

10.           This Assignment shall be governed by, and construed in accordance
with the laws of the State of New York.

 

11.           This Assignment may be executed in counterparts, each of which
shall be an original and all of which shall constitute but one and the same
instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed and delivered this Assignment
as of the date first set above.

 

 

 

ASSIGNOR:

 

 

 

 

 

NYT REAL ESTATE COMPANY LLC,

 

 

a New York limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

 

 

NYT BUILDING LEASING COMPANY

 

 

LLC, a New York limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

FIRST NY sets forth its signature below only to acknowledge its agreement to the
terms of paragraph 6 of this Assignment.

 

 

FIRST NEW YORK PARTNERS MANAGEMENT, LLC,

a New York limited liability company

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

EXHIBIT S

 

SELLER CERTIFICATE

 

SELLER’S/LESSEE’S CERTIFICATE

 

This Seller’s/Lessee’s Certificate of NYT REAL ESTATE COMPANY LLC, a New York
limited liability company (“Seller”), is being delivered on this        day of
March, 2009, to 620 EIGHTH NYT (NY) LIMITED PARTNERSHIP, a Delaware limited
partnership (“Purchaser”), in connection with the sale by Seller to Purchaser
and the leasing by Purchaser to Seller of Seller’s interest in that certain
leasehold condominium situate in New York, New York, as more particularly
described on Schedule 1 attached hereto and made a part hereof (the “Property”).

 


A.                                   SELLER’S REPRESENTATIONS.


 

Seller hereby makes the following representations and warranties to Purchaser
with the understanding that each such representation and warranty is material
and is being relied upon by Purchaser:

 


1.                                       CORPORATE STATUS.


 


(A)                                  SELLER IS A LIMITED LIABILITY COMPANY THAT
IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF NEW
YORK.  SELLER’S PRINCIPAL PLACE OF BUSINESS IS 620 EIGHTH AVENUE, NEW YORK, NEW
YORK, 10018.  SELLER IS, AND HAS BEEN SINCE ITS FORMATION, IN COMPLIANCE WITH
THE TERMS OF ITS ARTICLES OF ORGANIZATION AND ITS OPERATING AGREEMENT.


 


(B)                                 SELLER HAS FULL POWER, AUTHORITY AND LEGAL
RIGHT (I) TO SELL ITS INTEREST IN THE PROPERTY TO PURCHASER, (II) TO EXECUTE AND
DELIVER THAT CERTAIN LANDLORD MORTGAGE (AS DEFINED IN THE LEASE) AS WELL AS THAT
CERTAIN PURCHASE AND SALE AGREEMENT (“PSA”) AND THAT CERTAIN LEASE AGREEMENT
(“LEASE”) BY AND BETWEEN SELLER AND PURCHASER OF EVEN DATE HEREWITH FOR SELLER’S
INTEREST IN THE PROPERTY AND (III) TO EXECUTE AND DELIVER SUCH OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS AS MAY BE NECESSARY OR APPROPRIATE TO
EFFECT THE FOREGOING TRANSACTIONS AND TO PERFORM AND OBSERVE THE TERMS AND
CONDITIONS OF EACH OF THE DOCUMENTS DESCRIBED ABOVE (SUCH DOCUMENTS BEING
COLLECTIVELY REFERRED TO AS THE “RELEVANT DOCUMENTS”).


 


(C)                                  THE RELEVANT DOCUMENTS ARE DULY AUTHORIZED,
AND UPON THE CLOSING OF THE TRANSACTION(S) CONTEMPLATED BY THE RELEVANT
DOCUMENTS (THE “CLOSING”), SHALL BE DULY EXECUTED AND DELIVERED BY AUTHORIZED
OFFICERS OF SELLER, SHALL CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF
SELLER, ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS,
AND SHALL NOT VIOLATE ANY PROVISION OF ANY AGREEMENT OR JUDICIAL ORDER TO WHICH
SELLER IS OR WILL BE A PARTY OR TO WHICH SELLER OR THE PROPERTY IS OR WILL BE
SUBJECT OR BOUND.


 


(D)                                 NEITHER THE EXECUTION AND DELIVERY OF THE
RELEVANT DOCUMENTS NOR PERFORMANCE OF OR COMPLIANCE WITH THE TERMS AND
CONDITIONS THEREOF WILL (I) VIOLATE ANY LAW, RULE OR REGULATION, (II) CONFLICT
WITH OR RESULT IN A BREACH OF OR A DEFAULT UNDER THE ARTICLES OF FORMATION OR
OPERATING AGREEMENT OF SELLER OR ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH
SELLER IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES (NOW OWNED OR
HEREAFTER ACQUIRED) MAY BE SUBJECT OR BOUND OR (III) RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN, CHARGE, SECURITY INTEREST OR ENCUMBRANCE UPON ANY
PROPERTY (NOW OWNED OR HEREAFTER ACQUIRED) OF SELLER, EXCEPT PURSUANT TO THE
RELEVANT DOCUMENTS.


 


2.                                       FINANCIAL STATEMENTS.  FINANCIAL
STATEMENTS OF SELLER’S PARENT COMPANY, THE NEW YORK TIMES COMPANY, A NEW YORK
CORPORATION, INTO WHICH SELLER’S FINANCIALS ARE INCLUDED, FOR THE FISCAL YEAR
ENDING DECEMBER 28, 2008 (AUDITED) HERETOFORE FURNISHED BY IT TO

 

1

--------------------------------------------------------------------------------


 


PURCHASER ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, HAVE BEEN PREPARED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED
THROUGHOUT THE PERIODS INDICATED AND FAIRLY PRESENT THE FINANCIAL CONDITION OF
SELLER, SUBJECT TO CUSTOMARY YEAR-END ADJUSTMENTS WITH RESPECT TO THE UNAUDITED
FINANCIAL STATEMENTS.  FROM DECEMBER 28, 2008, TO THE DATE HEREOF THERE HAS BEEN
NO ADVERSE CHANGE IN ANY MATERIAL RESPECT IN THE ASSETS, LIABILITIES, CONDITION
(FINANCIAL OR OTHERWISE) OR BUSINESS OF SELLER FROM THAT SET FORTH OR REFLECTED
IN THE ABOVE-MENTIONED FINANCIAL STATEMENTS OTHER THAN CHANGES IN THE ORDINARY
COURSE OF BUSINESS, NONE OF WHICH IS MATERIALLY ADVERSE, AND OTHER THAN CHANGES
RESULTING FROM GENERAL MARKET CONDITIONS, WHICH HAVE NOT MATERIALLY AND
ADVERSELY AFFECTED SELLER’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THE
RELEVANT DOCUMENTS.


 


3.                                       CONTRACTS.  THE LIST OF CONTRACTS ON
SCHEDULE 3 IS A TRUE, CORRECT AND COMPLETE LIST OF ALL OF THE UTILITY, SERVICE,
MAINTENANCE AND OTHER SIMILAR CONTRACTS AFFECTING THE PROPERTY TO WHICH SELLER
OR, TO SELLER’S KNOWLEDGE, THE CONDOMINIUM BOARDS (OR EITHER OF THEM) IS A PARTY
(“CONTRACTS”).  SELLER HAS PROVIDED PURCHASER WITH A TRUE AND COMPLETE COPY OF
EACH CONTRACT IN A VELOBOUND BINDER INITIALED BY SELLER AND PURCHASER OR THEIR
RESPECTIVE COUNSEL SIMULTANEOUSLY HEREWITH.  EACH CONTRACT IS IN FULL FORCE AND
EFFECT AND IS A LEGAL, VALID, BINDING AND ENFORCEABLE OBLIGATION OF EACH OF THE
PARTIES THERETO.  NONE OF THE CONTRACTS HAS BEEN AMENDED, MODIFIED OR
SUPPLEMENTED AND NO PROVISION OF ANY OF THE CONTRACTS HAS BEEN WAIVED.


 


4.                                       PERMITS.  SELLER HAS ALL MATERIAL
PERMITS, LICENSES, AUTHORIZATIONS, CONSENTS, ORDERS, APPROVALS, EASEMENTS AND
RIGHTS OF WAY (COLLECTIVELY, THE “PERMITS AND APPROVALS”) REQUIRED BY EVERY
FEDERAL, STATE AND LOCAL GOVERNMENT, AUTHORITY, AGENCY OR REGULATORY BODY
(COLLECTIVELY, “GOVERNMENTAL AUTHORITY”) OR PRIVATE PARTY MANDATED OR NECESSARY
IN ORDER TO PERMIT SELLER TO CARRY ON ITS BUSINESS AS PRESENTLY CONDUCTED AND AS
PLANNED TO BE CONDUCTED AT THE PROPERTY AND TO INSURE UNIMPAIRED VEHICULAR AND
PEDESTRIAN INGRESS TO AND EGRESS FROM THE PROPERTY, FROM AND TO A PUBLIC RIGHT
OF WAY, RESPECTIVELY.  ALL OF THE PERMITS AND APPROVALS ARE SET FORTH ON
SCHEDULE 4 AND:  (A) HAVE BEEN PROPERLY ISSUED AND ARE FULLY PAID FOR; (B) ARE
IN FULL FORCE AND EFFECT AND, TO SELLER’S KNOWLEDGE, NO SUSPENSION, CANCELLATION
OR AMENDMENT OF ANY OF THEM IS THREATENED; AND (C) WILL NOT BE REVOKED,
INVALIDATED, VIOLATED OR OTHERWISE ADVERSELY AFFECTED BY THE TRANSACTIONS
CONTEMPLATED BY THE RELEVANT DOCUMENTS.  SELLER HAS PROVIDED PURCHASER WITH A
TRUE AND COMPLETE COPY OF EACH PERMIT IN A VELOBOUND BINDER INITIALED BY SELLER
AND PURCHASER OR THEIR RESPECTIVE COUNSEL SIMULTANEOUSLY HEREWITH.


 


5.                                       CERTIFICATES OF OCCUPANCY.  SCHEDULE 5
CONTAINS A TRUE, CORRECT AND COMPLETE LIST OF ALL OF THE CERTIFICATE(S) OF
OCCUPANCY HELD BY SELLER IN CONNECTION WITH THE OCCUPANCY AND OPERATION OF THE
PROPERTY, COPIES OF WHICH HAVE BEEN DELIVERED TO PURCHASER IN A VELOBOUND BINDER
AND INITIALED BY SELLER AND PURCHASER OR THEIR RESPECTIVE COUNSEL SIMULTANEOUSLY
HEREWITH. THE CURRENT TEMPORARY CERTIFICATE OF OCCUPANCY (“TCO”) HAS BEEN
PROPERLY ISSUED AND ALL FEES PAYABLE IN CONNECTION THEREWITH HAVE BEEN PAID IN
FULL.  EXCEPT FOR THE APPLICATIONS THAT WILL BE FILED TO OBTAIN THE PERMANENT
CERTIFICATE OF OCCUPANCY, NO APPLICATIONS ARE PENDING TO AMEND THE TCO, AND
THERE ARE NO PENDING OR, TO THE BEST OF SELLER’S KNOWLEDGE, THREATENED
PROCEEDINGS TO CANCEL OR REVOKE THE TCO.


 


6.                                       UTILITIES.  ALL WATER, SEWER, GAS,
ELECTRIC, TELEPHONE, CABLE, DRAINAGE FACILITIES, ALL OTHER UTILITIES REQUIRED BY
ANY APPLICABLE LAW OR BY THE USE AND OPERATION OF THE PROPERTY, TOGETHER WITH
ALL EASEMENTS AND RIGHTS OF WAY NECESSARY FOR THE USE AND ENJOYMENT THEREOF, ARE
INSTALLED TO THE PROPERTY LINES OF THE PROPERTY, ARE CONNECTED PURSUANT TO VALID
PERMITS.

 

2

--------------------------------------------------------------------------------



 


7.                                       COMPLIANCE WITH OTHER INSTRUMENTS. 
SELLER IS NOT A PARTY TO OR BOUND BY ANY AGREEMENT OR INSTRUMENT OR SUBJECT TO
ANY CHARTER OR CORPORATE RESTRICTION OR ANY ORDER, RULE, REGULATION, WRIT,
INJUNCTION, PROCEEDING OR DECREE OF ANY COURT OR GOVERNMENTAL AUTHORITY OR ANY
STATUTE (COLLECTIVELY, “SELLER’S LEGAL REQUIREMENTS”) THAT ADVERSELY AFFECTS ITS
BUSINESSES, PROPERTIES, ASSETS OR FINANCIAL CONDITION OR THAT COULD ADVERSELY
AFFECT SELLER’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THE RELEVANT
DOCUMENTS.  NEITHER THE EXECUTION, DELIVERY OR PERFORMANCE OF ANY OF THE
RELEVANT DOCUMENTS BY SELLER, NOR COMPLIANCE WITH THE RESPECTIVE TERMS AND
PROVISIONS THEREOF, CONFLICTS OR WILL CONFLICT WITH OR RESULTS OR WILL RESULT IN
A BREACH OF ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF, OR REQUIRE CONSENT
PURSUANT TO, OR RESULT IN THE ACCELERATION OF, OR REQUIRE ANY PAYMENT OR THE
INCREASE IN ANY PAYMENT UNDER, ANY OF SELLER’S LEGAL REQUIREMENTS OR ANY
INDENTURE, LEASE, GUARANTY, MORTGAGE, DEED OF TRUST, LOAN, CREDIT OR OTHER
AGREEMENT OR INSTRUMENT TO WHICH SELLER IS A PARTY OR BY WHICH ITS PROPERTIES
MAY BE BOUND OR AFFECTED (COLLECTIVELY, “SELLER AGREEMENTS”), OR CONSTITUTES OR
WILL CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH THE GIVING OF NOTICE OR THE
PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT) THEREUNDER, OR RESULTS OR
WILL RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR ENCUMBRANCE
UPON THE PROPERTY PURSUANT TO THE TERMS OF ANY OF SELLER’S LEGAL REQUIREMENTS OR
ANY OF THE SELLER AGREEMENTS.  SELLER IS NOT IN DEFAULT UNDER ANY OF SELLER’S
LEGAL REQUIREMENTS OR ANY OF THE SELLER AGREEMENTS, AND NO EVENT HAS OCCURRED
THAT, WITH THE GIVING OF NOTICE OR PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE A
MATERIAL DEFAULT THEREUNDER.


 


8.                                       ENVIRONMENTAL CONDITION OF THE
PROPERTY.  EXCEPT AS DISCLOSED (I) IN THAT CERTAIN PHASE I ENVIRONMENTAL
ASSESSMENT PERTAINING TO THE PROPERTY PREPARED BY PROPERTY SOLUTIONS
INCORPORATED AND DATED FEBRUARY 18, 2009, OR (II) IN THE ENVIRONMENTAL REPORTS
(HEREINAFTER DEFINED), NEITHER SELLER, ANY OF SELLER’S SUBSIDIARIES NOR, TO
SELLER’S KNOWLEDGE, ANY PRIOR OWNER OF ANY PORTION OF THE PROPERTY, HAS
DEPOSITED, STORED, DISPOSED OF, TRANSPORTED, BURIED, DUMPED, INJECTED, SPILLED,
LEAKED, DISCHARGED, POURED, PUMPED, RELEASED OR USED, OR SUFFERED ANY OF THE
FOREGOING WITH RESPECT TO, ANY HAZARDOUS WASTES, HAZARDOUS SUBSTANCES, HAZARDOUS
MATERIALS, TOXIC SUBSTANCES, HAZARDOUS AIR POLLUTANTS OR TOXIC POLLUTANTS, AS
THOSE TERMS ARE USED IN THE DEFINITION OF ENVIRONMENTAL LAWS (AS DEFINED IN THE
LEASE), AT, UPON, UNDER, WITHIN OR FROM ALL OR ANY PORTION OF THE PROPERTY IN
VIOLATION OF ANY ENVIRONMENTAL LAW, AND THE PROPERTY DOES NOT PRESENTLY CONTAIN
ANY SUCH SUBSTANCE, MATERIAL OR POLLUTANT IN VIOLATION OF ANY ENVIRONMENTAL
LAWS.  NO LIEN EXISTS, NOR IS ANY LIEN THREATENED AGAINST, ALL OR ANY PORTION OF
THE PROPERTY BECAUSE OF THE EXISTENCE OF ANY SUCH SUBSTANCE, MATERIAL OR
POLLUTANT IN VIOLATION OF ANY ENVIRONMENTAL LAWS.  AS USED HEREIN THE WORD
“CONTAIN” SHALL MEAN CONTAIN, DEPOSIT, STORAGE, DISPOSAL, BURIAL, DUMPING,
INJECTING, SPILLING, LEAKING OR OTHER PLACEMENT OR RELEASE IN OR ON ANY OF THE
PROPERTY.  THERE ARE NO ENVIRONMENTAL LAWS WHICH PROHIBIT THE PRESENT OR
INTENDED USE OF THE PROPERTY.  SELLER HAS DELIVERED TO PURCHASER COPIES OF THE
ENVIRONMENTAL REPORTS PREVIOUSLY OBTAINED BY SELLER REGARDING THE PROPERTY AND
LISTED ON SCHEDULE 6 (THE “ENVIRONMENTAL REPORTS”).


 


9.                                       NO ENVIRONMENTAL INDEMNITIES.  SELLER
HAS NOT RECEIVED ANY ENVIRONMENTAL INDEMNITIES FROM PRIOR OWNERS OF THE
PROPERTY.


 


10.                                 LITIGATION; TAXES.  THERE ARE NO ACTIONS,
SUITS OR PROCEEDINGS PENDING OR, TO THE BEST OF SELLER’S KNOWLEDGE, THREATENED
AGAINST OR AFFECTING SELLER AT LAW OR IN EQUITY BEFORE ANY COURT OR
ADMINISTRATIVE OFFICE OR AGENCY THAT, IF ADVERSELY DECIDED, WOULD HAVE A
MATERIAL ADVERSE EFFECT ON THE BUSINESS, OPERATIONS, CONDITION (FINANCIAL OR
OTHERWISE) OR PROSPECTS OF SELLER OR ON THE ABILITY OF SELLER TO PERFORM ITS
OBLIGATIONS UNDER THE RELEVANT DOCUMENTS.  SELLER

 

3

--------------------------------------------------------------------------------



 


IS NOT IN DEFAULT IN THE PAYMENT OF ANY TAXES LEVIED OR ASSESSED AGAINST THE
PROPERTY OR ANY OF ITS OTHER ASSETS THAT ARE DUE AND PAYABLE, AND HAS FILED ALL
TAX RETURNS THAT ARE REQUIRED TO BE FILED.


 


11.                                 COMPLIANCE.  THE PROPERTY, INCLUDING THE USE
AND OPERATION THEREOF, IS AND AT THE TIME OF CLOSING WILL BE, IN COMPLIANCE WITH
ALL APPLICABLE LEGAL REQUIREMENTS (AS DEFINED IN THE LEASE), INCLUDING WITHOUT
LIMITATION THE AMERICANS WITH DISABILITIES ACT, PUBLIC LAW 101-336, AS CODIFIED,
AND WITH ALL REQUIREMENTS OF EVERY GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT
LIMITATION ZONING, SUBDIVISION, BUILDING AND ENVIRONMENTAL REQUIREMENTS.  THE
PROPERTY IS SEPARATELY ASSESSED FOR PURPOSES OF AD VALOREM REAL PROPERTY TAXES. 
ALL PLATTING AND REPLATTING REQUIREMENTS IN RESPECT OF THE LAND HAVE BEEN
SATISFIED TO ACCOMMODATE THE OPERATION OF THE IMPROVEMENTS AND NO SUBDIVISION OR
PARCEL MAP NOT ALREADY OBTAINED IS REQUIRED TO TRANSFER SELLER’S INTEREST IN THE
PROPERTY TO PURCHASER.  EXCEPT FOR THE PILOT REGIME IN EFFECT FOR THE PROPERTY,
THERE IS NO SPECIAL OR PREFERENTIAL ASSESSMENT IN EFFECT WITH RESPECT TO THE
PROPERTY.  THE PROPERTY IS PRESENTLY ZONED GENERAL CENTRAL COMMERCIAL DISTRICT
AND LIGHT MANUFACTURING DISTRICT, ALL WITHIN THE SPECIAL MIDTOWN DISTRICT.  NO
VARIANCES, RELIANCE ON ADJACENT PROPERTY OR SPECIAL EXCEPTION IS REQUIRED FOR
THE OPERATION AND USE OF THE IMPROVEMENTS.


 


12.                                 DECLARATIONS.  EXCEPT AS DISCLOSED IN THAT
CERTAIN TITLE REPORT ISSUED BY CHICAGO TITLE INSURANCE COMPANY IN FAVOR OF
PURCHASER PERTAINING TO THE PROPERTY AND DATED ON OR ABOUT THE DATE HEREOF
(“TITLE REPORT”), THERE ARE NO DECLARATIONS OF COVENANTS, CONDITIONS AND
RESTRICTIONS OR SIMILAR AGREEMENTS (“DECLARATIONS”) THAT RUN WITH THE LAND TO
WHICH SELLER IS A PARTY OR BY WHICH SELLER OR THE PROPERTY OR ANY PORTION
THEREOF MAY BE BOUND; AND SELLER HAS DELIVERED OR CAUSED TO BE DELIVERED TO
PURCHASER TRUE, COMPLETE AND LEGIBLE COPIES OF ALL DECLARATIONS AND RELATED
AGREEMENTS.


 


13.                                 REPRESENTATION REGARDING DECLARATIONS. 
EXCEPT AS MAY BE SPECIFICALLY SET FORTH IN THE TITLE REPORT, THERE HAS BEEN NO
WRITTEN CLAIM OF DEFAULT UNDER ANY OF THE DECLARATIONS BY ANY PARTY THERETO THAT
HAS NOT BEEN CURED; AND, TO SELLER’S KNOWLEDGE, THERE EXISTS NO EVENT THAT
ALONE, OR WITH NOTICE OR THE LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT
UNDER ANY OF THE DECLARATIONS BY ANY PARTY THERETO; EXCEPT, HOWEVER, THAT SELLER
HAS ADVISED PURCHASER THAT SELLER HAS RECEIVED NOTICE FROM ESDC STATING THAT IT
IS NOT IN COMPLIANCE WITH ITS OBLIGATIONS TO PROVIDE ESDC, FOR ESDC’S REVIEW AND
APPROVAL IN ACCORDANCE WITH THE TERMS OF THE SEVERANCE LEASE, WITH DETAILS
RELATING TO THE DESIGN AND PROGRAMMING OF THE FLAT SCREEN TELEVISIONS INSTALLED
BY SELLER IN LIEU OF RETAIL SIGNAGE.  ALL SUMS DUE AND PAYABLE BY SELLER UNDER
THE DECLARATIONS AS OF THE CLOSING HAVE BEEN PAID IN FULL PRIOR TO THE CLOSING.


 


14.                                 DESIGNATION; FLOOD ZONE.  THE PROPERTY IS
NOT LOCATED IN ANY CONSERVATION OR HISTORIC DISTRICT, OR IN AN AREA THAT HAS
BEEN IDENTIFIED BY THE SECRETARY OF HOUSING AND URBAN DEVELOPMENT AS AN AREA
HAVING SPECIAL FLOOD HAZARDS.


 


15.                                 INSURANCE.  SELLER HAS NOT RECEIVED WRITTEN
NOTICE OR DEMAND FROM ANY OF THE INSURERS OF ALL OR ANY PORTION OF THE PROPERTY
(OR INSURERS OF ANY ACTIVITIES CONDUCTED THEREON) TO CORRECT OR CHANGE ANY
PHYSICAL CONDITION ON THE PROPERTY OR ANY PRACTICE OF SELLER.  SELLER OR THE
CONDOMINIUM BOARDS (OR EITHER OF THEM) IS IN COMPLIANCE WITH THE REQUIREMENTS OF
ALL INSURANCE POLICIES AFFECTING ALL OR ANY PORTION OF THE PROPERTY, WHICH
POLICIES ARE SET FORTH ON SCHEDULE 8 (THE “EXISTING INSURANCE POLICIES”).


 


16.                                 EXPANSION OF PROPERTY.  SELLER HAS NOT MADE
WRITTEN APPLICATION TO ANY GOVERNMENTAL AUTHORITY FOR ANY EXPANSION OR FURTHER
DEVELOPMENT OF THE PROPERTY, AND SELLER

 

4

--------------------------------------------------------------------------------



 


HAS RECEIVED NO WRITTEN NOTICE THAT ANY EXPANSION OR FURTHER DEVELOPMENT OF THE
PROPERTY IS SUBJECT TO ANY RESTRICTIONS OR CONDITIONS EXCEPT AS SET FORTH IN THE
DECLARATIONS AND LOCAL ZONING LAW REQUIREMENTS.


 


17.                                 ACCESS.  SELLER HAS RECEIVED NO NOTICE FROM
ANY GOVERNMENTAL AUTHORITY, PRIVATE PARTY OR OTHER ENTITY RESPONSIBLE THEREFOR
OF ANY FACT OR CONDITION THAT WOULD RESULT IN THE TERMINATION OF (A) UNIMPAIRED
VEHICULAR AND PEDESTRIAN ACCESS FROM THE PROPERTY TO PRESENTLY EXISTING PUBLIC
ROADS OR (B) ACCESS FROM THE PROPERTY TO EXISTING SEWER OR OTHER UTILITY
FACILITIES SERVICING, ADJOINING OR SITUATED ON THE PROPERTY.


 


18.                                 NOTICES REGARDING RESTRICTIONS.  SELLER HAS
RECEIVED NO NOTICE FROM ANY GOVERNMENTAL AUTHORITY OR ENTITY RESPONSIBLE
THEREFOR OF (A) ANY PENDING OR CONTEMPLATED CHANGE IN ANY FEDERAL, STATE OR
LOCAL GOVERNMENTAL OR PRIVATE RESTRICTION APPLICABLE TO THE PROPERTY OR (B) ANY
PENDING OR THREATENED JUDICIAL OR ADMINISTRATIVE ACTION OR (C) ANY ACTION
PENDING OR THREATENED BY ADJACENT LAND OWNERS OR OTHER PERSONS, WHICH WOULD
RESULT IN A MATERIAL CHANGE IN THE CONDITION OF THE PROPERTY OR ANY PART THEREOF
OR IN ANY WAY PREVENT OR MATERIALLY LIMIT THE CONSTRUCTION AND/OR OPERATION OF
THE IMPROVEMENTS OR ANY PART THEREOF.


 


19.                                 IMPROVEMENTS.  EXCEPT AS DISCLOSED IN THAT
CERTAIN PROPERTY CONDITION ASSESSMENT PERTAINING TO THE PROPERTY PREPARED BY
PROPERTY SOLUTIONS INC. AND DATED FEBRUARY 4, 2009, THE IMPROVEMENTS AND
EQUIPMENT (AS DEFINED IN THE LEASE) ARE IN GOOD CONDITION AND REPAIR AND THERE
ARE NO KNOWN MATERIAL PHYSICAL OR MECHANICAL DEFECTS IN THE IMPROVEMENTS,
INCLUDING WITHOUT LIMITATION THE ROOF, THE STRUCTURAL COMPONENTS, THE PLUMBING,
HEATING, VENTILATION, AIR CONDITIONING, ELEVATORS, FIRE DETECTION AND ELECTRICAL
SYSTEMS.  ALL SUCH ITEMS ARE IN GOOD OPERATING CONDITION AND REPAIR.  THERE IS
NO ACTUAL OR, TO SELLER’S KNOWLEDGE, THREATENED SETTLEMENT, EARTH MOVEMENT,
TERMITE INFESTATION OR DAMAGE AFFECTING THE PROPERTY.


 


20.                                 CONDEMNATION, ETC.  SELLER HAS NOT RECEIVED
NOTICE OF ANY CONDEMNATION PROCEEDINGS, OTHER THAN NEW YORK STATE URBAN
DEVELOPMENT CORP., PLAINTIFF, VS. 42ND ST.  DEVELOPMENT PROJECT, INC. ET AL.,
DEFENDANTS, INDEX NO. 402727/02, WHICH OCCURRED IN CONNECTION WITH THE INITIAL
DEVELOPMENT AND CONSTRUCTION OF THE BUILDING, EITHER INSTITUTED OR PLANNED TO BE
INSTITUTED, WHICH WOULD AFFECT ADVERSELY EITHER THE USE AND OPERATION OF THE
PROPERTY FOR ITS PRESENT USE OR THE VALUE OF THE PROPERTY, NOR HAS SELLER
RECEIVED NOTICE OF ANY SPECIAL ASSESSMENT PROCEEDINGS AFFECTING THE PROPERTY.


 


21.                                 COMPLIANCE WITH ANTI-TERRORISM, EMBARGO,
SANCTIONS AND ANTI-MONEY LAUNDERING LAWS.  SELLER (I) IS NOT CURRENTLY
IDENTIFIED ON THE OFAC LIST AND (II) IS NOT A PERSON WITH WHOM A CITIZEN OF THE
UNITED STATES IS PROHIBITED TO ENGAGE IN TRANSACTIONS BY ANY TRADE EMBARGO,
ECONOMIC SANCTION, OR OTHER PROHIBITION OF UNITED STATES LAW, REGULATION, OR
EXECUTIVE ORDER OF THE PRESIDENT OF THE UNITED STATES.  SELLER AGREES TO CONFIRM
THIS REPRESENTATION AND WARRANTY IN WRITING ON AN ANNUAL BASIS IF REQUESTED BY
PURCHASER TO DO SO.


 


22.                                 COMMISSIONS AND FEES.  SELLER HAS NOT
INCURRED ANY OBLIGATION OR LIABILITY FOR ANY COMMISSION OR FEE THAT IS OR WILL
BE PAYABLE TO ANY PERSON BY REASON OF THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING WITHOUT LIMITATION THE CONSUMMATION OF THE SALE AND THE LEASE OF
SELLER’S INTEREST IN THE PROPERTY TO SELLER, EXCEPT FOR FEES PAYABLE TO
CUSHMAN & WAKEFIELD, INC. PURSUANT TO A SEPARATE AGREEMENT BETWEEN SELLER AND
CUSHMAN & WAKEFIELD, INC.  FURTHERMORE, THERE ARE NO COMMISSIONS OR FEES THAT IS
OR WILL BE PAYABLE TO ANY PERSON IN CONNECTION WITH THE LEASING OF ANY PORTION
OF THE PROPERTY, INCLUDING IN CONNECTION WITH ANY EXPANSIONS, EXTENSIONS

 

5

--------------------------------------------------------------------------------



 


OF RENEWALS OF ANY EXISTING LEASES.  SELLER SHALL INDEMNIFY AND HOLD PURCHASER
HARMLESS FROM AND AGAINST ANY AND ALL LOSS, DAMAGE, LIABILITY OR EXPENSE,
INCLUDING COSTS AND REASONABLE ATTORNEYS’ FEES, WHICH PURCHASER MAY INCUR OR
SUSTAIN BY REASON OF OR IN CONNECTION WITH ANY MISREPRESENTATION BY SELLER WITH
RESPECT TO THE FOREGOING.


 


23.                                 DOMESTIC STATUS.  SELLER IS NOT A FOREIGN
CORPORATION, FOREIGN PARTNERSHIP, FOREIGN TRUST AND/OR FOREIGN ESTATE (AS THOSE
TERMS ARE DEFINED IN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED AND IN THE
ACCOMPANYING REGULATIONS), AND SELLER’S U.S. EMPLOYER IDENTIFICATION NUMBER IS
13-1102020.


 


24.                                 THIRD-PARTY RIGHTS.  EXCEPT AS DISCLOSED IN
THE TITLE REPORT, NO ENTITY OR PERSON HOLDS ANY RIGHT OF FIRST OFFER, RIGHT OF
FIRST REFUSAL OR ANY OTHER RIGHT OR OPTION TO PURCHASE OR OCCUPY ALL OR ANY
PORTION OF THE PROPERTY.


 


25.                                 ALTERATIONS.  THERE CURRENTLY ARE NO
ON-GOING OR PLANNED ALTERATIONS FOR ANY PORTION OF THE PROPERTY, EXCEPT FOR A
CLIMBING DETERRENT SYSTEM FOR A PORTION OF THE EXTERIOR OF THE BUILDING, WHICH
WORK HAS NOT YET BEEN COMMENCED.


 


26.                                 SUBWAY ENTRANCE.  THE DIAGRAM ATTACHED TO
SCHEDULE 10 SETS FORTH, IN ITS ENTIRETY, THAT PORTION OF THE SUBWAY ENTRANCE
THAT IS CONNECTED TO THE BUILDING FOR WHOSE MAINTENANCE THE CONDOMINIUM IS
RESPONSIBLE.  FURTHERMORE, THE WORK UNDER THAT CERTAIN SITE 8 DECLARATION OF
DESIGN, USE AND OPERATION BY AND BETWEEN NEW YORK STATE URBAN DEVELOPMENT
CORPORATION D/B/A EMPIRE STATE DEVELOPMENT CORPORATION AND 42ND ST. DEVELOPMENT
PROJECT, INC. AND DATED DECEMBER 21, 2001, IS SUBSTANTIALLY COMPLETED.


 


27.                                 RECOGNITION.  SELLER HEREBY AGREES THAT IT
SHALL RECOGNIZE PURCHASER AS A RECOGNIZED MORTGAGEE UNDER THE TERMS OF
ARTICLE 31 OF THE SEVERANCE LEASE, WITH ALL OF THE RIGHTS AND PRIVILEGES
THEREOF.


 


28.                                 BANKRUPTCY.  SELLER HAS NOT COMMENCED A
VOLUNTARY CASE UNDER BANKRUPTCY LAW (HEREINAFTER DEFINED) NOR HAS THERE BEEN
COMMENCED AGAINST SELLER AN INVOLUNTARY CASE UNDER BANKRUPTCY LAW, NOR HAS
SELLER CONSENTED TO THE APPOINTMENT OF A CUSTODIAN (HEREINAFTER DEFINED) OF IT
OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS PROPERTY, NOR HAS A COURT OF COMPETENT
JURISDICTION ENTERED AN ORDER OR DECREE UNDER ANY APPLICABLE BANKRUPTCY LAW THAT
IS FOR RELIEF AGAINST SELLER OR APPOINTS A CUSTODIAN FOR SELLER OR FOR ALL OR
ANY SUBSTANTIAL PART OF SELLER’S PROPERTY.  THE TERM “BANKRUPTCY LAW” MEANS THE
UNITED STATES BANKRUPTCY CODE, 11 U.S.C.A. §§ 101 ET SEQ. OR ANY FEDERAL OR
STATE INSOLVENCY LAWS OR LAWS FOR COMPOSITION OF INDEBTEDNESS OR FOR THE
REORGANIZATION OF DEBTORS.  THE TERM “CUSTODIAN” MEANS ANY RECEIVER, TRUSTEE,
ASSIGNEE, LIQUIDATOR OR SIMILAR OFFICIAL UNDER AND BANKRUPTCY LAW.


 


29.                                 THIRD-PARTY CONSENTS.  EXCEPT FOR THE
APPROVALS AND CONSENTS LISTED ON SCHEDULE 11 (THE “THIRD PARTY CONSENTS”), NO
AUTHORIZATIONS, CONSENTS OR APPROVALS OF OR FILINGS WITH ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER PERSON IS REQUIRED WITH RESPECT TO SELLER FOR THE
EXECUTION AND DELIVERY OF THIS CERTIFICATE AND THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THE RELEVANT DOCUMENTS.  SELLER HAS OBTAINED, OR WILL HAVE
OBTAINED PRIOR TO THE CLOSING, ALL THIRD-PARTY CONSENTS.


 


30.                                 SEVERANCE LEASE AND CONDOMINIUM
DECLARATION.  SELLER HAS DELIVERED TO PURCHASER TRUE, CORRECT AND COMPLETE
COPIES OF EACH OF THE SEVERANCE LEASE AND THE

 

6

--------------------------------------------------------------------------------



 


CONDOMINIUM DECLARATION, INCLUDING, IN EACH CASE, ALL AMENDMENTS AND/OR
MODIFICATIONS THERETO, IN A VELOBOUND BINDER INITIALED BY SELLER AND PURCHASER
OR THEIR RESPECTIVE COUNSEL SIMULTANEOUSLY HEREWITH.  EACH OF THE SEVERANCE
LEASE AND THE CONDOMINIUM DECLARATION, AS SAME HAVE BEEN AMENDED OR MODIFIED TO
DATE, IS IN FULL FORCE AND EFFECT AND SELLER HAS NOT RECEIVED NOTICE FROM ANY
PARTY THAT SELLER IS IN DEFAULT UNDER ANY OTHER PARTY TO THE SEVERANCE LEASE OR
THE CONDOMINIUM DECLARATION, AS THE CASE MAY BE.


 


31.                                 WARRANTIES.  THE LIST OF WARRANTIES ON
SCHEDULE 12 IS A TRUE, CORRECT AND COMPLETE LIST OF ALL MATERIAL WARRANTIES
(“WARRANTIES”) AFFECTING THE PROPERTY TO WHICH SELLER OR, TO SELLER’S KNOWLEDGE,
THE CONDOMINIUM BOARDS (OR EITHER OF THEM) IS A PARTY.  SELLER HAS PROVIDED
PURCHASER WITH A TRUE AND COMPLETE COPY OF EACH WARRANTY IN A VELOBOUND BINDER
INITIALED BY SELLER AND PURCHASER OR THEIR RESPECTIVE COUNSEL SIMULTANEOUSLY
HEREWITH.  EACH WARRANTY IS IN FULL FORCE AND EFFECT AND IS A LEGAL, VALID,
BINDING AND ENFORCEABLE OBLIGATION OF EACH OF THE PARTIES THERETO.  NONE OF THE
WARRANTIES HAS BEEN AMENDED, MODIFIED OR SUPPLEMENTED AND NO PROVISION OF ANY OF
THE WARRANTIES HAS BEEN WAIVED.


 


32.                                 PROPERTY MANAGEMENT AGREEMENTS.  THE LIST OF
PROPERTY MANAGEMENT AGREEMENTS ON SCHEDULE 13 IS A TRUE, CORRECT AND COMPLETE
LIST OF ALL PROPERTY MANAGEMENT AGREEMENTS (“PROPERTY MANAGEMENT AGREEMENTS”)
AFFECTING THE PROPERTY TO WHICH SELLER OR, TO SELLER’S KNOWLEDGE, THE
CONDOMINIUM BOARDS (OR EITHER OF THEM) IS A PARTY.  SELLER HAS PROVIDED
PURCHASER WITH A TRUE AND COMPLETE COPY OF EACH PROPERTY MANAGEMENT AGREEMENT,
AS AMENDED, IF APPLICABLE, IN A VELOBOUND BINDER INITIALED BY SELLER AND
PURCHASER OR THEIR RESPECTIVE COUNSEL SIMULTANEOUSLY HEREWITH.  EACH PROPERTY
MANAGEMENT AGREEMENT IS IN FULL FORCE AND EFFECT AND IS A LEGAL, VALID, BINDING
AND ENFORCEABLE OBLIGATION OF EACH OF THE PARTIES THERETO.  NO PROVISION OF ANY
OF THE PROPERTY MANAGEMENT AGREEMENTS HAS BEEN WAIVED.


 


33.                                 INTENTIONALLY OMITTED.


 


34.                                 EXCESS SITE ACQUISITION COSTS.  SELLER’S
PROPORTIONATE SHARE OF THE CREDIT BALANCE OF THE EXCESS SITE ACQUISITION COSTS
(AS DEFINED IN THAT CERTAIN SITE 8 LAND ACQUISITION AND DEVELOPMENT AGREEMENT BY
AND AMONG NEW YORK STATE URBAN DEVELOPMENT CORPORATION D/B/A EMPIRE STATE
DEVELOPMENT CORPORATION, 42ND ST. DEVELOPMENT PROJECT, INC. AND THE NEW YORK
TIMES BUILDING LLC DATED DECEMBER 21, 2001) WITH RESPECT TO THE PROPERTY,
CALCULATED ON AN ACCRUAL BASIS, IS, AS OF MARCH 1, 2009, $12,390,676.00, ALL OF
WHICH SELLER HEREBY COVENANTS IS ASSIGNABLE TO PURCHASER.


 


B.                                     TERMS.


 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the PSA.

 


C.                                     SELLER’S REPRESENTATIONS TRUE AS OF
CLOSING; PERFORMANCE BY SELLER.


 

The representations and warranties made by Seller in Section A hereof shall be
deemed to have been made again at and as of the Closing and, as of the Closing,
shall be true and correct in all respects.

 


D.                                    INDEMNITY.

 

7

--------------------------------------------------------------------------------


 

Seller shall pay, protect, defend, indemnify and hold harmless Purchaser, its
successors and assigns, from and against any and all liabilities, losses,
damages, costs, expenses (including, without limitation, reasonable attorneys’
fees and expenses), causes of action, suits, claims, demands or judgments of any
nature whatsoever howsoever caused should any representation or warranty set
forth herein prove to have been untrue or inaccurate or arising from any breach
by Seller of any representation or warranty set forth herein.

 


E.                                      SUCCESSORS AND ASSIGNS; SURVIVAL OF
REPRESENTATIONS.


 

This Seller’s/Lessee’s Certificate shall be for the benefit of Purchaser, its
successors and assigns, and shall be binding upon Seller and each of its
successors and assigns.  The representations, warranties, covenants and
indemnifications made by Seller in this Seller’s/Lessee’s Certificate shall
survive until repayment in full of the Monetary Obligations (as defined in the
Lease) under the Lease.

 

F.                                      Seller’s Knowledge.

 

Purchaser expressly understands and agrees that the phrase “to Seller’s
knowledge” means a matter that David Thurm and/or Kenneth A. Richieri, each as
officers of Seller, actually is aware of or received written notice of, provided
that Seller represents that David Thurm is a Manager and Kenneth A. Richieri is
a Manager, each of which are the officers of Seller most familiar with the
Property and the condition and operation thereof.

 


G.                                     EFFECT OF KNOWLEDGE LIMITATION.


 

The fact that the representations of Seller set forth in this Certificate may be
limited to the best of Seller’s knowledge shall not be deemed to modify or alter
any provision of any Relevant Document requiring Seller to indemnify Purchaser.

 


H.                                    FURTHER ASSURANCES.


 

Seller, within ten (10) days after written request, shall re-make, re-execute,
re-deliver, and/or file or cause the same to be done, such corrected or
replacement documents executed in connection with the transaction contemplated
hereby (“Section 36(p) Documents”) as Purchaser may deem reasonably necessary in
order to give effect to the rights expressly conferred on Purchaser pursuant to
the Lease and other Relevant Documents, such that the documents for this
transaction shall be an accurate reflection of the parties’ agreement thereunder
provided.  However, under no circumstances shall Seller’s obligations and/or
liabilities be increased by reason of the Section 36(p) Documents nor shall
Seller’s rights and/or benefits be decreased by reason of the
Section 36(p) Documents.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

IN WITNESS WHEREOF, the Seller/Lessee duly executed this Seller’s/Lessee’s
Certificate on the date and year first above written.

 

 

NYT REAL ESTATE COMPANY LLC,

 

a New York limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

Kenneth A. Richieri

 

 

 

 

Title:

Manager

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded February 8, 2007 as CRFN 2007000075106,
Second Amendment to Declaration dated October 11, 2007 and recorded January 8,
2008 as CRFN 2008000008734, Third Amendment to Declaration dated March 6, 2009
and to be recorded with the Register, and Fourth Amendment to Declaration, dated
as of March 6, 2009, and to be recorded with the Register, subject to receipt of
the City Surveyor’s stamp on the amended floor plans (which Declaration, and any
further amendments thereto, are hereinafter collectively called the
“Declaration”), establishing a plan for leasehold condominium ownership of said
Building and the land upon which the same is erected (hereinafter sometimes
collectively called the “Property”) and also designated and described as Tax
Lots No. (SEE SCHEDULE ANNEXED), Block 1012 Section 4, Borough of MANHATTAN on
the Tax Map of the Real Property Assessment Department of the City of New York
and on the floor plans of said Building certified by Daniel Kaplan, approved by
the Real Property Assessment Bureau on August 13, 2006 and filed as Condominium
Plan No. 1595 on August 15, 2006 in the aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of west 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

10

--------------------------------------------------------------------------------


 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

12

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

EXHIBIT T

 

GUARANTOR CERTIFICATE

 

This Guarantor’s Certificate of THE NEW YORK TIMES COMPANY, a New York
corporation (“NYTC”), and THE NEW YORK TIMES SALES COMPANY, a Massachusetts
business trust (“NYT Sales”; collectively with NYTC, “Guarantor”), is being
delivered on this        day of March, 2009, to 620 EIGHTH NYT (NY) LIMITED
PARTNERSHIP, a Delaware limited partnership (“Landlord”), in connection with a
certain Guaranty and Suretyship Agreement (the “Guaranty”) of even date herewith
given by Guarantor to Landlord in connection with the sale by NYC Real Estate
Company LLC, a New York limited liability company (“Seller”), to Landlord and
the leasing to Seller of Seller’s interest in that certain leasehold condominium
situate in New York, New York, as more particularly described on Schedule 1
attached hereto and made a part hereof (the “Property”).

 


1.             GUARANTOR’S REPRESENTATIONS.  NYTC, FOR ITSELF AND ON BEHALF OF
NYT SALES, HEREBY REPRESENTS AND WARRANTS TO LANDLORD, ITS SUCCESSORS AND
ASSIGNS, WITH THE UNDERSTANDING THAT EACH SUCH REPRESENTATION AND WARRANTY IS
MATERIAL AND IS BEING RELIED UPON BY LANDLORD, AS FOLLOWS:


 


(A)           ORGANIZATION AND QUALIFICATION.  NYTC IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
NEW YORK AND IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING UNDER THE
LAWS OF EACH JURISDICTION WHERE THE NATURE OF THE BUSINESS CONDUCTED BY IT OR
THE PROPERTIES OWNED OR LEASED BY IT REQUIRES SUCH QUALIFICATION.


 


(B)           AUTHORITY AND AUTHORIZATION.  GUARANTOR HAS FULL POWER, AUTHORITY
AND LEGAL RIGHT TO EXECUTE AND DELIVER THE GUARANTY AND TO PERFORM ITS
OBLIGATIONS THEREUNDER, AND ALL SUCH ACTION HAS BEEN DULY AND VALIDLY AUTHORIZED
BY ALL NECESSARY CORPORATE PROCEEDINGS ON ITS PART.


 


(C)           EXECUTION AND BINDING EFFECT.  THE GUARANTY HAS BEEN DULY AND
VALIDLY EXECUTED AND DELIVERED BY GUARANTOR AND CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF GUARANTOR, ENFORCEABLE AGAINST GUARANTOR IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS THE ENFORCEABILITY THEREOF MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAWS OF GENERAL APPLICATION AFFECTING
THE ENFORCEMENT OF CREDITORS’ RIGHTS.


 


(D)           ABSENCE OF CONFLICTS.  NEITHER THE EXECUTION AND DELIVERY OF THE
GUARANTY NOR PERFORMANCE OF OR COMPLIANCE WITH THE TERMS AND CONDITIONS THEREOF
WILL (I) VIOLATE ANY LAW, RULE OR REGULATION, (II) CONFLICT WITH OR RESULT IN A
BREACH OF OR A DEFAULT UNDER THE ARTICLES OF INCORPORATION OR BYLAWS OF
GUARANTOR OR ANY AGREEMENT OR INSTRUMENT TO WHICH GUARANTOR IS A PARTY OR BY
WHICH IT OR ANY OF ITS PROPERTIES (NOW OWNED OR HEREAFTER ACQUIRED) MAY BE
SUBJECT OR BOUND OR (III) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN,
CHARGE, SECURITY INTEREST OR ENCUMBRANCE UPON ANY PROPERTY (NOW OWNED OR
HEREAFTER ACQUIRED) OF GUARANTOR, EXCEPT PURSUANT TO THE RELEVANT DOCUMENTS
(HEREINAFTER DEFINED).


 


(E)           AUTHORIZATIONS AND FILINGS.  NO AUTHORIZATION, CONSENT, APPROVAL,
LICENSE, EXEMPTION OR OTHER ACTION BY, AND NO REGISTRATION, QUALIFICATION,
DESIGNATION, DECLARATION OR FILING WITH, ANY OFFICIAL BODY OR GOVERNMENTAL
AUTHORITY (HEREINAFTER DEFINED) IS OR WILL BE NECESSARY OR ADVISABLE IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THE GUARANTY OR PERFORMANCE OF OR
COMPLIANCE WITH THE TERMS AND CONDITIONS THEREOF.

 

1

--------------------------------------------------------------------------------


 


FURTHERMORE, EITHER GUARANTOR OR SELLER HAS OBTAINED OR MADE, OR WILL OBTAIN OR
MAKE PRIOR TO OR CONCURRENTLY WITH THE CLOSING, ALL AUTHORIZATIONS, CONSENTS OR
APPROVALS OF AND FILINGS WITH ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON
REQUIRED WITH RESPECT TO GUARANTOR AND/OR SELLER FOR THE EXECUTION AND DELIVERY
OF THE RELEVANT DOCUMENTS AND THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER.


 


(F)            FINANCIAL STATEMENTS.  THE FINANCIAL STATEMENTS OF GUARANTOR AND
SELLER FOR THE FISCAL YEAR ENDING DECEMBER 28, 2008 (AUDITED) HERETOFORE
FURNISHED BY IT TO LANDLORD ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, HAVE
BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
CONSISTENTLY APPLIED THROUGHOUT THE PERIODS INDICATED AND FAIRLY PRESENT THE
FINANCIAL CONDITION OF GUARANTOR AND SELLER, SUBJECT TO CUSTOMARY YEAR-END
ADJUSTMENTS WITH RESPECT TO THE UNAUDITED FINANCIAL STATEMENTS.  FROM
DECEMBER 28, 2008, TO THE DATE HEREOF THERE HAS BEEN NO ADVERSE CHANGE IN ANY
MATERIAL RESPECT IN THE ASSETS, LIABILITIES, CONDITION (FINANCIAL OR OTHERWISE)
OR BUSINESS OF GUARANTOR OR SELLER FROM THAT SET FORTH OR REFLECTED IN THE
ABOVE-MENTIONED FINANCIAL STATEMENTS OTHER THAN CHANGES IN THE ORDINARY COURSE
OF BUSINESS, NONE OF WHICH IS MATERIALLY ADVERSE, AND OTHER THAN CHANGES
RESULTING FROM GENERAL MARKET CONDITIONS, WHICH HAVE NOT MATERIALLY AND
ADVERSELY AFFECTED GUARANTOR’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THE
GUARANTY.


 


(G)           CONTRACTS.  THE LIST OF CONTRACTS ON SCHEDULE 3 IS A TRUE, CORRECT
AND COMPLETE LIST OF ALL OF THE UTILITY, SERVICE, MAINTENANCE AND OTHER SIMILAR
CONTRACTS AFFECTING THE PROPERTY TO WHICH GUARANTOR, SELLER OR, TO GUARANTOR’S
KNOWLEDGE, THE CONDOMINIUM BOARDS (OR EITHER OF THEM) IS A PARTY (“CONTRACTS”). 
GUARANTOR OR SELLER HAS PROVIDED LANDLORD WITH A TRUE AND COMPLETE COPY OF EACH
CONTRACT IN A VELOBOUND BINDER INITIALED BY SELLER AND LANDLORD OR THEIR
RESPECTIVE COUNSEL SIMULTANEOUSLY HEREWITH.  EACH CONTRACT IS IN FULL FORCE AND
EFFECT AND IS A LEGAL, VALID, BINDING AND ENFORCEABLE OBLIGATION OF EACH OF THE
PARTIES THERETO.  NONE OF THE CONTRACTS HAS BEEN AMENDED, MODIFIED OR
SUPPLEMENTED AND NO PROVISION OF ANY OF THE CONTRACTS HAS BEEN WAIVED.


 


(H)           PERMITS.  GUARANTOR OR SELLER HAS ALL MATERIAL PERMITS, LICENSES,
AUTHORIZATIONS, CONSENTS, ORDERS, APPROVALS, EASEMENTS AND RIGHTS OF WAY
(COLLECTIVELY, THE “PERMITS AND APPROVALS”) REQUIRED BY EVERY FEDERAL, STATE AND
LOCAL GOVERNMENT, AUTHORITY, AGENCY OR REGULATORY BODY (COLLECTIVELY,
“GOVERNMENTAL AUTHORITY”) OR PRIVATE PARTY MANDATED OR NECESSARY IN ORDER TO
PERMIT GUARANTOR, SELLER OR THE CONDOMINIUM BOARDS (OR EITHER OF THEM) TO CARRY
ON ITS BUSINESS AS PRESENTLY CONDUCTED AND AS PLANNED TO BE CONDUCTED AT THE
PROPERTY AND TO INSURE UNIMPAIRED VEHICULAR AND PEDESTRIAN INGRESS TO AND EGRESS
FROM THE PROPERTY, FROM AND TO A PUBLIC RIGHT OF WAY, RESPECTIVELY.  ALL OF THE
PERMITS AND APPROVALS ARE SET FORTH ON SCHEDULE 4 AND:  (A) HAVE BEEN PROPERLY
ISSUED AND ARE FULLY PAID FOR; (B) ARE IN FULL FORCE AND EFFECT AND, TO
GUARANTOR’S KNOWLEDGE, NO SUSPENSION, CANCELLATION OR AMENDMENT OF ANY OF THEM
IS THREATENED; AND (C) WILL NOT BE REVOKED, INVALIDATED, VIOLATED OR OTHERWISE
ADVERSELY AFFECTED BY THE TRANSACTIONS CONTEMPLATED BY THE RELEVANT DOCUMENTS. 
GUARANTOR OR SELLER HAS PROVIDED LANDLORD WITH A TRUE AND COMPLETE COPY OF EACH
PERMIT IN A VELOBOUND BINDER INITIALED BY SELLER AND LANDLORD OR THEIR
RESPECTIVE COUNSEL SIMULTANEOUSLY HEREWITH.


 


(I)            CERTIFICATES OF OCCUPANCY.  SCHEDULE 5 CONTAINS A TRUE, CORRECT
AND COMPLETE LIST OF ALL OF THE CERTIFICATE(S) OF OCCUPANCY HELD BY GUARANTOR OR
SELLER IN CONNECTION WITH THE OCCUPANCY AND OPERATION OF THE PROPERTY, COPIES OF
WHICH HAVE BEEN DELIVERED TO LANDLORD IN A VELOBOUND BINDER AND INITIALED BY
SELLER AND LANDLORD OR THEIR RESPECTIVE COUNSEL SIMULTANEOUSLY HEREWITH.  THE
CURRENT TEMPORARY CERTIFICATE OF OCCUPANCY (“TCO”) HAS BEEN PROPERLY ISSUED AND
ALL FEES PAYABLE IN CONNECTION THEREWITH HAVE BEEN PAID IN FULL.  EXCEPT FOR THE
APPLICATIONS THAT WILL BE FILED TO OBTAIN THE PERMANENT CERTIFICATE OF
OCCUPANCY, NO

 

2

--------------------------------------------------------------------------------



 


APPLICATIONS ARE PENDING TO AMEND THE TCO, AND THERE ARE NO PENDING OR, TO THE
BEST OF GUARANTOR’S KNOWLEDGE, THREATENED PROCEEDINGS TO CANCEL OR REVOKE THE
TCO.


 


(J)            UTILITIES.  ALL WATER, SEWER, GAS, ELECTRIC, TELEPHONE, CABLE,
DRAINAGE FACILITIES, ALL OTHER UTILITIES REQUIRED BY ANY APPLICABLE LAW OR BY
THE USE AND OPERATION OF THE PROPERTY, TOGETHER WITH ALL EASEMENTS AND RIGHTS OF
WAY NECESSARY FOR THE USE AND ENJOYMENT THEREOF, ARE INSTALLED TO THE PROPERTY
LINES OF THE PROPERTY, ARE CONNECTED PURSUANT TO VALID PERMITS.


 


(K)           COMPLIANCE WITH OTHER INSTRUMENTS.  NEITHER GUARANTOR NOR SELLER
IS A PARTY TO OR BOUND BY ANY AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY CHARTER
OR CORPORATE RESTRICTION OR ANY ORDER, RULE, REGULATION, WRIT, INJUNCTION,
PROCEEDING OR DECREE OF ANY COURT OR GOVERNMENTAL AUTHORITY OR ANY STATUTE
(COLLECTIVELY, “SELLER’S LEGAL REQUIREMENTS”) THAT ADVERSELY AFFECTS ITS
BUSINESSES, PROPERTIES, ASSETS OR FINANCIAL CONDITION OR THAT COULD ADVERSELY
AFFECT GUARANTOR’S OR SELLER’S ABILITY TO PERFORM ITS RESPECTIVE OBLIGATIONS
UNDER THE RELEVANT DOCUMENTS.  NEITHER THE EXECUTION, DELIVERY OR PERFORMANCE OF
ANY OF THE RELEVANT DOCUMENTS BY GUARANTOR OR SELLER, AS THE CASE MAY BE, NOR
COMPLIANCE WITH THE RESPECTIVE TERMS AND PROVISIONS THEREOF, CONFLICTS OR WILL
CONFLICT WITH OR RESULTS OR WILL RESULT IN A BREACH OF ANY OF THE TERMS,
CONDITIONS OR PROVISIONS OF, OR REQUIRE CONSENT PURSUANT TO, OR RESULT IN THE
ACCELERATION OF, OR REQUIRE ANY PAYMENT OR THE INCREASE IN ANY PAYMENT UNDER,
ANY OF SELLER’S LEGAL REQUIREMENTS OR ANY INDENTURE, LEASE, GUARANTY, MORTGAGE,
DEED OF TRUST, LOAN, CREDIT OR OTHER AGREEMENT OR INSTRUMENT TO WHICH GUARANTOR
OR SELLER IS A PARTY OR BY WHICH ITS PROPERTIES MAY BE BOUND OR AFFECTED
(COLLECTIVELY, “SELLER AGREEMENTS”), OR CONSTITUTES OR WILL CONSTITUTE A DEFAULT
(OR AN EVENT WHICH, WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME, OR BOTH,
WOULD CONSTITUTE A DEFAULT) THEREUNDER, OR RESULTS OR WILL RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON THE PROPERTY
PURSUANT TO THE TERMS OF ANY OF SELLER’S LEGAL REQUIREMENTS OR ANY OF THE SELLER
AGREEMENTS.  NEITHER GUARANTOR NOR SELLER IS IN DEFAULT UNDER ANY OF SELLER’S
LEGAL REQUIREMENTS OR ANY OF THE SELLER AGREEMENTS, AND NO EVENT HAS OCCURRED
THAT, WITH THE GIVING OF NOTICE OR PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE A
MATERIAL DEFAULT THEREUNDER.


 


(L)            ENVIRONMENTAL CONDITION OF THE PROPERTY.  EXCEPT AS DISCLOSED
(I) IN THAT CERTAIN PHASE I ENVIRONMENTAL ASSESSMENT PERTAINING TO THE PROPERTY
PREPARED BY PROPERTY SOLUTIONS INCORPORATED AND DATED FEBRUARY 18, 2009, OR
(II) IN THE ENVIRONMENTAL REPORTS (HEREINAFTER DEFINED), NEITHER GUARANTOR,
SELLER, ANY OF SELLER’S SUBSIDIARIES NOR, TO GUARANTOR’S KNOWLEDGE, ANY PRIOR
OWNER OF ANY PORTION OF THE PROPERTY, HAS DEPOSITED, STORED, DISPOSED OF,
TRANSPORTED, BURIED, DUMPED, INJECTED, SPILLED, LEAKED, DISCHARGED, POURED,
PUMPED, RELEASED OR USED, OR SUFFERED ANY OF THE FOREGOING WITH RESPECT TO, ANY
HAZARDOUS WASTES, HAZARDOUS SUBSTANCES, HAZARDOUS MATERIALS, TOXIC SUBSTANCES,
HAZARDOUS AIR POLLUTANTS OR TOXIC POLLUTANTS, AS THOSE TERMS ARE USED IN THE
DEFINITION OF ENVIRONMENTAL LAWS (AS DEFINED IN THE LEASE), AT, UPON, UNDER,
WITHIN OR FROM ALL OR ANY PORTION OF THE PROPERTY IN VIOLATION OF ANY
ENVIRONMENTAL LAW, AND THE PROPERTY DOES NOT PRESENTLY CONTAIN ANY SUCH
SUBSTANCE, MATERIAL OR POLLUTANT IN VIOLATION OF ANY ENVIRONMENTAL LAWS.  NO
LIEN EXISTS, NOR IS ANY LIEN THREATENED AGAINST, ALL OR ANY PORTION OF THE
PROPERTY BECAUSE OF THE EXISTENCE OF ANY SUCH SUBSTANCE, MATERIAL OR POLLUTANT
IN VIOLATION OF ANY ENVIRONMENTAL LAWS.  AS USED HEREIN THE WORD “CONTAIN” SHALL
MEAN CONTAIN, DEPOSIT, STORAGE, DISPOSAL, BURIAL, DUMPING, INJECTING, SPILLING,
LEAKING OR OTHER PLACEMENT OR RELEASE IN OR ON ANY OF THE PROPERTY.  THERE ARE
NO ENVIRONMENTAL LAWS WHICH PROHIBIT THE PRESENT OR INTENDED USE OF THE
PROPERTY.  GUARANTOR OR SELLER HAS DELIVERED TO LANDLORD COPIES OF THE
ENVIRONMENTAL REPORTS PREVIOUSLY OBTAINED BY SELLER REGARDING THE PROPERTY AND
LISTED ON SCHEDULE 6 (THE “ENVIRONMENTAL REPORTS”).

 

3

--------------------------------------------------------------------------------



 


(M)          NO ENVIRONMENTAL INDEMNITIES.  NEITHER GUARANTOR NOR SELLER HAS
RECEIVED ANY ENVIRONMENTAL INDEMNITIES FROM PRIOR OWNERS OF THE PROPERTY.


 


(N)           LITIGATION; TAXES.  THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS
PENDING OR, TO THE BEST OF GUARANTOR’S KNOWLEDGE, THREATENED AGAINST OR
AFFECTING GUARANTOR OR SELLER AT LAW OR IN EQUITY BY OR BEFORE ANY COURT OR
ADMINISTRATIVE OFFICE OR AGENCY THAT, IF ADVERSELY DECIDED, WOULD HAVE A
MATERIAL ADVERSE EFFECT ON THE BUSINESS, OPERATIONS, CONDITION (FINANCIAL OR
OTHERWISE) OR PROSPECTS OF GUARANTOR OR SELLER OR ON THE ABILITY OF GUARANTOR OR
SELLER TO PERFORM ITS OBLIGATIONS UNDER THE RELEVANT DOCUMENTS (INCLUDING, WITH
RESPECT TO GUARANTOR, THE GUARANTY).  NEITHER GUARANTOR NOR SELLER IS IN DEFAULT
IN THE PAYMENT OF ANY TAXES LEVIED OR ASSESSED AGAINST THE PROPERTY OR ANY OF
ITS OTHER ASSETS THAT ARE DUE AND PAYABLE, AND HAS FILED ALL TAX RETURNS THAT
ARE REQUIRED TO BE FILED.


 


(O)           COMPLIANCE WITH ANTI-TERRORISM, EMBARGO, SANCTIONS AND ANTI-MONEY
LAUNDERING LAWS.  NEITHER GUARANTOR NOR SELLER (I) IS CURRENTLY IDENTIFIED ON
THE OFAC LIST AND (II) IS A PERSON WITH WHOM A CITIZEN OF THE UNITED STATES IS
PROHIBITED TO ENGAGE IN TRANSACTIONS BY ANY TRADE EMBARGO, ECONOMIC SANCTION, OR
OTHER PROHIBITION OF UNITED STATES LAW, REGULATION, OR EXECUTIVE ORDER OF THE
PRESIDENT OF THE UNITED STATES.  GUARANTOR AGREES TO CONFIRM THIS REPRESENTATION
AND WARRANTY IN WRITING ON AN ANNUAL BASIS IF REQUESTED BY LANDLORD TO DO SO.


 


(P)           COMPLIANCE WITH ADA.  THE PROPERTY, INCLUDING THE USE AND
OPERATION THEREOF, IS AND AT THE TIME OF CLOSING WILL BE, IN COMPLIANCE WITH ALL
APPLICABLE LEGAL REQUIREMENTS, INCLUDING WITHOUT LIMITATION THE AMERICANS WITH
DISABILITIES ACT (“ADA”), PUBLIC LAW 101-336, AS CODIFIED, AND WITH ALL
REQUIREMENTS OF EVERY GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT LIMITATION
ZONING, SUBDIVISION, BUILDING AND ENVIRONMENTAL REQUIREMENTS.  THE PROPERTY IS
SEPARATELY ASSESSED FOR PURPOSES OF AD VALOREM REAL PROPERTY TAXES.  ALL
PLATTING AND REPLATTING REQUIREMENTS IN RESPECT OF THE LAND HAVE BEEN SATISFIED
TO ACCOMMODATE THE OPERATION OF THE IMPROVEMENTS AND NO SUBDIVISION OR PARCEL
MAP NOT ALREADY OBTAINED IS REQUIRED TO TRANSFER THE PROPERTY TO LANDLORD. 
EXCEPT FOR THE PILOT REGIME IN EFFECT FOR THE PROPERTY, THERE IS NO SPECIAL OR
PREFERENTIAL ASSESSMENT IN EFFECT WITH RESPECT TO THE PROPERTY.  THE PROPERTY IS
PRESENTLY ZONED GENERAL CENTRAL COMMERCIAL DISTRICT AND LIGHT MANUFACTURING
DISTRICT, ALL WITHIN THE SPECIAL MIDTOWN DISTRICT.  NO VARIANCES, RELIANCE ON
ADJACENT PROPERTY OR SPECIAL EXCEPTION IS REQUIRED FOR THE OPERATION AND USE OF
THE IMPROVEMENTS.


 


(Q)           DECLARATIONS.  EXCEPT AS DISCLOSED IN THAT CERTAIN TITLE REPORT
ISSUED BY CHICAGO TITLE INSURANCE COMPANY IN FAVOR OF LANDLORD PERTAINING TO THE
PROPERTY AND DATED ON OR ABOUT THE DATE HEREOF (“TITLE REPORT”), THERE ARE NO
DECLARATIONS OF COVENANTS, CONDITIONS AND RESTRICTIONS OR SIMILAR AGREEMENTS
(“DECLARATIONS”) THAT RUN WITH THE LAND TO WHICH GUARANTOR OR SELLER IS A PARTY
OR BY WHICH GUARANTOR OR SELLER OR THE PROPERTY OR ANY PORTION THEREOF MAY BE
BOUND; AND GUARANTOR OR SELLER HAS DELIVERED OR CAUSED TO BE DELIVERED TO
LANDLORD TRUE, COMPLETE AND LEGIBLE COPIES OF THE DECLARATIONS AND RELATED
AGREEMENTS.


 


(R)            REPRESENTATION REGARDING DECLARATIONS.  EXCEPT AS MAY BE
SPECIFICALLY SET FORTH IN THE TITLE REPORT, THERE HAS BEEN NO WRITTEN CLAIM OF
DEFAULT UNDER ANY OF THE DECLARATIONS BY ANY PARTY THERETO THAT HAS NOT BEEN
CURED; AND, TO GUARANTOR’S KNOWLEDGE, THERE EXISTS NO EVENT THAT ALONE, OR WITH
NOTICE OR THE LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT UNDER ANY OF
THE DECLARATIONS BY ANY PARTY THERETO; EXCEPT, HOWEVER, THAT SELLER HAS ADVISED
LANDLORD THAT SELLER HAS RECEIVED NOTICE FROM ESDC STATING THAT IT IS NOT IN
COMPLIANCE WITH ITS OBLIGATIONS TO PROVIDE ESDC, FOR ESDC’S REVIEW AND APPROVAL
IN ACCORDANCE WITH THE TERMS OF THE SEVERANCE LEASE, WITH DETAILS RELATING TO
THE DESIGN AND PROGRAMMING OF THE FLAT

 

4

--------------------------------------------------------------------------------



 


SCREEN TELEVISIONS INSTALLED BY SELLER IN LIEU OF RETAIL SIGNAGE.  ALL SUMS DUE
AND PAYABLE BY GUARANTOR OR SELLER UNDER THE DECLARATIONS AS OF THE CLOSING HAVE
BEEN PAID IN FULL PRIOR TO THE CLOSING.


 


(S)           DESIGNATION; FLOOD ZONE.  THE PROPERTY IS NOT LOCATED IN ANY
CONSERVATION OR HISTORIC DISTRICT, OR IN AN AREA THAT HAS BEEN IDENTIFIED BY THE
SECRETARY OF HOUSING AND URBAN DEVELOPMENT AS AN AREA HAVING SPECIAL FLOOD
HAZARDS.


 


(T)            INSURANCE.  NEITHER GUARANTOR NOR SELLER HAS RECEIVED WRITTEN
NOTICE OR DEMAND FROM ANY OF THE INSURERS OF ALL OR ANY PORTION OF THE PROPERTY
(OR INSURERS OF ANY ACTIVITIES CONDUCTED THEREON) TO CORRECT OR CHANGE ANY
PHYSICAL CONDITION ON THE PROPERTY OR ANY PRACTICE OF GUARANTOR OR SELLER. 
GUARANTOR, SELLER OR THE CONDOMINIUM BOARDS (OR EITHER OF THEM) IS IN COMPLIANCE
WITH THE REQUIREMENTS OF ALL INSURANCE POLICIES AFFECTING ALL OR ANY PORTION OF
THE PROPERTY, WHICH ARE SET FORTH ON SCHEDULE 8 (THE “EXISTING INSURANCE
POLICIES”).


 


(U)           EXPANSION OF PROPERTY.  NEITHER GUARANTOR NOR SELLER HAS MADE
WRITTEN APPLICATION TO ANY GOVERNMENTAL AUTHORITY FOR ANY EXPANSION OR FURTHER
DEVELOPMENT OF THE PROPERTY, AND NEITHER GUARANTOR NOR SELLER HAS RECEIVED
WRITTEN NOTICE THAT ANY EXPANSION OR FURTHER DEVELOPMENT OF THE PROPERTY IS
SUBJECT TO ANY RESTRICTIONS OR CONDITIONS EXCEPT AS SET FORTH IN THE
DECLARATIONS AND LOCAL ZONING LAW REQUIREMENTS.


 


(V)           ACCESS.  NEITHER GUARANTOR NOR SELLER HAS RECEIVED NOTICE FROM ANY
GOVERNMENTAL AUTHORITY, PRIVATE PARTY OR OTHER ENTITY RESPONSIBLE THEREFOR OF
ANY FACT OR CONDITION THAT WOULD RESULT IN THE TERMINATION OF (A) UNIMPAIRED
VEHICULAR AND PEDESTRIAN ACCESS FROM THE PROPERTY TO PRESENTLY EXISTING PUBLIC
ROADS OR (B) ACCESS FROM THE PROPERTY TO EXISTING SEWER OR OTHER UTILITY
FACILITIES SERVICING, ADJOINING OR SITUATED ON THE PROPERTY.


 


(W)          NOTICES REGARDING RESTRICTIONS.  NEITHER GUARANTOR NOR SELLER HAS
RECEIVED NOTICE FROM ANY GOVERNMENTAL AUTHORITY OR ENTITY RESPONSIBLE THEREFOR
OF (A) ANY PENDING OR CONTEMPLATED CHANGE IN ANY FEDERAL, STATE OR LOCAL
GOVERNMENTAL OR PRIVATE RESTRICTION APPLICABLE TO THE PROPERTY OR (B) ANY
PENDING OR THREATENED JUDICIAL OR ADMINISTRATIVE ACTION OR (C) ANY ACTION
PENDING OR THREATENED BY ADJACENT LAND OWNERS OR OTHER PERSONS, WHICH WOULD
RESULT IN A MATERIAL CHANGE IN THE CONDITION OF THE PROPERTY OR ANY PART THEREOF
OR IN ANY WAY PREVENT OR MATERIALLY LIMIT THE CONSTRUCTION AND/OR OPERATION OF
ANY IMPROVEMENTS OR ANY PART THEREOF.


 


(X)            IMPROVEMENTS.  EXCEPT AS DISCLOSED IN THAT CERTAIN PROPERTY
CONDITION ASSESSMENT PERTAINING TO THE PROPERTY PREPARED BY PROPERTY SOLUTIONS
INC. AND DATED FEBRUARY 4, 2009, THE IMPROVEMENTS AND EQUIPMENT (AS DEFINED IN
THE LEASE) ARE IN GOOD CONDITION AND REPAIR AND THERE ARE NO KNOWN MATERIAL
PHYSICAL OR MECHANICAL DEFECTS IN THE IMPROVEMENTS, INCLUDING WITHOUT LIMITATION
THE ROOF, THE STRUCTURAL COMPONENTS, THE PLUMBING, HEATING, VENTILATION, AIR
CONDITIONING, ELEVATORS, FIRE DETECTION AND ELECTRICAL SYSTEMS.  ALL SUCH ITEMS
ARE IN GOOD OPERATING CONDITION AND REPAIR.  THERE IS NO ACTUAL OR, TO
GUARANTOR’S KNOWLEDGE, THREATENED SETTLEMENT, EARTH MOVEMENT, TERMITE
INFESTATION OR DAMAGE AFFECTING THE PROPERTY.


 

(y)           Financial Defaults.  Neither Guarantor nor Seller currently is, or
ever has been, in default under any credit agreement or in default with respect
to any indebtedness having a principal balance of $5,000,000.00 or more.

 

5

--------------------------------------------------------------------------------


 

(z)            Third-Party Rights.  Except as disclosed in the Title Report, no
entity or person holds any right of first offer, right of first refusal or any
other right or option to purchase or occupy all or any portion of the Property.

 

(aa)         Alterations.  There currently are no on-going or planned
alterations for any portion of the Property, except for a climbing deterrent
system for a portion of the exterior of the Building, which work has not yet
been commenced.

 

(bb)         Subway Entrance.  The diagram attached to Schedule 10 sets forth,
in its entirety, that portion of the subway entrance that is connected to the
Building for whose maintenance the Condominium is responsible.  Furthermore, the
work under that certain Site 8 Declaration of Design, Use and Operation by and
between New York State Urban Development Corporation d/b/a Empire State
Development Corporation and 42nd St. Development Project, Inc. and dated
December 21, 2001, is substantially completed.

 

(cc)         Recognition.  Guarantor hereby agrees that it shall recognize
Landlord as a Recognized Mortgagee under the terms of Article 31 of the
Severance Lease, with all of the rights and privileges thereof.

 

2.             Guarantor’s Representations Pertaining to Seller.  NYTC hereby
represents and warrants to Landlord, its successors and assigns, with the
understanding that each such representation and warranty is material and is
being relied upon by Landlord, as follows:

 

(a)           Seller is a limited liability company that is duly organized,
validly existing and in good standing under the laws of New York.  Seller’s
principal place of business is 620 Eighth Avenue, New York, New York, 10018. 
Seller is, and has been since its formation, in compliance with the terms of its
articles of organization and its Operating Agreement.

 

(b)           Neither the execution and delivery of the Relevant Documents nor
performance of or compliance with the terms and conditions thereof will
(i) violate any law, rule or regulation, (ii) conflict with or result in a
breach of or a default under the articles of formation or Operating Agreement of
Seller or any other agreement or instrument to which Seller is a party or by
which it or any of its properties (now owned or hereafter acquired) may be
subject or bound or (iii) result in the creation or imposition of any lien,
charge, security interest or encumbrance upon any property (now owned or
hereafter acquired) of Seller, except pursuant to the Relevant Documents.

 

(c)           Seller has full power, authority and legal right (i) to sell its
interest in the Property to Landlord, (ii) to execute and deliver that certain
Landlord Mortgage (as defined in the Lease) as well as that certain Purchase and
Sale Agreement (“PSA”) and that certain Lease Agreement (“Lease”) by and between
Seller and Landlord of even date herewith for Seller’s interest in the Property
and (iii) to execute and deliver such other instruments, documents and
agreements as may be necessary or appropriate to effect the foregoing
transactions and to perform and observe the terms and conditions of each of the
documents described above (such documents being collectively referred to as the
“Relevant Documents”).

 

(d)           The Landlord Mortgage, the PSA, the Lease and all other documents
executed by Seller that are to be delivered to Landlord at the Closing (i) are
or at the time of the Closing will be duly authorized, executed and delivered by
Seller, (ii) are or at the time of the Closing will be legal, valid and binding
obligations of Seller enforceable against Seller in accordance with their terms,
and (iii) do not and at the time of Closing will not conflict with or result in
the breach of any judgment, decree, writ, injunction, order or award of any
arbitrator, court or governmental authority binding upon Seller, or result in
the breach of any

 

6

--------------------------------------------------------------------------------


 

term or provision of, or constitute a default, or result in the acceleration of
any obligation under any loan agreement, indenture, financing agreement, or any
other agreement or instrument of any kind to which Seller is a party or to which
Seller or the Property is subject.

 

(e)           Seller is not a foreign corporation, foreign partnership, foreign
trust and/or foreign estate (as those terms are defined in the Internal Revenue
Code of 1986, as amended and in the accompanying regulations), and Seller’s U.S.
employer identification number is 13-1102020.

 

(f)            Neither Seller nor any member of Seller is a Specially Designated
National or Blocked Person.  As used herein, the term “Specially Designated
National or Blocked Person” shall mean a person or entity (i) designated by the
Department of Treasury’s Office of Foreign Assets Control, or other governmental
entity, from time to time as a “specially designated national or blocked person”
or similar status, (ii) described in Section 1 of U.S. Executive Order 13224
issued on September 23, 2001, or (iii) otherwise identified by government or
legal authority as a person or entity with whom Landlord or its affiliates are
prohibited from transacting business.

 

(g)           Seller has not commenced a voluntary case under Bankruptcy Law
(hereinafter defined) nor has there been commenced against Seller an involuntary
case under Bankruptcy Law, nor has Seller consented to the appointment of a
Custodian (hereinafter defined) of it or for all or any substantial part of its
property, nor has a court of competent jurisdiction entered an order or decree
under any applicable Bankruptcy Law that is for relief against Seller or
appoints a Custodian for Seller or for all or any substantial part of Seller’s
property.  The term “Bankruptcy Law” means the United States Bankruptcy Code, 11
U.S.C.A. §§ 101 et seq. or any federal or state insolvency laws or laws for
composition of indebtedness or for the reorganization of debtors.  The term
“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under and Bankruptcy Law.

 

(h)           Except for the approvals and consents listed on Schedule 3 (the
“Third Party Consents”), no authorizations, consents or approvals of or filings
with any Governmental Authority or any other Person is required with respect to
Seller for the execution and delivery of any Relevant Document and the
performance of its obligations thereunder.  Seller has obtained, or will have
obtained prior to the Closing, all Third-Party Consents.

 

(i)            Neither Guarantor nor Seller has received notice of any
condemnation proceedings, other than New York State Urban Development Corp.,
Plaintiff, vs. 42nd St.  Development Project, Inc. et al., Defendants, Index
No. 402727/02, which occurred in connection with the initial development and
construction of the Building, either instituted or planned to be instituted,
which would affect adversely either the use and operation of the Property for
its present use or the value of the Property, nor has Guarantor or Seller
received notice of any special assessment proceedings affecting the Property.

 

(j)            Guarantor or Seller has delivered to Landlord true, correct and
complete copies of each of the Severance Lease and the Condominium Declaration,
including, in each case, all amendments and/or modifications thereto, in a
velobound binder initialed by Seller and Landlord or their respective counsel
simultaneously herewith.  Each of the Severance Lease and the Condominium
Declaration, as same have been amended or modified to date, is in full force and
effect and neither Guarantor nor Seller has received notice from any party that
Guarantor or Seller is in default under the Severance Lease or the Condominium
Declaration, as the case may be.

 

(k)           The list of warranties on Schedule 12 is a true, correct and
complete list of all material warranties (“Warranties”) affecting the Property
to which Guarantor,

 

7

--------------------------------------------------------------------------------


 

Seller or, to Guarantor’s knowledge, the Condominium Boards (or either of them)
is a party.  Guarantor or Seller has provided Landlord with a true and complete
copy of each Warranty in a velobound binder initialed by Seller and Landlord or
their respective counsel simultaneously herewith.  Each Warranty is in full
force and effect and is a legal, valid, binding and enforceable obligation of
each of the parties thereto.  None of the Warranties has been amended, modified
or supplemented and no provision of any of the Warranties has been waived.

 

(l)            The list of property management agreements on Schedule 13 is a
true, correct and complete list of all property management agreements (“Property
Management Agreements”) affecting the Property to which Guarantor, Seller or, to
Guarantor’s knowledge, the Condominium Boards (or either of them) is a party. 
Guarantor or Seller has provided Landlord with a true and complete copy of each
Property Management Agreement, as amended, if applicable, in a velobound binder
initialed by Seller and Landlord or their respective counsel simultaneously
herewith.  Each Property Management Agreement is in full force and effect and is
a legal, valid, binding and enforceable obligation of each of the parties
thereto.  No provision of any of the Property Management Agreements has been
waived.

 

(m)          Intentionally Omitted.

 

3.             Bankruptcy Remoteness of Seller.  Guarantor hereby acknowledges
and agrees that Seller’s assets shall not be consolidated with the assets of
Guarantor or any other person or entity owning directly or indirectly an
interest in Seller in the event of a bankruptcy or insolvency of Guarantor or
any such person or entity.

 

4.             Excess Site Acquisition Costs.  Seller’s proportionate share of
the credit balance of the Excess Site Acquisition Costs (as defined in that
certain Site 8 Land Acquisition and Development Agreement by and among New York
State Urban Development Corporation d/b/a Empire State Development Corporation,
42nd St. Development Project, Inc. and The New York Times Building LLC dated
December 21, 2001) with respect to the Property, calculated on an accrual basis,
is, as of March 1, 2009, $12,390,676.00, all of which Guarantor hereby covenants
is assignable to Landlord.

 

5.             Interpretation.  All terms not otherwise defined herein shall
have the meaning ascribed to them in the PSA.

 

6.             Guarantor’s Knowledge.  Landlord expressly understands and agrees
that the phrase “to Guarantor’s knowledge” as used herein means a matter that
(i) with respect to NYTC, David Thurm and/or Kenneth A. Richieri, each as
officers of NYTC, actually is aware of or received written notice of, and
(ii) with respect to NYT Sales, Kenneth A. Richieri, as President of NYT Sales,
actually is aware of or received written notice of; provided that Guarantor, in
each case, represents that David Thurm is the Senior Vice President, Operations
of The New York Times Newspaper Division of NYTC and Kenneth A. Richieri is the
General Counsel of NYTC and President of NYT Sales, each of which are the
officers of Guarantor most familiar with the Property and the condition and
operation thereof.

 

The fact that the representations of Guarantor set forth in this Certificate may
be limited to the best of Guarantor’s knowledge shall not be deemed to modify or
alter any provision of any of the Relevant Documents requiring Guarantor to
indemnify Landlord.

 

7.             Indemnity.  Guarantor shall indemnify and hold harmless Landlord,
its successors and assigns, from and against any and all liabilities, losses,
damages, costs, expenses (including without limitation reasonable attorneys’
fees and expenses), causes of action, suits, claims, demands or judgments of any
nature howsoever caused should any representation or

 

8

--------------------------------------------------------------------------------


 

warranty set forth herein prove to have been untrue or inaccurate when made or
arising from any breach by Guarantor of any representation or warranty set forth
herein.

 

8.             Successors and Assigns; Survival.  This Guarantor’s Certificate
shall be for the benefit of Landlord, its successors and assigns, and shall be
binding upon Guarantor and each of its successors and assigns.  The
representations, warranties, covenants and indemnifications made by Guarantor in
this Guarantor’s Certificate shall survive until repayment in full of the
Monetary Obligations (as defined in the Lease) under the Lease.

 

9.             Further Assurances.  Within ten (10) days after written request,
Guarantor shall, or shall cause Seller to, re-make, re-execute, re-deliver,
and/or file or cause the same to be done, such corrected or replacement
documents executed in connection with the transaction contemplated hereby
(“Section 36(p) Documents”) as Landlord may deem reasonably necessary in order
to give effect to the rights expressly conferred on Landlord pursuant to the
Lease and other Relevant Documents, such that the documents for this transaction
shall be an accurate reflection of the parties’ agreement thereunder provided. 
However, under no circumstances shall Guarantor’s or Seller’s obligations and/or
liabilities be increased by reason of the Section 36(p) Documents nor shall
Guarantor’s or Seller’s rights and/or benefits be decreased by reason of the
Section 36(p) Documents.

 

10.           Broker Commissions.  Neither Guarantor nor Seller has incurred any
obligation or liability for any commission or fee that is or will be payable to
any person by reason of the transactions contemplated hereby, including without
limitation the consummation of the sale and the lease of Seller’s interest in
the Property, except for fees payable to Cushman & Wakefield, Inc. pursuant to a
separate agreement between Seller and Cushman & Wakefield, Inc.  Furthermore,
there are no commissions or fees that are or will be payable to any person in
connection with the leasing of any portion of the Building, including in
connection with any expansions, extensions of renewals of any existing leases. 
Guarantor and Seller shall jointly and severally indemnify and hold Landlord
harmless from and against any and all loss, damage, liability or expense,
including costs and reasonable attorneys’ fees, which Landlord may incur or
sustain by reason of or in connection with any misrepresentation by Guarantor or
Seller with respect to the foregoing.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

IN WITNESS WHEREOF, NYTC, for itself and on behalf of NYT Sales, duly executed
this Guarantor’s Certificate on the date and year first above written.

 

 

 

THE NEW YORK TIMES COMPANY, a

 

New York corporation

 

 

 

 

 

By:

 

 

Name:

Kenneth A. Richieri

 

Title:

Senior Vice President, General

 

 

Counsel and Secretary

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded February 8, 2007 as CRFN 2007000075106,
Second Amendment to Declaration dated October 11, 2007 and recorded January 8,
2008 as CRFN 2008000008734, Third Amendment to Declaration dated March 6, 2009
and to be recorded with the Register, and Fourth Amendment to Declaration, dated
as of March 6, 2009, and to be recorded with the Register, subject to receipt of
the City Surveyor’s stamp on the amended floor plans (which Declaration, and any
further amendments thereto, are hereinafter collectively called the
“Declaration”), establishing a plan for leasehold condominium ownership of said
Building and the land upon which the same is erected (hereinafter sometimes
collectively called the “Property”) and also designated and described as Tax
Lots No. (SEE SCHEDULE ANNEXED), Block 1012 Section 4, Borough of MANHATTAN on
the Tax Map of the Real Property Assessment Department of the City of New York
and on the floor plans of said Building certified by Daniel Kaplan, approved by
the Real Property Assessment Bureau on August 13, 2006 and filed as Condominium
Plan No. 1595 on August 15, 2006 in the aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of west 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

11

--------------------------------------------------------------------------------


 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

12

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

13

--------------------------------------------------------------------------------


 

Exhibit U

 

SIDE LETTER RE: PURCHASE OF LOAN

 

NYT REAL ESTATE COMPANY LLC

620 EIGHTH AVENUE

NEW YORK, NEW YORK 10018

 

March      , 2009

 

620 EIGHTH NYT (NY) LIMITED PARTNERSHIP

c/o W.P. Carey & Co. LLC

50 Rockefeller Plaza, 2nd Floor

New York, New York 10020

 

Re:

Lease Agreement, dated as of March       , 2009 (“Lease”), by and between NYT
REAL ESTATE COMPANY LLC, a New York limited liability company (“Tenant”), and
620 EIGHTH NYT (NY) LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”)

 

Gentlemen:

 

In consideration of the execution and delivery of the above-referenced Lease by
Landlord, Tenant hereby covenants and agrees with Landlord that, in connection
with the closing of a Loan (as defined in the Lease), Tenant shall execute and
deliver to Landlord a letter in substantially the form attached hereto as
Exhibit “A”.

 

 

 

Very truly yours,

 

 

 

 

 

NYT REAL ESTATE COMPANY LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NYT REAL ESTATE COMPANY LLC

620 EIGHTH AVENUE

NEW YORK, NEW YORK 10018

 

, 20           

 

620 EIGHTH NYT (NY) LIMITED PARTNERSHIP

c/o W.P. Carey & Co. LLC

50 Rockefeller Plaza, 2nd Floor

New York, New York 10020

 

Re:

Lease Agreement, dated as of March       , 2009 (“Lease”), by and between NYT
REAL ESTATE COMPANY LLC, a New York limited liability company (“Tenant”), and
620 EIGHTH NYT (NY) LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”)

 

Gentlemen:

 

Reference is made to that certain $                             loan (the
“Loan”) made by                                                         
(“Lender”) to Landlord, which Loan is secured by, inter alia, a certain [Deed of
Trust/Mortgage] of even date herewith (the “Mortgage”) encumbering certain real
property located in New York, New York (the “Property”), which Property is
leased to Tenant pursuant to the above-referenced Lease.

 

In consideration of the execution and delivery of the Lease by Landlord and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Tenant hereby covenants and agrees with Landlord that, in
the event Tenant or any Affiliate (as hereinafter defined) of Tenant purchases
the interest of Lender in the Loan, Tenant or such Affiliate will not exercise
any of the remedies provided to Lender under the Mortgage or any of the other
documents evidencing or securing the Loan if and so long as an Event of Default
exists and is continuing under the Lease.

 

For the purposes hereof, the term “Affiliate” shall mean, with respect to a
corporation, (i) any officer or director thereof and any person, trust,
corporation, partnership, venture or other entity who or which is, directly or
indirectly, the beneficial owner of more than 10% of any class of shares or
other equity security of such corporation, or (ii) any person, trust,
corporation, partnership, venture or other entity which, directly or indirectly
controls or is controlled by or under common control with such corporation, or
(iii) any general partner, general partner of a general partner, partnership
with a common general partner, or co-venturer of or with any person or entity
described in (i) or (ii) above, or (iv) if any general partner or co-venturer is
a corporation, any person, trust, corporation, partnership, venture or other
entity which is an Affiliate as defined above of such corporation, or (v) if any
of the foregoing is a

 

2

--------------------------------------------------------------------------------


 

natural person, his or her parents, spouse, children, siblings and their
children, and spouse’s parents, children, siblings and their children.

 

“Controls,” “controlled by” and “under common control with” each refers to the
effective power, directly or indirectly, to direct or cause the direction of the
management and policies of the person, trust, corporation, partnership, venture
or other entity in question, whether by contract or otherwise.

 

 

 

Very truly yours,

 

 

 

 

 

NYT REAL ESTATE COMPANY LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT V

 

LESSEE ESTOPPEL

 

SEVERANCE LEASE / TENANT’S ESTOPPEL CERTIFICATE

 

To:

42ND ST. DEVELOPMENT PROJECT, INC.

 

 

Re:

Agreement of Sublease dated as of December 12, 2001, between The New York Times
Building LLC (“NYTB”), as landlord, and NYT Real Estate Company LLC, a New York
limited liability company (“Tenant”), NYTB’s interest in which Agreement of
Sublease as landlord was assigned by Assignment and Assumption Agreement dated
as of August 15, 2006, to 42nd St. Development Project, Inc., as landlord (in
such capacity, “Landlord”), which Agreement of Sublease was amended pursuant to
First Amendment to Agreement of Sublease (NYT) dated as of August 15, 2006,
between Landlord and Tenant and recorded in the Office of the City Register of
the City of New York on November 20, 2006, as CRFN # 2006000644735 and by Second
Amendment to Agreement of Sublease (NYT) dated as of January 29, 2007, between
Landlord and Tenant and recorded in the Office of the City Register of the City
of New York on February 22, 2007, as CRFN # 2007000100157 and by Third Amendment
to Agreement of Sublease (NYT) dated as of March        , 2009, between Landlord
and Tenant and intended to be recorded in the Office of the City Register of the
City of New York (such Agreement of Sublease, as so assigned and amended, the
“Severance Lease”).

 

Date:  March         , 2009

 

The undersigned hereby certifies to and agrees with Landlord as follows as of
the date hereof:

 

                                                                                                 
1.              All capitalized terms used herein and not otherwise defined
herein shall have the same meaning ascribed to them in the Severance Lease.

 

                                                                                                 
2.                                         The Severance Lease has not been
further modified and is in full force and effect.

                                                

                                                                                                 
3.              The Charges payable by Tenant under the Severance Lease to
Landlord have been paid in full up to and including the following date(s):

 

 

 

 

 

 

PILOT:

June 30, 2009

 

 

Theater Surcharge:

December 31, 2009

 

                                                                                                 
4               Neither an Event of Default under the Severance Lease nor any
event that, with the giving of notice or the passage of time, or both, would
constitute an Event of Default under the Severance Lease, has occurred.  No
Default has occurred in Tenant’s performance of any covenant, agreement,
obligation or condition contained in the Severance Lease.  Notwithstanding the
statements in the preceding two (2) sentences, Tenant acknowledges that Landlord
has advised Tenant that (i) Tenant is not in compliance with its obligations to
provide Landlord, for Landlord’s review and approval in accordance with the
terms of the Severance Lease, with details relating to the design and
programming of the flat screen televisions installed by Tenant in lieu of retail
signage (the “Signage Obligations”) and Landlord reserves all rights and powers
to enforce the Signage Obligations and remedies with respect thereto, and
(ii) with

 

1

--------------------------------------------------------------------------------


 

respect to the “Prohibited Person” status of Purchaser as a proposed transferee
of the NYTC Sublease, Landlord’s knowledge is limited to a search of the NYC
Vendex database indicating that no “Caution” or “Warrant” information was
discovered.

 

5.             To the best knowledge of Tenant, no event has occurred that, with
the giving of notice or the passage of time, or both, would constitute a default
by Landlord in the performance of any covenant, agreement, obligation or
condition contained in the Severance Lease. To the best knowledge of Tenant,
Landlord is not in default in performance of any covenant, agreement, obligation
or condition contained in the Severance Lease.

 

6.             From and after the date hereof, any notice that Tenant is
entitled to receive under the Severance Lease shall be sent as follows:

 

 

 

 

NYT Real Estate Company LLC

 

 

c/o The New York Times Company

 

 

620 Eighth Avenue

 

 

New York, New York 10018

 

 

Attention: General Counsel

 

 

 

With copies to:

 

 

 

 

 

 

 

The New York Times Company

 

 

620 Eighth Avenue

 

 

New York, New York 10018

 

 

Attention: Director of Real Estate

 

 

 

 

 

DLA Piper US LLP

 

 

1251 Avenue of the Americas

 

 

New York, New York 10020

 

 

Attention: Martin D. Polevoy, Esq.

 

 

 

 

 

 

 

 

620 EIGHTH NYT (NY) LIMITED PARTNERSHIP

 

 

c/o W.P. Carey & Co. LLC

 

 

50 Rockefeller Plaza, 2nd Floor

 

 

New York, NY 10020

 

 

Attn: Asset Management, Director

 

 

 

 

 

Reed Smith LLP

 

 

599 Lexington Avenue, 29th Floor

 

 

New York, NY 10029

 

 

Attn: Real Estate Department, Chair

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned duly executed this Estoppel on the date and
year first above written.

 

 

 

 

NYT REAL ESTATE COMPANY LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

620 EIGHTH NYT (NY) LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the       day of March in the year 2009, before me, the undersigned, a Notary
Public in and for said State, personally appeared                 , personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that   he executed the same in h   capacity, and that by h      signature on
the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.

 

 

 

 

 

 

Notary Public

 

 

Commission Expires

 

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the       day of March in the year 2009, before me, the undersigned, a Notary
Public in and for said State, personally appeared                , personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that   he executed the same in h   capacity, and that by h   signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

 

 

 

 

 

Notary Public

 

 

Commission Expires

 

4

--------------------------------------------------------------------------------


 

EXHIBIT W

 

FIRST NOTE

 

(NOTE:  THIS PROMISSORY NOTE MAY REQUIRE A BALLOON PAYMENT AT MATURITY)

 

PROMISSORY NOTE

 

$175,000,000.00(U.S.)                                                                                                                                
March       , 2009

 

                FOR VALUE RECEIVED, the undersigned (“Borrower”), promises to
pay to the order of 620 EIGHTH LENDER NYT (NY) LIMITED PARTNERSHIP, a Delaware
limited partnership, at its address c/o W.P. Carey & Co. LLC 50 Rockefeller
Plaza, New York, New York 10020, or at such other place as the holder of this
Note (“Lender”) may from time to time designate in writing, the sum of
$175,000,000.00, in lawful money of the United States.

 

1.                                Interest and Payments.

 

                All amounts payable under this Note shall become due at the
option of the holder thereof on April 1, 2020 (the “Maturity Date”).  Interest
shall be payable at the rate of five percent (5%) per annum.  The amounts
secured by this Note shall be deemed to include all applicable and accrued
interest (through any demand by Lender) payable by Borrower to Lender under this
Note.  No payment of interest, principal or any other sum shall be due under
this Note on or before the Maturity Date.

 

2.                                Application of Payments.

 

                Lender may apply such payments to the obligations secured by the
Security Instrument (hereinafter defined) in such manner as it may elect in its
sole discretion.

 

3.                                Prepayment.

 

                Except as provided in this Paragraph 3, Borrower may not prepay
its obligation under this Note.   At anytime on or after January 1, 2019,
Borrower shall have the right to prepay all (but not in part) interest,
principal and any other sum due and payable under this Note.  Notwithstanding
the foregoing, if Lender, in its sole discretion, agrees to permit a prepayment,
then it may do so on such terms and conditions as it may require in its sole
discretion.  No partial prepayment of this Note shall change the date or amount
of any subsequent monthly payment required under the terms of this Note prior to
payment in full of all amounts owing under this Note unless otherwise agreed in
writing by Lender in its sole discretion.

 

4.                                Late Charge.

 

                If any amount payable under this Note is not paid within five
(5) days after the due date thereof, Borrower shall pay a late charge of five
percent (5%) of the delinquent amount as liquidated damages for the extra
expense in handling past due payments; provided, however that no such late
charge shall be payable with respect to any balloon payment due on the maturity
date of this Note. 

 

1

--------------------------------------------------------------------------------


 

Any late charge payable under this section is in addition to any interest
payable at the Default Rate (as defined below).

 

5.                                Security.

 

                This Note is secured by a mortgage, security agreement,
assignment of leases and rents and fixture filing (the “Security Instrument”) of
even date herewith, encumbering certain property described in the Security
Instrument.  The property and the other collateral provided for in the Security
Instrument are collectively referred to as the “Property.”

 

6.                                Default; Remedies.

 

                If default is made in the payment of any amount payable
hereunder (an “Event of Default”), then, at the option of Lender, the entire
indebtedness evidenced hereby will become immediately due and payable.  Upon the
occurrence of an Event of Default, and without notice or demand, all amounts
owed under this Note, including all accrued but unpaid interest, will thereafter
bear interest at a variable rate equal to five percent (5%) over the Prime Rate
(hereinafter defined) per annum (the “Default Rate”) until all Events of Default
are cured.  Failure to exercise any option granted to Lender hereunder will not
waive the right to exercise the same in the event of any subsequent Event of
Default.  Interest at the Default Rate will commence to accrue upon the
occurrence of any Event of Default, including the failure to pay this Note at
maturity.  Borrower shall pay all interest accrued at the Default Rate upon
demand by Lender.  Any judgment for amounts owing under this Note or the
Security Instrument shall bear interest at the Default Rate.  “Prime Rate” shall
mean the annual interest rate as published, from time to time, in The Wall
Street Journal as the “Prime Rate” in its column entitled “Money Rate”.  The
Prime Rate may not be the lowest rate of interest charged by any “large U.S. 
money center commercial banks” and Landlord makes no representations or
warranties to that effect.  In the event The Wall Street Journal ceases
publication or ceases to publish the “Prime Rate” as described above, the Prime
Rate shall be the average per annum discount rate (the “Discount Rate”) on
ninety-one (91) day bills (“Treasury Bills”) issued from time to time by the
United States Treasury at its most recent auction, plus three hundred (300)
basis points.  If no such 91-day Treasury Bills are then being issued, the
Discount Rate shall be the discount rate on Treasury Bills then being issued for
the period of time closest to ninety-one (91) days.

 

7.                                     Attorneys’ Fees.

 

                In the event of an Event of Default, or in the event that any
dispute arises relating to the interpretation, enforcement or performance of
this Note, Lender will be entitled to collect from Borrower on demand all fees
and expenses incurred in connection therewith, including but not limited to fees
of attorneys, accountants, appraisers, environmental inspectors, consultants,
expert witnesses, arbitrators, mediators and court reporters.  Without limiting
the generality of the foregoing, Borrower will pay all such costs and expenses
incurred in connection with:  (a) arbitration or other alternative dispute
resolution proceedings, trial court actions and appeals; (b) bankruptcy or other
insolvency proceedings of Borrower, any guarantor or other Person liable for any
of the obligations of this Note or any Person having any interest in any
security for any of those obligations; (c) judicial or nonjudicial foreclosure
on, or appointment of a receiver for, any

 

2

--------------------------------------------------------------------------------


 

property securing this Note; (d) postjudgment collection proceedings; (e) all
claims, counterclaims, cross-claims and defenses asserted in any of the
foregoing whether or not they arise out of or are related to this Note or any
security for this Note; (f) all preparation for any of the foregoing; and
(g) all settlement negotiations with respect to any of the foregoing.

 

8.                                     Nonrecourse Obligations.  Subject to the
qualifications that the Security Instrument and the estate of the Borrower in
the Property shall continue to secure this Note, the Borrower shall be liable
for payment and performance of all of the obligations, covenants and agreements
under this Note to the full extent (but only to the extent) of the estate of the
Borrower in the Property.  If an Event of Default occurs in the timely and
proper payment of any portion of this Note, except to the extent set forth above
in this paragraph 8, Borrower shall not be personally liable for the repayment
of any of the principal of, interest on, or prepayment fees or late charges, or
other charges or fees due under this Note.

 

9.                                     Miscellaneous.

 

(i)            Every Person at any time liable for the payment of the
indebtedness evidenced hereby waives presentment for payment, demand and notice
of nonpayment of this Note.  Every such Person further hereby consents to any
extension of the time of payment hereof or other modification of the terms of
payment of this Note, the release of all or any part of the security herefor or
the release of any Person liable for the payment of the indebtedness evidenced
hereby at any time and from time to time at the request of anyone now or
hereafter liable therefor.  Any such extension or release may be made without
notice to any of such Persons and without discharging their liability.

 

(ii)           Each Person who signs this Note is jointly and severally liable
for the full repayment of the entire indebtedness evidenced hereby and the full
performance of each and every obligation contained in the Security Instrument.

 

(iii)          The headings to the various sections have been inserted for
convenience of reference only and do not define, limit, modify or expand the
express provisions of this Note.

 

(iv)          Time is of the essence under this Note and in the performance of
every term, covenant and obligation contained herein.

 

(v)           This Note is made with reference to and is to be construed in
accordance with the laws of the State of New York, without regard to conflicts
of law principles.

 

(vi)          If Lender at any time discovers that this Note or the Security
Instrument contains any error which was caused by a clerical mistake,
calculation error, computer error, printing error or similar error, Borrower
will, upon demand by Lender re-execute any such documents as are necessary or
appropriate to correct any such error and Lender will have no liability to
Borrower or any other Person as a result of such error.  If this Note or the
Security Instrument are lost, stolen, mutilated or destroyed and Lender delivers
to Borrower an indemnification agreement reasonably indemnifying Borrower
against any loss or liability resulting therefrom, Borrower will execute and
deliver to Lender a replacement thereof in form

 

3

--------------------------------------------------------------------------------


 

and content identical to the original document which will have the effect of the
original for all purposes.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

4

--------------------------------------------------------------------------------


 

                DATED as of the day and year first above written.

 

 

 

NYT REAL ESTATE COMPANY LLC,

 

a New York limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

Kenneth A. Richieri

 

Title:

Manager

 

STATE OF NEW YORK

)

 

 

)ss.:

 

COUNTY OF NEW YORK

)

 

 

On the          day of March, in the year 2009, before me, the undersigned,
personally appeared Kenneth A. Richieri, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me he/she/they
executed the same in his/her/their/ capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

 

Notary Public

 

My Commission Expires:

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT X

 

FIRST MORTGAGE

 

 

MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

 

Dated:  March    , 2009

 

among

 

NYT REAL ESTATE COMPANY LLC,

a New York limited liability company

 

with an address at:

 

c/o The New York Times Company

620 Eighth Avenue

New York, New York 10018

(the “Mortgagor”)

 

AND

 

NEW YORK STATE URBAN DEVELOPMENT CORPORATION, D/B/A/ EMPIRE
STATE DEVELOPMENT CORPORATION,

a corporate governmental agency of the State of New York constituting a
political
subdivision and public benefit corporation

 

with an address at:

633 Third Avenue

New York, New York 10017

(“ESDC”), as co- mortgagee,

 

AND

 

620 EIGHTH LENDER NYT (NY) LIMITED PARTNERSHIP,

a Delaware limited partnership

 

with an address at:

c/o W.P. Carey & Co. LLC

50 Rockefeller Plaza

New York, New York 10020

Attn.:  Director, Asset Management

(the “Mortgagee”) , as co- mortgagee,

 

1

--------------------------------------------------------------------------------


 

The land affected by the within instrument lies in:

 

 

Block:

1012

 

 

 

Lots:

1001, 1003, 1009 through 1027, and 1035 (formerly part of Lot 1)

 

Addresses:

620-628 8th Avenue,

 

 

 

 

263-267 and 241-261 West 40th Street,

 

 

 

 

24S2-244 West 41st Street,

 

 

 

 

231-235 West 40th Street,

 

 

 

 

248-256, 260-262 and 268 West 41st Street

 

 

 

 

634 and 630-632 8th Avenue,

 

 

 

 

New York, New York

 

 

 

County:

New York

 

 

 

 

RECORD AND RETURN TO:

 

Reed Smith LLP

599 Lexington Avenue, 29th Floor

New York, New York 10022

Attn:  Joseph M. Marger, Esq.

 

2

--------------------------------------------------------------------------------


 

MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

 

THIS MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING (herein “Mortgage”) is made
this ____ day of March, 2009, among NYT REAL ESTATE COMPANY LLC, a New York
limited liability company, whose address is c/o The New York Times Company, 620
Eighth Avenue, New York, New York 10018 (herein “Mortgagor”), NEW YORK STATE
URBAN DEVELOPMENT CORPORATION, D/B/A/ EMPIRE STATE DEVELOPMENT CORPORATION, a
corporate governmental agency of the State of New York constituting a political
subdivision and public benefit corporation, having an office at 633 Third
Avenue, New York, New York 10017 (“ESDC”) as co- mortgagee, and 620 EIGHTH
LENDER NYT (NY) LIMITED PARTNERSHIP, a Delaware limited partnership, whose
address is c/o W.P. Carey & Co. LLC, 50 Rockefeller Plaza, New York, New York
10020, as co-mortgagee (herein “Mortgagee”).

 

W I T N E S S E T H:

 

To secure the payment of an indebtedness in the principal sum of ONE HUNDRED
SEVENTY FIVE MILLION AND 00/100 DOLLARS ($175,000,000.00), in lawful money of
the United States of America, to be paid with interest (said indebtedness,
interest and all other sums which may or shall become due hereunder being
hereinafter collectively referred to as the “Debt”) according to a certain
promissory note dated the date hereof given by Mortgagor to Mortgagee
(hereinafter referred to as the “Note”), Mortgagor has mortgaged, given,
granted, bargained, sold, aliened, enfeoffed, conveyed, confirmed and assigned,
and by these presents does mortgage, give, grant, bargain, sell, alien, enfeoff,
convey, confirm and assign unto Mortgagee all right, title and interest of
Mortgagor now owned, or hereafter acquired, in and to the property in the County
of New York, State of New York, known as consisting of certain leasehold
condominium units in the property known as 620-628 8th Avenue, 263-267 and
241-261 West 40th Street, 242-244 West 41st Street, 231-235 West 40th Street,
248-256, 260-262 and 268 West 41st Street, 634 and 630-632 8th Avenue, New York,
New York (which address is provided for reference only and shall in no way limit
the description of the real and personal property otherwise described below),
described as follows, whether now existing or hereafter acquired (all of the
property described in all parts below is called the “Mortgaged Property”):

 

(A)          Condominium Units.  The leasehold condominium units and undivided
interest in the Condominium common elements appurtenant thereto all as more
particularly described in Exhibit “A” attached hereto (collectively, the
“Unit”), all located in the building known as “The New York Times Building”
having a street address of 620 Eighth Avenue, New York, New York (the
“Building”).  The land upon which the Building is constructed and which
constitutes a part of the Condominium is herein referred to as the “Land”; and

 

(B)           Leasehold.  The leasehold estate created by the Severance Lease
(the “Severance Lease”) described on Exhibit B attached hereto; any and all
options to purchase, rights of first refusal and renewal options with respect to
the Severance Lease or any real or personal property covered thereby, or any
portion thereof or any interest therein; any and all greater estate in such real
or personal property (including but not limited to the fee estate) as may
subsequently be

 

3

--------------------------------------------------------------------------------


 

acquired by or released to Mortgagor, whether under the Severance Lease or
otherwise; any and all interest, estate and other claims, both in law and
equity, that Mortgagor now has or may hereafter acquire in and to any such real
or personal property; and any and all other rights and interests of Mortgagor
arising under or as a result of the Severance Lease; and

 

(C)           Improvements, Appurtenances and Fixtures.  All Appurtenances
(hereinafter defined) and any structures and other improvements now or hereafter
constructed within the Unit or which are located on or about the Building and
which serve only the Unit or which otherwise constitute a part thereof under the
terms of the Condominium Documents (as defined below) (collectively, the
“Improvements”).  All the fixtures, machinery, equipment and other property
described in Exhibit “B” hereto located within the Unit or on or about the
Building and which serve only the Unit or which otherwise constitute a part
thereof under the terms of the Condominium Documents, but specifically excluding
Mortgagor’s Personal Property (hereinafter defined); and

 

(D)          Enforcement and Collection.  Any and all rights of Mortgagor
without limitation to make claim for, collect, receive and receipt for any and
all rents, income, revenues, issues, earnest money, deposits, refunds (including
but not limited to refunds from property taxing authorities, utilities and
insurers), royalties, and profits, including mineral, oil and gas rights and
profits, insurance proceeds of any kind (whether or not Mortgagee requires such
insurance and whether or not Mortgagee is named as an additional insured or loss
payee of such insurance), condemnation awards and other moneys, payable or
receivable from or on account of any of the Premises, including interest
thereon, or to enforce all other provisions of any other agreement (including
those described in (B) above) affecting or relating to any of the Premises, to
bring any suit in equity, action at law or other proceeding for the collection
of such moneys or for the specific or other enforcement of any such agreement,
award or judgment, in the name of Mortgagor or otherwise, and to do any and all
things that Mortgagor is or may be or become entitled to do with respect
thereto, provided, however, that no obligation of Mortgagor under the provisions
of any such agreements, awards or judgments shall be impaired or diminished by
virtue hereof, nor shall any such obligation be imposed upon Mortgagee; and

 

(E)           Accounts and Income.  Any and all rights of Mortgagor in any and
all accounts, rights to payment, contract rights, chattel paper, documents,
instruments, licenses, contracts, agreements and general intangibles relating to
any of the Premises; and

 

(F)           Leases.  All of Mortgagor’s rights as landlord in and to all
existing and future leases and tenancies, whether written or oral and whether
for a definite term or month to month or otherwise, now or hereafter demising
all or any portion of the Mortgaged Property, including all renewals and
extensions thereof and all rents, deposits and other amounts received or
receivable thereunder, and including all guaranties, supporting obligations,
letters of credit (whether tangible or electronic) and letter of credit rights
guaranteeing or supporting any such lease or tenancy (in accepting this Mortgage
Mortgagee assumes no liability for the performance of any such lease); and

 

(G)           Books and Records.  All tradenames, trademarks, servicemarks,
logos, copyrights, goodwill, books and records and all other general intangibles
relating to or used in

 

4

--------------------------------------------------------------------------------


 

connection with the operation of the Premises, but specifically excluding
Mortgagor’s Personal Property; and

 

(H)          Proceeds.  All proceeds resulting or arising from the foregoing.

 

Mortgagor covenants that Mortgagor is lawfully seized of the estate hereby
conveyed and has the right to mortgage, grant, convey and assign the Mortgaged
Property (and that the Severance Lease is in full force and effect without
modification and without default on the part of either lessor or lessee
thereunder), that the Mortgaged Property is unencumbered, and that Mortgagor
will warrant and defend generally the title to the Mortgaged Property against
all claims and demands, subject to any Permitted Exceptions (hereinafter
defined).

 

PROVIDED, HOWEVER, that the term “Mortgaged Property” shall exclude the
following which shall not be subject to the lien of this Mortgage:

 

(i)            Any existing cause of action, or damage claim, of or against
Mortgagor;

 

(ii)           All rights and interests of Mortgagor with respect to any amounts
due Mortgagor with respect to the Mortgaged Property and arising prior to the
date of this Mortgage (including but not limited to, tax refunds, casualty or
condemnation proceeds, utility deposits, rents or other income from the
Mortgaged Property) to the extent attributable to periods prior to the date of
this Mortgage;

 

(iii)          All rights and interests of Mortgagor with respect to and
appurtenant to the condominium units comprising Floors 21 through 27 of the
Building and their respective undivided interest in the Condominium common
elements (the “Excluded Units”);

 

(iv)          All trademarks, tradenames, logos and other intellectual property
rights relating to The New York Times Company and its subsidiaries and
affiliates and/or related media groups; and

 

(v)           All right, title and interest of Mortgagor in and to that certain
(i) NYTC Facility Maintenance and Management Agreement relating to the
Condominium Units and the Excluded Units between Mortgagor and First New York
Partners Management, LLC dated as of January 4, 2007, and (ii) that certain
Management Agreement relating to the Excluded Units between Mortgagor and First
New York Partners Management, LLC dated as of April      , 2008.

 

As used herein, the following terms shall have the following meanings:

 

“Appurtenances” shall mean all tenements, hereditaments, easements,
rights-of-way, rights, privileges in and to the Building or the Land, including
(a) easements over other lands granted by any conditions, covenants,
restrictions, easements, declarations, licenses and other agreements as may now
or hereafter affect the Mortgaged Property, (b) any streets, ways, alleys,

 

5

--------------------------------------------------------------------------------


 

vaults, gores or strips of land adjoining the Land and (c) any and all rights to
the use or enjoyment of, or access to, any other portion of the Condominium
under the terms or provisions of the Condominium Documents, the Severance Lease
and/or the Ground Lease (hereinafter defined).

 

“Mortgagor’s Personal Property” shall mean all furniture, furnishings equipment
and other personal property of Mortgagor, which includes, without limitation,
inventory, racking, shelving, cabling, antennae, machinery, communication
equipment, data cabinets, lockers, plug-in light fixtures, storage racks, trash
compactors, signs, desks, movable partitions, vending machines, computer
software and hardware, removable trade fixtures and equipment, even if bolted or
otherwise affixed to the floors, including, without limitation,
telecommunication switches, in each case, as now or may hereafter exist in or on
any of the Improvements and any other personal property owned by Mortgagor or a
sublessee of Mortgagor or other occupant of the Mortgaged Property; provided
that in no case shall Mortgagor’s Personal Property  include fixtures or
built-in heating, ventilating, air-conditioning, and electrical equipment
(including power panels) to be utilized in connection with the operation of the
Mortgaged Property.

 

“Condominium Documents” shall mean collectively, (i) the Declaration
(hereinafter defined), and all the terms and provisions thereof, and (ii) the
Bylaws (hereinafter defined) and (iii) any rules or regulations adopted under
the Declaration or the Bylaws, in each case, now or hereafter in effect and as
same may be amended, restated, modified or supplemented from time to time.

 

“Ground Lease” shall mean that certain Agreement of Lease, dated as of
December 12, 2001, between 42nd Street Development Project, Inc., as landlord,
and The New York Times Building LLC, as tenant with respect to certain land more
particularly described in Exhibit “A” attached hereto as the land area of the
Condominium and all improvements then or thereafter located thereon, as
evidenced by Memorandum of Agreement of Lease, including an Option to Purchase,
between 42nd Street Development Project, Inc. and The New York Times Building
LLC, dated December 12, 2001, recorded in the Office of the City Register, New
York County on October 24, 2003 as CRFN 2003000433122, as amended by Letter
Agreement dated April 8, 2004 (as cited in Lease Assignment made by and between
The New York Times Building LLC and 42nd St. Development Project, Inc. under
CRFN 2006000644732), as further amended by Lease Assignment (Assignment and
Assumption Agreement) made by and between The New York Times Building LLC
(assignor) and 42nd St. Development Project, Inc. (assignee) dated as of
August 15, 2006 and recorded in the Office of the City Register, New York County
on November 20, 2006 as CRFN 2006000644732, and as further amended by Amended
and Restated Agreement of Lease by and between 42nd St. Development
Project, Inc. (landlord) and 42nd St. Development Project, Inc. (tenant) dated
as of August 15, 2006 and recorded in the Office of the City Register, New York
County on November 20, 2006 as CRFN 2006000644736 and further amended by First
Amendment to Amended and Restated Agreement of Lease dated January 29, 2007 and
recorded in the Office of the City Register, New York County as CRFN
2007000100154, as the same may be amended from time to time.

 

TO HAVE AND TO HOLD the above granted and described Mortgaged Property unto and
to the proper use and benefit of Mortgagee, and the successors and assigns of
Mortgagee, forever.

 

6

--------------------------------------------------------------------------------


 

PROVIDED, ALWAYS, and these presents are upon this express condition, if
Mortgagor shall well and truly pay to Mortgagee the Debt at the time and in the
manner provided in the Note and this Mortgage and shall well and truly abide by
and comply with each and every covenant and condition set forth herein and in
the Note, then these presents and the estate hereby granted shall cease,
determine and be void.

 

AND Mortgagor covenants with and represents and warrants to Mortgagee as
follows:

 

1.     Payment of Debt. Mortgagor will pay the Debt at the time and in the
manner provided for its payment in the Note.

 

2.     Warranty of Title. Mortgagor warrants that Mortgagor has good, marketable
and insurable title to the Mortgaged Property and has the full power, authority
and right to execute, deliver and perform its obligations under this Mortgage
and to deed, encumber, mortgage, give, grant, bargain, sell, alienate, enfeoff,
convey, confirm, pledge, assign and hypothecate the same and that Mortgagor
possesses a leasehold estate in the premises created by the Severance Lease and
that it owns the Mortgaged Property free and clear of all liens, encumbrances
and charges whatsoever except those which are approved by Mortgagee or given by
Mortgagor to Mortgagee covering the Mortgaged Property (the “Permitted
Exceptions”) and that this Mortgage is and will remain a valid and enforceable
first lien on and security interest in the Mortgaged Property, subject only to
the Permitted Exceptions. Mortgagor shall forever warrant, defend and preserve
such title and the validity and priority of the lien of this Mortgage and shall
forever warrant and defend the same to Mortgagee against the claims of all
persons whomsoever.  By its acceptance of this Mortgage, Mortgagee acknowledges
that, and consents to, after the recordation of this Mortgage Mortgagor
recording as a lien which is junior and subordinate to the lien of this
Mortgage, as the same may be amended, extended, supplemented or modified from
time to time, that certain Wrap-Around Mortgage, Assignment of Rents, Security
Agreement and Fixture Filing to be entered into subsequently to the entry of
this Mortgage by Mortgagor in favor of 620 EIGHTH NYT (NY) LIMITED PARTNERSHIP.

 

3.     Sale of Mortgaged Property. If this Mortgage is foreclosed, the Mortgaged
Property, or any interest therein, may, at the discretion of Mortgagee, be sold
in one or more parcels or in several interests or portions and in any order or
manner.

 

4.     No Credits on Account of the Debt. Mortgagor will not claim or demand or
be entitled to any credit or credits on account of the Debt for any part of the
taxes assessed against the Mortgaged Property or any part thereof and no
deduction shall otherwise be made or claimed from the taxable value of the
Mortgaged Property, or any part thereof, by reason of this Mortgage or the Debt.

 

5.     Documentary Stamps.  If at any time the United States of America, any
state thereof or any governmental subdivision of any such state shall require
revenue or other stamps to be affixed to the Note or this Mortgage, Mortgagor
will pay for the same, with interest and penalties thereon, if any.

 

6.     Acceleration; Appointment of Receiver.  Upon the occurrence and during
the continuance of any default beyond applicable notice and cure periods under
the Note, all the Debt

 

7

--------------------------------------------------------------------------------


 

shall become immediately due and payable, without notice or demand, at the
option of Mortgagee and Mortgagee may foreclose this Mortgage or otherwise
realize upon the Mortgaged Property as permitted under applicable law. 
Mortgagee, in any action to foreclose this Mortgage or upon the actual or
threatened waste to any part of the Mortgaged Property or upon the occurrence of
any default hereunder, shall be at liberty, without notice, to apply for the
appointment of a receiver of the Rents, and shall be entitled to the appointment
of such receiver as a matter of right, without regard to the value of the
Mortgaged Property as security for the Debt, or the solvency or insolvency of
any person then liable for the payment of the Debt.

 

7.     Liability . If Mortgagor consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several.

 

8.     Construction. The terms of this Mortgage shall be governed by and
construed in accordance with the laws of the State of New York.

 

9.     Security Agreement. This Mortgage constitutes both a real property
mortgage and a “security agreement” within the meaning of the Uniform Commercial
Code, and the Mortgaged Property includes both real and personal property and
all other rights and interest, whether tangible or intangible in nature, of
Mortgagor in the Mortgaged Property. Mortgagor, by executing and delivering this
Mortgage, has granted to Mortgagee, as security for the Debt, a security
interest in the Equipment. If Mortgagor shall default under the Note or this
Mortgage, Mortgagee, in addition to any other rights and remedies which it may
have, shall have and may exercise, immediately and without demand, any and all
rights and remedies granted to a secured party upon default under the Uniform
Commercial Code.

 

10.   Fixture Filing.  This Mortgage constitutes a financing statement, filed as
a fixture filing in the real estate records of the county of the state in which
the real property described in Exhibit A is located, with respect to any and all
fixtures included within the list of improvements and fixtures described in
Section (C) of the preambles of this Mortgage and to any goods or other personal
property that are now or hereafter will become a part of the Mortgaged Property
as fixtures.

 

11.   Headings, etc. The headings and captions of various paragraphs of this
Mortgage are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

 

12.   Filing of Mortgage, etc. Mortgagor forthwith upon the execution and
delivery of this Mortgage and thereafter, from time to time, will cause this
Mortgage, and any security instrument creating a lien or evidencing the lien
hereof upon the Mortgaged Property, to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish notice of and fully to protect the lien hereof upon, and the
interest of Mortgagee in, the Mortgaged Property. Mortgagor will pay all filing,
registration or recording fees, and all expenses incident to the preparation,
execution and acknowledgment of this Mortgage and any security instrument with
respect to the Mortgaged Property, and all Federal, state, county and municipal
taxes, duties, imposts, assessments and charges arising out of or in connection
with the execution and delivery of this Mortgage or any security instrument with
respect to the Mortgaged Property. Mortgagor shall hold harmless and indemnify
Mortgagee, its

 

8

--------------------------------------------------------------------------------


 

successors and assigns, against any liability incurred by reason of the
imposition of any tax on the making and recording of this Mortgage.

 

13.   Marshalling. Mortgagor waives and releases any right to have the Mortgaged
Property marshalled.

 

14.   Authority. Mortgagor (and the undersigned representative of Mortgagor) has
full power, authority and legal right to execute this Mortgage and to mortgage,
give, grant, bargain, sell, alien, enfeoff, convey, confirm and assign the
Mortgaged Property pursuant to the terms hereof and to keep and observe all of
the terms of this Mortgage on Mortgagor’s part to be performed.

 

15.   Inapplicable Provisions. If any term, covenant or condition of the
Mortgage shall be held to be invalid, illegal or unenforceable in any respect,
this Mortgage shall be construed without such provision.

 

16.   No Oral Change. This Mortgage may only be modified or amended by an
agreement in writing signed by Mortgagor and Mortgagee, and may only be
released, discharged or satisfied of record by an agreement in writing signed by
Mortgagee.

 

17.   Trust Fund. Pursuant to Section 13 of the Lien Law of New York, Mortgagor
shall receive the advances secured hereby and shall hold the right to receive
such advances as a trust fund to be applied first for the purpose of paying the
cost of any improvement and shall apply such advances first to the payment of
the cost of any such improvement on the Mortgaged Property before using any part
of the total of the same for any other purpose.

 

18.   Commercial Property. This Agreement does not cover real property
principally improved or to be improved by one or more structures containing in
the aggregate not more than six (6) residential dwelling units.

 

19.   Maximum Principal Indebtedness. The maximum amount of principal secured
hereby or which under any contingency may be secured hereby is ONE HUNDRED
SEVENTY FIVE MILLION AND 00/100 DOLLARS ($175,000,000.00).

 

20.   Nonrecourse Obligations.  Subject to the qualifications that this Mortgage
and the estate of the Mortgagor in the Property shall continue to secure the
Note, the Mortgagor shall be liable for payment and performance of all of the
obligations, covenants and agreements under the Note to the full extent (but
only to the extent) of the estate of the Mortgagor in the Mortgaged Property. 
If a default occurs in the timely and proper payment of any portion of the Note,
except to the extent set forth above in this paragraph 20, Mortgagor shall not
be personally liable for the repayment of any of the principal of, interest on,
or prepayment fees or late charges, or other charges or fees due under the Note.

 

21.   Assignment Upon Refinancing.  Upon written request of Mortgagor in
connection with a refinancing of the Debt or transfer or sale of the Mortgaged
Property, Mortgagee shall assign this Mortgage, without recourse, warranty or
representation whatsoever to the refinancing lender upon (a) payment of a sum
equal to all monies or indebtedness outstanding under the Note and this
Mortgage, including but not limited to, the Debt, all interest accrued thereon,

 

9

--------------------------------------------------------------------------------


 

Mortgagee’s standard assignment fee as in effect at the time of such assignment
and payment of all costs and expenses (including, without limitation, reasonable
outside attorneys’ fees) incurred in connection with the assignment of this
Mortgage, and (b) Mortgagor’s delivery to Mortgagee of an affidavit pursuant to
Section 275 of the New York Real Property Law and such other documents and
instruments as Mortgagee may reasonably request.

 

22.           Recognized Mortgage.  Notwithstanding anything herein to the
contrary, (A) insurance proceeds/condemnation awards with respect to the
Property shall not be disposed or applied in a manner inconsistent with the
terms of that certain Agreement of Sublease dated as of December 12, 2001
between The New York Times Building LLC, a New York limited liability company
(“NYTB”), as landlord, and NYT Real Estate Company LLC, a New York limited
liability company, NYTB’s interest in which Agreement of Sublease as landlord
was assigned by Assignment and Assumption Agreement dated as of August 15, 2006
to 42nd St. Development Project, Inc. (“42DP”), as landlord, and recorded in the
Office of the City Register of the City of New York on November 20, 2006 as CRFN
2006000644732, which Agreement of Sublease was amended pursuant to First
Amendment to Agreement of Sublease (NYT) dated as of August 15, 2006 between
42DP and Mortgagor and recorded in the Office of the City Register of the City
of New York on November 20, 2006 as CRFN 2006000644735 and by Second Amendment
to Agreement of Sublease (NYT) dated as of January 29, 2007 between 42DP and
Mortgagor and recorded in the Office of the City Register of the City of New
York on February 22, 2007 as CRFN 2007000100157 and by Third Amendment to
Agreement of Sublease (NYT) dated on or about the date of this Mortgage between
42DP and Mortgagor and intended to be recorded in the Office of the City
Register of the City of New York (such Agreement of Sublease, as so assigned and
amended, the “Severance Lease”); (B) Mortgagee shall provide written notice to
42DP of any defaults under this Mortgage in accordance with Paragraph 31(c) of
the Severance Lease and shall permit 42DP the right to cure any such default and
upon such cure 42DP shall be subrogated to the rights of the Mortgagee to the
extent of such cure; (C) this Mortgage shall not be modified, amended, extended
or consolidated without delivering a copy thereof to 42DP; (D) this Mortgage
shall not extend to, affect, or be a lien or encumbrance upon, the estate and
interest of 42DP in the Demised Premises or the Common Elements (as such terms
are defined in the Severance Lease), in the Severance Lease or any part thereof;
(E) this Mortgage shall at all times be subject and subordinate to (i) the
Severance Lease, and (ii) the Condominium Documents and to the Board of
Managers’ Liens, the NYTC Board of Managers’ Liens and the FC Board of Managers’
Liens (as such terms are defined in the Condominium Documents); and (F) the
Mortgagee (and its successors and assigns) will take title to the Mortgaged
Property subject to the Condominium Documents.

 

23.           Co-Mortgagee.  ESDC (i) is acting under this Mortgage as
co-mortgagee solely for the purpose of making available to the Mortgagor an
exemption from mortgage recording tax, (ii) has no beneficial interest in or
discretionary authority whatsoever as co-mortgagee hereunder or under the Note
and pursuant to the provisions of Paragraph 24 of this Mortgage, effective
immediately after the recording of this Mortgage, is resigning as co-mortgagee
and assigning to Mortgagee, all of its right, title and interest in and to this
Mortgage and (iii) has no obligations, responsibilities or liabilities
whatsoever under this Mortgage or the Note other than to (x) record this
Mortgage in the City Register’s Office and (y) perform its obligations under
Paragraph 24 of this Mortgage.

 

10

--------------------------------------------------------------------------------


 

24.           Assignment.

 

                (a)           In consideration of the making of the Note by
Mortgagee to the Mortgagor and for other good and valuable consideration,
receipt and sufficiency of which hereby are acknowledged, effective immediately
after the recording of this Mortgage, automatically and without further action
by ESDC, ESDC shall and does hereby resign as co-mortgagee hereunder and assign
unto Mortgagee, all of ESDC’s right, title and interest under this Mortgage as
co-mortgagee, such assignment being made without recourse, representation or
warranty by ESDC, in any case or event or for any purpose whatsoever.

 

                (b)           By executing this Mortgage, effective immediately
after the recording of this Mortgage, automatically and without further action
by Mortgagee, (i) Mortgagee consents to and accepts ESDC’s resignation pursuant
to this Paragraph 24, (ii) Mortgagee accepts the assignment by ESDC of all of
ESDC’s right, title and interest under this Mortgage as co-mortgagee hereunder
and (iii) Mortgagee, as successor mortgagee, does assume and agree to be bound
by all of the terms and conditions of this Mortgage, and all of the obligations
under this Mortgage applicable to it in such capacity as mortgagee hereunder.

 

                (c)           The foregoing assignment and assumption shall be
and is self-executing, effective immediately after the recording of this
Mortgage, automatically and without more, and no further act shall be or is
required by any of the parties to this Mortgage to effectuate the foregoing
assignment and assumption.  In confirmation of the foregoing, the parties shall
execute a separate assignment of this Mortgage, which is intended to be recorded
in the City Register’s Office, after the recording of this Mortgage.

 

                (d)           The Mortgagor acknowledges that ESDC is entering
into this Mortgage as co-mortgagee solely as an accommodation to the Mortgagor
and Mortgagee and that ESDC shall have absolutely no obligations,
responsibilities or liabilities hereunder whatsoever to the Mortgagor, the
Mortgagee and/or any third parties other than to record this Mortgage in the
City Register’s Office.

 

                (e)           Mortgagor indemnifies, defends and holds ESDC and
Mortgagee harmless from and against any and all claims, losses, damages, costs,
expenses, suits and demands, including without limitation, reasonable attorneys
fees, court costs and disbursements, arising from or relating to ESDC’s acting
as co-mortgagee hereunder.

 

*   *   *   *   *   *

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mortgagor, ESDC and Mortgagee have duly executed this
Mortgage the day and year first above written.

 

 

 

 

 

MORTGAGOR:

 

 

 

NYT REAL ESTATE COMPANY LLC,

 

a New York limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

Kenneth A. Richieri

 

Title:

Manager

 

 

STATE OF NEW YORK

)

 

)ss.:

COUNTY OF NEW YORK

)

 

On the      day of March, in the year 2009, before me, the undersigned,
personally appeared Kenneth A. Richieri, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me he/she/they
executed the same in his/her/their/ capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

 

Notary Public

 

My Commission Expires:

 

 

12

--------------------------------------------------------------------------------


 

 

 

CO-MORTGAGEE:

 

 

 

 

 

620 EIGHTH LENDER NYT (NY) LIMITED

 

 

PARTNERSHIP, a Delaware limited partnership

 

 

 

 

By:

620 EIGHTH GP NYT (NY) LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its general partner

 

 

 

 

 

By:

CPA:17 LIMITED PARTNERSHIP,

 

 

 

 

a Delaware limited partnership,

 

 

 

 

its sole member

 

 

 

 

 

 

 

 

 

By: CORPORATE PROPERTY

 

 

 

 

ASSOCIATES 17 — GLOBAL

 

 

 

 

INCORPORATED, a Maryland

 

 

 

 

corporation, its general partner

 

 

 

 

 

By:

 

 

 

Name:

Jason E. Fox

 

 

Title:

Executive Director

 

STATE OF NEW YORK

)

 

)ss.:

COUNTY OF NEW YORK

)

 

On the      day of March, in the year 2009, before me, the undersigned,
personally appeared Jason E. Fox, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me he/she/they executed
the same in his/her/their/ capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

 

Notary Public

 

My Commission Expires:

 

13

--------------------------------------------------------------------------------


 

 

CO-MORTGAGEE:

 

 

 

NEW YORK STATE URBAN DEVELOPMENT
CORPORATION, D/B/A/ EMPIRE STATE
DEVELOPMENT CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

STATE OF NEW YORK

)

 

)ss.:

COUNTY OF NEW YORK

)

 

On the       day of March, in the year 2009, before me, the undersigned,
personally appeared                          , personally known to me or proved
to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me
he/she/they executed the same in his/her/their/ capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

Notary Public

 

My Commission Expires:

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

Property Description

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded as CRFN 2007000075106, and Second Amendment
to Declaration dated October 11, 2007 and recorded as CRFN 2008000008734, and
Third Amendment to Declaration dated March 6, 2009 and to be recorded with the
Register (which Declaration, and any further amendments thereto, are hereinafter
collectively called the “Declaration”), establishing a plan for leasehold
condominium ownership of said Building and the land upon which the same is
erected (hereinafter sometimes collectively called the “Property”) and also
designated and described as Tax Lots No. (SEE SCHEDULE ANNEXED), Block 1012
Section 4, Borough of MANHATTAN on the Tax Map of the Real Property Assessment
Department of the City of New York and on the floor plans of said Building
certified by Daniel Kaplan, approved by the Real Property Assessment Bureau on
August 13, 2006 and filed as Condominium Plan No. 1595 on August 15, 2006 in the
aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

15

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

16

--------------------------------------------------------------------------------


 

Exhibit B

 

Severance Lease

 

Agreement of Sublease dated as of December 12, 2001 between The New York Times
Building LLC, a New York limited liability company (“NYTB”), as landlord, and
NYT Real Estate Company LLC, a New York limited liability company, a memorandum
of which was recorded in the Office of the City Register of the City of New York
on October 24, 2003 as CRFN 2003000433125, as amended by NYTB’s interest in
which Agreement of Sublease as landlord was assigned by Assignment and
Assumption Agreement dated as of August 15, 2006 to 42nd St. Development
Project, Inc. (“42DP”), as landlord, and recorded in the Office of the City
Register of the City of New York on November 20, 2006 as CRFN 2006000644732,
which Agreement of Sublease was amended pursuant to First Amendment to Agreement
of Sublease (NYT) dated as of August 15, 2006 between 42DP and Mortgagor and
recorded in the Office of the City Register of the City of New York on
November 20, 2006 as CRFN 2006000644735 and by Second Amendment to Agreement of
Sublease (NYT) dated as of January 29, 2007 between 42DP and Mortgagor and
recorded in the Office of the City Register of the City of New York on
February 22, 2007 as CRFN 2007000100157 and by Third Amendment to Agreement of
Sublease (NYT) dated on or about the date of this Mortgage between 42DP and
Mortgagor and intended to be recorded in the Office of the City Register of the
City of New York (such Agreement of Sublease, as so assigned and amended, the
“Severance Lease”).

 

17

--------------------------------------------------------------------------------


 

EXHIBIT Y

 

FIRST MORTGAGE UCC-1

 

[g70761ke12bi001.jpg]

 

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

 

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

REED SMITH LLP

599 Lexington Avenue, 29th Floor

New York, NY 10022

Attention:  Ziad Hammodi, Esq.

 

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

1. DEBTOR’S EXACT FULL LEGAL NAME- insert only one debtor name (1a or 1b) - do
not abbreviate or combine names

 

1a. ORGANIZATION’S NAME

 

 

 

 NYT REAL ESTATE COMPANY LLC

OR

 

 

 

 

 

1b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

1c.MAILING ADDRESS

CITY

STATE

POSTAL CODE

COUNTRY

 

 

 

 

 

c/o The New York Times Company 620 Eighth Ave.

 New York

 NY

10018

USA

 

 

 

 

 

1d. SEE INSTRUCTIONS

ADD’L INFO RE ORGANIZATION DEBTOR

1e. TYPE OF ORGANIZATION

LLC

1f. JURISDICTION OF ORGANIZATION

New York

1g. ORGANIZATIONAL ID #, if any

13-1102020



o  NONE

 

 

 

 

 

 

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b) - do not abbreviate or combine names

 

 

 

 

 

 

 

2a. ORGANIZATION’S NAME

 

 

OR

 

 

2b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

 

 

 

 

2c. MAILING ADDRESS

CITY

STATE

POSTAL CODE

COUNTRY

 

 

 

 

 

 

 

 

 

 

2d. SEE INSTRUCTIONS

ADD’L INFO RE ORGANIZATION DEBTOR

2e. TYPE OF ORGANIZATION




2f. JURISDICTION OF ORGANIZATION

2g. ORGANIZATIONAL ID #, if any



o  NONE

 

 

 

 

 

3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert
only one secured party name (3a or 3b)

 

3a. ORGANIZATION’S NAME

 

 

 

620 EIGHT LENDER NYT (NY) LIMITED PARTNERSHIP

OR

 

 

3b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

 

 

 

 

3c. MAILING ADDRESS

CITY

STATE

POSTAL CODE

COUNTRY

 

 

 

 

 

c/o W.P. Carey & Co., LLC 50 Rockefeller Plaza, 2nd I

New York

NY

10020

USA

 

 

 

 

 

4. This FINANCING STATEMENT covers the following collateral:

 

 

 

 

 

 

See  Exhibit A attached hereto.

 

5. ALTERNATIVE DESIGNATION [if applicable]:

o LESSEE/LESSOR

o CONSIGNEE/CONSIGNOR

o BAILEE/BAILOR

o SELLER/BUYER

o AG. LIEN

o NON-UCC FILING

6. x This FINANCING STATEMENT is to be filed [for record] (or recorded) in the
REAL
    ESTATE RECORDS. Attach Addendum                [if applicable]

7. Check to REQUEST SEARCH REPORT(S) on Debtor(s)
 [ADDITIONAL FEE]                                     [optional]

o All Debtors

o Debtor 1

o Debtor 2

8. OPTIONAL FILER REFERENCE DATA

 

 

 

 

 

 

NY County Clerk

 

FILING OFFICE COPY — UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)

 

1

--------------------------------------------------------------------------------


 

Instructions for UCC Financing Statement (Form UCC1)

 

Please type or laser-print this form. Be sure it is completely legible. Read all
Instructions, especially Instruction 1; correct Debtor name is crucial. Follow
Instructions completely.

 

Fill in form very carefully; mistakes may have important legal consequences. If
you have questions, consult your attorney. Filing office cannot give legal
advice.

 

Do not insert anything in the open space in the upper portion of this form; it
is reserved for filing office use.

 

When properly completed, send Filing Office Copy, with required fee, to filing
office. If you want an acknowledgment, complete item B and, if filing in a
filing office that returns an acknowledgment copy furnished by filer, you may
also send Acknowledgment Copy; otherwise detach. If you want to make a search
request, complete item 7 (after reading Instruction 7 below) and send Search
Report Copy, otherwise detach. Always detach Debtor and Secured Party Copies.

 

If you need to use attachments, you are encouraged to use either Addendum
(Form UCC1Ad) or Additional Party (Form UCC1AP).

 

A.  To assist filing offices that might wish to communicate with filer, filer
may provide information in item A. This item is optional.

 

B.   Complete item B if you want an acknowledgment sent to you. If filing in a
filing office that returns an acknowledgment copy furnished by filer, present
simultaneously with this form a carbon or other copy of this form for use as an
acknowledgment copy.

 

1.      Debtor name: Enter only one Debtor name in item 1, an organization’s
name (1a) or an individual’s name (1b). Enter Debtor’s exact full legal name.
Don’t abbreviate.

 

1a.    Organization Debtor. “Organization” means an entity having a legal
identity separate from its owner. A partnership is an organization; a sole
proprietorship is not an organization, even if it does business under a trade
name. If Debtor is a partnership, enter exact full legal name of partnership;
you need not enter names of partners as additional Debtors. If Debtor is a
registered organization (e.g., corporation, limited partnership, limited
liability company), it is advisable to examine Debtor’s current filed charter
documents to determine Debtor’s correct name, organization type, and
jurisdiction of organization.

 

1b.    Individual Debtor. “Individual” means a natural person; this includes a
sole proprietorship, whether or not operating under a trade name. Don’t use
prefixes (Mr., Mrs., Ms.). Use suffix box only for titles of lineage
(Jr., Sr., III) and not for other suffixes or titles (e.g., M.D.). Use married
woman’s personal name (Mary Smith, not Mrs. John Smith). Enter individual
Debtor’s family name (surname) in Last Name box, first given name in First Name
box, and all additional given names in Middle Name box.

 

For both organization and individual Debtors: Don’t use Debtor’s trade name,
DBA, AKA, FKA, Division name, etc. in place of or combined with Debtor’s legal
name; you may add such other names as additional Debtors if you wish (but this
is neither required nor recommended).

 

1c.    An address is always required for the Debtor named in 1a or 1b.

 

1d.    Reserved for Financing Statements to be filed in North Dakota or South
Dakota only. If this Financing Statement is to be filed in North Dakota or South
Dakota, the Debtor’s taxpayer identification number (tax ID#) — social security
number or employer identification number must be placed in this box.

 

1e,f,g. “Additional information re organization Debtor” is always required. Type
of organization and jurisdiction of organization as well as Debtor’s exact legal
name can be determined from Debtor’s current filed charter document.
Organizational ID #, if any, is assigned by the agency where the charter
document was filed; this is different from tax ID #; this should be entered
preceded by the 2-character U.S. Postal identification of state of organization
if one of the United States (e.g., CA12345, for a California corporation whose
organizational ID # is 12345); if agency does not assign organizational ID #,
check box in item 1g indicating “none.”

 

Note: If Debtor is a trust or a trustee acting with respect to property held in
trust, enter Debtor’s name in item 1 and attach Addendum (Form UCC1Ad) and check
appropriate box in item 17. If Debtor is a decedent’s estate, enter name of
deceased individual in item 1b and attach Addendum (Form UCC1Ad) and check
appropriate box in item 17. If Debtor is a transmitting utility or this
Financing Statement is filed in connection with a Manufactured-Home Transaction
or a Public-Finance Transaction as defined in applicable Commercial Code, attach
Addendum (Form UCC1Ad) and check appropriate box in item 18.

 

2.      If an additional Debtor is included, complete item 2, determined and
formatted per Instruction 1. To include further additional Debtors, attach
either Addendum (Form UCC1Ad) or Additional Party (Form UCC1AP) and follow
Instruction 1 for determining and formatting additional names.

 

3.      Enter information for Secured Party or Total Assignee, determined and
formatted per Instruction 1. To include further additional Secured Parties,
attach either Addendum (Form UCC1Ad) or Additional Party (Form UCC1AP) and
follow Instruction 1 for determining and formatting additional names. If there
has been a total assignment of the Secured Party’s interest prior to filing this
form, you may either (1) enter Assignor S/P’s name and address in item 3 and
file an Amendment (Form UCC3) [see item 5 of that form]; or (2) enter Total
Assignee’s name and address in item 3 and, if you wish, also attaching Addendum
(Form UCC1Ad) giving Assignor S/P’s name and address in item 12.

 

4.      Use item 4 to indicate the collateral covered by this Financing
Statement. If space in item 4 is insufficient, put the entire collateral
description or continuation of the collateral description on either Addendum
(Form UCC1Ad) or other attached additional page(s).

 

5.      If filer desires (at filer’s option) to use titles of lessee and lessor,
or consignee and consignor, or seller and buyer (in the case of accounts or
chattel paper), or ballee and bailor instead of Debtor and Secured Party, check
the appropriate box in item 5. If this is an agricultural lien (as defined in
applicable Commercial Code) filing or is otherwise not a UCC security interest
filing (e.g., a tax lien, judgment lien, etc.), check the appropriate box in
item 5, complete items 1-7 as applicable and attach any other items required
under other law.

 

6.      If this Financing Statement is filed as a fixture filing or if the
collateral consists of timber to be cut or as-extracted collateral, complete
items 1-5, check the box in item 6, and complete the required information (items
13, 14 and/or 15) on Addendum (Form UCC1Ad).

 

7.      This item is optional. Check appropriate box in item 7 to request Search
Report(s) on all or some of the Debtors named in this Financing Statement. The
Report will list all Financing Statements on file against the designated Debtor
on the date of the Report, including this Financing Statement. There is an
additional fee for each Report. If you have checked a box in item 7, file Search
Report Copy together with Filing Officer Copy (and Acknowledgment Copy). Note:
Not all states do searches and not all states will honor a search request made
via this form; some states require a separate request form.

 

8.      This item is optional and is for filer’s use only. For filer’s
convenience of reference, filer may enter in item 8 any identifying information
(e.g., Secured Party’s loan number, law firm file number, Debtor’s name or other
identification, state in which form is being filed, etc.) that filer may find
useful.

 

2

--------------------------------------------------------------------------------


 

Debtor:  NYT REAL ESTATE COMPANY, a New York limited liability company

 

Item No. 4 (continued) - Exhibit “A”

 

Collateral is as follows:

 

(A)          ALL OF DEBTOR’S RIGHT, TITLE AND INTEREST TO THE LEASEHOLD
CONDOMINIUM UNITS (THE “CONDOMINIUM UNITS”) IN THE NEW YORK TIMES BUILDING
CONDOMINIUM (THE “CONDOMINIUM”), AS MORE PARTICULARLY DESCRIBED ON SCHEDULE 1
ATTACHED HERETO AND DEBTOR’S UNDIVIDED INTEREST IN THE CONDOMINIUM COMMON
ELEMENTS APPURTENANT TO THE CONDOMINIUM UNITS.  THE PARCEL OF LAND ON WHICH THE
CONDOMINIUM IS LOCATED, AS MORE PARTICULARLY DESCRIBED BELOW IS HEREINAFTER
CALLED THE “REAL PROPERTY”,  AND THE BUILDING IN WHICH THE CONDOMINIUM UNITS ARE
LOCATED  (I.E., 620 EIGHTH AVENUE, NEW YORK, NEW YORK), TOGETHER WITH ALL OTHER
STRUCTURES AND IMPROVEMENTS SITUATED ON, OR AFFIXED OR APPURTENANT TO THE REAL
PROPERTY, ARE COLLECTIVELY HEREIN CALLED  THE “BUILDING”;

 

(B)           ALL OF DEBTOR’S RIGHT, TITLE AND INTEREST APPURTENANT TO THE
CONDOMINIUM UNITS IN AND TO ANY FIXTURES, EQUIPMENT AND MACHINERY AFFIXED TO THE
BUILDING AND USED SOLELY FOR THE OPERATION OF THE BUILDING (SUCH AS, BY WAY OF
EXAMPLE, HVAC, PLUMBING, ELECTRICAL, MECHANICAL AND FIRE SAFETY FIXTURES,
MACHINERY AND EQUIPMENT, FIRE SAFETY EQUIPMENT) (THE “ADDITIONAL PROPERTY”), BUT
THE ADDITIONAL PROPERTY SHALL EXCLUDE THE DEBTOR’S PERSONAL PROPERTY
(HEREINAFTER DEFINED); AND

 

(C)           ALL OF DEBTOR’S RIGHT, TITLE AND INTEREST APPURTENANT TO THE
CONDOMINIUM UNITS IN AND TO (A) ANY ASSIGNABLE GUARANTIES, WARRANTIES,
CERTIFICATES, RIGHTS AND PRIVILEGES RELATING TO THE CONDOMINIUM UNITS OR THE
ADDITIONAL PROPERTY IN EFFECT ON THE DATE HEREOF, (B) ANY ASSIGNABLE LICENSES
AND PERMITS RELATING TO THE LAND, THE BUILDING OR THE ADDITIONAL PROPERTY IN
EFFECT ON THE DATE HEREOF, (C) ANY DRAWINGS, PLANS OR SPECIFICATIONS RELATING TO
THE BUILDING OR THE ADDITIONAL PROPERTY TO THE EXTENT IN DEBTOR’S POSSESSION OR
CONTROL ON THE DATE HEREOF, (D) ANY SITE PLANS, SURVEYS, ENVIRONMENTAL REPORTS,
ARCHITECTURAL RENDERINGS, ENGINEERING PLANS AND STUDIES AND FLOOR PLANS RELATING
TO THE LAND, THE BUILDING OR THE ADDITIONAL PROPERTY TO THE EXTENT IN DEBTOR’S
POSSESSION OR CONTROL ON THE DATE HEREOF, AND (E) ALL UTILITY, SERVICE,
MAINTENANCE AND OTHER SIMILAR CONTRACTS RELATING TO THE LAND, THE BUILDING OR
THE ADDITIONAL PROPERTY IN EFFECT ON THE DATE HEREOF (THE “INTANGIBLE
PROPERTY”).

 

ALL OF THE ITEMS REFERRED TO IN PARAGRAPHS A, B AND C ABOVE ARE COLLECTIVELY
REFERRED TO AS THE “PROPERTY.”  THE TERM “PROPERTY” SHALL EXCLUDE THE FOLLOWING:

 

(1)           ANY EXISTING CAUSE OF ACTION, OR DAMAGE CLAIM, OF OR AGAINST
DEBTOR.

 

(2)           ALL RIGHTS AND INTERESTS OF DEBTOR WITH RESPECT TO ANY AMOUNTS DUE
DEBTOR WITH RESPECT TO THE PROPERTY AND ARISING PRIOR TO THE DATE HEREOF
(INCLUDING BUT NOT LIMITED TO, TAX REFUNDS, CASUALTY OR CONDEMNATION PROCEEDS,
UTILITY DEPOSITS, RENTS OR OTHER INCOME FROM THE PROPERTY) TO THE EXTENT
ATTRIBUTABLE TO PERIODS PRIOR TO THE DATE HEREOF.

 

3

--------------------------------------------------------------------------------


 

Debtor:  NYT REAL ESTATE COMPANY, a New York limited liability company

 

Item No. 4 (continued) - Exhibit “A”

 

(3)           ALL RIGHTS AND INTERESTS OF DEBTOR WITH RESPECT TO THE CONDOMINIUM
UNITS COMPRISING FLOORS 21 THROUGH 27 OF THE BUILDING AND THEIR RESPECTIVE
UNDIVIDED INTEREST IN THE CONDOMINIUM COMMON ELEMENTS (THE “EXCLUDED UNITS”).

 

(4)           ALL FURNITURE, FURNISHINGS EQUIPMENT AND OTHER PERSONAL PROPERTY
OF DEBTOR, WHICH INCLUDES, WITHOUT LIMITATION, INVENTORY, RACKING, SHELVING,
CABLING, ANTENNAE, MACHINERY, COMMUNICATION EQUIPMENT, DATA CABINETS, LOCKERS,
PLUG-IN LIGHT FIXTURES, STORAGE RACKS, TRASH COMPACTORS, SIGNS, DESKS, MOVABLE
PARTITIONS, VENDING MACHINES, COMPUTER SOFTWARE AND HARDWARE, REMOVABLE TRADE
FIXTURES AND EQUIPMENT, EVEN IF BOLTED OR OTHERWISE AFFIXED TO THE FLOORS,
INCLUDING, WITHOUT LIMITATION, TELECOMMUNICATION SWITCHES, IN EACH CASE, AS NOW
OR MAY HEREAFTER EXIST IN OR ON ANY OF THE BUILDING AND ANY OTHER PERSONAL
PROPERTY OWNED BY DEBTOR OR A SUBLESSEE OF DEBTOR OR OTHER OCCUPANT OF THE
PROPERTY (COLLECTIVELY, “DEBTOR’S PERSONAL PROPERTY”); PROVIDED THAT IN NO CASE
SHALL DEBTOR’S PERSONAL PROPERTY INCLUDE FIXTURES OR BUILT-IN HEATING,
VENTILATING, AIR-CONDITIONING, AND ELECTRICAL EQUIPMENT (INCLUDING POWER PANELS)
TO BE UTILIZED IN CONNECTION WITH THE OPERATION OF THE PROPERTY.

 

(5)           ALL TRADEMARKS, TRADENAMES, LOGOS AND OTHER INTELLECTUAL PROPERTY
RIGHTS RELATING TO THE NEW YORK TIMES COMPANY AND ITS SUBSIDIARIES AND
AFFILIATES AND/OR RELATED MEDIA GROUPS.

 

(6)           ALL RIGHT, TITLE AND INTEREST OF DEBTOR IN AND TO THAT CERTAIN
(I) NYTC FACILITY MAINTENANCE AND MANAGEMENT AGREEMENT RELATING TO THE
CONDOMINIUM UNITS AND THE EXCLUDED UNITS BETWEEN DEBTOR AND FIRST NEW YORK
PARTNERS MANAGEMENT, LLC DATED AS OF JANUARY 4, 2007, AS AMENDED, AND (II) THAT
CERTAIN MANAGEMENT AGREEMENT RELATING TO THE EXCLUDED UNITS BETWEEN DEBTOR AND
FIRST NEW YORK PARTNERS MANAGEMENT, LLC DATED AS OF APRIL 4, 2008.

 

4

--------------------------------------------------------------------------------


 

Debtor:  NYT REAL ESTATE COMPANY, a New York limited liability company

 

Item No. 4 (continued) - Exhibit “A”

 

SCHEDULE 1

 

THE CONDOMINIUM UNITS (IN THE BUILDING LOCATED AT AND KNOWN AS THE NEW YORK
TIMES BUILDING CONDOMINIUM AND BY STREET NUMBER 620-628 8TH AVENUE, NEW YORK,
NEW YORK), DESIGNATED AND DESCRIBED AS UNITS (SEE SCHEDULE ANNEXED) (HEREINAFTER
CALLED THE “UNITS”) IN THE DECLARATION ESTABLISHING A PLAN OF LEASEHOLD
CONDOMINIUM OWNERSHIP OF PREMISES MADE BY THE NEW YORK TIMES BUILDING LLC, AS
DECLARANT, UNDER THE CONDOMINIUM ACT OF THE STATE OF NEW YORK (ARTICLE 9-B OF
THE REAL PROPERTY LAW OF THE STATE OF NEW YORK), DATED AS OF AUGUST 4, 2006 AND
RECORDED AUGUST 15, 2006 IN THE OFFICE OF THE REGISTER THE CITY OF NEW YORK (THE
“REGISTER”), AS CRFN 2006000460293, AS AMENDED BY FIRST AMENDMENT TO DECLARATION
DATED JANUARY 29, 2007 AND RECORDED AS CRFN 2007000075106, AND SECOND AMENDMENT
TO DECLARATION DATED OCTOBER 11, 2007 AND RECORDED AS CRFN 2008000008734, AND
THIRD AMENDMENT TO DECLARATION DATED MARCH 6, 2009 AND TO BE RECORDED WITH THE
REGISTER (WHICH DECLARATION, AND ANY FURTHER AMENDMENTS THERETO, ARE HEREINAFTER
COLLECTIVELY CALLED THE “DECLARATION”), ESTABLISHING A PLAN FOR LEASEHOLD
CONDOMINIUM OWNERSHIP OF SAID BUILDING AND THE LAND UPON WHICH THE SAME IS
ERECTED (HEREINAFTER SOMETIMES COLLECTIVELY CALLED THE “PROPERTY”) AND ALSO
DESIGNATED AND DESCRIBED AS TAX LOTS NO. (SEE SCHEDULE ANNEXED), BLOCK 1012
SECTION 4, BOROUGH OF MANHATTAN ON THE TAX MAP OF THE REAL PROPERTY ASSESSMENT
DEPARTMENT OF THE CITY OF NEW YORK AND ON THE FLOOR PLANS OF SAID BUILDING
CERTIFIED BY DANIEL KAPLAN, APPROVED BY THE REAL PROPERTY ASSESSMENT BUREAU ON
AUGUST 13, 2006 AND FILED AS CONDOMINIUM PLAN NO. 1595 ON AUGUST 15, 2006 IN THE
AFORESAID REGISTER’S OFFICE.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

5

--------------------------------------------------------------------------------


 

Debtor:  NYT REAL ESTATE COMPANY, a New York limited liability company

 

Item No. 4 (continued) - Exhibit “A”

 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

6

--------------------------------------------------------------------------------


 

Debtor:  NYT REAL ESTATE COMPANY, a New York limited liability company

 

Item No. 4 (continued) - Exhibit “A”

 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

Remainder of Page Intentionally Left Blank

 

7

--------------------------------------------------------------------------------


 

Debtor:  NYT REAL ESTATE COMPANY, a New York limited liability company

 

Item No. 4 (continued) - Exhibit “A”

 

The legal description of the Real Property referred to above is as follows:

 

THE REAL PROPERTY REFERRED TO HEREIN IS ALL THAT CERTAIN REAL PROPERTY LOCATED
IN THE BOROUGH OF MANHATTAN, COUNTY OF NEW YORK STATE OF NEW YORK, DESCRIBED AS
FOLLOWS:

 

SEE LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF.

 

Block: 1012

 

Lots:   1001, 1003, 1009 through 1027, and 1035       (formerly part of Lot 1)

 

Addresses:

620-628 8th Avenue,

 

263-267 and 241-261 West 40th Street,

 

242-244 West 41st Street,

 

231-235 West 40th Street,

 

248-256, 260-262 and 268 West 41st Street

 

634 and 630-632 8th Avenue,

 

New York, New York

 

 

County:

New York

 

END OF LEGAL DESCRIPTION

 

8

--------------------------------------------------------------------------------


 

EXHIBIT Z

 

WRAP MORTGAGE UCC-1

 

[g70761ke12ci001.jpg]

 

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

 

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

REED SMITH LLP

599 Lexington Avenue, 29th Floor

New York, NY 10022

Attention:  Ziad Hammodi, Esq.

 

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

1. DEBTOR’S EXACT FULL LEGAL NAME- insert only one debtor name (1a or 1b) - do
not abbreviate or combine names

 

 

1a. ORGANIZATION’S NAME

 

 

 

 NYT REAL ESTATE COMPANY LLC

 

 

OR

1b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

 

 

 

 

1c. MAILING ADDRESS

CITY

STATE

POSTAL CODE

COUNTRY

 

 

 

 

 

c/o The New York Times Company 620 Eighth Ave.

 New York

 NY

10018

USA

 

 

 

 

 

1d. SEE INSTRUCTIONS

ADD’L INFO RE ORGANIZATION DEBTOR

1e. TYPE OF ORGANIZATION

LLC

1f. JURISDICTION OF ORGANIZATION

New York

1g. ORGANIZATIONAL ID #, if any

13-1102020

o  NONE

 

 

 

 

 

 

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b) - do not abbreviate or combine names

 

 

 

 

 

 

 

2a. ORGANIZATION’S NAME

 

 

 

 

OR

2b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

 

 

 

 

2c. MAILING ADDRESS

CITY

STATE

POSTAL CODE

COUNTRY

 

 

 

 

 

 

 

 

 

 

2d. SEE INSTRUCTIONS

ADD’L INFO RE ORGANIZATION DEBTOR

2e. TYPE OF ORGANIZATION




2f. JURISDICTION OF ORGANIZATION

2g. ORGANIZATIONAL ID #, if any

 

o  NONE

 

 

 

 

 

3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert
only one secured party name (3a or 3b)

 

3a. ORGANIZATION’S NAME

 

 

 

620 EIGHT NYT (NY) LIMITED PARTNERSHIP

 

 

OR

3b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

 

 

 

 

3c. MAILING ADDRESS

CITY

STATE

POSTAL CODE

COUNTRY

 

 

 

 

 

c/o W.P. Carey & Co., LLC 50 Rockefeller Plaza, 2nd I

New York

NY

10020

USA

 

 

 

 

 

4. This FINANCING STATEMENT covers the following collateral:

 

 

 

 

 

 

See Exhibit A attached hereto

 

5. ALTERNATIVE DESIGNATION [if applicable]:

o LESSEE/LESSOR

o CONSIGNEE/CONSIGNOR

o BAILEE/BAILOR

o SELLER/BUYER

o AG. LIEN

o NON-UCC FILING

 

6. x This FINANCING STATEMENT is to be filed [for record] (or recorded) in the
REAL
ESTATE RECORDS. Attach Addendum

7. Check to REQUEST SEARCH REPORT(S) on Debtor(s)
 [ADDITIONAL FEE]                                     [optional]

o All Debtors

o Debtor 1

o Debtor 2

 

 

 

 

 

8. OPTIONAL FILER REFERENCE DATA

 

 

 

 

 

 

NY County Clerk

 

FILING OFFICE COPY — UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)

 

1

--------------------------------------------------------------------------------


 

Instructions for UCC Financing Statement (Form UCC1)

 

Please type or laser-print this form. Be sure it is completely legible. Read all
Instructions, especially Instruction 1; correct Debtor name is crucial. Follow
Instructions completely.

 

Fill in form very carefully; mistakes may have important legal consequences. If
you have questions, consult your attorney. Filing office cannot give legal
advice.

 

Do not insert anything in the open space in the upper portion of this form; it
is reserved for filing office use.

 

When properly completed, send Filing Office Copy, with required fee, to filing
office. If you want an acknowledgment, complete item B and, if filing in a
filing office that returns an acknowledgment copy furnished by filer, you may
also send Acknowledgment Copy; otherwise detach. If you want to make a search
request, complete item 7 (after reading Instruction 7 below) and send Search
Report Copy, otherwise detach. Always detach Debtor and Secured Party Copies.

 

If you need to use attachments, you are encouraged to use either Addendum
(Form UCC1Ad) or Additional Party (Form UCC1AP).

 

A. To assist filing offices that might wish to communicate with filer, filer may
provide information in item A. This item is optional.

 

B. Complete item B if you want an acknowledgment sent to you. If filing in a
filing office that returns an acknowledgment copy furnished by filer, present
simultaneously with this form a carbon or other copy of this form for use as an
acknowledgment copy.

 

1.      Debtor name: Enter only one Debtor name in item 1, an organization’s
name (1a) or an individual’s name (1b). Enter Debtor’s exact full legal name.
Don’t abbreviate.

 

1a.    Organization Debtor. “Organization” means an entity having a legal
identity separate from its owner. A partnership is an organization; a sole
proprietorship is not an organization, even if it does business under a trade
name. If Debtor is a partnership, enter exact full legal name of partnership;
you need not enter names of partners as additional Debtors. If Debtor is a
registered organization (e.g., corporation, limited partnership, limited
liability company), it is advisable to examine Debtor’s current filed charter
documents to determine Debtor’s correct name, organization type, and
jurisdiction of organization.

 

1b.    Individual Debtor. “Individual” means a natural person; this includes a
sole proprietorship, whether or not operating under a trade name. Don’t use
prefixes (Mr., Mrs., Ms.). Use suffix box only for titles of lineage
(Jr., Sr., III) and not for other suffixes or titles (e.g., M.D.). Use married
woman’s personal name (Mary Smith, not Mrs. John Smith). Enter individual
Debtor’s family name (surname) in Last Name box, first given name in First Name
box, and all additional given names in Middle Name box.

 

For both organization and individual Debtors: Don’t use Debtor’s trade name,
DBA, AKA, FKA, Division name, etc. in place of or combined with Debtor’s legal
name; you may add such other names as additional Debtors if you wish (but this
is neither required nor recommended).

 

1c.    An address is always required for the Debtor named in 1a or 1b.

 

1d.    Reserved for Financing Statements to be filed in North Dakota or South
Dakota only. If this Financing Statement is to be filed in North Dakota or South
Dakota, the Debtor’s taxpayer identification number (taxID#) — social security
number or employer identification number must be placed in this box.

 

1e,f,g. “Additional information re organization Debtor” is always required. Type
of organization and jurisdiction of organization as well as Debtor’s exact legal
name can be determined from Debtor’s current filed charter document.
Organizational ID #, if any, is assigned by the agency where the charter
document was filed; this is different from tax ID #; this should be entered
preceded by the 2-character U.S. Postal identification of state of organization
if one of the United States (e.g., CA12345, for a California corporation whose
organizational ID # is 12345); if agency does not assign organizational ID #,
check box in item 1g indicating “none.”

 

Note: If Debtor is a trust or a trustee acting with respect to property held in
trust, enter Debtor’s name in item 1 and attach Addendum (Form UCC1Ad) and check
appropriate box in item 17. If Debtor is a decedent’s estate, enter name of
deceased individual in item 1b and attach Addendum (Form UCC1Ad) and check
appropriate box in item 17. If Debtor is a transmitting utility or this
Financing Statement is filed in connection with a Manufactured-Home Transaction
or a Public-Finance Transaction as defined in applicable Commercial Code, attach
Addendum (Form UCC1Ad) and check appropriate box in item 18.

 

2.      If an additional Debtor is included, complete item 2, determined and
formatted per Instruction 1. To include further additional Debtors, attach
either Addendum (Form UCC1Ad) or Additional Party (Form UCC1AP) and follow
Instruction 1 for determining and formatting additional names.

 

3.      Enter information for Secured Party or Total Assignee, determined and
formatted per Instruction 1. To include further additional Secured Parties,
attach either Addendum (Form UCC1Ad) or Additional Party (Form UCC1AP) and
follow Instruction 1 for determining and formatting additional names. If there
has been a total assignment of the Secured Party’s interest prior to filing this
form, you may either (1) enter Assignor S/P’s name and address in item 3 and
file an Amendment (Form UCC3) [see item 5 of that form]; or (2) enter Total
Assignee’s name and address in item 3 and, if you wish, also attaching Addendum
(Form UCC1Ad) giving Assignor S/P’s name and address in item 12.

 

4.      Use item 4 to indicate the collateral covered by this Financing
Statement. If space in item 4 is insufficient, put the entire collateral
description or continuation of the collateral description on either Addendum
(Form UCC1Ad) or other attached additional page(s).

 

5.      If filer desires (at filer’s option) to use titles of lessee and lessor,
or consignee and consignor, or seller and buyer (in the case of accounts or
chattel paper), or bailee and bailor instead of Debtor and Secured Party, check
the appropriate box in item 5. If this is an agricultural lien (as defined in
applicable Commercial Code) filing or is otherwise not a UCC security interest
filing (e.g., a tax lien, judgment lien, etc.), check the appropriate box in
item 5, complete items 1-7 as applicable and attach any other items required
under other law.

 

6.      If this Financing Statement is filed as a fixture filing or if the
collateral consists of timber to be cut or as-extracted collateral, complete
items 1-5, check the box in item 6, and complete the required information (items
13, 14 and/or 15) on Addendum (Form UCC1Ad).

 

7.      This item is optional. Check appropriate box in item 7 to request Search
Report(s) on all or some of the Debtors named in this Financing Statement. The
Report will list all Financing Statements on file against the designated Debtor
on the date of the Report, including this Financing Statement. There is an
additional fee for each Report. If you have checked a box in item 7, file Search
Report Copy together with Filing Officer Copy (and Acknowledgment Copy). Note:
Not all states do searches and not all states will honor a search request made
via this form; some states require a separate request form.

 

8.      This item is optional and is for filer’s use only. For filer’s
convenience of reference, filer may enter in item 8 any identifying information
(e.g., Secured Party’s loan number, law firm file number, Debtor’s name or other
identification, state in which form is being filed, etc.) that filer may find
useful.

 

2

--------------------------------------------------------------------------------


 

Debtor:  NYT REAL ESTATE COMPANY, a New York limited liability company

 

Item No. 4 (continued) - Exhibit “A”

 

Collateral is as follows:

 

(A)          ALL OF DEBTOR’S RIGHT, TITLE AND INTEREST TO THE LEASEHOLD
CONDOMINIUM UNITS (THE “CONDOMINIUM UNITS”) IN THE NEW YORK TIMES BUILDING
CONDOMINIUM (THE “CONDOMINIUM”), AS MORE PARTICULARLY DESCRIBED ON SCHEDULE 1
ATTACHED HERETO AND DEBTOR’S UNDIVIDED INTEREST IN THE CONDOMINIUM COMMON
ELEMENTS APPURTENANT TO THE CONDOMINIUM UNITS.  THE PARCEL OF LAND ON WHICH THE
CONDOMINIUM IS LOCATED, AS MORE PARTICULARLY DESCRIBED BELOW IS HEREINAFTER
CALLED THE “REAL PROPERTY”,  AND THE BUILDING IN WHICH THE CONDOMINIUM UNITS ARE
LOCATED (I.E., 620 EIGHTH AVENUE, NEW YORK, NEW YORK), TOGETHER WITH ALL OTHER
STRUCTURES AND IMPROVEMENTS SITUATED ON, OR AFFIXED OR APPURTENANT TO THE REAL
PROPERTY, ARE COLLECTIVELY HEREIN CALLED THE “BUILDING”;

 

(B)           ALL OF DEBTOR’S RIGHT, TITLE AND INTEREST APPURTENANT TO THE
CONDOMINIUM UNITS IN AND TO ANY FIXTURES, EQUIPMENT AND MACHINERY AFFIXED TO THE
BUILDING AND USED SOLELY FOR THE OPERATION OF THE BUILDING (SUCH AS, BY WAY OF
EXAMPLE, HVAC, PLUMBING, ELECTRICAL, MECHANICAL AND FIRE SAFETY FIXTURES,
MACHINERY AND EQUIPMENT, FIRE SAFETY EQUIPMENT) (THE “ADDITIONAL PROPERTY”), BUT
THE ADDITIONAL PROPERTY SHALL EXCLUDE THE DEBTOR’S PERSONAL PROPERTY
(HEREINAFTER DEFINED); AND

 

(C)           ALL OF DEBTOR’S RIGHT, TITLE AND INTEREST APPURTENANT TO THE
CONDOMINIUM UNITS IN AND TO (A) ANY ASSIGNABLE GUARANTIES, WARRANTIES,
CERTIFICATES, RIGHTS AND PRIVILEGES RELATING TO THE CONDOMINIUM UNITS OR THE
ADDITIONAL PROPERTY IN EFFECT ON THE DATE HEREOF, (B) ANY ASSIGNABLE LICENSES
AND PERMITS RELATING TO THE LAND, THE BUILDING OR THE ADDITIONAL PROPERTY IN
EFFECT ON THE DATE HEREOF, (C) ANY DRAWINGS, PLANS OR SPECIFICATIONS RELATING TO
THE BUILDING OR THE ADDITIONAL PROPERTY TO THE EXTENT IN DEBTOR’S POSSESSION OR
CONTROL ON THE DATE HEREOF, (D) ANY SITE PLANS, SURVEYS, ENVIRONMENTAL REPORTS,
ARCHITECTURAL RENDERINGS, ENGINEERING PLANS AND STUDIES AND FLOOR PLANS RELATING
TO THE LAND, THE BUILDING OR THE ADDITIONAL PROPERTY TO THE EXTENT IN DEBTOR’S
POSSESSION OR CONTROL ON THE DATE HEREOF, AND (E) ALL UTILITY, SERVICE,
MAINTENANCE AND OTHER SIMILAR CONTRACTS RELATING TO THE LAND, THE BUILDING OR
THE ADDITIONAL PROPERTY IN EFFECT ON THE DATE HEREOF (THE “INTANGIBLE
PROPERTY”).

 

ALL OF THE ITEMS REFERRED TO IN PARAGRAPHS A, B AND C ABOVE ARE COLLECTIVELY
REFERRED TO AS THE “PROPERTY.”  THE TERM “PROPERTY” SHALL EXCLUDE THE FOLLOWING:

 

(1)           ANY EXISTING CAUSE OF ACTION, OR DAMAGE CLAIM, OF OR AGAINST
DEBTOR.

 

(2)           ALL RIGHTS AND INTERESTS OF DEBTOR WITH RESPECT TO ANY AMOUNTS DUE
DEBTOR WITH RESPECT TO THE PROPERTY AND ARISING PRIOR TO THE DATE HEREOF
(INCLUDING BUT NOT LIMITED TO, TAX REFUNDS, CASUALTY OR CONDEMNATION PROCEEDS,
UTILITY DEPOSITS, RENTS OR OTHER INCOME FROM THE PROPERTY) TO THE EXTENT
ATTRIBUTABLE TO PERIODS PRIOR TO THE DATE HEREOF.

 

3

--------------------------------------------------------------------------------


 

Debtor:  NYT REAL ESTATE COMPANY, a New York limited liability company

 

Item No. 4 (continued) - Exhibit “A”

 

(3)           ALL RIGHTS AND INTERESTS OF DEBTOR WITH RESPECT TO THE CONDOMINIUM
UNITS COMPRISING FLOORS 21 THROUGH 27 OF THE BUILDING AND THEIR RESPECTIVE
UNDIVIDED INTEREST IN THE CONDOMINIUM COMMON ELEMENTS (THE “EXCLUDED UNITS”).

 

(4)           ALL FURNITURE, FURNISHINGS EQUIPMENT AND OTHER PERSONAL PROPERTY
OF DEBTOR, WHICH INCLUDES, WITHOUT LIMITATION, INVENTORY, RACKING, SHELVING,
CABLING, ANTENNAE, MACHINERY, COMMUNICATION EQUIPMENT, DATA CABINETS, LOCKERS,
PLUG-IN LIGHT FIXTURES, STORAGE RACKS, TRASH COMPACTORS, SIGNS, DESKS, MOVABLE
PARTITIONS, VENDING MACHINES, COMPUTER SOFTWARE AND HARDWARE, REMOVABLE TRADE
FIXTURES AND EQUIPMENT, EVEN IF BOLTED OR OTHERWISE AFFIXED TO THE FLOORS,
INCLUDING, WITHOUT LIMITATION, TELECOMMUNICATION SWITCHES, IN EACH CASE, AS NOW
OR MAY HEREAFTER EXIST IN OR ON ANY OF THE BUILDING AND ANY OTHER PERSONAL
PROPERTY OWNED BY DEBTOR OR A SUBLESSEE OF DEBTOR OR OTHER OCCUPANT OF THE
PROPERTY (COLLECTIVELY, “DEBTOR’S PERSONAL PROPERTY”); PROVIDED THAT IN NO CASE
SHALL DEBTOR’S PERSONAL PROPERTY INCLUDE FIXTURES OR BUILT-IN HEATING,
VENTILATING, AIR-CONDITIONING, AND ELECTRICAL EQUIPMENT (INCLUDING POWER PANELS)
TO BE UTILIZED IN CONNECTION WITH THE OPERATION OF THE PROPERTY.

 

(5)           ALL TRADEMARKS, TRADENAMES, LOGOS AND OTHER INTELLECTUAL PROPERTY
RIGHTS RELATING TO THE NEW YORK TIMES COMPANY AND ITS SUBSIDIARIES AND
AFFILIATES AND/OR RELATED MEDIA GROUPS.

 

(6)           ALL RIGHT, TITLE AND INTEREST OF DEBTOR IN AND TO THAT CERTAIN
(I) NYTC FACILITY MAINTENANCE AND MANAGEMENT AGREEMENT RELATING TO THE
CONDOMINIUM UNITS AND THE EXCLUDED UNITS BETWEEN DEBTOR AND FIRST NEW YORK
PARTNERS MANAGEMENT, LLC DATED AS OF JANUARY 4, 2007, AS AMENDED, AND (II) THAT
CERTAIN MANAGEMENT AGREEMENT RELATING TO THE EXCLUDED UNITS BETWEEN DEBTOR AND
FIRST NEW YORK PARTNERS MANAGEMENT, LLC DATED AS OF APRIL 4, 2008.

 

4

--------------------------------------------------------------------------------


 

Debtor:  NYT REAL ESTATE COMPANY, a New York limited liability company

 

Item No. 4 (continued) - Exhibit “A”

 

SCHEDULE 1

 

THE CONDOMINIUM UNITS (IN THE BUILDING LOCATED AT AND KNOWN AS THE NEW YORK
TIMES BUILDING CONDOMINIUM AND BY STREET NUMBER 620-628 8TH AVENUE, NEW YORK,
NEW YORK), DESIGNATED AND DESCRIBED AS UNITS (SEE SCHEDULE ANNEXED) (HEREINAFTER
CALLED THE “UNITS”) IN THE DECLARATION ESTABLISHING A PLAN OF LEASEHOLD
CONDOMINIUM OWNERSHIP OF PREMISES MADE BY THE NEW YORK TIMES BUILDING LLC, AS
DECLARANT, UNDER THE CONDOMINIUM ACT OF THE STATE OF NEW YORK (ARTICLE 9-B OF
THE REAL PROPERTY LAW OF THE STATE OF NEW YORK), DATED AS OF AUGUST 4, 2006 AND
RECORDED AUGUST 15, 2006 IN THE OFFICE OF THE REGISTER THE CITY OF NEW YORK (THE
“REGISTER”), AS CRFN 2006000460293, AS AMENDED BY FIRST AMENDMENT TO DECLARATION
DATED JANUARY 29, 2007 AND RECORDED AS CRFN 2007000075106, AND SECOND AMENDMENT
TO DECLARATION DATED OCTOBER 11, 2007 AND RECORDED AS CRFN 2008000008734, AND
THIRD AMENDMENT TO DECLARATION DATED MARCH 6, 2009 AND TO BE RECORDED WITH THE
REGISTER (WHICH DECLARATION, AND ANY FURTHER AMENDMENTS THERETO, ARE HEREINAFTER
COLLECTIVELY CALLED THE “DECLARATION”), ESTABLISHING A PLAN FOR LEASEHOLD
CONDOMINIUM OWNERSHIP OF SAID BUILDING AND THE LAND UPON WHICH THE SAME IS
ERECTED (HEREINAFTER SOMETIMES COLLECTIVELY CALLED THE “PROPERTY”) AND ALSO
DESIGNATED AND DESCRIBED AS TAX LOTS NO. (SEE SCHEDULE ANNEXED), BLOCK 1012
SECTION 4, BOROUGH OF MANHATTAN ON THE TAX MAP OF THE REAL PROPERTY ASSESSMENT
DEPARTMENT OF THE CITY OF NEW YORK AND ON THE FLOOR PLANS OF SAID BUILDING
CERTIFIED BY DANIEL KAPLAN, APPROVED BY THE REAL PROPERTY ASSESSMENT BUREAU ON
AUGUST 13, 2006 AND FILED AS CONDOMINIUM PLAN NO. 1595 ON AUGUST 15, 2006 IN THE
AFORESAID REGISTER’S OFFICE.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

5

--------------------------------------------------------------------------------


 

Debtor:  NYT REAL ESTATE COMPANY, a New York limited liability company

 

Item No. 4 (continued) - Exhibit “A”

 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

Remainder of Page Intentionally Left Blank

 

7

--------------------------------------------------------------------------------


 

Debtor:  NYT REAL ESTATE COMPANY, a New York limited liability company

 

Item No. 4 (continued) - Exhibit “A”

 

The legal description of the Real Property referred to above is as follows:

 

THE REAL PROPERTY REFERRED TO HEREIN IS ALL THAT CERTAIN REAL PROPERTY LOCATED
IN THE BOROUGH OF MANHATTAN, COUNTY OF NEW YORK STATE OF NEW YORK, DESCRIBED AS
FOLLOWS:

 

SEE LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF.

 

Block: 1012

 

Lots:   1001, 1003, 1009 through 1027, and 1035       (formerly part of Lot 1)

 

Addresses:

620-628 8th Avenue,

 

263-267 and 241-261 West 40th Street,

 

242-244 West 41st Street,

 

231-235 West 40th Street,

 

248-256, 260-262 and 268 West 41st Street

 

634 and 630-632 8th Avenue,

 

New York, New York

 

 

County:

New York

 

END OF LEGAL DESCRIPTION

 

8

--------------------------------------------------------------------------------


 

EXHIBIT BB

 

THIRD AMENDMENT TO DECLARATION

 

--------------------------------------------------------------------------------

 

THIRD AMENDMENT
TO
DECLARATION OF LEASEHOLD CONDOMINIUM

 

ESTABLISHING A PLAN OF LEASEHOLD CONDOMINIUM

OWNERSHIP OF PREMISES KNOWN AS AND HAVING A STREET

ADDRESS OF 620 EIGHTH AVENUE, NEW YORK, NEW YORK

 

--------------------------------------------------------------------------------

 

Name of Condominium:

 

The New York Times Building Condominium

 

 

 

Dated:

 

As of March      2009

 

 

 

Block:

 

1012

 

 

 

Lots:

 

1001-1058

 

 

 

 

 

 

 

 

Record and Return to:

 

 

 

 

 

Robert M. Safron, Esq.

 

 

Patterson Belknap Webb & Tyler LLP

 

 

1133 Avenue of the Americas

 

 

New York, New York 10036

 

1

--------------------------------------------------------------------------------


 

Third Amendment to Declaration of
The New York Times Building Condominium

 

This Third Amendment to Declaration (this “Third Amendment”), made as of the
       day of March, 2009, by FC EIGHTH AVE., LLC, having an address c/o Forest
City Ratner Companies, 1 Metrotech Center North, Brooklyn, New York 11201 and
NYT REAL ESTATE COMPANY LLC, having an address c/o The New York Times Company,
620 Eighth Avenue, New York, New York 10018, being all of the Unit Owners of the
Condominium Units located in the building known as The New York Times Building
Condominium (collectively, the “Unit Owners”), do hereby declare as follows:

 

WHEREAS, The New York Times Building LLC was the Declarant under that certain
Declaration Establishing a Plan of Leasehold Condominium Ownership of Premises
known as and having a street address of 620 Eighth Avenue, New York, New York
(the “Declaration”), which Declaration was dated as of August 4, 2006, and
recorded in the Office of the City Register of the City of New York (the “City
Register’s Office”) on August 15, 2006 as CRFN 2006000460293, as amended by that
certain First Amendment to the Declaration (the “First Amendment”), which First
Amendment was dated as of January 29, 2007, and recorded in the City Register’s
Office on February 8, 2007 as CRFN 2007000075106 and further amended by that
certain Second Amendment to the Declaration (the “Second Amendment”), which
Second Amendment was dated October 11, 2007, and recorded in the City’s
Register’s Office on January 8, 2008 as CRFN 2008000008734 (the Declaration, the
First Amendment and the Second Amendment are hereinafter referred to
collectively as the “Declaration”);

 

WHEREAS, the Unit Owners wish to amend and modify certain terms of the
Declaration in the manner hereinafter provided;

 

NOW, THEREFORE, the Declaration is hereby amended as follows:

 

1.             Article XIII of the Declaration entitled “Person to Receive
Service” is hereby amended and restated in its entirety to read as follows:

 

“PERSON TO RECEIVE SERVICE

 

The Secretary of State of the State of New York is hereby designated to receive
service of process in any action or proceeding which may be brought against the
Condominium.

 

The Secretary of State, in such event, shall deliver a copy of any such process
or notice to the Board of Managers, c/o The New York Times Company, 620 Eighth
Avenue, New York, New York 10018, Attention: General Counsel.  As required by
the Laws, the Condominium Board shall notify the Secretary of State of any
change in the person authorized to receive a copy of any process served against
the Secretary of State.  The Board of Managers shall deliver promptly to each
Unit Owner, Ground Lessee and each

 

2

--------------------------------------------------------------------------------


 

Unit Owner’s Registered Mortgagee copies of any notices received by the Board of
Managers pursuant to this Article XIII.”

 

2.             Article XX, Section 9 of the Declaration entitled “Registered
Mortgagee Requirements; Rights of Registered Mortgagees” is hereby amended so as
to add the following proviso to the end of clause (ii)(y) of such Section 9(a):

 

“; provided, however, that (1) if a mortgagee’s mortgage covers only all or part
of the FC Areas constituting the FC Collective Unit (and not any of the NYTC
Collective Unit), then such mortgagee need not subordinate its mortgage to the
NYTC Board of Managers’ Liens in order for such mortgage to be a Registered
Mortgage, (2) if a mortgagee’s mortgage covers only all or part of the NYTC
Areas constituting the NYTC Collective Unit (and not any of the FC Collective
Unit), then such mortgagee need not subordinate its mortgage to the FC Board of
Managers’ Liens in order for such mortgage to be a Registered Mortgage, (3) if a
mortgagee’s mortgage covers all or part of the FC Areas constituting the entire
FC Collective Unit (and not any of the NYTC Collective Unit) and the FC
Collective Unit is owned by a single Unit Owner (or a group of Unit Owners which
are Affiliates) or the mortgage covers the entire FC Collective Unit (and not
any of the NYTC Collective Unit) and the mortgage covering the FC Collective
Unit prohibits the FC Unit Owner from selling the FC Collective Unit without
such mortgagee’s consent and no such sale has occurred that has been consented
to by such mortgagee, then such mortgagee need not subordinate its mortgage to
the FC Board of Managers’ Liens in order for such mortgage to be a Registered
Mortgage, and (4) if a mortgagee’s mortgage covers all or part of the NYTC Areas
constituting the entire NYTC Collective Unit (and not any of the FC Collective
Unit) and the NYTC Collective Unit is owned by a single Unit Owner (or a group
of Unit Owners which are Affiliates) or the mortgage covers the entire NYTC
Collective Unit (and not any of the FC Collective Unit) and the mortgage
covering the NYTC Collective Unit prohibits the NYTC Unit Owner from selling the
NYTC Collective Unit without such mortgagee’s consent and no such sale has
occurred that has been consented to by such mortgagee, then such mortgagee need
not subordinate its mortgage to the NYTC Board of Managers’ Liens in order for
such mortgage to be a Registered Mortgage.”

 

3.             The following additional modifications are hereby made to the
Declaration:

 

a.             The existing definition of NYTC Unit Lease is hereby deleted in
its entirety and replaced with the following:

 

“NYTC Unit Lease” shall mean (i) that certain sublease dated as of December 12,
2001 between Declarant, as sublandlord, and NYT Real Estate Company LLC, as
subtenant, a memorandum of which was

 

3

--------------------------------------------------------------------------------


 

recorded on October 24, 2003 in the Register’s Office as CRFN2003000433125, and
an amended memorandum of which will be recorded promptly following the
recordation of this Declaration, as said sublease may be assigned, amended,
supplemented and/or restated from time to time as permitted thereunder,
(ii) that certain sublease dated as of March     , 2009 between Ground Lessee,
as sublandlord, and NYT Real Estate Company LLC, as subtenant, a memorandum of
which is intended to be recorded in the Register’s Office, as said sublease may
be assigned, amended, supplemented and/or restated from time to time as
permitted thereunder, and (iii) any new sublease entered into by Ground Lessee
with a Registered Mortgagee (or its nominee or designee) in accordance with the
applicable provisions of the NYTC Unit Lease described in the preceding
subclauses (i) or (ii).

 

b.             The existing definition of Unit Leases is hereby deleted in its
entirety and replaced with the following:

 

“Unit Leases” shall mean, collectively, the FC Unit Lease and the NYTC Unit
Lease, as each may be amended, supplemented and/or restated from time to time as
permitted thereunder.  The term “Unit Lease”, when used in the singular, shall
refer to either the FC Unit Lease or the NYTC Unit Lease (as each may be
amended, supplemented and/or restated from time to time as permitted
thereunder), as appropriate.

 

c.             Section 2 of Article XVIII of the Declaration is hereby deleted
in its entirety and replaced with the following:

 

Section 2.  Purchase Option Under Unit Leases.  Except as otherwise set forth in
this Section 2, the decision to exercise the purchase option set forth in
Article V of the Unit Leases shall be made solely by the NYTC Board of Managers
on behalf of all of the NYTC Unit Owners, and if the NYTC Board of Managers on
behalf of all of the NYTC Unit Owners exercises the purchase option set forth in
Article V of the NYTC Unit Lease, then each NYTC Unit Owner, FC Unit Owner and
the Retail Unit Owner shall simultaneously exercise the purchase option set
forth in Article V of its respective Unit Lease, and thereupon each Unit Owner
shall take all actions required under its respective Unit Lease in connection
with the exercise of such purchase option.  If any FC Unit Owner or the Retail
Unit Owner, by exercising such purchase option, will forfeit its right to
reimbursement for Excess Site Acquisition Costs, then the NYTC Unit Owners
shall, on the exercise of such purchase option, pay to each such FC Unit Owner
and the Retail Unit Owner an amount equal to such FC Unit Owner’s and Retail
Unit Owner’s forfeited Excess Site Acquisition Costs.  Notwithstanding the
foregoing, if all NYTC Unit Owners have not exercised the purchase option set
forth in Article V of the NYTC Unit Lease on or before the date which is five
(5) years prior to the date which is 99 years after the Commencement Date (as
defined in

 

4

--------------------------------------------------------------------------------


 

the Ground Lease), then any FC Unit Owner or the Retail Unit Owner or both shall
have the right to exercise the purchase option set forth in Article V of its
respective Unit Lease and, in such event, each of the NYTC Unit Owners and any
other remaining Unit Owners simultaneously shall exercise the corresponding
purchase options under their respective Unit Leases, and thereupon such Unit
Owners shall take all actions necessary or required under its respective Unit
Lease in connection with the exercise of such purchase option.  In the event of
the exercise of the aforesaid purchase options, the Unit Owners shall
contemporaneously therewith enter into (and record in the Register’s Office) an
amendment to this Declaration to convert the same to a fee condominium on
substantially the terms, covenants and conditions herein contained.

 

d.             Each reference to “NYTC Unit Owner” in subparagraph (ii) in the
last paragraph of Section 5(d) of Article XX of the Declaration and in
subsections (a) and (b) of Section 8 of Article XX of the Declaration is hereby
deleted in its entirety and replaced with “NYTC”.

 

4.             The Unit Owners hereby confirm the following:

 

a.             for purposes of Section 166 of Article III of the Declaration,
(i) as of the date of this Third Amendment, no enclosure has been installed on
the 52nd Floor and therefore there is no additional square footage to be taken
into account in respect of any such enclosure, and (ii) unless and until such
time (if any) as a temporary or permanent certificate of occupancy for any
enclosure on the 52nd Floor has been (or under applicable Laws should have been)
issued (or any earlier date that actual occupancy thereof for the conduct
business commences or substantial services are being provided by the Board of
Managers to such enclosure), no such additional square footage shall be taken
into account in respect of any such enclosure;

 

b.             decisions relating to access to, egress from and foot traffic
within the Common Areas (including, without limitation, those comprising or
abutting the atrium on the Ground Floor) constitute Unit Owner Decisions under
Section 8(xv) of Article II of the By-Laws; provided, however, that (i) NYTC
Unit Owner may restrict access to the corridor between the SPE Unit stage and
the atrium on the Ground Floor during events being held on the SPE Unit stage,
and (ii) the atrium on the Ground Floor shall not be accessible by tenants,
patrons, guests or other invitees of the Building unless a Majority in Interest
of the Unit Owners so agree; and

 

c.             the Unit Owners shall, and shall cause their respective Managers
on the Board of Managers to, cooperate with one another in good faith in order
to modify the current sewer vent at the northwest corner of the Building (e.g.,
by extending the same) so as to eliminate venting that may be objectionable to
tenants, patrons, guests and other invitees of the Building.

 

5

--------------------------------------------------------------------------------


 

5.             By the execution hereof, each of the Ground Lessee and the
Registered Mortgagee hereby approve this Third Amendment.

 

6.             All capitalized terms used herein which are not separately
defined herein shall have the meanings given to those terms in the Declaration
or the By-Laws of the Condominium.

 

7.             Except as amended herein, the Declaration shall remain in full
force and effect.

 

8.             This Third Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same instrument.

 

THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Third Amendment to be
executed as of this          day of March, 2009.

 

 

FC EIGHTH AVE., LLC, a Delaware limited
liability company

 

 

 

By:

FC 42 Hotel LLC, a Delaware limited liability company,

 

 

its managing member

 

 

 

 

 

By:

FCDT Corp., a New York corporation,

 

 

 

its managing member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title

 

 

 

 

 

 

 

NYT REAL ESTATE COMPANY LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

APPROVED:

 

 

 

 

 

Ground Lessee:

 

 

 

 

 

42nd ST. DEVELOPMENT PROJECT, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Registered Mortgagee:

 

 

 

 

 

HSH NORDBANK AG, NEW YORK BRANCH,

 

 

as agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------


 

 

STATE OF NEW YORK

)

 

 

 

)

ss.:

 

 

COUNTY OF NEW YORK

)

 

 

 

On the            day of March in the year 2009 before me, the undersigned, a
Notary Public in and for said state, personally appeared
                                                              , personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

 

 

Notary Public

 

 

STATE OF NEW YORK

)

 

 

 

)

ss.:

 

 

COUNTY OF NEW YORK

)

 

 

 

On the            day of March in the year 2009 before me, the undersigned, a
Notary Public in and for said state, personally appeared
                                                              , personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

 

 

Notary Public

 

 

STATE OF NEW YORK

)

 

 

 

)

ss.:

 

 

COUNTY OF NEW YORK

)

 

 

 

On the            day of March in the year 2009 before me, the undersigned, a
Notary Public in and for said state, personally appeared
                                                              , personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

 

 

 

Notary Public

 

8

--------------------------------------------------------------------------------


 

STATE OF

)

 

 

 

)

ss.:

 

 

COUNTY OF

)

 

 

 

On the            day of March in the year 2009 before me, the undersigned, a
Notary Public in and for said state, personally appeared
                                                              , personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

 

 

 

Notary Public

 

 

STATE OF

)

 

 

 

)

ss.:

 

 

COUNTY OF

)

 

 

 

On the            day of March in the year 2009 before me, the undersigned, a
Notary Public in and for said state, personally appeared
                                                              , personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

 

 

 

Notary Public

 

9

--------------------------------------------------------------------------------


 

EXHIBIT DD

 

ASSIGNMENT OF NEW SEVERANCE SUBLEASE

 

ASSIGNMENT AND ASSUMPTION OF SUBLEASE

 

This ASSIGNMENT AND ASSUMPTION OF SUBLEASE (the “Assignment”) dated as of
March     , 2009 (the “Effective Date”) by and between NYT REAL ESTATE COMPANY
LLC (“Assignor”), a New York limited liability company, having an office c/o The
New York Times Company, 620 Eighth Avenue, New York, New York 10018, and NYT
BUILDING LEASING COMPANY LLC (“Assignee”), a New York limited liability company,
having an office c/o The New York Times Company, 620 Eighth Avenue, New York,
New York 10018.

 

W I T N E S S E T H :

 

WHEREAS, 42nd Street Development Project Inc. and Assignor have entered into
that certain Agreement of Sublease (NYT-2), dated as of March     , 2009,
between 42nd Street Development Project, Inc., as landlord, and Assignor, as
tenant (the “New NYT Sublease”) with respect to the condominium units comprising
Floors 21 through 27 of the building located at 620 Eighth Avenue, New York, New
York, and their respective undivided interest in the common elements of The New
York Times Building Condominium more particularly described in Exhibit A
attached hereto and hereby made a part hereof and all improvements then or
thereafter located thereon;

 

WHEREAS, Assignor wishes to assign all of its right, title and interest in and
to the New NYTC Sublease to Assignee, and Assignee wishes to assume all such
right, title and interest.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby covenant and agree as follows:

 

1.             Capitalized terms used herein without definition shall have the
respective meanings ascribed thereto in the New NYTC Sublease. References herein
to any document or instrument shall refer to the same as it may be amended,
modified, supplemented, extended, renewed or assigned.

 

2.             Assignor hereby assigns, grants, bargains, sells and transfers
all of its right, title and interest in and to the New NYTC Sublease, together
with any and all amendments, extensions and renewals thereof, and together with
all rights and obligations accrued or to accrue under said New NYTC Sublease on
and after the date hereof, to Assignee and its successors and assigns, TO HAVE
AND TO HOLD the same unto Assignee, its successors and assigns, from the date
hereof, for all the rest of the term of the New NYTC Sublease.

 

3.             Assignee hereby assumes the duties and obligations and agrees to
perform and comply with all of the covenants and conditions of the New NYTC
Sublease to be performed or complied with by the tenant thereunder on and after
the date hereof, as if Assignee had originally executed the New NYTC Sublease as
the tenant thereunder.

 

4.             Assignee indemnifies Assignor from any and all loss, cost,
damage, liability or expense (including, without limitation, reasonable
attorneys’ fees, court costs and disbursements)

 

1

--------------------------------------------------------------------------------


 

which may be imposed on the Assignor by reason of any failure by Assignee to
perform any of the obligations under the New NYTC Sublease arising from and
after the Effective Date.

 

5.             Promptly upon request of the other party, Assignor and Assignee
shall each execute, acknowledge (as appropriate) and deliver to the other such
other assurances and take such other actions as may be reasonably required to
carry out the intent and purpose of this Assignment, provided that neither party
shall incur any material additional cost, expense or obligation in connection
with any act that the other party may request.

 

6.             This Assignment shall be binding on and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

7.             Nothing expressed or implied in this Assignment is intended, or
will be construed, to confer upon or give any Person other than the parties
hereto, and their successors or permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Assignment, or result in
such Person being deemed a third party beneficiary of this Assignment.

 

8.             This Assignment shall be governed by, and construed in accordance
with the laws of the State of New York.

 

9.             This Assignment may be executed in counterparts, each of which
shall be an original and all of which shall constitute but one and the same
instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed and delivered this Assignment
as of the date first set above.

 

 

ASSIGNOR:

 

 

 

NYT REAL ESTATE COMPANY LLC

 

 

 

By:

 

 

 

Name:

 

 

Title: Manager

 

 

 

 

 

ASSIGNEE:

 

 

 

NYT BUILDING LEASING COMPANY
LLC

 

 

 

By:

 

 

 

Name:

 

 

Title: Manager

 

3

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

 

):SS

 

COUNTY OF NEW YORK

)

 

 

On the          day of March in the year 2009, before me, the undersigned, a
Notary Public in and for said state, personally appeared
                                                 personally known to me or
proved to me on the basis or satisfactory evidence to be the person(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

 

 

 

 

Notary Public

 

 

STATE OF NEW YORK

)

 

 

):SS

 

COUNTY OF NEW YORK

)

 

 

On the          day of March  in the year 2009, before me, the undersigned, a
Notary Public in and for said state, personally appeared
                                                 personally known to me or
proved to me on the basis or satisfactory evidence to be the person(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

 

 

 

 

Notary Public

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded as CRFN 2007000075106, and Second Amendment
to Declaration dated October 11, 2007 and recorded as CRFN 2008000008734, and
Third Amendment to Declaration dated March 6, 2009 and to be recorded with the
Register (which Declaration, and any further amendments thereto, are hereinafter
collectively called the “Declaration”), establishing a plan for leasehold
condominium ownership of said Building and the land upon which the same is
erected (hereinafter sometimes collectively called the “Property”) and also
designated and described as Tax Lots No. (SEE SCHEDULE ANNEXED), Block 1012
Section 4, Borough of MANHATTAN on the Tax Map of the Real Property Assessment
Department of the City of New York and on the floor plans of said Building
certified by Daniel Kaplan, approved by the Real Property Assessment Bureau on
August 13, 2006 and filed as Condominium Plan No. 1595 on August 15, 2006 in the
aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

5

--------------------------------------------------------------------------------


 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

21-A

 

1028

 

1.7819

%

22-A

 

1029

 

1.7819

%

23-A

 

1030

 

1.7819

%

24-A

 

1031

 

1.7819

%

25-A

 

1032

 

1.7819

%

26-A

 

1033

 

1.7819

%

27-A

 

1034

 

1.7819

%

 

7

--------------------------------------------------------------------------------


 

EXHIBIT EE

 

ESDC MORTGAGE ASSIGNMENT

 

ASSIGNMENT OF MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

 

This ASSIGNMENT OF MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING (this
“Assignment”) is made and entered into as of the [      ] day of March, 2009 by
NEW YORK STATE URBAN DEVELOPMENT CORPORATION, D/B/A EMPIRE STATE DEVELOPMENT
CORPORATION, a corporate governmental agency of the State of New York
constituting a political subdivision and public benefit corporation, having an
office at 633 Third Avenue, New York, New York 10017, as co-mortgagee
(“Assignor”), to 620 EIGHT LENDER NYT (NY) LIMITED PARTNERSHIP, a Delaware
limited partnership, having an address at c/o W.P. Carey & Co. LLC, 50
Rockefeller Plaza, New York, New York 10020, as successor mortgagee
(“Assignee”).

 

WHEREAS, Assignor is the co-mortgagee with the Assignee under that certain
mortgage more particularly described on Schedule A attached hereto (the
“Mortgage”) covering premises described on Schedule B attached hereto; and

 

WHEREAS, Assignor desires to assign, effective immediately after the recording
of the Mortgage, its interest in the Mortgage and obligations(s) described in
said Mortgage and the monies due or to become due thereon with interest, to
Assignee.

 

NOW, THEREFORE, in accordance with the foregoing premises and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Assignor does by these presents hereby, effective immediately
after the recording of the Mortgage, automatically and without more, absolutely
grants, bargains, sells. assigns, transfers and sets over unto Assignee, its
successors, transferees and assigns forever as successor mortgagee under the
Mortgage, all the right, title and interest of Assignor in and to:

 

TOGETHER with the obligation(s) described in said Mortgage and the monies due or
to become due thereon with the interest which are absolutely granted, bargained,
sold, assigned, transferred, TO HAVE AND TO HOLD the same unto the said parties
and to the successors, legal representatives and assigns of the said parties
forever.

 

This Assignment is made without representation or warranty, express or implied,
and without recourse against Assignor, its predecessors, successors and assigns,
in any case or event for any purpose whatsoever.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.

 

 

 

ASSIGNOR:

 

 

 

NEW YORK STATE URBAN
DEVELOPMENT CORPORATION, D/B/A
EMPIRE STATE DEVELOPMENT
CORPORATION, as administrative agent

 

 

 

 

 

By:

 

 

 

Name:

[                ]

 

 

Title:

[                ]

 

 

 

 

 

ASSIGNEE:

 

 

 

620 EIGHTH LENDER NYT (NY) LIMITED
PARTNERSHIP, a Delaware limited partnership

 

 

 

 

By:  620 EIGHTH GP NYT (NY) LLC, a
Delaware limited liability company, its
general partner

 

 

 

 

 

By:  CPA:17 LIMITED PARTNERSHIP, a
Delaware limited partnership, its sole
member

 

 

 

 

 

By:  CORPORATE PROPERTY
ASSOCIATES 17 — GLOBAL
INCORPORATED, a Maryland corporation,
its general partner

 

 

 

 

 

By:

 

 

 

Name:

Jason E. Fox

 

 

Title:

Executive Director

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Mortgage, Security Agreement and Fixture Filing made on March       , 2009 by
the Company to New York State Urban Development Corporation, D/B/A/ Empire State
Development Corporation, a corporate governmental agency of the State of New
York constituting a political subdivision and public benefit corporation, as co-
mortgagee (“ESDC”) and Lender, as co-mortgagee, and intended to be recorded in
the Office of the Register The City of New York, as assigned by Assignment of
Mortgage, Security Agreement and Fixture Filing made on March       , 2009 by
ESDC to Lender and intended to be recorded in the Office of the Register The
City of New York.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE B

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded as CRFN 2007000075106, and Second Amendment
to Declaration dated October 11, 2007 and recorded as CRFN 2008000008734, and
Third Amendment to Declaration dated March     , 2009 and to be recorded with
the Register (which Declaration, and any further amendments thereto, are
hereinafter collectively called the “Declaration”), establishing a plan for
leasehold condominium ownership of said Building and the land upon which the
same is erected (hereinafter sometimes collectively called the “Property”) and
also designated and described as Tax Lots No. (SEE SCHEDULE ANNEXED), Block 1012
Section 4, Borough of MANHATTAN on the Tax Map of the Real Property Assessment
Department of the City of New York and on the floor plans of said Building
certified by Daniel Kaplan, approved by the Real Property Assessment Bureau on
August 13, 2006 and filed as Condominium Plan No. 1595 on August 15, 2006 in the
aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

5

--------------------------------------------------------------------------------


 

EXHIBIT FF

 

ESDC WRAP MORTGAGE ASSIGNMENT

 

ASSIGNMENT OF WRAP - AROUND MORTGAGE, ASSIGNMENT OF RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

 

This ASSIGNMENT OF WRAP - AROUND MORTGAGE, ASSIGNMENT OF RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (this “Assignment”) is made and entered into as of
the [      ] day of March, 2009 by NEW YORK STATE URBAN DEVELOPMENT CORPORATION,
D/B/A EMPIRE STATE DEVELOPMENT CORPORATION, a corporate governmental agency of
the State of New York constituting a political subdivision and public benefit
corporation, having an office at 633 Third Avenue, New York, New York 10017, as
co-mortgagee (“Assignor”), to 620 EIGHT NYT (NY) LIMITED PARTNERSHIP, a Delaware
limited partnership, having an address at c/o W.P. Carey & Co. LLC, 50
Rockefeller Plaza, New York, New York 10020, as successor mortgagee
(“Assignee”).

 

WHEREAS, Assignor is the co-mortgagee with the Assignee under that certain
mortgage more particularly described on Schedule A attached hereto (the
“Mortgage”) covering premises described on Schedule B attached hereto; and

 

WHEREAS, Assignor desires to assign, effective immediately after the recording
of the Mortgage, its interest in the Mortgage and obligations(s) described in
said Mortgage and the monies due or to become due thereon with interest, to
Assignee.

 

NOW, THEREFORE, in accordance with the foregoing premises and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Assignor does by these presents hereby, effective immediately
after the recording of the Mortgage, automatically and without more, absolutely
grants, bargains, sells. assigns, transfers and sets over unto Assignee, its
successors, transferees and assigns forever as successor mortgagee under the
Mortgage, all the right, title and interest of Assignor in and to:

 

TOGETHER with the obligation(s) described in said Mortgage and the monies due or
to become due thereon with the interest which are absolutely granted, bargained,
sold, assigned, transferred, TO HAVE AND TO HOLD the same unto the said parties
and to the successors, legal representatives and assigns of the said parties
forever.

 

This Assignment is made without representation or warranty, express or implied,
and without recourse against Assignor, its predecessors, successors and assigns,
in any case or event for any purpose whatsoever.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.

 

 

 

ASSIGNOR:

 

 

 

NEW YORK STATE URBAN
DEVELOPMENT CORPORATION, D/B/A
EMPIRE STATE DEVELOPMENT
CORPORATION, as administrative agent

 

 

 

 

 

By:

 

 

 

Name:

[                ]

 

 

Title:

[                ]

 

 

 

 

 

ASSIGNEE:

 

 

 

620 EIGHTH NYT (NY) LIMITED
PARTNERSHIP, a Delaware limited partnership

 

 

 

 

By:  620 EIGHTH GP NYT (NY) LLC, a
Delaware limited liability company, its
general partner

 

 

 

 

 

By:  CPA:17 LIMITED PARTNERSHIP, a
Delaware limited partnership, its sole
member

 

 

 

 

 

By:  CORPORATE PROPERTY
ASSOCIATES 17 — GLOBAL
INCORPORATED, a Maryland corporation,
its general partner

 

 

 

 

 

By:

 

 

 

Name:

Jason E. Fox

 

 

Title:

Executive Director

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Wrap-Around Mortgage, Security Agreement and Fixture Filing made on
March       , 2009 by the Company to New York State Urban Development
Corporation, D/B/A/ Empire State Development Corporation, a corporate
governmental agency of the State of New York constituting a political
subdivision and public benefit corporation, as co- mortgagee (“ESDC”) and
Lender, as co-mortgagee, and intended to be recorded in the Office of the
Register The City of New York, as assigned by Assignment of Wrap-Around
Mortgage, Security Agreement and Fixture Filing made on March       , 2009 by
ESDC to Lender and intended to be recorded in the Office of the Register The
City of New York.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE B

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded as CRFN 2007000075106, and Second Amendment
to Declaration dated October 11, 2007 and recorded as CRFN 2008000008734, and
Third Amendment to Declaration dated March 6, 2009 and to be recorded with the
Register (which Declaration, and any further amendments thereto, are hereinafter
collectively called the “Declaration”), establishing a plan for leasehold
condominium ownership of said Building and the land upon which the same is
erected (hereinafter sometimes collectively called the “Property”) and also
designated and described as Tax Lots No. (SEE SCHEDULE ANNEXED), Block 1012
Section 4, Borough of MANHATTAN on the Tax Map of the Real Property Assessment
Department of the City of New York and on the floor plans of said Building
certified by Daniel Kaplan, approved by the Real Property Assessment Bureau on
August 13, 2006 and filed as Condominium Plan No. 1595 on August 15, 2006 in the
aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

5

--------------------------------------------------------------------------------


 

EXHIBIT GG

 

RELEASE AS TO NEW SEVERANCE SUBLEASE

 

RELEASE

 

RELEASE, dated as of the      day of March, 2009 by 42ND ST. DEVELOPMENT
PROJECT, INC., a subsidiary of New York State Urban Development Corporation
d/b/a Empire State Development Corporation, a corporate governmental agency of
the State of New York constituting a political subdivision and public benefit
corporation, having an office at 633 Third Avenue, 33rd floor, New York, New
York 10017 (“Landlord”).

 

W I T N E S S E T H:

 

WHEREAS:

 

A.            Pursuant to that certain Assignment and Assumption of Sublease
dated of even date herewith by and between NYT Real Estate Company LLC, a New
York limited liability company (“Assignor”), as assignor, and NYT Building
Leasing Company LLC, a New York limited liability company (“Assignee”), as
assignee (the “Assignment”), Assignor assigned to Assignee all of Assignor’s
right, title and interest in and to that certain Agreement of Sublease (NYT-2)
more particularly described on Exhibit A annexed hereto (the “Severance Lease”),
affecting the property more particularly described on Exhibit B annexed hereto
(the “Property”).

 

B.            Landlord is the landlord under the Severance Lease and is
delivering this Release is accordance with Section 13.3(b) of the Severance
Lease.

 

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, Landlord hereby agrees as follows:

 

1.             All capitalized terms used herein shall have the same meaning
ascribed to them in the Severance Lease, unless otherwise defined herein.

 


2.             LANDLORD HEREBY CONFIRMS THAT ASSIGNOR AS TENANT UNDER THE
SEVERANCE LEASE, IS HEREBY RELEASED FROM ALL OBLIGATIONS ARISING UNDER THE
SEVERANCE LEASE WITH RESPECT TO THE DEMISED PREMISES ARISING FROM AND AFTER THE
DATE HEREOF; PROVIDED, HOWEVER, THE FOREGOING RELEASE SHALL NOT RELIEVE ASSIGNOR
FROM ANY OBLIGATIONS UNDER THE SEVERANCE LEASE WITH RESPECT TO THE DEMISED
PREMISES ACCRUING PRIOR TO THE DATE HEREOF.


 

[REMAINDER OF PAGE INTENTIONALLY BLANK — SIGNATURE PAGE FOLLOWS]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Release  as of the date
first above written.

 

 

 

 

42ND ST. DEVELOPMENT PROJECT, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

 

) ss.:

 

COUNTY OF NEW YORK

)

 

 

On the          day of March in the year 2009, before me, the undersigned, a
Notary Public in and for said state, personally appeared
                                                 personally known to me or
proved to me on the basis or satisfactory evidence to be the person(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

 

 

 

 

 

Notary Public

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded as CRFN 2007000075106, and Second Amendment
to Declaration dated October 11, 2007 and recorded as CRFN 2008000008734, and
Third Amendment to Declaration dated March 6, 2009 and to be recorded with the
Register (which Declaration, and any further amendments thereto, are hereinafter
collectively called the “Declaration”), establishing a plan for leasehold
condominium ownership of said Building and the land upon which the same is
erected (hereinafter sometimes collectively called the “Property”) and also
designated and described as Tax Lots No. (SEE SCHEDULE ANNEXED), Block 1012
Section 4, Borough of MANHATTAN on the Tax Map of the Real Property Assessment
Department of the City of New York and on the floor plans of said Building
certified by Daniel Kaplan, approved by the Real Property Assessment Bureau on
August 13, 2006 and filed as Condominium Plan No. 1595 on August 15, 2006 in the
aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in

 

4

--------------------------------------------------------------------------------


 

the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

Description of Demised Premises Units

 

Unit Designation

 

Tax Lot

 

Percentage Interest In
Common Elements

21-A

 

1028

 

1.7819%

22-A

 

1029

 

1.7819%

23-A

 

1030

 

1.7819%

24-A

 

1031

 

1.7819%

25-A

 

1032

 

1.7819%

26-A

 

1033

 

1.7819%

27-A

 

1034

 

1.7819%

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Severance Lease

 

Agreement of Sublease (NYT-2) dated March     , 2009 between 42nd St.
Development Project, Inc., as landlord, and NYT Real Estate Company LLC, as
tenant, a Memorandum of which is intended to be recorded in the Office of the
City Register of the City of New York prior to this Release, which Agreement of
Sublease (NYT-2) is being assigned by NYT Real Estate Company LLC to NYT
Building Leasing Company LLC by Assignment and Assumption of Sublease dated of
even date herewith and intended to be recorded in the Office of the City
Register of the City of New York prior to this Release.

 

7

--------------------------------------------------------------------------------